

 
 
 
 
Final Execution Version



FIRST AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
October 8, 2009 (this "Amendment"), is by and among (a) MISSION BROADCASTING,
INC. (the "Borrower"), a Delaware corporation, (b) certain Lenders (as defined
below) and (e) BANK OF AMERICA, N.A., as administrative agent (the
"Administrative Agent") for itself and the other Lenders party to that certain
Third Amended and Restated Credit Agreement, dated April 1, 2005 (as amended,
supplemented, and restated or otherwise modified and in effect from time to
time, the "Credit Agreement"), by and among the Borrower, the lending
institutions party thereto (the "Lenders") and the Administrative
Agent.  Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Credit Agreement as set forth on Annex I.
 
WHEREAS, the Borrower, the Majority Lenders and the Administrative Agent have
agreed to modify certain terms and conditions of the Credit Agreement as
specifically set forth in this Amendment;
 
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Lenders and the Administrative Agent hereby
agree as follows:
 
§1. Amendment to Credit Agreement.  The Credit Agreement is hereby amended in
its entirety and replaced with the document attached hereto as Annex I.
 
§2. Amendment to Exhibit C to Credit Agreement.  Exhibit C to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Exhibit C to Annex II.
 
§3. Amendment to Exhibit G to Credit Agreement.  Exhibit G to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Exhibit G to Annex II.
 
§4. Amendment to Schedule 5.09 to Credit Agreement.  Schedule 5.09 to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Schedule 5.09 to Annex II.
 
§5. Amendment to Schedule 5.16 to Credit Agreement.  Schedule 5.16 to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Schedule 5.16 to Annex II.
 
§6. Amendment to Schedule 5.17 to Credit Agreement.  Schedule 5.17 to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Schedule 5.17 to Annex II.
 
§7. Amendment to Schedule 5.21 to Credit Agreement.  Schedule 5.21 to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Schedule 5.21 to Annex II.
 



5432461v.2 25690/685
 
 
 
 

Amendment to Schedule 7.05(a) to Credit Agreement.  Schedule 7.05(a) to the
Credit Agreement is hereby amended in its entirety and replaced with the
document attached hereto as Schedule 7.05(a) to Annex II.
 
§8. Amendment to Schedule 7.10 to Credit Agreement.  Schedule 7.10 to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Schedule 7.10 to Annex II.
 
§9. Amendment to Add a New Schedule 1.01(A) to Credit Agreement.  A new Schedule
1.01(A) to the Credit Agreement is hereby added in its entirety in the form
attached hereto as Schedule 1.01(A) to Annex II.
 
§10. Amendment to Add a New Schedule 5.17(c) to Credit Agreement.  A new
Schedule 5.17(c) to the Credit Agreement is hereby added in its entirety in the
form attached hereto as Schedule 5.17(c) to Annex II.
 
§11. Amendment to Add a New Schedule 6.17(a) to Credit Agreement.  A new
Schedule 6.17(a) to the Credit Agreement is hereby added in its entirety in the
form attached hereto as Schedule 6.17(a) to Annex II.
 
§12. Amendment to Add a New Schedule 6.17(b) to Credit Agreement.  A new
Schedule 6.17(b) to the Credit Agreement is hereby added in its entirety in the
form attached hereto as Schedule 6.17(b) to Annex II.
 
§13. Amendment to Add a New Schedule 7.02(l) to Credit Agreement.  A
new Schedule 7.02(l) to the Credit Agreement is hereby added in its entirety in
the form attached hereto as Schedule 7.02(l) to Annex II.
 
§14. Amendment to Add a New Schedule 7.06 to Credit Agreement.  A new Schedule
7.06 to the Credit Agreement is hereby added in its entirety in the form
attached hereto as Schedule 7.06 to Annex II.
 
§15. Amendment to Add a New Schedule 8.01(a) to Credit Agreement.  A
new Schedule 8.01(a) to the Credit Agreement is hereby added in its entirety in
the form attached hereto as Schedule 8.01(a) to Annex II.
 
§16. Amendment to Add a New Schedule 8.01(b) to Credit Agreement.  A
new Schedule 8.01(b) to the Credit Agreement is hereby added in its entirety in
the form attached hereto as Schedule 8.01(b) to Annex II.
 
§17. One-time Limited Waiver.  In accordance with Section 11.01 of the Credit
Agreement, the Administrative Agent, the Majority Lenders and the Majority
Revolver Lenders hereby agree to waive any Default arising under Section 8.01(e)
of the Credit Agreement as a result of any breach of Section 7.09(a) or (b) of
the Nexstar Credit Agreement, but only to the extent such breach occurred during
the period from July 1, 2009 through the First Amendment Effective Date.  This
waiver shall be effective only for the specific instance and for the specific
purpose set forth herein.  Except as set forth in this Section 18, nothing in
this Amendment
 

5432461v.2 25690/685
 
 
 
 

constitutes a waiver of (i) any existing or future Defaults under the Loan
Documents or (ii) any other provision of the Credit Agreement or other Loan
Documents.
 
§18. Conditions to Effectiveness.  This Amendment shall become effective as of
the date set forth above upon the receipt by the Administrative Agent of the
following items:
 
(a) there shall exist no Default immediately after giving effect to this
Amendment; and
 
(b) the Administrative Agent shall have received a counterpart signature page to
this Amendment, duly executed and delivered by the Borrower, each Guarantor, the
Majority Lenders, the Majority Revolver Lenders and Majority Term B Lenders; and
 
(c) the Administrative Agent and the Lenders shall have received a legal opinion
of counsel to the Credit Parties, which shall be in form, scope and substance
reasonably satisfactory to the Administrative Agent and include, without
limitation (i) opinions regarding FCC matters, and (ii) an unqualified no
conflicts opinion with respect to (A) the Credit Agreement, (B) the Loan
Documents, (C) the Nexstar Loan Documents and (D) all public and other
indebtedness of each Nexstar Entity and each Mission Entity, including without
limitation, the Unsecured Notes (as defined in the Nexstar Credit Agreement);
and
 
(d) the representations and warranties set forth in Section 21 of this Amendment
shall be true and correct as of the date of this Amendment; and
 
(e) the Administrative Agent shall have received, in form and substance
reasonably acceptable to it, all resolutions, incumbency certificates,
certificates of no default, and such other certificates and documents as
reasonably requested by the Administrative Agent or Majority Lenders; and
 
(f) the Administrative Agent shall have received, for the pro rata account of
the Lenders timely executing and delivering a signature page to this Amendment,
an amendment fee equal to one hundred basis points (1.00%) of the Commitment of,
and outstanding principal amount of the Term B Loan held by, each such Lender;
and
 
(g) the Administrative Agent shall have received all other invoiced fees and
expenses due and owing in connection with this Amendment; and
 
(h) amendments and restatements of each of the Security Documents and each
Guaranty Agreement, and, at the request of the Administrative Agent,
confirmations and affirmations of any of the other Loan Documents by the
applicable Credit Parties, in each case reasonably acceptable to the
Administrative Agent and the Majority Lenders, provided that, amendments and
restatements of the Security Documents and Guaranty Agreements shall contain a
provision incorporating by reference all covenants and agreements of the
Borrower and the Nexstar Borrower contained in Articles VI and VII of the Credit
Agreement and the Nexstar Credit Agreement (including all exhibits, schedules
and defined terms referred to therein) and all such covenants and agreements so
incorporated shall survive any termination, cancellation, discharge or
replacement of either (i) the Credit Agreement or (ii) the Nexstar Credit
Agreement); and
 

5432461v.2 25690/685
 
 
 
 

the Administrative Agent shall have received a duly-executed Second Amendment to
the Nexstar Credit Agreement (the “Nexstar Second Amendment”) on terms
acceptable to the Administrative Agent and Majority Lenders; and
 
(i) evidence satisfactory to the Administrative Agent of the removal of all
anti-assignment or anti-encumbrance clauses in all Nexstar/Mission Agreements;
and
 
(j) the Administrative Agent shall have received (i) a Compliance Certificate in
the form of Exhibit C attached hereto, prepared by the principal financial or
accounting officer of the Borrower and (ii) a Compliance Certificate in the form
of Exhibit C attached to the Nexstar Second Amendment, which attaches a schedule
in form and detail reasonably satisfactory to the Administrative Agent of
Consolidated Total Debt, Consolidated Operating Cash Flow, Consolidated Net
Income, Consolidated Total Leverage Ratio, Consolidated Senior Leverage Ratio,
Consolidated Interest Coverage Ratio, Consolidated Fixed Charge Coverage Ratio
and other financial covenant related calculations, each calculated pursuant to
the applicable definitions set forth in the Nexstar Credit Agreement attached as
Annex I to the Nexstar Second Amendment and as of the date hereof (provided that
with respect to Consolidated Operating Cash Flow and Consolidated Net Income,
such calculation shall be for the Measurement Period ending on the last day of
the most recently completed fiscal quarter of the Borrower for which financial
statements have been delivered) in each case demonstrating compliance with the
applicable financial covenants set forth in Section 7.09 of the Nexstar Credit
Agreement attached as Annex I to the Nexstar Second Amendment, prepared by the
principal financial or accounting officer of the Nexstar Borrower; and
 
(k) the Borrower shall have paid all reasonable invoiced fees and expenses of
the Administrative Agent's counsel, Winstead PC.
 
§19. Affirmation of Mission Entities.  Each of the Mission Entities hereby
affirms its Obligations under the Credit Agreement, each of the other Loan
Documents to which each is a party, and each of the Mission Loan Documents to
which each is a party, and each hereby affirms its absolute and unconditional
promise to pay to the Lenders the Loans and all other amounts due (i) under the
Credit Agreement (as amended hereby) and the other Loan Documents and (ii) under
the Nexstar Credit Agreement and the Nexstar Loan Documents.
 
§20. Representations and Warranties.  Each of the Mission Entities represents
and warrants to the Administrative Agent and the Lenders as follows:
 
(a) Representations and Warranties.  Each of the representations and warranties
contained in Article V of the Credit Agreement were true and correct in all
material respects (except to the extent such representations and warranties are
already qualified by materiality, in which case, such representations and
warranties were true and correct in all respects) when made.  Each of the
representations and warranties contained in Article V of the Credit Agreement
are true and correct in all material respects on and as of the date hereof
(giving effect to this Amendment and giving effect to the amended and added
Schedules to the Credit Agreement attached in Annex II hereto), except to the
extent such representations and warranties are already qualified by materiality,
in which case, such representations and warranties are true and correct in all
respects and to the extent that such representations and warranties relate
 

5432461v.2 25690/685
 
 
 
 

specifically to a prior date.  Each of the Schedules attached to the Credit
Agreement, as amended by this Amendment, and attached to each of the Loan
Documents as amended in connection with this Amendment, reflects disclosures and
information that is true, complete and accurate.
 
(b) Enforceability.  The execution and delivery by the Mission Entities of this
Amendment, and the performance by the Mission Entities of this Amendment and the
Credit Agreement, as amended hereby, and each of the Loan Documents (and
amendments, restatements and substitutions therefore in connection with this
Amendment) are within the corporate authority of each of the Mission Entities
and have been duly authorized by all necessary corporate proceedings.  This
Amendment and the Credit Agreement, as amended, and each of the Loan Documents
(and amendments, restatements and substitutions therefore in connection with
this Amendment) hereby, constitute valid and legally binding obligations of each
of the Mission Entities, enforceable against it in accordance with their terms,
except as limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or affecting the enforcement of creditors' rights in
general.
 
(c) No Default.  After giving effect to this Amendment, no Default has occurred
and is continuing, and no Default will result from the execution, delivery and
performance by the Mission Entities of this Amendment, the other Loan Documents
or from the consummation of the transactions contemplated herein.
 
(d) Disclosure.  None of the information provided to the Administrative Agent
and the Lenders on or prior to the date of this Amendment contained any untrue
statement of material fact or omitted to state any material fact (known to any
of the Mission Entities in the case of any document or information not furnished
by any such Mission Entity) necessary in order to make the statements herein or
therein not misleading.  On the date hereof, none of the Mission Entities
possess any material information with respect to the operations, business,
assets, properties, liabilities (actual or contingent) or financial condition of
the Mission Entities taken as a whole as to which the Lenders do not have
access.
 
§21. No Other Amendments, etc.  Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Loan
Documents (as amended and restated in connection herewith, if applicable) remain
unchanged, and (b) all of the terms and conditions of the Credit Agreement, as
amended hereby, and of the other Loan Documents (as amended and restated in
connection herewith, if applicable) are hereby ratified and confirmed and remain
in full force and effect.  Nothing herein shall be construed to be an amendment,
consent or a waiver of any requirements of any Mission Entity or of any other
Person under the Credit Agreement or any of the other Loan Documents except as
expressly set forth herein or pursuant to a written agreement executed in
connection herewith.  Nothing in this Amendment shall be construed to imply any
willingness on the part of the Administrative Agent or any Lender to grant any
similar or future amendment, consent or waiver of any of the terms and
conditions of the Credit Agreement or the other Loan Documents.
 
§22. Release.  In order to induce the Administrative Agent and the Lenders to
enter into this Amendment, each of the Mission Entities acknowledges and agrees
that:  (i) none of the Mission Entities, Credit Parties or any of their
Affiliates have any claim or cause of action
 

5432461v.2 25690/685
 
 
 
 

against the Administrative Agent or any Lender (or any of their respective
directors, officers, employees or agents); (ii) none of the Mission Entities,
Credit Parties or any of their Affiliates have any offset right, counterclaim,
right of recoupment or any defense of any kind against the Mission Entities',
Credit Parties' or any of their Affiliates' obligations, indebtedness or
liabilities to the Administrative Agent or any Lender; and (iii) each of the
Administrative Agent and the Lenders has heretofore properly performed and
satisfied in a timely manner all of its obligations to the Mission Entities,
Credit Parties and any of their Affiliates.  Each of the Mission Entities,
Credit Parties and their Affiliates wishes to eliminate any possibility that any
past conditions, acts, omissions, events, circumstances or matters would impair
or otherwise adversely affect any of the Administrative Agent's and the Lenders'
rights, interests, contracts, collateral security or remedies.  Therefore, each
of the Mission Entities, Credit Parties and each of their Affiliates
unconditionally releases, waives and forever discharges (A) any and all
liabilities, obligations, duties, promises or indebtedness of any kind of the
Administrative Agent or any Lender to the Borrower, except the obligations to be
performed by the Administrative Agent or any Lender on or after the date hereof
as expressly stated in this Amendment, the Credit Agreement and the other Loan
Documents, and (B) all claims, offsets, causes of action, right of recoupment,
suits or defenses of any kind whatsoever (if any), whether arising at law or in
equity, whether known or unknown, which any Mission Entity, Credit Party or any
of their Affiliates might otherwise have against the Administrative Agent, any
Lender or any of their respective directors, officers, employees or agents, (the
Administrative Agent, the Lenders and their respective directors, officers,
employees and agents, are collectively referred to herein as the "Lender
Parties") in either case (A) or (B), on account of any past or presently
existing condition, act, omission, event, contract, liability, obligation,
indebtedness, claim, cause of action, defense, circumstance or matter of any
kind.  Each of the Nexstar Entities, Credit Parties and each of their Affiliates
agree not to sue any of the Lender Parties or in any way assist any other person
or entity in suing any of the Lender Parties with respect to any claim released
herein.  This release provision may be pleaded as a full and complete defense
to, and may be used as the basis for an injunction against, any action, suit, or
other proceeding which may be instituted, prosecuted, or attempted in breach of
the release contained herein.
 
§23. Execution in Counterparts.  This Amendment may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument.  In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.
 
§24. Interpretation.  This Amendment, the Credit Agreement and the other Loan
Documents are the result of negotiation among, and have been reviewed by counsel
to, among others, the Administrative Agent and the Borrower and are the product
of discussions and negotiations among all parties.  Accordingly, this Amendment,
Credit Agreement and the other Loan Documents are not intended to be construed
against the Administrative Agent or any of the Lenders merely on account of the
Administrative Agent's or any Lender's involvement in the preparation of such
documents.
 
§25. Loan Document.  This Amendment is a Loan Document under the terms of the
Credit Agreement, and any breach of any provision of this Amendment shall be a
Default under the Credit Agreement (as applicable).
 

5432461v.2 25690/685
 
 
 
 

Consent regarding Security Documents and Guaranty Agreements.  The Majority
Lenders and Majority Revolver Lenders hereby consent to amendments and
restatements of each of the Security Documents and the Guaranty Agreements to
conform to the provisions of this Amendment.  The Majority Lenders and Majority
Revolver Lenders hereby authorize the Collateral Agent and the Administrative
Agent, on behalf of the Lenders, to execute and deliver such amendments and
restatements to each of the Security Documents and each of the Guaranty
Agreements.
 
§26. Miscellaneous.  This Amendment shall be governed by, an construed in
accordance with, the law of the State of New York applicable to agreements made
and to be performed entirely within such state; provided that the Administrative
Agent and each Lender shall retain all rights arising under Federal Law.  The
captions in this Amendment are for convenience of reference only and shall not
define or limit the provisions hereof.  The Borrower agrees to pay to the
Administrative Agent, on demand by the Administrative Agent, all reasonable
costs and expenses incurred or sustained by the Administrative Agent in
connection with the preparation of this Amendment, including reasonable legal
fees in accordance with Section 11.04 of the Credit Agreement.
 
[Remainder of Page Intentionally Left Blank]
 

5432461v.2 25690/685
 
 
 
 
Final Execution Version



IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument as of the date first set forth above.


The Borrower:
NEXSTAR BROADCASTING, INC.


By:  /s/ David S. Smith
Name:  David S. Smith
Title:  President





[Signature Page to First Amendment to
Third Amended and Restated Credit Agreement]


5432461v.2 25690/685
 
 
 
 



The Administrative Agent:
BANK OF AMERICA, N.A.,
as Administrative Agent


By:  /s/ Renita Cummings
Name:  Renita Cummings
Title:  Assistant Vice President


The Lenders:
BANK OF AMERICA, N.A.,
as a Lender


By:                                           
Name:
Title:



5432461v.2 25690/685
 
 
 
 



The Administrative Agent:
BANK OF AMERICA, N.A.,
as Administrative Agent


By:                                           
Name:
Title:


The Lenders:
BANK OF AMERICA, N.A.,
as a Lender


By:  /s/ Ross Evans
Name:  Ross Evans
Title:  Senior Vice President

5432461v.2 25690/685
 
 
 
 



The Lenders:


ARES IIIR/IVR CLO LTD, as a Lender






ARES IIIR/IVR CLO LTD.


By:  ARES CLO MANAGEMENT IIIR/IVR L.P.


By:  ARES CLO GP IIIR/IVR, LLC, ITS GENERAL PARTNER


By:  ARES MAMAGEMENT LLC, ITS MANAGER




By: /s/ Americo Cascella
Name:  Americo Cascella
Title:  Vice President



5432461v.2 25690/685
 
 
 
 



The Lenders:


Ares VR CLO, Ltd, as a Lender






Ares VR CLO, Ltd


By:  ARES CLO Management VR, L.P.,
Investment Manager


By:  Ares CLO GP VR, LLC,
Its General Partner




By: /s/ Americo Cascella
Name:  Americo Cascella
Title:  Vice President

5432461v.2 25690/685
 
 
 
 



The Lenders:


Ares VIII CLO, Ltd, as a Lender






Ares VIII CLO, Ltd


By:  ARES CLO Management VIII, L.P.,
Investment Manager


By:  Ares CLO GP VIII, LLC,
Its General Partner




By: /s/ Americo Cascella
Name:  Americo Cascella
Title:  Vice President

5432461v.2 25690/685
 
 
 
 



The Lenders:


Ares IX CLO, Ltd, as a Lender






Ares IX CLO, Ltd


By:  ARES CLO Management IX, L.P.,
Investment Manager


By:  Ares CLO GP IX, LLC,
Its General Partner




By: /s/ Americo Cascella
Name:  Americo Cascella
Title:  Vice President

5432461v.2 25690/685
 
 
 
 



The Lenders:


Ares XI CLO, Ltd, as a Lender






Ares XI CLO, Ltd


By:  ARES CLO Management XI, L.P.,


By:  Ares CLO GP XI, LLC, ITS GENERAL PARTNER


By:  Ares MANAGEMENT LLC, ITS MANAGER




By: /s/ Americo Cascella
Name:  Americo Cascella
Title:  Vice President

5432461v.2 25690/685
 
 
 
 



The Lenders:


ARES ENHANCED LOAN INVESTMENT STRATEGY IR LTD, as a Lender






ARES ENHANCED LOAN INVESTMENT STRATEGY IR LTD.


By:  ARES ENHANCED LOAN MANAGEMENT IR, L.P., as Portfolio Manager


By:  Ares Enhanced Loan IR GP, LLC, as its General Partner


By:  Ares Management LLC, as its Manager




By: /s/ Americo Cascella
Name:  Americo Cascella
Title:  Vice President

5432461v.2 25690/685
 
 
 
 



The Lenders:






Atrium IV
Atrium V
Castle Garden
Credit Suisse Syndicated Loan Fund
Credit Suisse Senior Loan Fund
CSAM Funding I
CSAM Funding III
CSAM Funding IV
Madison Park Funding I Ltd.
Madison Park Funding II Ltd.
Madison Park Funding III Ltd.
Madison Park Funding IV Ltd.
Madison Park Funding V Ltd.
Madison Park Funding VI Ltd., as a Lender


By: /s/ Linda Karn
Name:  Linda Karn
Title:  Authorized Signatory

5432461v.2 25690/685
 
 
 
 



The Lenders:


BABSON CLO LTD. 2004-I
BABSON CLO LTD. 2004-II
BABSON CLO LTD. 2005-I
BABSON CLO LTD. 2006-II
BABSON MID-MARKET CLO LTD. 2007-II
SAPPHIRE VALLEY CDO I, LTD.
By:  Babson Capital Management LLC as Collateral Manager


By: /s/ Kenneth M Gacevich
Name:  Kenneth M Gacevich
Title:  Managing Director


CASCADE INVESTMENT LLC
HOLLY INVESTMENT CORPORATION
MAPLEWOOD (CAYMAN) LIMITED
OLYMPIC PARK LIMITED
BABSON CAPITAL LOAN PARTNERS I, LP
By:  Babson Capital Management LLC as Investment Manager


By: /s/ Kenneth M Gacevich
Name:  Kenneth M Gacevich
Title:  Managing Director


MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
BILL & MELINDA GATES FOUNDATION TRUST
By:  Babson Capital Management LLC as Investment Adviser


By: /s/ Kenneth M Gacevich
Name:  Kenneth M Gacevich
Title:  Managing Director


XELO VII LIMITED
By:  Babson Capital Management LLC as Sub-Advisor


By: /s/ Kenneth M Gacevich
Name:  Kenneth M Gacevich
Title:  Managing Director

5432461v.2 25690/685
 
 
 
 



The Lenders:






BIG SKY III SENIOR LOAN TRUST, LENDER
By:  EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR


By: /s/ Michael B Botthof
Name:  Michael B Botthof
Title:  Vice President



5432461v.2 25690/685
 
 
 
 



The Lenders:


BlackRock Floating Rate Income Trust
BlackRock Limited Duration Income Trust
BlackRock Senior Income Series
BlackRock Senior Income Series II
Magnetite V CLO, Limited, as a Lender


By: /s/ Zachary Alpern
Name:  Zachary Alpern
Title:  Authorized Signatory

5432461v.2 25690/685
 
 
 
 



CALYON, NEW YORK BRANCH,
as a Lender


By: /s/ Tanya Crossley
Name:  Tanya Crossley
Title:  Managing Director


By: /s/ Priya Vrat
Name:  Priya Vrat
Title:  Director



5432461v.2 25690/685
 
 
 
 



The Lenders:


Commingled Pension Trust Fund (High Yield Bond)
of JP Morgan Chase Bank NA


By: /s/ William Morgan
Name:  William Morgan
Title:  Managing Director

5432461v.2 25690/685
 
 
 
 



The Lenders:


Credit Suisse Candlewood Private Finance Master Fund Ltd,
as a Lender


By: /s/ Michael Lau
Name:  Michael Lau
Title:  Authorized Signatory

5432461v.2 25690/685
 
 
 
 



The Lenders:






Eaton Vance CDO VIII, Ltd.
By:  Eaton Vance Management
as Investment Advisor


By: /s/ Michael B Botthof
Name:  Michael B Botthof
Title:  Vice President

5432461v.2 25690/685
 
 
 
 



The Lenders:






Eaton Vance CDO IX, Ltd.
By:  Eaton Vance Management
as Investment Advisor


By: /s/ Michael B Botthof
Name:  Michael B Botthof
Title:  Vice President

5432461v.2 25690/685
 
 
 
 



The Lenders:






Eaton Vance Floating Rate Income Trust
By:  Eaton Vance Management
as Investment Advisor


By: /s/ Michael B Botthof
Name:  Michael B Botthof
Title:  Vice President

5432461v.2 25690/685
 
 
 
 



The Lenders:






Eaton Vance Institutional Senior Loan Fund
By:  Eaton Vance Management
as Investment Advisor


By: /s/ Michael B Botthof
Name:  Michael B Botthof
Title:  Vice President

5432461v.2 25690/685
 
 
 
 



The Lenders:






Eaton Vance Limited Duration Income Fund
By:  Eaton Vance Management
as Investment Advisor


By: /s/ Michael B Botthof
Name:  Michael B Botthof
Title:  Vice President

5432461v.2 25690/685
 
 
 
 



The Lenders:






Eaton Vance Medallion
Floating-Rate Income Portfolio
By: Eaton Vance Management
as Investment Advisor


By: /s/ Michael B. Botthof
Name: Michael B. Botthof
Title: Vice President

5432461v.2 25690/685
 
 
 
 

The Lenders:






Eaton Vance Senior
Floating-Rate Trust
By: Eaton Vance Management
as Investment Advisor


By: /s/ Michael B. Botthof
Name: Michael B. Botthof
Title: Vice President

5432461v.2 25690/685
 
 
 
 



The Lenders:






Eaton Vance Senior Income Trust
By: Eaton Vance Management
as Investment Advisor


By: /s/ Michael B. Botthof
Name: Michael B. Botthof
Title: Vice President

5432461v.2 25690/685
 
 
 
 

The Lenders:






Eaton Vance Short Duration
Diversified Income Fund
By: Eaton Vance Management
as Investment Advisor


By: /s/ Michael B. Botthof
Name: Michael B. Botthof
Title: Vice President

5432461v.2 25690/685
 
 
 
 

The Lenders:






Eaton Vance
VT Floating-Rate Income Fund
By: Eaton Vance Management
as Investment Advisor


By: /s/ Michael B. Botthof
Name: Michael B. Botthof
Title: Vice President

5432461v.2 25690/685
 
 
 
 

The Lenders:






Essex Park CDO LTD
By: Blackstone Debt Advisors, L.P.
as Collateral Manager


By: /s/ Dean T. Criares
Name: Dean T. Criares
Title: Authorized Signatory

5432461v.2 25690/685
 
 
 
 

The Lenders:






Fidelity Advisors Series I:
Fidelity Advisor Floating Rate High Income Fund, as a Lender


BY: /s/ Paul Murphy
Name: Paul Murphy
Title: Assistant Treasurer

5432461v.2 25690/685
 
 
 
 

The Lenders:






Fidelity Central Investment Portfolios LLC:
Fidelity Floating Rate Central Investment Portfolio, as a Lender
 
 


BY: /s/ Paul Murphy
Name: Paul Murphy
Title: Assistant Treasurer

5432461v.2 25690/685
 
 
 
 

The Lenders:






Franklin Floating Rate Daily Access Fund,
as a Lender


BY: /s/ Richard Hsu
Name: Richard Hsu
Title: Vice President

5432461v.2 25690/685
 
 
 
 

The Lenders:






Franklin Floating Rate Master Series,
as a Lender


BY: /s/ Richard Hsu
Name: Richard Hsu
Title: Vice President

5432461v.2 25690/685
 
 
 
 

The Lenders:






Franklin Templeton Limited Duration Income Trust,
as a Lender


BY: /s/ Richard Hsu
Name: Richard Hsu
Title: Vice President

5432461v.2 25690/685
 
 
 
 

The Lenders:






Franklin Templeton Series II Funds Floating Rate II Fund,
as a Lender


BY: /s/ Richard Hsu
Name: Richard Hsu
Title: Vice President

5432461v.2 25690/685
 
 
 
 

The Lenders:






FUTURE FUND BOARD OF GUARDIANS, as a Lender




FUTURE FUND BOARD OF GUARDIANS
By: Ares Enhanced Loan Investment Strategy Advisor IV, L.P., its investment
manager
By: Ares Enhanced Loan Investment Strategy Advisor IV GP, LLC, its general
partner
By: Ares Management LLC, its managing member


BY: /s/ Americo Cascella
Name: Americo Cascella
Title: Vice President

5432461v.2 25690/685
 
 
 
 

The Lenders:






Galaxy IV CLO, LTD
By:  AIG Global Investment Corp.
its Collateral Manager


Galaxy V CLO, LTD
By: AIG Global Investment Corp.
its Collateral Manager), as a Lender


BY: /s/ John Wesley Burgess
Name: John Wesley Burgess
Title: Vice President

5432461v.2 25690/685
 
 
 
 

The Lenders:






GE BUSINESS FINANCIAL SERVICES INC.,
as a Lender


BY: /s/ James R. Persico
Name: James R. Persico
Title: Duly Authorized Signatory

5432461v.2 25690/685
 
 
 
 

The Lenders:






GENERAL ELECTRIC CAPITAL CORPORATION,
as a Lender


BY: /s/ Jason Soto
Name: Jason Soto
Title: As Authorized Signatory

5432461v.2 25690/685
 
 
 
 

The Lenders:


(Other Lenders), as a Lenders






BY: /s/ CLAUDE A. BAUM, ESQ.
Name: CLAUDE A. BAUM, ESQ.
Title: GENERAL COUNSEL
ORE HILL PARTNERS LLC


GENESIS CLO 2007-1 Ltd.


BY: Ore Hill Partners LLC
Its: Investment Advisor

5432461v.2 25690/685
 
 
 
 

The Lenders:






GRAYSON & CO, as a Lender
By: BOSTON MANAGEMENT AND RESEARCH
AS INVESTMENT ADVISOR


By: /s/ Michael B. Botthof
Name: Michael B. Botthof
Title: Vice President

5432461v.2 25690/685
 
 
 
 

The Lenders:






ING Prime Rate Trust
By: ING Investment Management Co.,
as its investment manager


ING Senior Income Fund
By: ING Investment Management Co.,
as its investment manager


ING Investment Management CLO III, LTD.
By: ING Alternative Asset Management LLC,
as its investment manager


ING International (II) – Senior Bank Loans Euro
By: ING Investment Management Co.,
as its investment manager


ING Investment Trust Co. Plan for Employee Benefit
Investment Funds – Senior Loan Fund
By:  ING Investment Trust Co. as its trustee


By: /s/ Michel Prince, CFA
Name: Michel Prince, CFA
Title: Senior Vice President

5432461v.2 25690/685
 
 
 
 

The Lenders:






INWOOD PARK CDO LTD.                                                      
By: Blackstone Debt Advisors L.P.
as Collateral Manager






BY: /s/ Dean T. Criares
Name: Dean T. Criares
Title: Authorized Signatory

5432461v.2 25690/685
 
 
 
 

The Lenders:






JP Morgan Distressed Debt Opportunities Master Fund, LTD.


BY: /s/ James P. Shanahan
Name: James P. Shanahan
Title: Managing Director

5432461v.2 25690/685
 
 
 
 



The Lenders:






JP Morgan High Yield Fund


BY: /s/ William Morgan
Name: William Morgan
Title: Managing Director



5432461v.2 25690/685
 
 
 
 



The Lenders:






JP Morgan Leveraged Loans Master Fund , L.P.


By: /s/ James P. Shanahan
Name:  James P. Shanahan
Title: Managing Director

5432461v.2 25690/685
 
 
 
 



The Lenders:






JP Morgan Strategic Income Opportunities Fund


By: /s/ James P. Shanahan
Name:  James P. Shanahan
Title: Managing Director

5432461v.2 25690/685
 
 
 
 



The Lenders:






LOAN FUNDING VI LLC,
for itself or as agent for Corporate Loan Funding VI LLC


By: /s/ Dean T. Criares
Name:  Dean T. Criares
Title:  Authorized Signatory

5432461v.2 25690/685
 
 
 
 



The Lenders:




Magnolia Funding


By: /s/ ARLENE ARELLANO
Name: ARLENE ARELLANO
Title: AUTHORIZED SIGNATORY

5432461v.2 25690/685
 
 
 
 



The Lenders:






MOUNMENT PARK CDO LTD.
By: Blackstone Debt Advisors L.P
as Collateral Manager


By: /s/ Dean T Criares
Name:  Dean T Criares
Title:  Authorized Signatory

5432461v.2 25690/685
 
 
 
 



National City Bank, as a Lender


By: /s/ Timothy J. Ambrose
Name: Timothy J. Ambrose
Title: Vice President

5432461v.2 25690/685
 
 
 
 



NYLIM Flatiron CLO 2006 -1 Ltd
By: New York Life Investment Management LLC,
as Collateral Manager and Attorney-in fact


By: /s/ Michelle Lim
Name: Michelle Lim
Title: Vice President


New York Life Insurance Company


By: /s/ Michelle Lim
Name: Michelle Lim
Title: Corporate Vice President


New York Life Insurance and Annuity Corporation
By: New York Life Investment Management LLC,
its Investment Manager


By: /s/ Michelle Lim
Name: Michelle Lim
Title: Vice President


NYLIM Institutional Floating Rate Fund L.P
By: New York Life Investment Management, LLC,
its Investment Manager


By: /s/ Michelle Lim
Name: Michelle Lim
Title: Vice President


MainStay Floating Rate Fund, a series of Eclipse
Funds Inc. By: New York Life Investment Management LLC


By: /s/ Michelle Lim
Name: Michelle Lim
Title: Vice President


MainStay VP Floating Rate Portfolio, a series of
Mainstay VP Series Fund, Inc.  By: New York Life
Investment Management LLC


By: /s/ Michelle Lim
Name: Michelle Lim
Title: Vice President

5432461v.2 25690/685
 
 
 
 



The Lenders:






O’Connor Credit Opportunity Master Limited, as a Lender


By: /s/ Joshua Karlin
Name: Joshua Karlin
as ATTORNEY-IN-FACT

5432461v.2 25690/685
 
 
 
 





The Lenders:






Potential CLO I, Ltd., as a Lender
By:  Octagon Credit Investors, LLC
as Attorney in Fact


By: /s/ Donald C. Young
Name: Donald C. Young
Title:  Portfolio Manger

5432461v.2 25690/685
 
 
 
 



The Lenders:






PPM Shadow Creek Funding LLC, as a Lender


By: /s/ Stacy Lai
Name: Stacy Lai
Title: Assistant Vice President

5432461v.2 25690/685
 
 
 
 



The Lenders:






Royal Bank of Canada, as a Lender


By: /s/ Mustafa S. Topiwalla
Name: Mustafa S. Topiwalla
Title: Authorized Signatory

5432461v.2 25690/685
 
 
 
 



The Lenders:
Sankaty Credit Opportunities IV, LP, as a Lender


By: /s/ Alan K. Halfenger
Name: Alan K. Halfenger
Title: Chief Compliance Officer
           Assistant Secretary

5432461v.2 25690/685
 
 
 
 



The Lenders:






Sankaty Credit Opportunities (Off Shore Master) IV, L.P,
as a Lender


By: /s/ Alan K. Halfenger
Name: Alan K. Halfenger
Title: Chief Compliance Officer
Assistant Secretary

5432461v.2 25690/685
 
 
 
 



The Lenders:






SENIOR DEBT PORTFOLIO
By:  Boston Management and Research
as Investment Advisor


By: /s/ Michael B. Botthof
Name: Michael B. Botthof
Title: Vice President

5432461v.2 25690/685
 
 
 
 



This consent is made by the following Lender through the undersigned investment
advisor:


T. Rowe Price institutional Floating Rate Fund
By:  T Rowe Price Associates, Inc., as Investment Advisor:


By: /s/ Jonathan D. Siegel
Name:  Jonathan D. Siegel
Title:  Vice President

5432461v.2 25690/685
 
 
 
 



The Lenders:






THE NORINCHUKIN BANK, NEW YORK BRANCH,
Through State Street Bank and Trust Company N.A as
Fiduciary Custodian
By: Eaton Vance Management, Attorney-in-fact


By: /s/ Michael B. Botthof
Name: Michael B. Botthof
Title:  Vice President

5432461v.2 25690/685
 
 
 
 



The Lenders:






The Sumitomo Trust & Banking Co., Ltd., New
York Branch, as a Lender


By: /s/ Frances E. Wynne
Name:  Frances E. Wynne
Title:  Senior Director

5432461v.2 25690/685
 
 
 
 



The Lenders:






Wellington Management Company, LLP as a Lender


Each of the persons listed on Annex A,
severally but not jointly, as Lender


By: Wellington Management Company, LLP
as investment adviser


By: /s/ Donald M. Caiazza
Donald M. Caiazza
Vice President and Counsel



5432461v.2 25690/685
 
 
 
 



RATIFICATION OF GUARANTORS
 
Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Mission Entities execution thereof; (b) joins the
foregoing Amendment for the purpose of consenting to and being bound by the
provisions thereof, (c) ratifies and confirms all of their respective
obligations and liabilities under the Loan Documents to which any of them is a
party and ratifies and confirms that such obligations and liabilities extend to
and continue in effect with respect to, and continue to guarantee and secure, as
applicable, the Obligations of the Borrower under the Credit Agreement;
(d) acknowledges and confirms that the liens and security interests granted by
such Guarantor pursuant to the Loan Documents are and continue to be valid and
perfected first priority liens and security interests (subject only to Permitted
Liens) that secure all of the Obligations on and after the date hereof;
(e) acknowledges and agrees that such Guarantor does not have any claim or cause
of action against the Administrative Agent or any Lender (or any of its
respective directors, officers, employees or agents); (f) acknowledges, affirms
and agrees that such Guarantor does not have any defense, claim, cause of
action, counterclaim, offset or right of recoupment of any kind or nature
against any of their respective obligations, indebtedness or liabilities to the
Administrative Agent or any Lender and (g) acknowledges, affirms and agrees with
each term of the Amendment, including, without limitation, Section 23 thereof.
 
The Guarantors:


NEXSTAR BROADCASTING, INC.
NEXSTAR BROADCASTING GROUP, INC.
NEXSTAR FINANCE HOLDINGS, INC.




By:  /s/ Shirley E. Green
Name:  Shirley E. Green
Title:  Secretary & VP Controller






 


 

5432461v.2 25690/685
 
 
 
 

Annex I
 
[See Attached]
 



5432461v.2 25690/685
 
 
 
 
Annex I to the First Amendment



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
AMONG
 


 
MISSION BROADCASTING, INC.,
 


 
THE SEVERAL FINANCIAL INSTITUTIONS
 
FROM TIME TO TIME PARTIES HERETO,
 


 
BANK OF AMERICA, N.A.,
 
AS ADMINISTRATIVE AGENT,
 
UBS SECURITIES LLC AND
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
 
AS CO-SYNDICATION AGENTS
 
__________________________________
 


 
BANK OF AMERICA SECURITIES LLC,
 
AND
 
UBS SECURITIES LLC,
 
AS JOINT LEAD ARRANGERS
 
BANK OF AMERICA SECURITIES LLC,
 
AND
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
 
AS JOINT BOOK MANAGERS
 
__________________________________
 


 
DATED AS OF APRIL 1, 2005
 
__________________________________
 



5432461v.2 25690/685
 
 
 
 

TABLE OF CONTENTS
 
Page
ARTICLE I.  DEFINITIONS
1
1.01.
Defined Terms
1
1.02.
Other Definitional Provisions.
33
1.03.
Accounting Principles
34
1.04.
Classes and Types of Loans and Borrowings
34
1.05.
Rounding
35
1.06.
Times of Day
35
1.07.
Letter of Credit Amounts
35
ARTICLE II.  THE CREDIT FACILITIES
35
2.01.
Amounts and Terms of Commitments.
35
2.02.
Borrowings, Conversions and Continuations of Loans.
37
2.03.
Letters of Credit.
39
2.04.
Reduction and Termination of Commitments.
47
2.05.
Voluntary Prepayments.
48
2.06.
Mandatory Prepayments.
49
2.07.
Repayment of Loans.
51
2.08.
Interest.
52
2.09.
Fees
53
2.10.
Computation of Interest and Fees
53
2.11.
Evidence of Debt.
54
2.12.
Payments Generally; Administrative Agent's Clawback.
54
2.13.
Sharing of Payments by Lenders
56
2.14.
Security Documents and Guaranty Agreements.
57
ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY
57
3.01.
Taxes.
57
3.02.
Illegality
59
3.03.
Inability to Determine Rates
59
3.04.
Increased Costs; Reserves on Eurodollar Loans.
60
3.05.
Compensation for Losses
61
3.06.
Mitigation Obligations; Replacement of Lenders.
62
3.07.
Survival
62
ARTICLE IV.  CONDITIONS PRECEDENT
62
4.01.
Conditions to the Effective Date
62
4.02.
Additional Conditions to the Effective Date
64
4.03.
Conditions to All Borrowings and the Issuance of Any Letters of Credit
66
ARTICLE V.  REPRESENTATIONS AND WARRANTIES
67
5.01.
Existence; Compliance with Law
67
5.02.
Corporate, Limited Liability Company or Partnership Authorization; No
Contravention
67
5.03.
Governmental Authorization
68
5.04.
Binding Effect
68
5.05.
Litigation
68
5.06.
No Default
68
5.07.
ERISA Compliance.
68
5.08.
Use of Proceeds; Margin Regulations
69
5.09.
Ownership of Property; Intellectual Property.
69
5.10.
Taxes
70
5.11.
Financial Statements.
71
5.12.
Securities Law, etc.; Compliance
71
5.13.
Governmental Regulation
71
5.14.
Accuracy of Information
71
5.15.
Environmental Laws
72
5.16.
Environmental Compliance.
72
5.17.
FCC Licenses.
73
5.18.
Subsidiaries; Capital Stock
74
5.19.
Solvency
74
5.20.
Labor Controversies
74
5.21.
Security Documents.
74
5.22.
Network Affiliation Agreements
74
5.23.
Condition of Stations
74
5.24.
Information Certificate
75
5.25.
Maintenance of Insurance
75
5.27.
Security Documents
75
5.28.
Nexstar/Mission Agreements
75
ARTICLE VI.  AFFIRMATIVE COVENANTS
75
6.01.
Financial Statements
75
6.02.
Certificates; Other Information
76
6.03.
Notices
78
6.04.
FCC Information
80
6.05.
FCC Licenses and Regulatory Compliance
80
6.06.
License Lapse
80
6.07.
Maintenance of Corporate, Limited Liability Company or Partnership Existence,
etc
80
6.08.
Foreign Qualification, etc
80
6.09.
Payment of Taxes, etc
80
6.10.
Maintenance of Property; Insurance
81
6.11.
Compliance with Laws, etc
81
6.12.
Books and Records.
81
6.13.
Use of Proceeds
82
6.14.
End of Fiscal Years; Fiscal Quarters
82
6.15.
Interest Rate Protection
82
6.16.
Additional Security; Further Assurances.
82
6.17.
Post Second Amendment Effective Date Collateral Requirements
85
6.18.
Lien Searches.
90
6.19.
Designation as Senior Debt
91
6.20.
Operating Accounts as Collateral
91
6.21.
Compliance with Environmental Laws
91
6.22.
Preparation of Environmental Reports
91
6.23.
Further Assurances
92
6.24.
Compliance with Terms of Leaseholds
92
6.25.
Cooperation
93
6.26.
Incorporation of Financial Covenants
93
ARTICLE VII.  NEGATIVE COVENANTS
93
7.01.
Changes in Business
93
7.02.
Limitation on Liens
93
7.03.
Disposition of Assets
95
7.04.
Consolidations, Mergers, Acquisitions, etc
96
7.05.
Limitation on Indebtedness
97
7.06.
Transactions with Affiliates
98
7.07.
Use of Credits; Compliance with Margin Regulations
99
7.08.
Environmental Liabilities
99
7.09.
Restricted Payments
99
7.10.
Advances, Investments and Loans
99
7.11.
Limitation on Business Activities of the Mission Entities
100
7.12.
Sales or Issuances of Capital Stock
100
7.13.
No Waivers, Amendments or Restrictive Agreements
100
7.14.
Prepayments, Etc. of Indebtedness
100
7.15.
Debt Repurchases
100
7.16.
Nexstar and Mission
101
ARTICLE VIII.  EVENTS OF DEFAULT
101
8.01.
Event of Default
101
8.02.
Remedies
104
8.03.
Rights Not Exclusive
105
8.04.
Application of Funds
105
ARTICLE IX.  ADMINISTRATIVE AGENT
107
9.01.
Appointment and Authority
107
9.02.
Rights as a Lender
107
9.03.
Exculpatory Provisions
107
9.04.
Reliance by Administrative Agent
108
9.05.
Delegation of Duties
109
9.06.
Resignation of Administrative Agent
109
9.07.
Non-Reliance on Administrative Agent and Other Lenders
110
9.08.
No Other Duties, Etc
110
9.09.
Administrative Agent May File Proofs of Claim
110
9.10.
Collateral and Guaranty Matters
111
9.11.
Secured Cash Management Agreements and Secured Hedge Agreements
111
9.12.
Intercreditor Agreement.
112
ARTICLE X.  THE GUARANTY
113
10.01.
Guaranty from the Guarantor Parties.
113
10.02.
Guaranty Limited
116
ARTICLE XI.  MISCELLANEOUS
117
11.01.
Amendment and Waivers.
117
11.02.
Notices; Effectiveness; Electronic Communication.
119
11.03.
No Waiver; Cumulative Remedies
121
11.04.
Expenses; Indemnity; Damage Waiver.
121
11.05.
Payments Set Aside
123
11.06.
Successors and Assigns.
124
11.07.
Treatment of Certain Information; Confidentiality
128
11.08.
Right of Setoff
129
11.09.
Interest Rate Limitation
129
11.10.
Counterparts; Integration; Effectiveness
130
11.11.
Survival of Representations and Warranties
130
11.12.
Severability
130
11.13.
Replacement of Lenders
130
11.14.
Governing Law; Jurisdiction; Etc.
131
11.15.
WAIVER OF JURY TRIAL
132
11.16.
Effectiveness.
132
11.17.
USA Patriot Act Notice
133
11.18.
Termination
133
11.19.
Additional Mandatory Prepayments
134
11.20.
ENTIRE AGREEMENT
137
11.21.
No Advisory or Fiduciary Responsibility
137
11.22.
Time of the Essence
138


5432461v.2 25690/685
 
 
 
 

Schedules and Exhibits


SCHEDULE 1.01(A)
NEXSTAR/MISSION AGREEMENTS
SCHEDULE 1.01(C)
DESCRIPTION OF REVOLVER REALLOCATION
SCHEDULE 2.01
COMMITMENTS
SCHEDULE 5.09
OWNED AND LEASED REAL PROPERTIES
SCHEDULE 5.16
FCC LICENSES
SCHEDULE 5.17
SUBSIDIARIES
SCHEDULE 5.17(C)
FCC DISCLOSURE
SCHEDULE 5.21
NETWORK AFFILIATION AGREEMENTS
SCHEDULE 6.17(a)
STATIONS WITH TOWERS AND TRANSMITTERS
SCHEDULE 6.17(b)
PETTY CASH ACCOUNTS
SCHEDULE 7.02(l)
LIENS EXISTING ON THE FIRST AMENDMENT EFFECTIVE DATE
SCHEDULE 7.05(a)
EXISTING INDEBTEDNESS ON THE FIRST AMENDMENT EFFECTIVE DATE
SCHEDULE 7.06
EXISTING AFFILIATE TRANSACTIONS ON THE FIRST AMENDMENT EFFECTIVE DATE
SCHEDULE 7.10
INVESTMENTS ON THE FIRST AMENDMENT EFFECTIVE DATE
SCHEDULE 8.01(A)
NEXSTAR ENTITIES REPRESENTATIONS AND WARRANTIES
SCHEDULE 8.01(B)
NEXSTAR ENTITIES COVENANTS
SCHEDULE 11.02
ADMINISTRATIVE AGENT'S OFFICE; CERTAIN ADDRESSES FOR NOTICES
SCHEDULE 11.06
PROCESSING AND RECORDATION FEES
   
EXHIBIT A
Form of Assignment and Assumption
EXHIBIT B
Form of Closing Certificate
EXHIBIT C
Form of Compliance Certificate
EXHIBIT D-1
Form of Confirmation Agreement for the Security Agreement
EXHIBIT D-2
Form of Confirmation Agreement for the Pledge Agreement
EXHIBIT D-3
Form of Confirmation Agreement for the Mission Guaranty of Nexstar Obligations
EXHIBIT D-4
Form of Confirmation Agreement for the Nexstar Guaranty of Mission Obligations
EXHIBIT D-5
Form of Confirmation Agreement for the Smith Pledge Agreement
EXHIBIT E
Form of Information Certificate
EXHIBIT F
Form of Revolving Loan Note
EXHIBIT G
Form of Revolving Loan Notice
EXHIBIT H
Form of Solvency Certificate
EXHIBIT I
Form of Subsidiary Guaranty Agreement
EXHIBIT J
Form of Term B Loan Note
EXHIBIT K
Form of Term B Loan Notice




5432461v.2 25690/685
 
 
 
 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 1, 2005, is
among MISSION BROADCASTING, INC., a Delaware corporation, the several banks and
other financial institutions or entities from time to time parties hereto (the
"Lenders"), BANK OF AMERICA, N.A., as the Administrative Agent for the Lenders,
and UBS SECURITIES LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as the Co-Syndication Agents.
 
RECITALS
 
A.           The Borrower, the Administrative Agent, and the several banks
parties thereto entered into that certain Second Amended and Restated Credit
Agreement dated as of December 30, 2003 (as amended through the date hereof, the
"Existing Mission Credit Agreement").
 
B.           The parties wish to amend and restate the Existing Mission Credit
Agreement, which amendment and restatement is in extension and renewal, and not
in extinguishment or novation, of the indebtedness outstanding under the
Existing Mission Credit Agreement, as herein provided, it being acknowledged and
agreed by the Borrower and the Guarantors that the Indebtedness under this
Agreement constitutes an extension, renewal and increase of the outstanding
indebtedness under the Existing Mission Credit Agreement, and that all Liens and
Guaranty Agreements that secure the repayment of outstanding indebtedness under
the Existing Mission Credit Agreement shall continue to secure Indebtedness
under this Agreement.
 
In consideration of the mutual agreements, provisions and covenants contained
herein, the parties agree that the Existing Mission Credit Agreement shall be
and hereby is amended and restated in its entirety as follows:
 
ARTICLE I.
 


 
DEFINITIONS
 
1.01. Defined Terms.  All capitalized terms used and not otherwise defined in
this Agreement, including in the Preamble hereto, shall have the meanings
specified below:
 
"Acquisition" means, with respect to any Person, the occurrence of any of the
following specified events:  (i) any transaction or series of transactions for
the purpose of, or resulting in, directly or indirectly, any of the following
(including without limitation, any such transaction or transactions in
connection with a like-kind exchange or otherwise): (a) the acquisition by such
Person of all or substantially all of the assets of another Person, or of any
business or division of another Person, or any television broadcasting station,
(b) the acquisition by such Person of more than 50% of any class of Capital
Stock (or similar ownership interests) of any other Person, (c) a merger,
consolidation, amalgamation, or other combination by such Person with another
Person or (ii) the entering into of any Local Marketing Agreement, Joint Sales
Agreement and/or Shared Services Agreement, or other similar agreement by such
Person. The terms "Acquire," "Acquired" and "Acquisition of " shall have
correlative meanings.
 
"Additional Security Documents" has the meaning specified in Section 6.16(a).
 

5432461v.2 25690/685
 
 
 
 

"Administrative Agent" means Bank of America, N.A. in its capacity as
Administrative Agent for the Lenders hereunder, and any successor to such agent.
 
"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account of the Administrative Agent as the Administrative Agent may from time to
time notify to the Borrower and the Lenders.
 
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
"Agents" means the Administrative Agent and the Co-Syndication Agents.
 
"Aggregate Available Revolving Commitment" means the sum of the Available
Revolving Commitments of all Lenders.
 
"Aggregate Combined Revolving Commitment" means the Aggregate Revolving
Commitment.
 
"Aggregate Outstanding Term B Loan Balance" means the sum of the aggregate
outstanding principal balances of all Term B Loans, as such amount may be
adjusted from time to time pursuant to this Agreement.
 
"Aggregate Revolving Commitment" means the sum of the Revolving Commitments of
all of the Lenders, in the amount of $15,000,000 as of the First Amendment
Effective Date, as such amount may be reduced from time to time pursuant to this
Agreement.1
 
"Agreement" means this Third Amended and Restated Credit Agreement, including
the Schedules and Exhibits hereto, as the same may be amended, modified,
restated, supplemented, renewed, extended, increased, rearranged and/or
substituted from time to time.
 
"Anticipated Reinvestment Amount" [Intentionally Deleted].
 
"Applicable Law" means (a) in respect of any Person, all provisions of Laws
applicable to such Person, and all orders and decrees of all courts and
determinations of arbitrators applicable to such Person and (b) in respect of
contracts made or performed in the State of Texas, "Applicable Law" shall also
mean the Laws of the United States of America, including, without limiting the
foregoing, 12 USC Sections 85 and 86, as amended to the date hereof and as the
same may be amended at any time and from time to time hereafter, and any other
statute of the United States of America now or at any time hereafter prescribing
the maximum rates of interest on loans and extensions of credit, and the Laws of
the State of Texas, including, without
 



--------------------------------------------------------------------------------

 
1 The Aggregate Revolving Commitment was previously reallocated – thus when
added to the Nexstar Aggregate Revolving Commitment, the total amount will
remain unchanged.
 

5432461v.2 25690/685
 
 
 
 

limitation, Chapter 303 of the Texas Finance Code, as amended, and any other
statute of the State of Texas now or at any time hereafter prescribing maximum
rates of interest on loans and extensions of credit; provided that the parties
hereto agree pursuant to Texas Finance Code Section 346.004 that the provisions
of Chapter 346 of the Texas Finance Code, shall not apply to Loans, the Letters
of Credit, this Agreement, the Notes or any other Loan Documents.
 
"Applicable Margin" means
 
 
(i)           with respect to Loans which are Eurodollar Loans, a rate per annum
equal to 4.00%; and
 
 
(ii)           with respect to Loans which are Base Rate Loans, a rate per annum
equal to 3.00%.
 
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
 
"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries for the Fiscal Year ended
December 31, 2004, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such Fiscal Year of the
Borrower and its consolidated Subsidiaries, including the notes thereto.
 
"Authorization" means any filing, recording and registration with, and any
validation or exemption, approval, order, authorization, consent, License,
certificate, franchise and permit from, any Governmental Authority, including,
without limitation, FCC Licenses.
 
"Available Revolving Commitment" means, at any time as to any Lender, an amount
equal to the excess, if any, of (i) the amount of the Revolving Commitment of
such Lender at such time, over (ii) the sum of the outstanding principal
balances of all Revolving Loans of such Lender plus the sum of all
participations of such Lender in L/C Obligations at such time.
 
"Bank of America" means Bank of America, N.A., a national banking association.
 
"Bankruptcy Code" means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.).
 
"Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the sum of 1/2 of 1% plus the Federal Funds Rate for such day, (b) the
Prime Rate for such day and
 

5432461v.2 25690/685
 
 
 
 

(c) the sum of (i) 1.00% plus (ii) the Eurodollar Rate (for an Interest Period
of one month, determined in accordance with subsection (b) of the definition of
Eurodollar Base Rate).
 
"Base Rate Loan" means any Loan that bears an interest rate based on the Base
Rate.
 
"Board of Directors" means, as to any Person, either (a) the board of directors
of such Person (or, in the case of any Person that is a limited liability
company, the managers of such Person) or (b) any duly authorized committee
thereof.
 
"Board Resolution" means, as to any Person, a copy of a resolution of such
Person certified by the Secretary or an Assistant Secretary of such Person to
have been duly adopted by requisite action of the Board of Directors of such
Person and to be in full force and effect on the date of such certification.
 
"Borrower" means Mission Broadcasting, Inc., a Delaware corporation.
 
"Borrowing" has the meaning specified in Section 1.04.
 
"Borrowing Date" means, in relation to any Loan, the date of the borrowing of
such Loan as specified in the Revolving Loan Notice or Term B Loan Notice, as
applicable.
 
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks in Dallas, Texas or New York City are authorized or required by
Law to close and, if such term is used in relation to any Eurodollar Loan or the
Interest Period therefor, on such day dealings are carried on by and between
banks in Dollar deposits in the applicable interbank market.
 
"Capital Lease" has the meaning specified in the definition of "Capital Lease
Obligations".
 
"Capital Lease Obligations" means, with respect to any Person, all monetary
obligations of such Person under any leasing or similar arrangement which, in
accordance with GAAP, is classified as a capital lease (a "Capital Lease").
 
"Capital Stock" means (i) any capital stock, partnership, membership, joint
venture or other ownership or equity interest, participation or securities
(whether voting or non-voting, whether preferred, common or otherwise, and
including any stock appreciation, contingent interest or similar right) and
(ii) any option, warrant, security or other right (including debt securities or
other evidence of Indebtedness) directly or indirectly convertible into or
exercisable or exchangeable for, or otherwise to acquire directly or indirectly,
any capital stock, partnership, membership, joint venture or other ownership or
equity interest, participation or security described in clause (i) above.
 
 “Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Credit Parties at Bank of America in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.
 

5432461v.2 25690/685
 
 
 
 

 "Cash Collateralize" with respect to any Person, means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances of such Person pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders) ("Cash
Collateral").  Derivatives of such term shall have corresponding meanings.  The
Borrower hereby grants to the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, a security interest in all
such cash and deposit account balances of the Borrower.  Cash Collateral shall
be invested in Cash Equivalents of a tenor satisfactory to the Administrative
Agent and as instructed by the Borrower, which Cash Equivalents shall be held in
the name of the Borrower and under the control of the Administrative Agent in a
manner satisfactory to the Administrative Agent.
 
"Cash Equivalents" means any or all of the following: (i) obligations of, or
guaranteed as to interest and principal by, the United States government
maturing within one year after the date on which such obligations are purchased;
(ii) open market commercial paper of any corporation (other than the Borrower,
other Credit Party or any Affiliate of the Borrower or other Credit Party)
incorporated under the Laws of the United States or any State thereof or the
District of Columbia rated P-1 or its equivalent by Moody's or A-1 or its
equivalent or higher by S&P; (iii) time deposits or certificates of deposit
maturing within one year after the issuance thereof issued by commercial banks
organized under the Laws of any country which is a member of the OECD and having
a combined capital and surplus in excess of $250,000,000 or which is a Lender or
Brown Brothers Harriman & Co.; (iv) repurchase agreements with respect to
securities described in clause (i) above entered into with an office of a bank
or trust company meeting the criteria specified in clause (iii); and (v) money
market funds investing only in investments described in clauses (i) through
(iv).
 
"Cash Management Agreement" means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
"Cash Management Bank" means Bank of America and its Affiliates and any other
Person that, at the time it enters into a Cash Management Agreement, is a Lender
or an Affiliate of a Lender, in its capacity as a party to such Cash Management
Agreement.
 
 “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
 
 “CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any Law, rule,
regulation or treaty, (b) any change in any Law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 

5432461v.2 25690/685
 
 
 
 

"Change of Control" means that 100% of the voting and economic interest of the
Borrower shall cease to be subject to the Smith Pledge Agreement or a pledge
agreement substantially in the form of the Smith Pledge Agreement or otherwise
in form and substance reasonably satisfactory to the Administrative Agent.
 
"Charter Documents" means, with respect to any Person, (i) the articles or
certificate of formation, incorporation or organization (or the equivalent
organizational documents) of such Person, (ii) the bylaws, partnership
agreement, limited liability company agreement or regulations (or the equivalent
governing documents) of such Person and (iii) each document setting forth the
designation, amount and relative rights, limitations and preferences of any
class or series of such Person's Capital Stock or of any rights in respect of
such Person's Capital Stock, and any shareholder or stockholder agreement or
other like agreement or arrangement to which such Person is a party or by which
it is bound.
 
"Class" has the meaning specified in Section 1.04.
 
"Closing Certificate" means a Closing Certificate substantially in the form of
Exhibit B.
 
"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations promulgated thereunder.
 
"Collateral" means the Pledged Collateral, the Security Agreement Collateral and
the Mortgaged Properties, and any other property or assets of any Credit Party
subject to a Lien to secure all or any portion of the Obligations.
 
"Collateral Agent" means the Administrative Agent acting as collateral agent
pursuant to the Security Documents (or any other Collateral Agent specifically
permitted under the terms hereof, provided that no such other “Collateral Agent”
shall be considered a “Collateral Agent” for the purposes of Section 10.01).
 
"Commitment" means, for each Lender, its Revolving Commitment.
 
"Communications Act" has the meaning specified in Section 5.17.
 
"Compliance Certificate" means, as to any Person, a certificate of such Person
executed on its behalf by the Chief Executive Officer, President, Chief
Financial Officer or Vice President of such Person, substantially in the form of
Exhibit C, with such changes as acceptable to the Administrative Agent.
 
"Confirmation Agreements" means (i) a First Amendment and Confirmation Agreement
for the Security Agreement, substantially in the form of Exhibit D-1, (ii) a
First Amendment and Confirmation Agreement for the Pledge Agreement,
substantially in the form of Exhibit D-2, (iii) a First Amendment and
Confirmation Agreement for the Mission Guaranty of Nexstar Obligations,
substantially in the form of Exhibit D-3, (iv) a First Amendment and
Confirmation Agreement for the Nexstar Guaranty of Mission Obligations,
substantially in the form of Exhibit D-4 and (v) a First Amendment and
Confirmation Agreement for the Smith Pledge Agreement in the form of Exhibit
D-5.
 

5432461v.2 25690/685
 
 
 
 

"Consolidated Operating Cash Flow" means, on any date, the "Consolidated
Operating Cash Flow" determined under the Nexstar Credit Agreement.
 
"Consolidated Senior Leverage Ratio" means, on any date, the "Consolidated
Senior Leverage Ratio" determined under the Nexstar Credit Agreement.
 
"Consolidated Total Debt" means, on any date, the "Consolidated Total Debt"
determined under the Nexstar Credit Agreement.
 
"Consolidated Total Leverage Ratio" means, on any date, the "Consolidated Total
Leverage Ratio" determined under the Nexstar Credit Agreement.
 
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, lease, loan
agreement, indenture, mortgage, deed of trust or other instrument, document or
agreement to which such Person is a party or by which it or any of its property
is bound.
 
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controlling" and "Controlled" have meanings correlative thereto.
 
"Co-Syndication Agents" means UBS Securities LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, in their capacity as Co-Syndication Agents for the
Lenders hereunder, and any successor to such agents.
 
"Credit Event" means the making of any Loan or the issuance of any Letter of
Credit.
 
"Credit Parties" means the Borrower, the Nexstar Entities and any other Person
hereafter executing and delivering a Security Document or a Guaranty Agreement
or any equivalent document for the benefit of the Administrative Agent and/or
any Lender; provided that neither David S. Smith nor Nancie J. Smith will be
deemed to be a "Credit Party".
 
"Debtor Relief Laws" means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
"Default" means any event or circumstance that constitutes an Event of Default
or that, with the giving of notice, the lapse of time, or both, would (if not
cured or otherwise remedied during such time) constitute an Event of Default.
 
"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and
 

5432461v.2 25690/685
 
 
 
 

(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Margin plus 2% per annum.
 
"Defaulting Lender" means any Nexstar Defaulting Lender or any Lender, as
determined by the Administrative Agent, that has (a) failed to fund any portion
of the Loans or participations in L/C Obligations required to be funded by it
hereunder within one Business Day after the date required to be funded by it
hereunder, (b) notified the Borrower, the Administrative Agent or the L/C Issuer
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements generally in which it commits to extend credit, (c) failed,
within three Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding L/C
Obligations, (d) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day after the date when due, unless the subject of a good faith
dispute, or (e)(i) become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment.
 
"Disposition" means the direct or indirect sale, assignment, lease (as lessor),
transfer, conveyance or other disposition (including, without limitation,
dispositions of or pursuant to Local Marketing Agreements, Joint Sales Agreement
or Shared Services Agreements or pursuant to Sale and Leaseback Transactions, in
a single transaction or a series of related transactions, by any Mission Entity
to any Person (other than the Borrower or any Wholly-Owned Subsidiary of the
Borrower) of any assets or property of any Mission Entity; provided that in any
event the term "Disposition" shall mean and include sales, assignments, leases
(as lessor), transfers, conveyances or other dispositions (including, without
limitation, pursuant to Local Marketing Agreements, Joint Sales Agreements or
Shared Services Agreements) of principal divisions, or lines of business of, any
Mission Entity including, without limitation, any Station of any Mission Entity
or the Capital Stock of any Subsidiary of any Mission Entity.  The terms
"Dispose" and "Disposed of" shall have correlative meanings.
 
"Disqualified Stock" means any Capital Stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), at the option of the holder thereof or upon the happening of any
event, matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, or is redeemable, at the option of the holder thereof,
in whole or in part.
 
"Dividend" means, with respect to any Person, that such Person has authorized,
declared or paid a dividend or returned any equity capital to holders of its
Capital Stock as such or made any other distribution, payment or delivery of
property or cash to holders of its Capital Stock as such.
 
"Dollars" and "$" each mean lawful money of the United States.
 

5432461v.2 25690/685
 
 
 
 

"Domestic Lending Office" shall have the meaning specified in the definition of
"Lending Office".
 
"Effective Date" has the meaning specified in Section 11.16.
 
"Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the L/C Issuer, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, "Eligible Assignee" shall not include the Borrower or any of the
Borrower's Affiliates or Subsidiaries.
 
 “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
 “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder as from time to time in effect.
 
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with any Borrower or any of its Subsidiaries within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) for
purposes of provisions relating to Sections 412, 414(t)(2) and 4971 of the
Code).
 
"ERISA Event" means (i) a Reportable Event with respect to a Pension Plan or a
Multiemployer Plan which could reasonably be expected to result in a material
liability to the Borrower and/or any of its Subsidiaries; (ii) a withdrawal by
any Borrower, any of its Subsidiaries or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations which is treated as such a withdrawal under Section 4062(e) of
ERISA where such withdrawal or cessation could reasonably be expected to result
in a material liability to the Borrower and/or any of its Subsidiaries; (iii) a
complete or partial withdrawal by the Borrower, any of its Subsidiaries or any
ERISA Affiliate from a Multiemployer Plan which could reasonably be expected to
result in a material liability to the Borrower and/or any of its Subsidiaries or
notification that a Multiemployer Plan is insolvent or
 

5432461v.2 25690/685
 
 
 
 

in reorganization; (iv) the filing of a notice of intent to terminate other than
under a standard termination pursuant to Section 4041(b) of ERISA where such
standard termination or the process of affecting such standard termination will
not result in a material liability to the Borrower, any of its Subsidiaries or
an ERISA Affiliate, the treatment of a plan amendment as a termination under
Section 4041 or 4041A of ERISA or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (v) a failure by the Borrower,
any of its Subsidiaries or any ERISA Affiliate to make required contributions to
a Pension Plan, Multiemployer Plan or other Plan subject to Section 412 of the
Code; (vi) an event or condition which might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(vii) the imposition of any material liability under Title IV of ERISA, other
than PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower, any of its Subsidiaries or any ERISA Affiliate; or (viii) an
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code with respect to any Plan.
 
"Eurodollar Base Rate" means:
 
(a)           For any Interest Period with respect to a Eurodollar Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) (“BBA LIBOR”), at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such published rate is not available at such
time for any reason, the rate determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; provided that, for an Interest Period of
less than three months, if the Eurodollar Base Rate would, but for the
application of this proviso, be less than the Eurodollar Base Rate for an
Interest Period of three months, the Eurodollar Base Rate shall be the
Eurodollar Base Rate for an Interest Period of three months.
 
(b)           For any interest rate calculation with respect to a Base Rate
Loan, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time on the date of determination (provided that if such day is not a
Business Day in London, the next preceding London Business Day) for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the date of determination in same
day funds in the approximate amount of the Base Rate Loan being made, continued
or converted by Bank of America and with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.
 

5432461v.2 25690/685
 
 
 
 

"Eurodollar Loan" means any Loan that bears interest rate computed on the basis
of the Eurodollar Rate.
 
"Eurodollar Rate" a rate per annum equal to the greater of (a) 1.00% and (b) the
rate determined by the Administrative Agent pursuant to the following formula:
 
Eurodollar Rate  =
               Eurodollar Base
Rate                                                       
1.00 – Eurodollar Reserve Percentage



"Eurodollar Reserve Percentage" means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as "Eurocurrency liabilities").  The Eurodollar
Rate for each outstanding Eurodollar Loan shall be adjusted automatically as of
the effective date of any change in the Eurodollar Reserve Percentage.
 
"Event of Default" means any of the events or circumstances specified in
Section 8.01.
 
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 11.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender's failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).
 
"Existing Mission Credit Agreement" has the meaning specified in Recital A.
 
"Extraordinary Receipt" means any cash received by or paid to or for the account
of any Person not in the ordinary course of business (net of any taxes paid or
payable as a result of the receipt of such cash (or reasonably and in good faith
reserved for the payment of any such taxes after taking into account all
available credits and deductions), including tax refunds, pension plan
reversions, proceeds of insurance (other than proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost
earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments, provided that any amounts deducted
from Extraordinary Receipts that are not immediately due and payable
 

5432461v.2 25690/685
 
 
 
 

shall be delivered to the Administrative Agent to be held as collateral in
accordance with the terms of Section 11.19(l).
 
"Facility Percentage" means, as to any Lender at any time, the quotient
(expressed as a percentage) of (i) the sum of (A) such Lender's Revolving
Commitment (as in effect at such time) or, if such Revolving Commitment has been
terminated in full, such Lender's outstanding Revolving Loans and participations
in L/C Obligations (or, without duplication, obligations held by the L/C Issuer
in respect of L/C Obligations, in the case of the L/C Issuer), plus (B) such
Lender's outstanding Term B Loans, divided by (ii) the sum of (A) the Aggregate
Revolving Commitment (as in effect at such time) or, if the Aggregate Revolving
Commitment has been terminated in full, the aggregate principal amount of
outstanding Revolving Loans and L/C Obligations, plus (B) the Aggregate
Outstanding Term B Loan Balance.
 
"FCC" means the Federal Communications Commission.
 
"FCC License" has the meaning specified in Section 5.17.
 
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System or any successor thereto.
 
"Fee Letters" means (i) the letter agreement, dated March 15, 2005, among the
Borrower, the Nexstar Borrower, the Administrative Agent and BAS, (ii) the
letter agreement, dated March 15, 2005, among the Borrower, the Nexstar
Borrower, the Administrative Agent, the Joint Lead Arrangers, the Joint Book
Managers, UBS Loan Finance LLC and Merrill Lynch Capital Corporation, and (iii)
any other fee letter entered into by the Borrower any Agent, Joint Lead
Arranger, Joint Book Manager or Lender in connection with this Agreement.
 
 "First Amendment" means that certain First Amendment to Third Amended and
Restated Credit Agreement, dated as of October 8, 2009, among Mission
Broadcasting, Inc., the Lenders and the Administrative Agent.
 
 "First Amendment Effective Date" means, as applicable in the context used, the
date that all applicable conditions of effectiveness set forth in the First
Amendment are satisfied with respect to any provision therein.
 
"Fiscal Quarter" means each of the following quarterly periods: (i) January 1 of
each calendar year through and including March 31 of such calendar year,
(ii) April 1 of each calendar
 

5432461v.2 25690/685
 
 
 
 

year through and including June 30 of such calendar year, (iii) July 1 of each
calendar year through and including September 30 of such calendar year and
(iv) October 1 through and including December 31 of such calendar year.
 
"Fiscal Year" means a calendar year.
 
"Foreign Lender" means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
"Former Major Network Affiliate" at any time means any Station that, at such
time, is not subject to a Network Affiliation Agreement with a Major Television
Network, if either (i) such Station is subject to a Network Affiliation
Agreement with a Major Television Network on the Effective Date, or (ii) if such
Station is not a Station on the Effective Date, then such Station was subject to
a Network Affiliation Agreement with a Major Television Network on the date it
became a Station; provided that, for purposes of this definition and
Section 8.01(p), two or more Stations that substantially simulcast the same
programming will be deemed to be a single Station so long as they do so.
 
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
"Granting Lender" has the meaning specified in Section 11.06(h).
 
"Guaranteed Obligations" means, with respect to each Borrower as a Guarantor
under Article X of this Agreement, all Obligations of each other Borrower under
this Agreement and the other Loan Documents.
 
"Guaranteed Party" means each Borrower, with respect to its Guaranteed
Obligations under Article X of this Agreement.
 

5432461v.2 25690/685
 
 
 
 

"Guarantor" means (i) each Credit Party which is a party to a Guaranty Agreement
and (ii) each Borrower, as a Guarantor Party under Article X of this Agreement.
 
"Guarantor Party" means each Borrower, with respect to its Guaranty Obligations
under Article X of this Agreement.
 
"Guaranty Agreements" means the Nexstar Guaranty of Mission Obligations, the
Subsidiary Guaranty Agreement, the Mission Guaranty of Nexstar Obligations, each
Guaranty Supplement to each of the foregoing and any other agreement executed
and delivered to the Administrative Agent guaranteeing any of the Obligations,
and any and all amendments, modifications, restatements, extensions, increases,
rearrangements and/or substitutions of any of the foregoing.
 
"Guaranty Obligation" means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
letter of credit or other obligation (the "primary obligations") of another
Person (the "primary obligor"), including any obligation of that Person, whether
or not contingent, without duplication (i) to purchase, repurchase or otherwise
acquire such primary obligations or any property constituting direct or indirect
security therefor; (ii) to advance or provide funds (x) for the payment or
discharge of any such primary obligation, or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor; (iii) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation; or (iv) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof; in each case, including
arrangements ("non-recourse guaranty arrangements") wherein the rights and
remedies of the holder of the primary obligation are limited to repossession or
sale of certain property of such Person.  The amount of any Guaranty Obligation
shall be deemed equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made (or if less, the
stated or determinable amount of such Guaranty Obligation) or, if not stated or
if indeterminable, the maximum reasonably anticipated liability in respect
thereof; provided that the amount of any non-recourse guaranty arrangement shall
not be deemed to exceed the fair value of the property which may be repossessed
or sold by the holder of the primary obligation in question.
 
"Guaranty Supplements" means each of the Guaranty Supplements which are attached
to the Guaranty Agreements as Annex A thereto.
 
 “Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
"Hedge Bank" means (a) any Person that, at the time it entered into an Interest
Rate Protection Agreement permitted under Article VII, was a Lender or an
Affiliate of a Lender and
 

5432461v.2 25690/685
 
 
 
 

(b) the Administrative Agent and each of its Affiliates party to an Interest
Rate Protection Agreement, in its capacity as a party to such Interest Rate
Protection Agreement.
 
"Highest Lawful Rate" means at the particular time in question the maximum rate
of interest which, under Applicable Law, any Lender is then permitted to charge
on the Obligations.  If the maximum rate of interest which, under Applicable
Law, any Lender is permitted to charge on the Obligations shall change after the
date hereof, the Highest Lawful Rate shall be automatically increased or
decreased, as the case may be, from time to time as of the effective time of
each change in the Highest Lawful Rate without notice to the Borrower.  For
purposes of determining the Highest Lawful Rate under Texas Law (if applicable),
on each day, if any, that Chapter 303 of the Texas Finance Code, as amended,
establishes the Highest Lawful Rate, such rate shall be the weekly ceiling
computed in accordance with Section 303.003 of the Texas Finance Code, as
amended, for that day.
 
"Holders" means the requisite holders of any of the Senior Second Lien Secured
Notes or Subordinated Notes, as applicable, of any class or type, or the trustee
of any indenture executed in connection with such Senior Second Lien Secured
Notes or Subordinated Notes, as applicable, in each case as applicable such that
such holders or trustee is authorized to act on behalf of all such holders of
the Senior Second Lien Secured Notes or Subordinated Notes of such class or
type.
 
"Honor Date" has the meaning specified in Section 2.03(c)(i).
 
"Impacted Lender" means a Defaulting Lender, a Nexstar Impacted Lender or a
Lender as to which (a) the L/C Issuer or the Administrative Agent has a good
faith belief that the Lender has defaulted in fulfilling its obligations under
one or more other syndicated credit facilities or (b) an entity that Controls
the Lender has been deemed insolvent or become subject to a bankruptcy or other
similar proceeding.
 
"Incremental Facility" [Intentionally Deleted].
 
"Incremental Revolving Commitments" [Intentionally Deleted].
 
"Incremental Revolving Lenders" [Intentionally Deleted].
 
"Incremental Revolving Loans" [Intentionally Deleted].
 
"Indebtedness" of any Person means, without duplication, (i) all indebtedness
for borrowed money; (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than (x) trade payables
entered into in the ordinary course of business pursuant to ordinary terms and
(y) ordinary course purchase price adjustments); (iii) all reimbursement or
payment obligations with respect to letters of credit or non-contingent
reimbursement or payment obligations with respect to bankers' acceptances,
surety bonds and similar documents; (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses;
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement or sales of accounts receivable, in any such case with
respect to property acquired by the Person (even though the rights and remedies
of the seller or bank under
 

5432461v.2 25690/685
 
 
 
 

such agreement in the event of default are limited to repossession or sale of
such property); (vi) all Capital Lease Obligations; (vii) all net obligations
with respect to Interest Rate Protection Agreements; (viii) Disqualified Stock;
(ix) all indebtedness referred to in clauses (i) through (viii) above secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness (in which event
the amount thereof shall not be deemed to exceed the fair value of such
property); and (x) all Guaranty Obligations in respect of obligations of the
kinds referred to in clauses (i) through (ix) above.
 
"Indemnified Taxes" means Taxes other than Excluded Taxes.
 
"Indemnitee" has the meaning specified in Section 11.04(b).
 
"Information" has the meaning specified in Section 11.07.
 
"Information Certificate" means a certificate of the Borrower executed on the
Borrower's behalf by a Responsible Officer of the Borrower, substantially in the
form of Exhibit E.
 
"Initial Borrowing Date" means the date, occurring on the Effective Date, on
which the initial Credit Event occurs.
 
"Insolvency Proceeding" means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of its creditors generally; in each case undertaken under U.S.
Federal, State or foreign Law, including the Bankruptcy Code.
 
"Intellectual Property" has the meaning specified in Section 5.09.
 
"Intercreditor Agreement" has the meaning specified in Section 7.05(s) of the
Nexstar Credit Agreement.
 
"Interest Payment Date" means (i) with respect to any Base Rate Loan, the last
Business Day of each calendar quarter and the Maturity Date, (ii) with respect
to any Eurodollar Loan, the last day of each Interest Period applicable to such
Eurodollar Loan and the date such Eurodollar Loan is repaid or prepaid;
provided, however, that if any Interest Period for any Eurodollar Loan exceeds
three months, then the date which falls three months after the beginning of such
Interest Period or, if applicable, at the end of any three-month interval
thereafter shall also be an "Interest Payment Date" for such Eurodollar Loan.
 
"Interest Period" means, in relation to any Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is disbursed or converted to or
continued as a Eurodollar Loan and ending on the date one, two, three or six
months thereafter (or, nine or twelve months thereafter upon the request of the
Borrower and the consent of the Administrative Agent and each Lender that is
making or has made such Loan, which shall not be unreasonably withheld, if loans
of such duration are generally available in the London interbank Eurodollar
market), as selected or
 

5432461v.2 25690/685
 
 
 
 

deemed selected by the Borrower in its Revolving Loan Notice or Term B Loan
Notice, as the case may be; provided that:
 
(i)           if any Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month, in which event such Interest Period shall
end on the immediately preceding Business Day;
 
(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month which is one, two, three, six, nine or twelve
months, as the case may be, after the calendar month in which such Interest
Period began; and
 
(iii)           no Interest Period for any Loan shall extend beyond the Maturity
Date.
 
"Interest Rate Protection Agreement" means an interest rate swap, cap, collar,
option or similar arrangement entered into to hedge interest rate risk (and not
for speculative purposes), including without limitation, fixed to floating and
floating to fixed, and any other derivative product, so long as such other
derivative product is consented to by Administrative Agent.
 
"Internal Control Event" means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
 
"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.
 
"Joinder to Pledge Agreement" means a supplement to the Pledge Agreement in the
form of Annex B thereto, whereby a Mission Entity becomes a party to, and
assumes all obligations of, a pledgor under the Pledge Agreement.
 
"Joinder to Security Agreement" means a supplement to the Security Agreement in
the form of Annex C thereto, whereby a Mission Entity becomes a party to, and
assumes all obligations of, a grantor under the Security Agreement.
 
"Joint Book Managers" means Bank of America Securities LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, in their capacity as Joint Book Managers.
 
"Joint Lead Arrangers" means Bank of America Securities LLC and UBS Securities
LLC, in their capacity as Joint Lead Arrangers.
 

5432461v.2 25690/685
 
 
 
 

"Joint Sales Agreement" means an agreement for the sale of commercial or
advertising time or any similar arrangement pursuant to which a Person obtains
the right to (i) sell at least a majority of the time for commercial spot
announcements, and/or resell to advertisers such time on, (ii) provide the sales
staff for the sale of the advertising time or the collection of accounts
receivable with respect to commercial advertisements broadcast on, (iii) set the
rates for advertising on and/or (iv) provide the advertising material for
broadcast on, a television broadcast station the FCC License of which is held by
a Person other than an Affiliate of such Person.
 
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
"L/C Advance" means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Revolving Commitment
Percentage.
 
"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.
 
"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
"L/C Issuer" means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.
 
"Leasehold" of any Person means all of the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
 
"Lenders" has the meaning specified in the Preamble hereto and such term shall
also include the L/C Issuer, the Administrative Agent in its capacity as a
lender hereunder and the Co-Syndication Agents in their capacities as lenders
hereunder.
 

5432461v.2 25690/685
 
 
 
 

"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
"Letter of Credit" means any standby letter of credit issued hereunder.
 
"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
"Letter of Credit Expiration Date" means the day that is seven days prior to the
Stated Revolving Credit Maturity Date (or, if such day is not a Business Day,
the next preceding Business Day).
 
"Letter of Credit Fee" has the meaning specified in Section 2.03(i).
 
"Letter of Credit Sublimit" means an amount equal to $1,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
 
"License" means any authorization, permit, consent, franchise, ordinance,
registration, certificate, license, agreement or other right filed with, granted
by or entered into with a Governmental Authority or other Person which permits
or authorizes the use of an electromagnetic transmission frequency or the
construction or operation of a broadcast television station system or any part
thereof or any other authorization, permit, consent, franchise, ordinance,
registration, certificate, license, agreement or other right filed with, granted
by or entered into with a Governmental Authority or other Person which is
necessary for the lawful conduct of the business of constructing or operating a
broadcast television station.
 
"Lien" means, with respect to any property or asset (or any revenues, income or
profits therefrom) of any Person (in each case whether the same is consensual or
nonconsensual or arises by contract, operation of law, legal process or
otherwise), (i) any mortgage, lien, security interest, pledge, attachment, levy
or other charge or encumbrance of any kind thereupon or in respect thereof or
(ii) any other arrangement under which the same is transferred, sequestered or
otherwise identified with the intention of subjecting the same to, or making the
same available for, the payment or performance of any liability in priority to
the payment of the ordinary, unsecured creditors of such Person.  For purposes
of this Agreement, a Person shall be deemed to own subject to a Lien any asset
that it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, Capital Lease or other title retention
agreement relating to such asset.
 
"Loan" means any extension of credit made by any Lender pursuant to this
Agreement.
 
"Loan Documents" means this Agreement (including the Guaranty set forth in
Article X hereof), all Guaranty Agreements, all Security Documents, all
Confirmation Agreements, any Request for Credit Extension, all Issuer Documents,
any Notes executed and delivered pursuant to Section 2.11(a) or in connection
with any reallocation of the Revolving Commitment under the Revolver
Reallocation Letter, the Revolver Reallocation Letter, all Secured Cash
Management Agreements, and all other waivers, consents, agreements and
amendments executed in connection with the Revolver Reallocation Letter, any
Secured Hedge Agreement, any other
 

5432461v.2 25690/685
 
 
 
 

subordination agreement entered into with any Person with respect to the
Obligations, the Fee Letters and any other agreements between any Person and any
Lender respecting fees payable in connection with this Agreement, and any
amendment and/or other agreements executed in connection with any Replacement
Term B Loans and all other written agreements, documents, instruments and
certificates now or hereafter executed and delivered by any Credit Party or any
other Person to or for the benefit of the Administrative Agent, any Lender or
any Affiliate of any Lender pursuant to or in connection with any of the
foregoing, and any and all amendments, increases, supplements and other
modifications thereof and all renewals, extensions, restatements, rearrangements
and/or substitutions from time to time of all or any part of the foregoing;
provided, that, for the purposes of Sections 8.02 and 11.01 of this Agreement,
the term "Loan Documents" shall not include any Interest Rate Protection
Agreement, Secured Hedge Agreement or any Secured Cash Management Agreement.
 
"Local Marketing Agreement" means a local marketing arrangement, time brokerage
agreement, management agreement or similar arrangement pursuant to which a
Person, subject to customary preemption rights and other limitations, obtains
the right to exhibit programming and sell advertising time during more than
fifteen percent (15%) of the air time of a television broadcast station licensed
to another Person.
 
"Major Television Network" means any of ABC, Inc., National Broadcasting
Company, Inc., CBS, Inc., FOX Television Network, or any other television
network which produces and makes available more than 15 hours of weekly prime
time television programming.
 
"Majority Lenders" means, at any time, (i) Lenders that are not Defaulting
Lenders and whose Facility Percentages aggregate more than 50% of the aggregate
Facility Percentages of the Lenders that are not Defaulting Lenders and
(ii) Nexstar Lenders (whether or not also Lenders) that are not Defaulting
Lenders and whose respective Nexstar Facility Percentages aggregate more than
50% of the aggregate Nexstar Facility Percentages of the Nexstar Lenders that
are not Defaulting Lenders.
 
"Majority Revolver Lenders" means, at any time, Revolving Lenders that are not
Defaulting Lenders having more than 50% of the Aggregate Combined Revolving
Commitment (as in effect at such time) of the Revolving Lenders that are not
Defaulting Lenders or, if the Aggregate Combined Revolving Commitment has been
terminated in full, the aggregate principal amount of outstanding Revolving
Loans and L/C Obligations of the Revolving Lenders that are not Defaulting
Lenders.
 
"Margin Stock" means "margin stock" as such term is defined in Regulation T, U
or X of the Federal Reserve Board.
 
"Material Adverse Effect" means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding), a material adverse effect (i) on the
operations, business, assets, properties, condition (financial or otherwise) or
prospects of the Mission Entities taken as a whole, (ii) the ability of any
Credit Party to perform its obligations under the Loan Documents to which it is
a party or (iii) the validity or enforceability of this Agreement or any other
Loan Document or the
 

5432461v.2 25690/685
 
 
 
 

rights and remedies of the Administrative Agent or the Lenders under this
Agreement or any of the other Loan Documents.
 
"Maturity Date" for any Loan means (i) with respect to Revolving Loans, the
Stated Revolving Credit Maturity Date and (ii) with respect to Term B Loans, the
Stated Term B Maturity Date.
 
"Measurement Period" means, with respect to any date, the most recently ended
four consecutive Fiscal Quarter period for which financial statements have been
or were required to have been delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b) prior to such date.
 
"Mission Entity" means the Borrower and any Person which is a direct or indirect
Subsidiary of the Borrower.
 
"Mission Guaranty of Nexstar Obligations" means that certain First Restated
Guaranty Agreement, dated as of December 30, 2003, executed and delivered by the
Mission Entities in favor of the Nexstar Lenders, whereby the Mission Entities
guaranty the obligations of the Nexstar Entities under the Nexstar Loan
Documents.
 
"Moody's" means Moody's Investors Service, Inc., and its successors.
 
"Mortgage Policies" means the Mortgage Policies under, and as defined in, the
Existing Mission Credit Agreement, and all other New Mortgage Policies and other
title policies delivered in connection with this Agreement, the Loan Documents
and the Nexstar Loan Documents.
 
"Mortgaged Properties" means all Real Property owned or leased by any Mission
Entity or Nexstar Entity and listed on Schedule 5.09 (and not one of the two
properties listed on such schedule asterisked as not to be mortgaged), and all
other real property owned by any Credit Party which is subject to a New Mortgage
or other mortgage or deed of trust Lien to secure all or any part of the
Obligations.
 
"Mortgages" means all Mortgages (as defined in the Existing Mission Credit
Agreement) granted by certain of the Mission Entities pursuant to the Existing
Mission Credit Agreement (or any predecessor credit agreement which was amended
and restated by the Existing Mission Credit Agreement) and which have not been
released prior to the Effective Date, together with all New Mortgages and all
other mortgages and deeds of trust granted by any of the Credit Parties to
secure all or any portion of the Obligations, whether pursuant to the terms of
Sections 6.16 and 6.17 or otherwise.
 
"Multiemployer Plan" means a "multiemployer plan" (within the meaning of
Section 4001(a)(3) of ERISA) and to which any Mission Entity or any ERISA
Affiliate makes, is making, or is obligated to make contributions or, during the
preceding three calendar years, has made, or been obligated to make,
contributions.
 
"Net Cash Proceeds" means, in connection with any Disposition (including any
Sale and Leaseback Transaction), the cash proceeds (including any cash payments
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when
 

5432461v.2 25690/685
 
 
 
 

received in cash, this provision not permitting any payment to be made by means
other than cash) of such Disposition net of (i) reasonable transaction costs
(including any underwriting, brokerage or other selling commissions and
reasonable legal, advisory and other fees and expenses, including title and
recording expenses, associated therewith actually incurred and satisfactorily
documented) and (ii) taxes estimated to be paid as a result of such Disposition,
provided that any amounts deducted from Net Cash Proceeds that are not
immediately due and payable shall be delivered to the Administrative Agent to be
held as collateral in accordance with the terms of Section 11.19(l).
 
"Net Debt Proceeds" means, with respect to the incurrence or issuance of any
Indebtedness by any Mission Entity, (i) the gross cash proceeds received in
connection with such incurrence or issuance, as and when received, minus
(ii) all reasonable out-of-pocket transaction costs (including legal, investment
banking or other fees and disbursements) associated therewith actually incurred
(whether by such Mission Entity or an Affiliate thereof), satisfactorily
documented and paid or payable (whether on behalf of such Mission Entity or an
Affiliate thereof) to any Person not an Affiliate of a Mission Entity, provided
that any amounts deducted from Net Debt Proceeds that are not immediately due
and payable shall be delivered to the Administrative Agent to be held as
collateral in accordance with the terms of Section 11.19(l).
 
"Net Issuance Proceeds" means, with respect to the sale or issuance of Capital
Stock, or any capital contribution to, any Mission Entity from a source other
than a Mission Entity, (i) the gross cash proceeds received in connection with
such sale or issuance or such capital contribution, as and when received minus
(ii) all reasonable out-of-pocket transaction costs (including legal, investment
banking or other fees and disbursements) associated therewith actually incurred
(whether by such Mission Entity or an Affiliate thereof), satisfactorily
documented and paid (whether on behalf of such Mission Entity or an Affiliate
thereof) to any Person not an Affiliate of a Mission Entity, provided that any
amounts deducted from Net Issuance Proceeds that are not immediately due and
payable shall be delivered to the Administrative Agent to be held as collateral
in accordance with the terms of Section 11.19(l).
 
"Network Affiliation Agreements" means each agreement set forth on Schedule 5.21
and each other agreement entered into by a Television Company with any Major
Television Network pursuant to which a Television Company and such Major
Television Network agree to be affiliated and such Major Television Network
agrees that such Television Company shall serve as that Major Television
Network's primary outlet within any defined market for television programming
provided by such Major Television Network for broadcast by its station
affiliates.
 
"New Mortgages" has the meaning specified in Section 6.17(a).
 
"New Mortgage Policies" has the meaning specified in Section 6.17(a)(ii).
 
"Nexstar Aggregate Available Revolving Commitment" means the "Aggregate
Available Revolving Commitment" as that term is defined in the Nexstar Credit
Agreement.
 
"Nexstar Aggregate Revolving Commitment" means the "Aggregate Revolving
Commitment" as that term is defined in the Nexstar Credit Agreement.
 

5432461v.2 25690/685
 
 
 
 

"Nexstar Borrower" means the "Borrower" as that term is defined in the Nexstar
Credit Agreement.
 
"Nexstar Commitments" means the "Commitments" as that term is defined in the
Nexstar Credit Agreement.
 
"Nexstar Credit Agreement" means that certain Fourth Amended and Restated Credit
Agreement, dated as of the date of this Agreement, among the Nexstar Borrower,
as borrower, the Ultimate Nexstar Parent, certain of its Subsidiaries from time
to time parties thereto, the financial institutions from time to time parties
thereto, and Bank of America, N.A., as the administrative agent, UBS Securities
LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as the
co-syndication agents, as the same may be further amended, modified, restated,
supplemented, renewed, extended, increased, rearranged and/or substituted from
time to time.
 
"Nexstar Defaulting Lender" means "Defaulting Lender" as defined in the Nexstar
Credit Agreement.
 
"Nexstar Entity" means the Ultimate Nexstar Parent and any Person which is a
direct or indirect Subsidiary of the Ultimate Nexstar Parent.
 
"Nexstar Facility Percentage" means the "Facility Percentage" as that term is
defined in the Nexstar Credit Agreement.
 
"Nexstar Finance Holdings" means Nexstar Finance Holdings, Inc., a Delaware
corporation and a Nexstar Entity.
 
"Nexstar Guaranty of Mission Obligations" means that certain First Restated
Guaranty Agreement, dated as December 30, 2003, executed and delivered by the
Nexstar Entities in favor of the Lenders, whereby the Nexstar Entities guaranty
the obligations of the Mission Entities under the Loan Documents.
 
"Nexstar Impacted Lender" means "Impacted Lender" as defined in the Nexstar
Credit Agreement.
 
"Nexstar Letters of Credit" means the "Letters of Credit" as that term is
defined in the Nexstar Credit Agreement.
 
"Nexstar Lenders" means the "Lenders" as that term is defined in the Nexstar
Credit Agreement.
 
"Nexstar Loan" means any extension of credit made by any Lender under or
pursuant to the Nexstar Credit Agreement.
 
"Nexstar Loan Documents" means the "Loan Documents" as that term is defined in
the Nexstar Credit Agreement.
 

5432461v.2 25690/685
 
 
 
 

"Nexstar/Mission Agreements" means any and all agreements executed between or
among the Borrower and the Nexstar Borrower, or any Nexstar Entity and any
Mission Entity, including, without limitation, those agreements listed on
Schedule 1.01A.
 
"Nexstar Obligations" means the "Obligations" as that term is defined in the
Nexstar Credit Agreement.
 
"Nexstar Term B Lenders" means the "Term B Lenders" as that term is defined in
the Nexstar Credit Agreement.
 
"Notes" means, collectively, the Revolving Loan Notes and the Term B Loan Notes.
 
 "NPL" means the National Priorities List under CERCLA.
 
"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or other obligations and
liabilities of any Credit Party to the Administrative Agent or to any Lender
(or, in the case of any Secured Hedge Agreement or Secured Cash Management
Agreement, any Affiliate of any Lender), whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
"OECD" means the Organization for Economic Cooperation and Development.
 
"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
"Outstanding Amount" means (i) with respect to Revolving Loans and Term B Loans
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Revolving Loans and
Term B Loans, as the case may be, occurring on such date; and (ii) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
 
"Participant" has the meaning specified in Section 11.06(d).
 
"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any of its principal functions under ERISA.
 
"Pension Plan" means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which the Borrower, any Subsidiary of the Borrower
or any ERISA Affiliate
 

5432461v.2 25690/685
 
 
 
 

sponsors or maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five (5) plan years, but excluding any Multiemployer Plan.
 
"Permitted Encumbrances" has the meaning specified in the New Mortgages.
 
"Permitted Liens" has the meaning specified in Section 7.02.
 
"Permitted Revolver Reallocation" has the meaning specified in the Revolver
Reallocation Letter.
 
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
"Plan" means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate
sponsors or maintains or to which the Borrower, any Subsidiary of the Borrower
or any ERISA Affiliate makes, is making, or is obligated to make contributions
and includes any Pension Plan or Multiemployer Plan.
 
"Platform" has the meaning specified in Section 6.02.
 
"Pledge Agreement" means the First Restated Pledge Agreement dated as of
December 30, 2003, pursuant to which each Credit Party has pledged or
collaterally assigned 100% of the Capital Stock of each of its Subsidiaries, and
any intercompany notes held by it.
 
"Pledged Collateral" has the meaning specified in the Pledge Agreement or the
Smith Pledge Agreement, as applicable.
 
"Prime Rate" means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.”  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
"Pro Forma Basis" has the meaning specified in the Nexstar Credit Agreement.
 
"Pro Forma Compliance Certificate" has the meaning specified in the Nexstar
Credit Agreement.
 
"Real Property" means, with respect to any Person, all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
 
"Recovery Event" means the receipt by any Mission Entity of any insurance or
other cash proceeds payable by reason of theft, loss, physical destruction,
condemnation or damage or any other similar event with respect to any property
or assets of any Mission Entity.
 

5432461v.2 25690/685
 
 
 
 

"Register" has the meaning specified in Section 11.06(c).
 
"Registered Public Accounting Firm" has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
 
"Reinvestment Assets" [Intentionally Deleted].
 
"Reinvestment Notice" [Intentionally Deleted].
 
"Reinvestment Period" [Intentionally Deleted].
 
"Reinvestment Prepayment Date" [Intentionally Deleted].
 
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
 
"Replacement Term B Loans" has the meaning specified in Section 2.01(c).
 
"Reportable Event" means, any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.
 
"Request for Credit Extension" means (a) with respect to a Revolving Borrowing
or a conversion or continuation of Revolving Loans, a Revolving Loan Notice, (b)
with respect to a Term B Loan Borrowing or a conversion or continuation of Term
B Loans, a Term B Loan Notice, and (c) with respect to an L/C Credit Extension,
a Letter of Credit Application.
 
"Requirement of Law" means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of a court or of a Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
"Responsible Officer" means, for each Credit Party, its chief executive officer,
its president, any vice-president, its chief financial officer, controller, vice
president-finance, treasurer or assistant treasurer, or any other officer having
substantially the same authority and responsibility, in each case acting solely
in such capacity and without personal liability.
 
"Restricted Payment" means, as to any Credit Party, (i) the authorization,
declaration or payment of any Dividend by such Person, (ii) the redemption,
retirement, purchase or other acquisition, directly or indirectly, for
consideration by such Person of any Capital Stock of such Person, or (iii) the
making of any payment of principal or interest (or any comparable reduction of
principal or yield provision) by any such Person, on any Indebtedness
(including, without limitation, any redemption, defeasance, setting aside of
funds, or other provision for, or assurance of, payment).
 
"Restructuring Advisor" means, if any, the restructuring advisor to the
Administrative Agent hired by the Administrative Agent or its counsel, in its
sole discretion or at the request of
 

5432461v.2 25690/685
 
 
 
 

the Majority Lenders or the Majority Revolver Lenders, provided that the
Administrative Agent shall have (i) notified the Borrower of the identity of the
proposed restructuring advisor prior to hiring such restructuring advisor and
(ii) provided the Borrower an opportunity to consult with the Administrative
Agent regarding such proposed hire.
 
"Revolver Reallocation Letter" means that certain letter among the Revolving
Lenders permitting under certain circumstances the reallocation of the Revolving
Commitment as described on Schedule 1.01(C).
 
"Revolving Borrowing" means a Borrowing hereunder consisting of Revolving Loans
made to the Borrower on the same Borrowing Date and, in the case of Eurodollar
Loans, having the same Interest Periods.
 
"Revolving Commitment" means, as to any Lender, the obligation of such Lender,
if any, to make Revolving Loans to, and issue or participate in L/C Obligations
on behalf of, the Borrower hereunder in an aggregate principal amount not to
exceed at any one time the amount set forth under the heading "Revolving
Commitment" opposite such Lender's name on Schedule 2.01 or, in the case of any
Lender that is an Eligible Assignee, the amount of the Revolving Commitment of
the assigning Lender which is assigned to such Eligible Assignee in accordance
with Section 11.06 and set forth in the applicable Assignment and Assumption (in
each case as the same may be adjusted from time to time as provided herein), as
such Revolving Commitment may be adjusted in accordance with the terms of the
Revolver Reallocation Letter.
 
"Revolving Commitment Fee" has the meaning specified in Section 2.09(a).
 
"Revolving Commitment Percentage" means, as to any Lender at any time, (i) the
percentage (carried out to the ninth decimal place) which the amount of such
Lender's Revolving Commitment then constitutes of the sum of the amount of all
Revolving Commitments, or (ii) at any time after the Revolving Commitments shall
have expired or terminated, the percentage which the aggregate principal amount
of such Lender's Revolving Loans made under its Revolving Commitment then
outstanding constitutes of the aggregate principal amount of all Revolving Loans
made under the Revolving Commitments then outstanding.  The initial Revolving
Commitment Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender becomes a party thereto, as applicable.
 
"Revolving Commitment Period" means the period from and including the Effective
Date to but not including the Stated Revolving Credit Maturity Date.
 
"Revolving Facility" means the revolving loan facility provided for in
Section 2.01(b).
 
"Revolving Facility Percentage" means, as to any Lender at any time, (i) the
percentage (carried out to the ninth decimal place) which (x) the amount of such
Lender's Revolving Commitment then constitutes of (y) the amount of the
Aggregate Revolving Commitment, or (ii) at any time after the Revolving
Commitments have expired or terminated, the percentage which the aggregate
principal amount of such Lender's Revolving Loans then outstanding constitutes
of the aggregate principal amount of all Revolving Loans then outstanding.
 

5432461v.2 25690/685
 
 
 
 

"Revolving Lender" means each Lender that has a Revolving Commitment or that is
a holder of a Revolving Loan made under the Revolving Commitments.
 
"Revolving Loan" has the meaning specified in Section 2.01(b).
 
"Revolving Loan Note" means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Loans made by such Lender substantially in the form
of Exhibit F.
 
"Revolving Loan Notice" means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Revolving Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit G.
 
"S&P" means Standard & Poor's Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors.
 
"Sale and Leaseback Transaction" means any arrangement, directly or indirectly,
with any Person whereby a seller or transferor shall sell or otherwise transfer
any real or personal property and then or thereafter such Person, or an
Affiliate or Subsidiary of such Person shall lease, or repurchase under an
extended purchase contract, conditional sales or other title retention
agreement, the same or similar property.
 
"Sarbanes-Oxley" means the Sarbanes-Oxley Act of 2002.
 
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
 "Secured Cash Management Agreement" means any Cash Management Agreement that is
entered into by and between any one or more Credit Parties and any Cash
Management Bank.
 
 "Secured Hedge Agreement" means any Interest Rate Protection Agreement
permitted under Article VII that was entered into by and between any Credit
Party and any Hedge Bank.
 
"Secured Parties" means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Security
Documents.
 
"Securities Laws" means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
 
"Security Agreement" means the First Restated Security Agreement dated as of
December 30, 2003, pursuant to which the Borrower has granted security interests
in its assets.
 
"Security Agreement Collateral" has the meaning specified in the Security
Agreement.
 

5432461v.2 25690/685
 
 
 
 

"Security Documents" means collectively the Smith Pledge Agreement, the Pledge
Agreement, the Security Agreement, each Mortgage and each Joinder to Pledge
Agreement and Joinder to Security Agreement, and any other pledge agreement,
security agreement, guaranty or other document granting a Lien or security
interest to secure payment of all or any portion of the Obligations, or
otherwise assuring payment of all or any portion of the Obligations, executed
and delivered by any Credit Party, David Smith or any other Person, pursuant to
any Loan Document or otherwise, that certain Omnibus Consent, dated as of
October 8, 2009, by and among the Nexstar Entities and the Mission Entities, and
acknowledged and agreed to by the Administrative Agent, and any Intercreditor
Agreement, other intercreditor agreement or similar agreement executed by the
Collateral Agent or the Administrative Agent from time to time in connection
with this Agreement or any Loan Document or any of the Collateral, each of the
mortgages, collateral assignments, security agreement supplements, intellectual
property security agreement supplements, security agreements, pledge agreements
or other similar agreements delivered to the Administrative Agent pursuant to
Section 6.16 or Section 6.17, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
 
"Senior Second Lien Secured Notes" has the meaning specified in the Nexstar
Credit Agreement.
 
"Shared Services Agreement" means a shared services arrangement or other similar
arrangement pursuant to which two Persons owning separate television broadcast
stations agree to share the costs of certain services and procurements which
they individually require in connection with the ownership and operation of one
television broadcast station, whether through the form of joint or cooperative
buying arrangements or the performance of certain functions relating to the
operation of one television broadcast station by employees of the owner and
operator of the other television broadcast station, including, but not limited
to, the co-location of the studio, non-managerial administrative and/or master
control and technical facilities of such television broadcast station and/or the
sharing of maintenance, security and other services relating to such facilities.
 
"Significant Station" on any date means any Station, if the Consolidated
Operating Cash Flow for such Station exceeds 10% of the sum of the Consolidated
Operating Cash Flow for all Stations and the corporate overhead expenses for all
Stations, in each case determined for the Measurement Period for such date;
provided that, for purposes of this definition and Section 8.01(p), two or more
Stations that substantially simulcast the same programming will be deemed to be
a single Station so long as they do so.
 
"Smith Pledge Agreement" means the First Restated Smith Pledge Agreement, dated
as of December 30, 2003, pursuant to which David S. Smith, the sole shareholder
of the Borrower, has pledged or collaterally assigned, or is required to pledge
or collaterally assign, 100% of the Capital Stock of the Borrower, as the same
may be amended, supplemented and/or otherwise modified from time to time.
 
"Solvency Certificate" means a certificate of the Mission Entities executed on
their behalf by a Responsible Officer of each of the Mission Entities,
substantially in the form of Exhibit H.
 

5432461v.2 25690/685
 
 
 
 

"Solvent" means, when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the "fair value" or "present fair
saleable value" of the assets of such Person (on a going-concern basis) will, as
of such date, exceed the amount of all "liabilities of such Person, contingent
or otherwise," as of such date, as such quoted terms are determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) such fair value or present fair saleable value of
the assets of such Person (on a going-concern basis) will, as of such date, be
greater than the amount that will be required to pay the liability of such
Person on its debts as such debts become absolute and matured, (c) such Person
will not have, as of such date, an unreasonably small amount of capital with
which to conduct its business, and (d) such Person will be able to pay its debts
as they mature.  For purposes of this definition, (i) "debt" means liability on
a "claim," (ii) "claim" means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured and (iii) unliquidated, contingent,
disputed and unmatured claims shall be valued at the amount that can be
reasonably expected to be actual and matured.
 
"Stated Revolving Credit Maturity Date" means the earlier of (i) April 1, 2012
and (ii) the date on which Revolving Loans become due and payable in full
pursuant to acceleration or otherwise.
 
"Stated Term B Maturity Date" means the earlier of (i) October 1, 2012 and (ii)
the date on which Term B Loans become due and payable in full pursuant to
acceleration or otherwise.
 
"Station" means, at any time, collectively, (i) each television station listed
in Schedule 5.16 hereto, (ii) any television station licensed by the FCC to any
Mission Entity on, or at any time after, the Effective Date and (iii) any
television station that is the subject of a Local Marketing Agreement, Joint
Sales Agreement or Shared Services Agreement consented to by the Majority
Lenders or otherwise permitted under Section 7.04.  This definition of "Station"
may be used with respect to any single television station meeting any of the
preceding requirements or all such television stations, as the context requires.
 
"Subject Leased Space" means either (a) the leased property in Beaumont-Port
Arthur that is used for the Station KBTV, or (b) leased property, that in each
case of (a) and (b) preceding to the extent that each such lease meets each of
the following qualifications:
 
(i)           a Credit Party is the lessee,
 
(ii)           such leased property is noted on Schedule 5.09 as a line item
with a double asterisk,
 
(iii)           the terms of each such lease require the consent of the landlord
or lessor in order to grant a security interest and Lien,
 

5432461v.2 25690/685
 
 
 
 

(iv)           the Administrative Agent has received a true and correct copy of
the executed lease and all related documentation for such leased property, as
such documentation is in effect on the First Amendment Effective Date, and
 
(v)           the Borrower has used its commercially reasonable efforts to
obtain the consent of the landlord to the grant of a security interest or Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.
 
"Subordinated Notes" has the meaning specified in the Nexstar Credit Agreement.
 
"Subsidiary" means, as to any Person, (i) any corporation more than 50% of whose
Capital Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person,
directly or indirectly through Subsidiaries, has more than a 50% equity interest
at the time.
 
"Subsidiary Guarantor" means each Subsidiary of the Borrower.
 
"Subsidiary Guaranty Agreement" means a Subsidiary Guaranty Agreement,
substantially in the form of Exhibit I, as the same may be amended, supplemented
and/or otherwise modified from time to time.
 
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
"Television Broadcasting Business" means a business substantially all of which
consists of the construction, ownership, operation, management, promotion,
extension or other utilization of any type of television broadcasting system or
any similar television broadcasting business, including the syndication of
television programming, the obtaining of a License or franchise to operate such
a system or business, and activities incidental thereto, such as providing
production services.
 
"Television Company" means any Mission Entity, to the extent such Person owns or
operates a Station.
 
"Term B Facility Percentage" means, as to any Lender at any time, the percentage
(carried out to the ninth decimal place) which (i) the sum of all of such
Lender's Term B Loans then outstanding constitutes of (ii) the sum of the
Aggregate Outstanding Term B Loan Balance.  The initial Term B Facility
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
becomes a party thereto, as applicable.
 
"Term B Lender" means each Lender that is the holder of a Term B Loan.
 

5432461v.2 25690/685
 
 
 
 

"Term B Loan" has the meaning specified in Section 2.01(a)(i) and shall also
include any Replacement Term B Loan.
 
"Term B Loan Amount" means, as to any Lender, the aggregate principal amount of
the Term B Loans to be made by such Lender to the Borrower hereunder, as set
forth under the heading "Term B Loan Amount" opposite such Lender's name on
Schedule 2.01.
 
"Term B Loan Borrowing" means a Borrowing hereunder consisting of Term B Loans
made to the Borrower on the same Borrowing Date and, in the case of Eurodollar
Loans, having the same Interest Periods.
 
"Term B Loan Note" means a promissory note made by the Borrower in favor of a
Lender evidencing Term B Loans made by such Lender substantially in the form of
Exhibit J.
 
"Term B Loan Notice" means a notice of (a) a Borrowing of Term B Loans, (b) a
conversion of Term B Loans from one Type to the other, or (c) a continuation of
Term B Loans as the same Type, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit K.
 
"Termination Value" means, in respect of any one or more Interest Rate
Protection Agreements, after taking into account the effect of any legally
enforceable netting agreement relating to such Interest Rate Protection
Agreements, (a) for any date on or after the date such Interest Rate Protection
Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Interest Rate Protection Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Interest Rate Protection
Agreements (which may include a Lender or any Affiliate of a Lender).
 
"Tranche" means the collective reference to Eurodollar Loans made by the Lenders
to the Borrower, the then current Interest Periods with respect to which begin
on the same date and end on the same later date, whether or not such Loans shall
originally have been made on the same day.
 
"Transaction" means collectively, the incurrence of the Loans and other
extensions of credit to be made to the Mission Entities on the Effective Date
and the refinancing of the Loans under the Existing Mission Credit Agreement.
 
"Type" has the meaning specified in Section 1.04.
 
"Ultimate Nexstar Parent" means Nexstar Broadcasting Group, Inc., a Delaware
corporation.
 
"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan's assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.
 

5432461v.2 25690/685
 
 
 
 

"United States" and "U.S." each means the United States of America.
 
"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).
 
"Unsecured Notes" has the meaning specified in the Nexstar Credit Agreement.
 
"Wholly-Owned Subsidiary" means, as to any Person, (i) any corporation 100% of
whose common stock (other than director's or other qualifying shares) is at the
time owned by such Person and/or one or more direct or indirect Wholly-Owned
Subsidiaries of such Person and (ii) any partnership, limited liability company,
association or other entity in which such Person and/or one or more direct or
indirect Wholly-Owned Subsidiaries of such Person has a 100% equity interest at
such time.
 
1.02. Other Definitional Provisions.
 
(a) Unless otherwise specified herein or therein, all terms defined in this
Agreement shall have such defined meanings when used in any Exhibit, Schedule or
other Loan Document or any certificate or other document made or delivered
pursuant hereto.  The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms.
 
(b) The words "hereof", "herein", "hereunder" and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.  All references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear.
 
(c) The term "documents" includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.
 
(d) The terms "including" or "include" are not limiting and mean "including
without limitation" or "include without limitation".
 
(e) References in this Agreement or any other Loan Document to knowledge by any
Credit Party of events or circumstances shall be deemed to refer to events or
circumstances of which a Responsible Officer of such Person has actual knowledge
or reasonably should have knowledge.
 
(f) References in this Agreement or any other Loan Document to financial
statements shall be deemed to include all related schedules and notes thereto.
 
(g) Except as otherwise specified herein, all references to any Governmental
Authority or Requirement of Law defined or referred to herein shall be deemed
references to such Governmental Authority or Requirement of Law or any successor
Governmental Authority or Requirement of Law, and any rules or regulations
 

5432461v.2 25690/685
 
 
 
 

promulgated thereunder from time to time, in each case as the same may have been
or may be amended or supplemented from time to time.
 
(h) References herein to a certification or statement of an officer of a Person
or other individual shall mean a certification or statement of such Person,
which is executed on behalf of such Person by such individual in his or her
capacity as an officer of such Person.
 
(i) Subject to the definitions of the terms "Interest Period" and "Interest
Payment Date" in Section 1.01, whenever any performance obligation hereunder
shall be stated to be due or required to be satisfied on a day other than a
Business Day, such performance shall be made or satisfied on the next succeeding
Business Day.  In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including"; the words "to"
and "until" each mean "to but excluding," and the word "through" means "to and
including." If any provision of this Agreement refers to any action taken or to
be taken by any Person, or which such Person is prohibited from taking, such
provision shall be interpreted to encompass any and all means, direct or
indirect, of taking, or not taking, such action.
 
(j) Unless otherwise expressly provided herein, references to agreements and
other contractual instruments shall be deemed to include all amendments and
other modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document.
 
(k) References to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending or replacing such
statute or regulation.
 
1.03. Accounting Principles.  Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted in accordance with
GAAP.  Unless the context otherwise clearly requires, all financial computations
required under this Agreement shall be made in accordance with GAAP; provided
that if the Borrower notifies the Administrative Agent that the Borrower wishes
to amend any covenant in Article VII or the definition of any term used therein
to eliminate the effect of any change in GAAP occurring after the Effective Date
or the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Majority Lenders wish to amend Article VII or any such
definition for such purpose), then compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
or definition is amended in a manner satisfactory to the Borrower and the
Majority Lenders.  Borrower shall notify the Administrative Agent of any change
in GAAP that would have a material effect whether or not the Borrower wishes to
adopt that change.
 
1.04. Classes and Types of Loans and Borrowings.  The term "Borrowing" denotes
the aggregation of Loans of one or more Lenders to be made to the Borrower
pursuant to Section 2.02 on the same date, all of which Loans are of the same
Class and Type and, in the case of Eurodollar Loans, have the same initial
Interest Period.  Loans made under this Agreement are distinguished by "Class"
and by "Type".  The "Class" of a Loan (or of a commitment to make
 

5432461v.2 25690/685
 
 
 
 

such a Loan or of a Borrowing comprised of such Loans) refers to whether such
commitment or Loan is (a) a Revolving Commitment or a Revolving Loan made under
the Revolving Commitments or (b) a Term B Loan, each of which constitutes a
"Class".  The "Type" of a Loan refers to whether such Loan is a Eurodollar Loan
or a Base Rate Loan, each of which constitutes a "Type".  Identification of a
Loan (or of a Commitment to make such a Loan or of a Borrowing comprised of such
Loans) by both Class and Type.
 
1.05. Rounding.  If any rounding of any financial ratio shall occur, such
financial ratio shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding up if there is no nearest number).
 
1.06. Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to central time (daylight or standard, as
applicable).
 
1.07. Letter of Credit Amounts.   Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
 
ARTICLE II.
 


 
THE CREDIT FACILITIES
 
2.01. Amounts and Terms of Commitments.
 
(a) The Term B Loans.
 
(i) Each Term B Lender severally agrees, subject to the terms and conditions
hereinafter set forth, to make a term loan (each, a "Term B Loan") to the
Borrower on the Effective Date (and not thereafter) in an aggregate principal
amount not to exceed the Term B Loan Amount of such Term B Lender; provided
however that after giving effect to any Term B Loan, the aggregate principal
amount of all outstanding Term B Loans shall not exceed the aggregate Term B
Loan Amounts for all of the Term B Lenders.  Within such limits, and subject to
the other terms and conditions of this Agreement, the Borrower may borrow Term B
Loans under this Section 2.01(a)(i); provided that amounts borrowed as Term B
Loans which are repaid or prepaid may not be reborrowed.
 
(ii) Term B Loans may from time to time be (i) Eurodollar Loans or (ii) Base
Rate Loans or a combination thereof, as determined by the Borrower pursuant to
Section 2.02.
 

5432461v.2 25690/685
 
 
 
 

The Revolving Loans.  Each Revolving Lender severally agrees, subject to the
terms and conditions hereinafter set forth, to make revolving loans (each, a
"Revolving Loan") to the Borrower from time to time on any Business Day, during
the Revolving Commitment Period, in an aggregate principal amount not to exceed
at any time outstanding the Revolving Commitment of such Revolving Lender;
provided, however that after giving effect to any Revolving Loan made under a
Revolving Commitment, the aggregate principal amount of all outstanding
Revolving Loans made under the Revolving Commitments plus the aggregate amount
of all outstanding L/C Obligations shall not exceed the Aggregate Revolving
Commitment.  Within such limits, and subject to the other terms and conditions
hereof, the Borrower may borrow Revolving Loans under this Section 2.01(b),
prepay Revolving Loans pursuant to Section 2.05, 2.06 or 11.19 and reborrow
Revolving Loans pursuant to this Section 2.01(b).  Revolving Loans may from time
to time be (i) Eurodollar Loans or (ii) Base Rate Loans or a combination
thereof, as determined by the Borrower pursuant to Section 2.02.
 
(b) Refinancing of Term Loans.  Notwithstanding anything in this Section 2.01(c)
or elsewhere in this Agreement to the contrary, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term B Loans (as defined below) to
permit the refinancing, replacement or modification of all (but not less than
all) outstanding Term B Loans ("Refinanced Term B Loans") with a replacement
term loan tranche hereunder ("Replacement Term B Loans"), provided that (i) the
aggregate principal amount of such Replacement Term B Loans shall not exceed the
aggregate principal amount of such Refinanced Term B Loans, (ii) the Applicable
Margin for such Replacement Term B Loans shall not be higher than the Applicable
Margin for such Refinanced Term B Loans, (iii) the weighted average life to
maturity of such Replacement Term B Loans shall not be shorter than the weighted
average life to maturity of such Refinanced Term B Loans at the time of such
refinancing, (iv) the Majority Revolver Lenders have consented in writing to
such Replacement Term B Loans prior to the issuance thereof, (v) the
Administrative Agent shall have received not less than 30 days prior written
notice thereof (or such lesser period as agreed to by the Administrative Agent)
and (vi) all other terms applicable to such Replacement Term B Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term B Loans than, those applicable to such Refinanced Term B Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term B Loans in
effect immediately prior to such refinancing.  The election by any Lender to
provide or participate in the Replacement Term B Loans shall not obligate any
other Lender to so provide or participate.  The Borrower shall repay to any
Lender who elects not to provide or participate in any Replacement Term B Loans
the outstanding Term B Loans held by such Lender (plus any accrued and unpaid
interest or other amounts due in connection therewith) prior to or
simultaneously with any refinancing, replacement or modification of outstanding
Term B Loans hereunder.
 
(c) Permitted Revolver Reallocation.  Each Permitted Revolver Reallocation shall
be limited to a reallocation of the Aggregate Available Revolving Commitment and
the Nexstar Aggregate Available Revolving Commitment.  In connection with each
such Permitted Revolver Reallocation, at the request of the Administrative Agent
or any Revolving Lender, the Borrower shall execute and deliver to the
Administrative Agent
 

5432461v.2 25690/685
 
 
 
 

replacement Revolving Loan Notes in an amount equal to each Lender's Revolving
Commitment as adjusted in accordance with the terms of the Revolver Reallocation
Letter.
 
2.02. Borrowings, Conversions and Continuations of Loans.
 
(a) Subject to the terms and conditions of this Agreement, the Borrower may
borrow, (x) under the Revolving Commitments on any Business Day during the
Revolving Commitment Period and (y) Term B Loan Amounts on the Effective
Date.  Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Loans shall be made upon the Borrower's
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 10:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Loans or of any
conversion of Eurodollar Loans to Base Rate Loans, and (ii) on the requested
date of any Borrowing of Base Rate Loans; provided, however, that if the
Borrower wishes to request Eurodollar Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
"Interest Period" then: (I) the applicable notice must be received by the
Administrative Agent not later than 10:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to each Lender that is making or
has made such Loan of such request and determine whether the requested Interest
Period is acceptable to all of them and (II) not later than 10:00 a.m., three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all such Lenders.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Revolving Loan Notice or Term Loan Notice, as
applicable, appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof.  Except as provided in Sections 2.03(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof (or, if the Aggregate Available
Revolving Commitment is less than $1,000,000, such lesser amount).  Each
Revolving Loan Notice or Term Loan Notice, as applicable (whether telephonic or
written), shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Loans are to be converted, and (v) if applicable,
the duration of the Interest Period with respect thereto.  If the Borrower fails
to specify a Type of Loan in a Revolving Loan Notice or Term Loan Notice, as
applicable, or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Loans.  If the Borrower requests a
Borrowing of, conversion to, or
 

5432461v.2 25690/685
 
 
 
 

continuation of Eurodollar Loans in any such Revolving Loan Notice or Term Loan
Notice, as applicable, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
 
(b) Following receipt of a Revolving Loan Notice or Term Loan Notice, as
applicable, the Administrative Agent shall promptly notify each Lender of the
amount of its pro rata share of the applicable Loans, and if no timely notice of
a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in the preceding subsection.  Each Revolving Lender
will make the amount of its pro rata share of each requested Borrowing made
under the Revolving Facility available to the Administrative Agent in
immediately available funds at the Administrative Agent's Office not later than
12 noon on the Business Day specified in the Revolving Loan Notice.  Each Term B
Lender will make the amount of its pro rata share of each requested Borrowing
made under the Term B Loans available to the Administrative Agent in immediately
available funds at the Administrative Agent's Office not later than 12:00 noon
on the Business Day specified in the Term B Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 4.03 (and, if such Borrowing is
the initial Credit Event, Sections 4.02 and 4.01), the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date the Revolving Loan Notice with
respect to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.
 
(c) Except as otherwise provided herein, a Eurodollar Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar
Loan.  During the existence of an Event of Default, no Loans may be requested
as, converted to or continued as Eurodollar Loans.
 
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Loans upon
determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America's prime rate used in determining the Base Rate
promptly following the public announcement of such change.
 
(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five different Interest Periods in effect in respect of all
Loans which are Eurodollar Loans.
 

5432461v.2 25690/685
 
 
 
 

Letters of Credit.
 
(f) The Letter of Credit Commitment.
 
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to issue Letters
of Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the aggregate Outstanding Amount of all Revolving
Loans and all L/C Obligations shall not exceed the Aggregate Revolving
Commitments, (y) the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender's Revolving Commitment Percentage of the Outstanding
Amount of all L/C Obligations shall not exceed such Lender's Revolving
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower's ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.
 
(ii) The L/C Issuer shall not issue any Letter of Credit, if:
 
(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance or last extension, unless the Majority
Lenders have approved such expiry date in writing; or
 
(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
 
(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C
 

5432461v.2 25690/685
 
 
 
 

Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Effective Date and which the L/C Issuer in good faith deems
material to it;
 
(B) the issuance of such Letter of Credit would violate one or more generally
applicable policies of the L/C Issuer not implemented in contemplation of such
proposed Letter of Credit;
 
(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $20,000;
 
(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or
 
(E) a default of any Lender's obligations to fund under Section 2.03(c) exists
or any Lender is at such time an Impacted Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer's risk with respect to such Lender.
 
(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
 
(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term "Administrative Agent" as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
 

5432461v.2 25690/685
 
 
 
 

Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
 
(vii) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 10:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may
require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
 
(viii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Credit Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer's usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender's Revolving Commitment Percentage
times the amount of such Letter of Credit.
 

5432461v.2 25690/685
 
 
 
 

Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
 
(g) Drawings and Reimbursements; Funding of Participations.
 
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof.  Not later than 10:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
"Honor Date"), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the "Unreimbursed Amount"), and the amount of such
Lender's Revolving Commitment Percentage thereof.  In such event, the Borrower
shall be deemed to have requested a Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section 4.03
(other than the delivery of a Revolving Loan Notice).  Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
 
(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent's Office in an amount equal to its Revolving Commitment
Percentage of the Unreimbursed Amount not later than 12:00 noon on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer.
 
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by
a  Borrowing of Base Rate Loans because the conditions set forth in Section 4.03
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Lender's payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
 

5432461v.2 25690/685
 
 
 
 

constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
 
(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender's Revolving Commitment
Percentage of such amount shall be solely for the account of the L/C Issuer.
 
(v) Each Lender's obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender's obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.03 (other than delivery by the Borrower of a Revolving Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation.  A certificate of the L/C Issuer submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
 
(h) Repayment of Participations.
 
(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender's L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Revolving Commitment Percentage thereof (appropriately adjusted, in
 

5432461v.2 25690/685
 
 
 
 

the case of interest payments, to reflect the period of time during which such
Lender's L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
 
(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Revolving
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
 
(i) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might
 

5432461v.2 25690/685
 
 
 
 

otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(j) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Majority Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower's pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer's willful misconduct or gross negligence or the L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
 
(k) Cash Collateral.  Upon (a) the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing hereunder, or (ii)
if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding and partially or wholly undrawn, or (b) the
occurrence of a Default or (c) the occurrence of
 

5432461v.2 25690/685
 
 
 
 

the circumstances described in Section 2.06(a)(ii) or Section 11.19(a)(ii)
requiring the Borrower to Cash Collateralize Letters of Credit, then the
Borrower shall, in each case, immediately Cash Collateralize the L/C Obligations
in an amount equal to the L/C Obligations (or in the case of clause (c) above,
the excess amount required pursuant to Section 2.06(a)(ii) or Section
11.19(a)(ii)) and such cash will be held as security for all Obligations of the
Borrower to the Lenders hereunder in a Cash Collateral Account to be established
by the Administrative Agent, and during the existence of an Event of Default,
the Administrative Agent may, upon the request of the Majority Lenders, apply
such amounts so held to the payment of such outstanding Obligations; provided
that on a date upon which no Default exists and no L/C Obligations remain
outstanding, the Administrative Agent, at the request and expense of the
Borrower, will duly release the cash held hereunder as security in any Cash
Collateral Account and shall assign, transfer and deliver to the Borrower
(without recourse and without any representation or warranty) such cash as is
then being released and has not theretofore been released pursuant to this
Agreement.
 
(l) Applicability of ISP.  Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each standby Letter of Credit.
 
(m) Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Revolving Commitment
Percentage a Letter of Credit fee for each Letter of Credit equal to the
Applicable Margin for Revolving Loans that are Eurodollar Loans (as in effect
from time to time during the period of calculation thereof) (the "Letter of
Credit Fee") times the daily amount available to be drawn under such Letter of
Credit; provided, however, during the existence of an Event of Default under
Section 8.01(a), the Letter of Credit Fee shall be equal to the Default
Rate.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07.  Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.
 
(n) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letters, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears.  Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07.  In addition, the Borrower shall pay directly to the L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other
 

5432461v.2 25690/685
 
 
 
 

standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
 
(o) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
(p) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower's business derives substantial benefits from the businesses of such
Subsidiaries.
 
2.03. Reduction and Termination of Commitments.
 
(a) Voluntary.  The Borrower may, upon not less than five Business Days' prior
notice to the Administrative Agent, terminate or permanently reduce the
Aggregate Revolving Commitment, without premium or penalty, by an aggregate
minimum amount of $1,000,000 or any multiple of $500,000 in excess thereof;
provided, however that no such termination or reduction shall be permitted if
after giving effect thereto and to any prepayment of Revolving Loans made under
the Revolving Commitments which are made on the effective date of such
termination or reduction (x) the then outstanding principal amount of all
Revolving Loans made under the Revolving Commitments plus the amount of the then
outstanding L/C Obligations would exceed the Aggregate Revolving Commitment then
in effect or (y) the aggregate amount of all L/C Obligations would exceed the
Letter of Credit Commitment then in effect; and provided further that once
reduced in accordance with this Section 2.04, the Aggregate Revolving Commitment
may not be increased. No voluntary termination or reduction in the Aggregate
Revolving Commitment shall be effective unless the Nexstar Borrower makes a
concurrent ratable reduction to the Nexstar Aggregate Revolving Commitment.
 
(b) Mandatory.  The Aggregate Revolving Commitment shall be automatically and
immediately reduced without notice to the Borrower or any other Credit Party:
 
(i) on such date and by the amount of any prepayment required to be made under
any of Sections 2.06(b), (c), (d) or (e) or Sections 11.19(b), (c), (d), (e),
(f) or (g) (without duplication) that is applied to prepay the Revolving Loans
in accordance with the terms of Section 2.06 or Section 11.19, provided that,
notwithstanding the foregoing, so long as there exists no Default at such time,
no such reduction in the Aggregate Revolving Commitment will be made with
respect to any prepayment required to be made under Section 11.19(g), and
 
(ii) on such date that any prepayment is required to be made under any of
Sections 2.06(b), (c), (d) or (e) or Sections 11.19(b), (c), (d), (e), (f) or
(g) and
 

5432461v.2 25690/685
 
 
 
 

the Outstanding Amount of the Term B Loans is zero (or has been reduced to zero
by such prepayment), such reduction in the Aggregate Revolving Commitment to be
in such amount of the Net Cash Proceeds, Net Debt Proceeds, Net Issuance
Proceeds and/or Extraordinary Receipts, as applicable, that are not applied to
prepay the Term B Loans but would have been if the Outstanding Amount of such
Term B Loans was in excess of such proceeds, provided that, notwithstanding the
foregoing, so long as there exists no Default at such time, no such reduction in
the Aggregate Revolving Commitment will be made with respect to any prepayment
required to be made under Section 11.19(g); and
 
(c) Commitment Reductions, Generally.  Once reduced in accordance with this
Section 2.04, the Aggregate Revolving Commitment may not be increased.  Any
reduction of the Aggregate Revolving Commitment pursuant to this Section 2.04
shall be applied pro rata to each Lender's Revolving Commitment.  All accrued
commitment and letter of credit fees to the effective date of any reduction or
termination of the Aggregate Revolving Commitment shall be paid on the effective
date of such reduction or termination.  The Administrative Agent shall promptly
notify the affected Lenders of any such reduction or termination of the
Aggregate Revolving Commitment.
 
2.04. Voluntary Prepayments.
 
(a) The Borrower may, prior to 11:00 a.m., upon at least three Business Days'
written notice by the Borrower to the Administrative Agent in the case of
Eurodollar Loans, and prior to 9:00 a.m., upon two Business Days' written notice
on any Business Day in the case of Base Rate Loans, prepay Revolving Loans
and/or Term B Loans, as the Borrower may elect, in whole or in part, in amounts
of $1,000,000 or an integral multiple of $500,000 in excess thereof.
 
(b) Any notice of prepayment delivered pursuant to this Section 2.05 shall
specify the date and amount of such prepayment, whether the prepayment is to be
made with respect to Revolving Loans and/or Term B Loans and the Type of Loans
to be prepaid.  The Administrative Agent will promptly notify each affected
Lender thereof and of such Lender's pro rata portion of such prepayment.  If
such notice is given by the Borrower and not withdrawn, the Borrower shall make
such prepayment, and the payment amount specified in such notice shall be due
and payable, on the date specified therein together with accrued interest to
each such date on the amount prepaid and the amounts, if any, required pursuant
to Section 3.05; provided that interest to be paid in connection with any such
prepayment of Base Rate Loans (other than a prepayment in full) shall instead be
paid on the next occurring Interest Payment Date.
 
(c) Any prepayment of Term B Loans pursuant to this Section 2.05 shall be
applied to the remaining scheduled installments of Term B Loans to be made
pursuant to Section 2.07(a) pro rata (based on the then remaining amounts of
such remaining installments).
 

5432461v.2 25690/685
 
 
 
 

Mandatory Prepayments.
 
(d) (i)           If on any date the aggregate unpaid principal amount of
outstanding Revolving Loans made under the Revolving Commitments, plus the
outstanding L/C Obligations (to the extent not Cash Collateralized pursuant to
clause (ii) below or as provided for in Section 2.03(g)) exceeds the Aggregate
Revolving Commitment, then the Borrower shall immediately prepay the amount of
such excess.  Any payments on Revolving Loans made under the Revolving
Commitments pursuant to this Section 2.06(a)(i) shall be applied pro rata among
the Lenders with Revolving Commitments.
 
(ii) If on any date the aggregate amount of all L/C Obligations shall exceed the
Letter of Credit Commitment, the Borrower shall Cash Collateralize on such date
an amount equal to the excess of the L/C Obligations over the Letter of Credit
Commitment.
 
(iii) If on any date the aggregate unpaid principal amount of outstanding
Incremental Revolving Loans made under an Incremental Facility exceeds the
aggregate amount of the Incremental Revolving Commitments relating to such
Incremental Facility, then the Borrower shall immediately prepay the amount of
such excess.  Any payments on Incremental Revolving Loans made under an
Incremental Facility pursuant to this Section 2.06(a)(iii) shall be applied pro
rata among the applicable Incremental Revolving Lenders having Incremental
Revolving Commitments with respect to such Incremental Facility.
 
(e) (i)           If on any date any Mission Entity shall make any Disposition,
an amount equal to 100% of the Net Cash Proceeds from such Disposition shall be
applied on such date to prepay outstanding principal of the Term B Loans and the
Revolving Loans on a pro rata basis among such Loans, provided that this
requirement for mandatory prepayment will be further reduced to the extent that
the Borrower elects, as hereinafter provided, to attempt to cause some or all of
such Net Cash Proceeds to be reinvested in Reinvestment Assets.  The Borrower
may elect to attempt to cause some or all of the Net Cash Proceeds from a
Disposition to be reinvested in Reinvestment Assets during the Reinvestment
Period (a "Reinvestment Election") if (x) no Default exists on the date of such
Reinvestment Election and (y) such Reinvestment Election is made by the delivery
of a Reinvestment Notice to the Administrative Agent on or before the date of
the consummation of such Disposition, with such Reinvestment Election being
effective with respect to the Net Cash Proceeds of such Disposition equal to the
Anticipated Reinvestment Amount specified in such Reinvestment Notice.
 
(ii) Nothing in this Section 2.06(b) shall be deemed to permit any Disposition
not otherwise permitted under this Agreement.
 
(iii) On the Reinvestment Prepayment Date with respect to a Reinvestment
Election, an amount equal to the Reinvestment Prepayment Amount, if any, for
such Reinvestment Election shall be applied to prepay
 

5432461v.2 25690/685
 
 
 
 

outstanding principal of the Term B Loans and the Revolving Loans on a pro rata
basis among such Loans.
 
(f) Within 90 days after any Mission Entity receives any proceeds from any
Recovery Event, an amount equal to 100% of the proceeds of such Recovery Event
(net of reasonable costs including, without limitation, legal costs and expenses
and taxes incurred in connection with such Recovery Event and the collection of
the proceeds thereof) shall be applied to prepay outstanding principal of the
Term B Loans and the Revolving Loans on a pro rata basis among such Loans;
provided that so long as no Default then exists, this requirement for mandatory
prepayment shall be reduced by any amounts (i) actually applied on or before
such 90th day or (ii) committed in writing on or before such 90th day to be
applied to the replacement or restoration of the assets subject to such Recovery
Event within 365 days after such Recovery Event and; provided further that with
respect to no more than $1,000,000 in the aggregate of the proceeds received
from any Recovery Event, the proceeds therefrom shall not be required to be so
applied if no Default then exists.
 
(g) On the Business Day after the date of the receipt by any Mission Entity of
Net Issuance Proceeds from any sale or issuance of Capital Stock or cash capital
contribution, the Borrower shall prepay outstanding principal of the Term B
Loans and the Revolving Loans, on a pro rata basis among such Loans, in an
amount equal to 100% of such Net Issuance Proceeds, provided so long as no
Default exists on the date of such issuance, the amount of the prepayments
required to be made under this Section 2.06(d) shall be reduced to the extent
(but only to the extent) that such Net Issuance Proceeds are used or to be used
in connection with an Acquisition made in accordance with the terms of Section
7.04 (including by waiver or consent) which a Mission Entity commits to in
writing pursuant to a stock purchase agreement (or similar agreement) within six
months after the date of such issuance; provided further that at any time after
the expiration of such six month period, if (A) the definitive agreement
executed in connection with any such Acquisition is terminated, expires or
otherwise becomes ineffective prior to the consummation of such Acquisition, (B)
the Borrower is no longer pursuing the consummation of the Acquisition in good
faith or (C) such Acquisition is not consummated within 18 months from the date
the Mission Entity committed in writing to such Acquisition, then the amount of
prepayments required to be made under this Section 2.06(d) shall be increased by
the amount of such Net Issuance Proceeds that were not used to consummate such
Acquisition.
 
(h) If on any date any Mission Entity shall incur or issue any Indebtedness
(other than the Indebtedness described in subsections (a) - (d), and (f) - (h)
of Section 7.05), then on each such date of incurrence or issuance an amount
equal to the amount of the Net Debt Proceeds received with respect to such
Indebtedness shall be applied to prepay outstanding principal of the Term B
Loans and the Revolving Loans, on a pro rata basis among such Loans;
provided that so long as no Default exists on the date of such incurrence or
issuance, the amount of the prepayments required to be made under this
Section 2.06(e) shall be reduced to the extent (but only to the extent) that
such Net Debt Proceeds are used or to be used in connection with an Acquisition
made in accordance with Section 7.04 (including by waiver or consent) which a
Mission Entity
 

5432461v.2 25690/685
 
 
 
 

commits to in writing pursuant to a stock purchase agreement (or similar
agreement) within six months after the date of such incurrence or issuance of
Indebtedness; provided further that at any time after the expiration of such six
month period, if (A) the definitive agreement executed in connection with any
such Acquisition is terminated, expires or otherwise becomes ineffective prior
to the consummation of such Acquisition, (B) the Borrower is no longer pursuing
the consummation of the Acquisition in good faith or (C) such Acquisition is not
consummated within 18 months from the date the Mission Entity committed in
writing to such Acquisition, then the amount of prepayments required to be made
under this Section 2.06(e) shall be increased by the amount of such Net Debt
Proceeds that were not used to consummate such Acquisition.
 
(i) The Borrower shall pay, together with each prepayment under this
Section 2.06, accrued interest on the amount prepaid and any amounts required
pursuant to Section 3.05; provided that interest to be paid in connection with
any such prepayment of Base Rate Loans (other than a prepayment in full) shall
instead be paid on the next occurring Interest Payment Date.
 
(j) Any prepayments pursuant to this Section 2.06 made on a day other than an
Interest Payment Date for any Loan shall be applied first to any Base Rate Loans
then outstanding and then to Eurodollar Loans with the shortest Interest Periods
remaining.
 
(k) Any prepayment of Term B Loans pursuant to this Section 2.06 shall be
applied to the remaining scheduled installments of Term B Loans to be made
pursuant to Section 2.07(a), pro rata (based on the then remaining amounts of
such remaining installments).
 
(l) Notwithstanding anything to the contrary contained in this Section 2.06, any
Term B Lender may elect, by delivering written notice to the Administrative
Agent prior to the receipt thereof, not to receive its pro rata portion of any
mandatory prepayment that would otherwise be payable to such Term B Lender
pursuant to this Section 2.06, whereupon such portion shall be reallocated to
prepay the outstanding principal amount of all Term B Loans and Revolving Loans
other than the Term B Loans held by such Term B Lender and any other Term B
Lender that has elected not to receive its pro rata portion of such mandatory
prepayment, on a pro rata basis among such Loans.
 
2.05. Repayment of Loans.
 
(a) The Term B Loans.  The Term B Loans shall mature, and the outstanding
principal amount thereof shall be due and payable in full (together with all
accrued and unpaid interest thereon), on the Stated Term B Maturity Date.  In
addition, on the last day of each Fiscal Quarter (or, in the case of the final
principal installment to be repaid in Fiscal Year 2012, on the Stated Term B
Maturity Date), commencing on December 30, 2005, the Borrower shall repay, and
there shall become due and payable, a quarterly principal installment on the
Term B Loans in an amount equal to 0.25% of the Aggregate Outstanding Term B
Loan Balance on December 30, 2005 (immediately prior to the installment payable
on such date); provided that the final principal installment in the amount of
the then unpaid principal amount of the Term B Loans, together with all
 

5432461v.2 25690/685
 
 
 
 

unpaid Obligations accrued in connection with such Term B Loans, shall be due on
the Stated Term B Maturity Date.
 
(b) Application of Term B Loan Payments.  Subject to Section 2.06(i) and
Section 11.19(i), any payment made on Term B Loans pursuant to this
Section 2.07, Section 2.05, Section 2.06 or Section 11.19 shall be applied pro
rata to each Lender's Term B Loans in accordance with such Lender's Term B
Facility Percentage.
 
(c) The Revolving Loans.  Each Revolving Loan shall mature, and the outstanding
principal amount thereof shall be due and payable in full (together with all
accrued and unpaid interest thereon) on the Stated Revolving Credit Maturity
Date.
 
(d) All Obligations.  The aggregate amount of all outstanding and unpaid
Obligations shall be due and payable in full on October 1, 2012.
 
(e) Application of Revolving Loan Payments.  Any payment made on Revolving Loans
pursuant to this Section 2.07, Section 2.05, Section 2.06 or Section 11.19 shall
be applied pro rata to each Lender's Revolving Loans in accordance with such
Lender's Revolving Facility Percentage.
 
2.06. Interest.
 
(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin, but in no event in excess of the
Highest Lawful Rate; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin, but in no
event in excess of the Highest Lawful Rate.
 
(b) (i)           If (A) any amount of principal of any Loan, or any regularly
scheduled amount payable hereunder or under any other Loan Document, is not paid
in full when due (subject to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, or (B) an Event of Default shall have
occurred and be continuing, all amounts bearing interest hereunder shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws,
but in no event in excess of the Highest Lawful Rate.
 
(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (subject to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then all
amounts bearing interest hereunder shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws, but in no event in excess of
the Highest Lawful Rate.
 

5432461v.2 25690/685
 
 
 
 

Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.07. Fees.  In addition to certain fees described in subsections (i) and (j) of
Section 2.03:
 
(a) Commitment Fees.  The Borrower shall pay to the Administrative Agent for the
ratable account of each Lender with a Revolving Commitment, on the last Business
Day of each March, June, September and December and on the earlier of the Stated
Revolving Credit Maturity Date and the date on which the Aggregate Revolving
Commitments shall have been terminated in full, an aggregate commitment fee (the
"Revolving Commitment Fee") on the daily average amount for the quarterly period
then ended of the Aggregate Available Revolving Commitment equal to 0.75% per
annum.  The Revolving Commitment Fee shall begin to accrue on and after the
Effective Date and shall cease to accrue on the earlier of the Stated Revolving
Credit Maturity Date and the date on which the Aggregate Revolving Commitments
shall have been terminated in full.
 
(b) Other Fees.
 
(i) The Borrower shall pay to the Joint Lead Arrangers, Joint Book Managers and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letters.  Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.
 
(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
(c) Fees under Existing Mission Credit Agreement.  Notwithstanding anything to
the contrary in this Agreement, all fees which, as of the Effective Date, remain
outstanding under the Existing Mission Credit Agreement will be due and payable
on the first payment date scheduled for payment of fees under this Agreement
occurring after the Effective Date.
 
2.08. Computation of Interest and Fees.  All computations of commitment fees,
and interest payable in respect of Base Rate Loans when the Base Rate is
determined by Bank of America's "prime rate" shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360 day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365 day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion
 

5432461v.2 25690/685
 
 
 
 

thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
 
2.09. Evidence of Debt.
 
(a) The Credit Events made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Events made by the Lenders to the Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Loan Note and/or a Term B Loan
Note, as applicable, which shall evidence such Lender's Loans in addition to
such accounts or records.  Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.
 
(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit.  In the event of any conflict between
the accounts and records maintained by the Administrative Agent and the accounts
and records of any Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.
 
2.10. Payments Generally; Administrative Agent's Clawback.
 
(a) General.  All payments (including prepayments) to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.   Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent's Office in Dollars and in immediately available funds not
later than 12:00 noon on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its share, if any, of such payment in
like funds as received by wire transfer to such Lender's Lending Office.  All
payments received by the Administrative Agent after 12:00 noon shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue to (but excluding) such next succeeding Business
Day.  If any payment to be made by the Borrower shall come due on a day other
than a
 

5432461v.2 25690/685
 
 
 
 

Business Day, payment shall instead come due on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
 
(b) (i)           Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender's share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(ii) Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 

5432461v.2 25690/685
 
 
 
 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Event set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 11.04(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
11.04(c).
 
(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
2.11. Sharing of Payments by Lenders.   If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations held by it resulting in such Lender's receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations to any assignee or participant, other than
to
 

5432461v.2 25690/685
 
 
 
 

the Borrower or any Subsidiary or any Affiliate of either thereof (as to which
the provisions of this Section shall apply) or (C) any payment obtained by the
L/C Issuer in connection with Cash Collateralizing any L/C Obligations, any
other Cash Collateral or other arrangements made in respect of an Impacted
Lender.
 
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.
 
2.12. Security Documents and Guaranty Agreements.
 
(a) All Obligations under this Agreement and all other Loan Documents shall be
secured in accordance with the Security Documents.
 
(b) All Obligations under this Agreement and all other Loan Documents shall be
unconditionally guaranteed by the Nexstar Entities pursuant to the Nexstar
Guaranty of Mission Obligations and by any Subsidiaries of the Borrower pursuant
to one or more Subsidiary Guaranty Agreements.
 
ARTICLE III.
 


 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01. Taxes.
 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with Applicable Law.
 
(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
 
(c) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts
 

5432461v.2 25690/685
 
 
 
 

payable under this Section) paid by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error.
 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e) Status of Lenders.  Each Foreign Lender shall deliver to the Borrower (with
a copy to the Administrative Agent), at the time or times prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
Applicable Law as will permit payments to be made hereunder without
withholding.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable:
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
Section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
 

5432461v.2 25690/685
 
 
 
 

any other form or similar documentation prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.
 
(f) Treatment of Certain Refunds.  If the Administrative Agent, any Lender or
the L/C Issuer determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such Lender
or the L/C Issuer in the event the Administrative Agent, such Lender or the L/C
Issuer is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
 
3.02. Illegality.  If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Loans.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
 
3.03. Inability to Determine Rates.  If the Majority Lenders determine that for
any reason in connection with any request for a Eurodollar Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Loan, (b) adequate and reasonable means do
not exist for determining the Eurodollar Base Rate for any requested Interest
Period with respect to a proposed Eurodollar Loan, or (c) the Eurodollar Base
Rate for
 

5432461v.2 25690/685
 
 
 
 

any requested Interest Period with respect to a proposed Eurodollar Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended until the Administrative Agent (upon the
instruction of the Majority Lenders) revokes such notice.  Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
 
3.04. Increased Costs; Reserves on Eurodollar Loans.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;
 
(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Loan made by it, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer); or
 
(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender's or the L/C Issuer's holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's
 

5432461v.2 25690/685
 
 
 
 

or the L/C Issuer's capital or on the capital of such Lender's or the L/C
Issuer's holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the L/C Issuer,
to a level below that which such Lender or the L/C Issuer or such Lender's or
the L/C Issuer's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or the L/C Issuer's policies and the
policies of such Lender's or the L/C Issuer's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender's or the L/C Issuer's
holding company for any such reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Borrower shall
be conclusive absent manifest error.  The Borrower shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender's or the L/C Issuer's
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or the L/C
Issuer's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
3.05. Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
 
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
 
(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 11.13;
 

5432461v.2 25690/685
 
 
 
 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Base Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Loan was in fact so funded.
 
3.06. Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b) Replacement of Lenders.  If  any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 11.13.
 
3.07. Survival.  All of the Borrower's obligations under this Article III shall
survive termination of the Commitments and repayment of all other Obligations
hereunder.
 
ARTICLE IV.
 


 
CONDITIONS PRECEDENT
 
4.01. Conditions to the Effective Date.  The occurrence of the Effective Date
and the obligation of the Lenders to make Loans or purchase L/C Advances and the
L/C Issuer to issue Letters of Credit on the Initial Borrowing Date are subject
to the receipt by the Administrative Agent prior to or concurrently with the
occurrence of the Effective Date and the making of Loans and the issuance of
Letters of Credit on the Initial Borrowing Date of each of the items set forth
in this Section 4.01 in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders and in sufficient copies for each Lender:
 

5432461v.2 25690/685
 
 
 
 

Third Amended and Restated Credit Agreement.  This Agreement duly executed and
delivered by the Borrower, the Administrative Agent, the Co-Syndication Agents,
the L/C Issuer, each of the other Lenders and by each of the other parties
listed on the signature pages hereof (or, in the case of any party as to which
an executed counterpart shall not have been received, receipt by the
Administrative Agent in form satisfactory to it of a facsimile or other written
confirmation from such party of execution of a counterpart of this Agreement by
such party).
 
(a) Closing Certificates.  A Closing Certificate of each Credit Party, dated the
Effective Date, duly executed on such Credit Party's behalf by a Responsible
Officer and the Secretary or any Assistant Secretary of such Credit Party,
together with:
 
(i) original certificates of existence and good standing, dated not more than 10
days prior to the Effective Date, from appropriate officials of each Credit
Party's respective state of incorporation or organization and certificates of
good standing and authority to do business, dated not more than 10 days prior to
Effective Date, from appropriate officials of any and all jurisdictions where
each Credit Party's property or business makes qualification to transact
business therein necessary and where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;
 
(ii) copies of Board Resolutions of each Credit Party approving the Loan
Documents to which such Credit Party is a party and authorizing the transactions
contemplated herein and therein, duly adopted at a meeting of, or by the
unanimous written consent of, the Board of Directors of such Credit Party; and
 
(iii) a copy of all Charter Documents of each Credit Party.  The
articles/certificate of incorporation (or equivalent limited liability company
document) of each Credit Party shall be accompanied by an original certificate
issued by the Secretary of the State of incorporation or organization of such
Credit Party, dated not more than 10 days prior to the Effective Date,
certifying that such copy is correct and complete.
 
(b) Legal Opinions.
 
(i) An opinion of Drinker, Biddle & Reath LLP, counsel to the Borrower and/or an
opinion of Kirkland & Ellis LLP, special counsel to the Credit Parties, each
addressed to the Administrative Agent and the Lenders, which opinions shall
cover such matters incident to the transactions contemplated herein and in the
other Loan Documents as the Administrative Agent may reasonably request and
shall be in form and substance reasonably satisfactory to the Administrative
Agent; and
 
(ii) an opinion of FCC counsel to the Credit Parties addressed to the
Administrative Agent and the Lenders, which opinion shall cover such matters
incident to the transactions contemplated herein and in the other Loan Documents
 

5432461v.2 25690/685
 
 
 
 

as the Administrative Agent may reasonably request and shall be in form and
substance reasonably satisfactory to the Administrative Agent.
 
(c) Certificates.  A certificate of each Credit Party executed on such Credit
Party's behalf by a Responsible Officer of such Credit Party, dated as of the
Effective Date, stating that:
 
(i) the representations and warranties of the Borrower contained in Article VI
and the representations and warranties of the other Credit Parties set forth in
the Loan Documents to which they are a party are true and correct on and as of
such date, as though made on and as of such date (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date); provided, however, that on the Initial Borrowing Date, the
Borrower shall not make the representations set forth in (x) Section 5.11(c)
with respect to clause (i) of the definition of "Material Adverse Effect" and
(y) Section 5.11(d);
 
(ii) no Default exists both before and after giving effect to any Borrowing or
the issuance of any Letter of Credit on the Initial Borrowing Date; and
 
(iii) after giving effect to the initial Credit Event under this Agreement, no
Mission Entity will have any Indebtedness outstanding except as shall be
permitted under Section 7.05.
 
(d) Financial Statements.  Consolidated financial statements of the Mission
Entities for Fiscal Years 2004.
 
(e) Solvency Certificate.  The Solvency Certificate.
 
(f) Information Certificate.  The Information Certificate, containing
information not otherwise provided in the Security Documents.
 
(g) Confirmation Agreements.  Confirmation Agreements duly executed by a
Responsible Officer of the respective Credit Party, substantially in the form of
Exhibits D-1, D-2, D-3, D-4 and D-5.
 
(h) Revolving Reallocation Letter. A Revolving Reallocation Letter duly executed
by the Revolving Lenders, the Nexstar Entities and the Borrower.
 
(i) Other Documents.  Such other approvals, opinions or documents, including
financing statements, as either Agent or any Lender may reasonably request.
 
4.02. Additional Conditions to the Effective Date.  The occurrence of the
Effective Date and the obligation of the Lenders to make Loans and the L/C
Issuer to issue Letters of Credit on the Initial Borrowing Date are subject to
the satisfaction, prior to or concurrently with the occurrence of the Effective
Date and the making of Loans and the issuance of Letters of
 

5432461v.2 25690/685
 
 
 
 

Credit on the Initial Borrowing Date of the other conditions precedent set forth
below, each in a manner reasonably satisfactory to the Administrative Agent and
the Lenders:
 
(a) Nexstar Credit Agreement.  On or prior to the Effective Date, the Nexstar
Borrower shall have entered into the Nexstar Credit Agreement and related loan
documents, and shall have utilized the proceeds from same to incur up to
$232,300,000 in Indebtedness to refinance the Indebtedness outstanding under the
Existing Nexstar Credit Agreement (as defined in the Nexstar Credit Agreement),
all on a basis which is satisfactory to the Administrative Agent and the
Lenders.
 
(b) No Restraints.  There shall exist no judgment, order, injunction or other
restraint which would prevent or delay the consummation of, or impose materially
adverse conditions upon this Agreement and the other Loan Documents, the Nexstar
Credit Agreement and related documents or any of the transactions contemplated
in connection with any of the foregoing.
 
(c) Margin Regulations.  All Loans made under this Agreement shall be in full
compliance with all applicable Requirements of Law, including, without
limitation, Regulations T, U and X of the Federal Reserve Board.
 
(d) Fees.  The Administrative Agent, the L/C Issuer and the other Lenders shall
have received (i) all fees and expenses that are due and payable on or before
the Effective Date pursuant to this Agreement and any other Loan Document and
(ii) an amount equal to the estimated fees and expenses of Winstead Sechrest &
Minick P.C. incurred in connection with the preparation, examination,
negotiation, execution and delivery of this Agreement, the other Loan Documents
and the consummation of the transactions contemplated herein.
 
(e) Intentionally Deleted.
 
(f) Governmental and Third Party Approvals.  All material Authorizations and
third-party approvals (including, without limitation, all FCC Licenses and
consents) necessary or appropriate in connection with this Agreement or the
other Loan Documents, the Nexstar Loan Documents, and the other transactions
contemplated herein  and in the other Loan Documents shall have been obtained
and shall be in full force and effect, and all applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose materially adverse
conditions on this Agreement, the other Loan Documents, the Nexstar Loan
Documents, or any of the other transactions contemplated herein or therein.
 
(g) All Proceedings Satisfactory.  All corporate and other proceedings taken
prior to or on the Effective Date in connection with this Agreement, the other
Loan Documents and the transactions contemplated herein and all documents and
evidences incident thereto shall be satisfactory in form and substance to the
Lenders, and the Lenders shall have received such copies thereof and such other
materials (certified, if requested) as they may have reasonably requested in
connection therewith.
 

5432461v.2 25690/685
 
 
 
 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in Section 4.01 and
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.
 
4.03. Conditions to All Borrowings and the Issuance of Any Letters of
Credit.  The obligation of the Lenders to make or convert any Loans agreed to be
made by them hereunder and the obligation of the L/C Issuer to issue, renew or
amend any Letter of Credit (including any initial Loans to be made or Letters of
Credit to be issued on the Initial Borrowing Date) are subject to the
satisfaction of the following conditions precedent on the relevant Borrowing
Date or date of issuance of a Letter of Credit, as applicable.
 
(a) Request for Credit Extension.  The Administrative Agent (and the L/C Issuer,
in the case of any issuance of a Letter of Credit) shall have received a Request
for Credit Extension.
 
(b) Representations and Warranties.  Each of the representations and warranties
made by the Credit Parties in or pursuant to the Loan Documents shall be true
and correct in all material respects on and as of such Borrowing Date or date of
issuance of a Letter of Credit as if made on and as of such date, both before
and after giving effect to the Credit Event requested to be made on such date
and the proposed use of the proceeds thereof (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date).
 
(c) No Default.  No Default shall exist both before and after giving effect to
the Credit Event requested to be made on such date and the proposed use of
proceeds thereof.
 
(d) No Material Adverse Effect.  On each Borrowing Date other than the Initial
Borrowing Date, no events shall have occurred since the Effective Date which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
(e) Pro Forma Compliance.  The Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer (i) demonstrating in
detail acceptable to the Administrative Agent, pro-forma compliance with both
the Consolidated Total Leverage Ratio and Consolidated Senior Leverage Ratio on
such date of borrowing after giving effect to all proposed borrowings and use of
proceeds on such date (calculated using Consolidated Total Debt and other
outstanding Indebtedness determined on such date of borrowing or extension of
credit after giving effect to all Loans, Borrowings, L/C Credit Extensions and
other borrowings and extensions of credit made and proposed to be made on such
date and the use of proceeds thereof to Consolidated Operating Cash Flow as of
the most recently completed Fiscal Quarter for which a Compliance Certificate
has been delivered) and (ii) certifying that the conditions set forth in
Sections 4.03(b), (c) and (d) are satisfied.
 

5432461v.2 25690/685
 
 
 
 

Each Request for Credit Extension submitted by the Borrower hereunder and each
certificate of the Borrower delivered in accordance with the terms of Section
4.03(e) above, shall be deemed to constitute a representation and warranty by
the Borrower hereunder, as of the date of each such Request for Credit Extension
and as of the date of the related Borrowing or issuance of a Letter of Credit,
that the conditions set forth in Section 4.03 have been satisfied.
 
ARTICLE V.
 


 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent, the Co-Syndication Agents and the Lenders to
enter into this Agreement and to make the Loans and to issue Letters of Credit,
the Borrower both as to itself and as to its Subsidiaries hereby makes the
following representations and warranties to the Administrative Agent, the
Co-Syndication Agents and each Lender:
 
5.01. Existence; Compliance with Law.  Each Mission Entity (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b) has the corporate, limited liability
company or partnership power and authority, legal right and all governmental
licenses, Authorizations, consents and approvals to own (or hold under lease)
and operate its property or assets and conduct the business in which it is
currently engaged except, with respect only to such legal right and governmental
licenses, Authorizations, consents and approvals, where the failure to possess
any such legal right or governmental license, Authorization, consent or
approvals could not reasonably be expected to have a Material Adverse Effect;
(c) has the corporate, limited liability company or partnership power and
authority, legal right and all governmental licenses, Authorizations, consents
and approvals to execute, deliver, and perform its obligations under the Loan
Documents to which it is a party; (d) is duly qualified to do business as a
foreign entity, and licensed and in good standing, under the laws of each
jurisdiction where its ownership, lease or operation of property or the nature
or conduct of its business requires such qualification or license, except where
the failure so to qualify could not reasonably be expected to have a Material
Adverse Effect; and (e) is in compliance, in all material respects, with all
Requirements of Law.
 
5.02. Corporate, Limited Liability Company or Partnership Authorization; No
Contravention.  The execution, delivery and performance by each Mission Entity
of this Agreement and any other Loan Document to which such Mission Entity is a
party have been duly authorized by all necessary corporate, limited liability
company or partnership action, as the case may be, of such Mission Entity and do
not and will not: (a) contravene any terms of the Charter Documents of such
Mission Entity; (b) conflict with or result in any breach or contravention of,
constitute (alone or with notice or lapse of time or both) a default under or
give rise to any right to accelerate any material Contractual Obligation of any
Mission Entity and will not result in, or require, the creation of any Lien on
any of their respective properties or any revenues, income or profits therefrom,
whether now owned or hereafter acquired pursuant to any Requirement of Law or
Contractual Obligation (other than pursuant to the Security Documents) to which
such Mission Entity is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Mission Entity or its property is subject;
or (c) violate any Requirement of Law.  On or prior to the First Amendment
Effective Date, the Borrower has delivered copies of all Charter Documents for
each Credit Party, as each such Charter Document
 

5432461v.2 25690/685
 
 
 
 

is in effect on the First Amendment Effective Date to the Administrative Agent,
including all schedules, exhibits, annexes and other documents and instruments
related thereto or in connection therewith.
 
5.03. Governmental Authorization.  No approval, consent, exemption,
Authorization, or other action by, or in respect of, or notice to, or filing
with (or approvals required under state blue sky securities laws) any
Governmental Authority or any other Person is necessary or required in
connection with the Borrowings to be made hereunder or with the execution,
delivery or performance by, or enforcement against, any Mission Entity of this
Agreement or any other Loan Document, except that (i) certain of the Loan
Documents may have to be filed with the FCC after the Effective Date and
(ii) the prior approval of the FCC may be required for the Lenders to exercise
certain of their rights with respect to the Stations.
 
5.04. Binding Effect.  This Agreement and each other Loan Document to which any
Mission Entity is a party constitutes the legal, valid and binding obligation of
such Mission Entity to the extent such Mission Entity is a party thereto,
enforceable against such Mission Entity in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors' rights generally or by equitable
principles of general applicability.
 
5.05. Litigation.  There are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of each Mission Entity, threatened at law, in
equity, in arbitration or before any Governmental Authority, against any Mission
Entity or any of their respective properties or assets which: (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or thereby; or (b) as to which there is a
reasonable possibility of an adverse determination, that if adversely
determined, could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  No injunction, writ, temporary restraining
order or any order of any nature has been issued by any court or other
Governmental Authority purporting to enjoin or restrain the execution, delivery
or performance of this Agreement or any other Loan Document, or directing that
any transaction provided for herein or therein not be consummated as herein or
therein provided.
 
5.06. No Default.  No Default exists or will result from the incurring of any
Obligations by any Mission Entity.  No Mission Entity is in default under or
with respect to any Contractual Obligation in any respect which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
5.07. ERISA Compliance.
 
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law.  Each Plan which
is intended to qualify under Section 401(a) of the Code (i) has received a
favorable determination letter from the Internal Revenue Service or (ii) has
been recently established and has not received such a determination letter and
such Plan complies with the requirements of Section 401(a) of the Code; and to
the best knowledge of each Mission Entity nothing has occurred which would cause
the loss of such qualification or the revocation of such determination letter.
 

5432461v.2 25690/685
 
 
 
 

There are no pending or, to the best knowledge of each Mission Entity,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted, or could reasonably be expected to
result, in a Material Adverse Effect.  There has been no prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan
which has resulted, or could reasonably be expected to result, in a Material
Adverse Effect.
 
(b) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Pension Plan or Multiemployer Plan.
 
(c) As of the date hereof, no Pension Plan has an Unfunded Pension Liability.
 
(d) No Mission Entity and no ERISA Affiliate has incurred, nor reasonably
expects to incur, any material liability under Title IV of ERISA with respect to
any Pension Plan.
 
(e) No Mission Entity and no ERISA Affiliate has incurred nor reasonably expects
to incur any material liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such material
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan.
 
(f) No Mission Entity and no ERISA Affiliate has transferred any Unfunded
Pension Liability to any Person or otherwise engaged in a transaction that could
be subject to Section 4069 or 4212(c) of ERISA.
 
5.08. Use of Proceeds; Margin Regulations.  No Mission Entity is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.  No part of the
proceeds of any Loan have been or will be used by any Mission Entity, whether
directly or indirectly, and whether immediately, incidentally or ultimately,
(i) to purchase or carry Margin Stock or to extend credit to others for the
purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose, or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the regulations of
the Federal Reserve Board including Regulations U and X.  If requested by any
Lender or the Administrative Agent, each Credit Party will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 referred to in said Regulation
U.
 
5.09. Ownership of Property; Intellectual Property.
 
(a) Each Mission Entity has good record and indefeasible title in fee simple to,
or a valid leasehold interest in, all its Real Property, and good title to, a
valid leasehold interest in, or a valid right to use, all its other property and
assets which are material to the operations of its businesses, in each case
subject only to Permitted Liens.  All Mortgaged Properties of the Mission
Entities as of December 15, 2009 are listed on Schedule 5.09 (except the two
properties listed on such schedule asterisked as not to be mortgaged).  Each
Nexstar Entity has good record and indefeasible title in fee simple to, or a
valid leasehold interest in, all its Real Property, and good title to, a valid
leasehold interest in, or a valid right to use, all its other property and
assets which are material to the operations of its businesses, in each case
subject only to Permitted Liens.  All
 

5432461v.2 25690/685
 
 
 
 

Mortgaged Properties of the Nexstar Entities as of December 15, 2009 are listed
on Schedule 5.09 (except the two properties listed on such schedule asterisked
as not to be mortgaged).  The list of real properties owned and leased on
Schedule 5.09 is a true, accurate and complete listing of all real property of
the Credit Parties owned and/or leased by any Credit Party on the First
Amendment Effective Date.  The list of repeaters, towers, transmitters and
translators on Schedule 6.17(a) is a true, accurate and complete list of all
repeaters, towers, transmitters and translators (other than any such equipment
located on a motor vehicle which will be subject to a Lien and security interest
pursuant to Section 6.17(b)) owned and/or leased by any Credit Party on the
First Amendment Effective Date.
 
(b) (i) Each Mission Entity has complied with all obligations under all leases
to which it is a party and all such leases are in full force and effect and
(ii) each Mission Entity enjoys peaceful and undisturbed possession under all
such leases under which it is a tenant, in each case except where the failure to
comply or to enjoy such possession, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
(c) As of the date of this Agreement, (i) no Mission Entity has received any
notice of, nor has any knowledge of, any pending or contemplated condemnation
proceeding affecting any Real Property owned by such Mission Entity or any sale
or disposition thereof in lieu of condemnation and (ii) no Mission Entity is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any of its Real Property or any interest
therein.
 
(d) Each Mission Entity owns, or otherwise has the right to use, all trademarks,
tradenames, copyrights, technology, know-how and processes ("Intellectual
Property") necessary for the conduct of its business as currently conducted
except for those which the failure to own or have the right to use, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  Except for such claims that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does any Mission Entity know of any valid basis for
any such claim.  Except for such infringements that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
to the knowledge of each Mission Entity, the use of such Intellectual Property
by such Mission Entity does not infringe on the rights of any Person.
 
5.10. Taxes.  Each Mission Entity has filed all federal and other material tax
returns and reports required to be filed and paid the tax thereon shown to be
due, and has paid all federal and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Mission Entity which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 

5432461v.2 25690/685
 
 
 
 

Financial Statements.
 
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower as of the date thereof and its results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and (iii)
show all material indebtedness and other liabilities, direct or contingent, of
the Borrower as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness, in each case to the extent required by GAAP (so
applied) to be shown therein.
 
(b) The unaudited consolidated balance sheet of the Borrower, if any, most
recently delivered to the Administrative Agent pursuant to Section 6.01(b), and
the related consolidated statements of income or operations, shareholders'
equity and cash flows for the Fiscal Quarter ended on the date of such balance
sheet (i) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Borrower as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.
 
(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
 
(d) Since the date of the Audited Financial Statements, no Internal Control
Event has occurred that has had or could reasonably be expected to have a
Material Adverse Effect.
 
5.11. Securities Law, etc.; Compliance.  All transactions contemplated by this
Agreement and the other Loan Documents comply in all material respects with
(a) Regulations T, U and X of the Federal Reserve Board and (b) all other
Applicable Laws and any rules and regulations thereunder, except where the
failure to comply, in the case of this clause (b), could not reasonably be
expected to have a Material Adverse Effect.
 
5.12. Governmental Regulation.  No Mission Entity is an "investment company"
within the meaning of the Investment Company Act of 1940 or a "holding company,"
or a "subsidiary company" of a "holding company," or an "affiliate" of a
"holding company" or of a "subsidiary company" of a "holding company," within
the meaning of the Public Utility Holding Company Act of 1935.  No Mission
Entity is subject to regulation under any other federal or state statute or
regulation which limits its ability to incur Indebtedness or Guaranty
Obligations under this Agreement or any other Loan Document.
 
5.13. Accuracy of Information.  All factual information (excluding, in any
event, financial projections) heretofore or contemporaneously herewith furnished
by or on behalf of any Mission Entity in writing to the Administrative Agent or
any Lender for purposes of or in
 

5432461v.2 25690/685
 
 
 
 

connection with this Agreement or any transaction contemplated hereby, and all
other such factual information hereafter furnished by or on behalf of any
Mission Entity to the Administrative Agent or any Lender will be, true and
accurate in every material respect on the date as of which such information is
dated or certified and not incomplete by omitting to state any material fact
necessary to make such information, in the light of the circumstances existing
at the time such information was delivered, not misleading.
 
5.14. Environmental Laws.  The Mission Entities and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
5.15. Environmental Compliance.
 
(a) With respect to properties currently owned or operated by any Mission Entity
or any of their Subsidiaries, or to the knowledge of the Mission Entities, any
property formerly owned or operated by any Mission Entity or any of its
Subsidiaries:
 
(i) no such property is listed or proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
property,
 
(ii) to the knowledge of the Mission Entities, (A) there are no and never have
been any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Mission Entity or any of its Subsidiaries or on any property
owned by any other Credit Party or formerly owned or operated by any Credit
Party and (B) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Credit Party or any of its
Subsidiaries; and
 
(iii) Hazardous Materials have not been released, discharged or disposed of on
any property currently or formerly owned or operated by any Credit Party or any
of its Subsidiaries in excess of the applicable legal limit,
 
in each case above, other than such matters which, individually or in the
aggregate, could not reasonably be expected to result in a liability to the
Credit Parties taken as a whole, in an amount greater than $500,000 during the
term of this Agreement.
 
(b) Neither any Mission Entity nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials
 

5432461v.2 25690/685
 
 
 
 

generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Mission Entity or any of
its Subsidiaries have been disposed of in a manner not reasonably expected to
result in material liability to any Mission Entity or any of its Subsidiaries,
in each case above, other than such matters which, individually or in the
aggregate, could not reasonably be expected to result in a liability to the
Credit Parties taken as a whole, in an amount greater than $500,000 during the
term of this Agreement.
 
5.16. FCC Licenses.
 
(a) Each Mission Entity holds such validly issued FCC licenses and
Authorizations as are necessary to operate their respective Stations as they are
currently operated (collectively, the "FCC Licenses"), and each such FCC License
is in full force and effect (it being recognized that, as indicated on Schedules
5.16 and 5.17(c), certain Stations are operating pursuant to Special Temporary
Authority).  The Stations of each Credit Party and the FCC Licenses and FCC
licenses and Authorizations of each Credit Party as of the First Amendment
Effective Date are listed on Schedule 5.16, and each of such FCC Licenses has
the expiration date indicated on Schedule 5.16.
 
(b) No Mission Entity has knowledge of any condition imposed by the FCC as part
of any FCC License which is neither set forth on the face thereof as issued by
the FCC nor contained in the rules and regulations of the FCC applicable
generally to stations of the type, nature, class or location of the Station in
question.  Except as otherwise set forth on Schedules 5.16 and 5.17(c), each
Station has been and is being operated in all material respects in accordance
with the terms and conditions of the FCC Licenses applicable to it and the rules
and regulations of the FCC and the Communications Act of 1934, as amended (the
"Communications Act").
 
(c) Except as otherwise set forth on Schedules 5.16 and Schedule 5.17(c), no
proceedings are pending or are threatened which may result in the revocation,
modification, non-renewal or suspension of any of the FCC Licenses, the denial
of any pending applications, the issuance of any cease and desist order or the
imposition of any fines, forfeitures or other administrative actions by the FCC
with respect to any Station or its operation, other than any matters which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect and proceedings affecting the television broadcasting
industry in general.
 
(d) All reports, applications and other documents required to be filed by the
Mission Entities with the FCC with respect to the Stations have been timely
filed, and all such reports, applications and documents are true, correct and
complete in all respects, except where the failure to make such timely filing or
any inaccuracy therein could not reasonably be expected to have a Material
Adverse Effect, and except as otherwise set forth on Schedules 5.16 and 5.17(c),
no Mission Entity has knowledge of any matters which could reasonably be
expected to result in the suspension or revocation of or the refusal to renew
any of the FCC Licenses or the imposition on any Mission Entity of any material
fines or forfeitures by the FCC, or which could reasonably be expected to result
in the revocation, rescission, reversal or modification of any Station's
authorization to
 

5432461v.2 25690/685
 
 
 
 

operate as currently authorized under the Communications Act and the policies,
rules and regulations of the FCC.
 
(e) There are no unsatisfied or otherwise outstanding citations issued by the
FCC with respect to any Station or its operations.  The Borrower has delivered
to the Lenders true and complete copies of all FCC Licenses (including any and
all amendments and other modifications thereto), and all pending applications
relating thereto.
 
5.17. Subsidiaries; Capital Stock.  No Mission Entity has any Subsidiaries
except, on the First Amendment Effective Date, those Subsidiaries which are
identified in Schedule 5.17.
 
5.18. Solvency.  As of the date on which this representation and warranty is
made or deemed made, each Mission Entity is Solvent on a consolidated and
consolidating basis, both before and after giving effect to any transaction with
respect to which this representation and warranty is being made and to the
incurrence of all Indebtedness, Guarantee Obligations and other obligations
incurred on such date in connection herewith and therewith.
 
5.19. Labor Controversies.  There are no labor controversies pending or, to the
best knowledge of each Mission Entity, threatened against any Mission Entity
which could reasonably be expected to have a Material Adverse Effect.
 
5.20. Security Documents.
 
(a) Each of the Pledge Agreement and the Smith Pledge Agreement is effective to
create in favor of the Collateral Agent or the Administrative Agent, for the
benefit of the Lenders, a legal, valid and enforceable security interest in the
Pledged Collateral and the Lien granted pursuant to the Pledge Agreement and the
Smith Pledge Agreement constitutes a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the pledgor or pledgors
thereunder in such Pledged Collateral and the proceeds thereof, in each case
prior and superior in right to any other Person.
 
(b) The Security Agreement is effective to create in favor of the Collateral
Agent or the Administrative Agent, for the benefit of the Lenders, a legal,
valid and enforceable security interest in the Security Agreement Collateral and
proceeds thereof and the Lien granted pursuant to the Security Agreement
constitutes a fully perfected Lien on, and security interest in, all right,
title and interest of the grantor or grantors thereunder in such Collateral and
the proceeds thereof, in each case prior and superior in right to any other
Person, other than with respect to the rights of Persons pursuant to Permitted
Liens.
 
5.21. Network Affiliation Agreements.  Set forth on Schedule 5.21 hereto is a
list, as of the First Amendment Effective Date, of each effective Network
Affiliation Agreement and the expiration date therefor.
 
5.22. Condition of Stations.  All of the material properties, equipment and
systems of each Mission Entity and the Stations are, and all material
properties, equipment and systems to be added in connection with any
contemplated Station expansion or construction will be, in condition which is
sufficient for the operation thereof in accordance with past practice of the
 

5432461v.2 25690/685
 
 
 
 

Station in question and are and will be in compliance with all applicable
standards, rules or requirements imposed by (a) any governmental agency or
authority including without limitation the FCC and (b) any FCC License, in each
case except where such noncompliance could not reasonably be expected to have a
Material Adverse Effect.
 
5.23. Information Certificate.  As of the First Amendment Effective Date, the
information contained in the most recently delivered Information Certificate is
true, accurate and complete in all respects, and thereafter the Information
Certificate, together with all other such information hereafter furnished by or
on behalf of any Mission Entity to the Administrative Agent reflecting any
changes or additions to the Information Certificate, shall be true, accurate and
complete in all respects.
 
5.24. Maintenance of Insurance.  The Borrower maintains with financially sound
and reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.
 
5.27           Security Documents.  The provisions of the Security Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Mission
Entities in the Collateral described therein.  Except for filings completed
prior to the First Amendment Effective Date and as contemplated hereby and by
the Security Documents, no filing or other action will be necessary to perfect
or protect such Liens.
 
5.28           Nexstar/Mission Agreements.  All Nexstar/Mission Agreements in
effect on the First Amendment Effective Date are listed on Schedule 1.01(A), and
full and complete copies thereof have been delivered to the Administrative Agent
together with all exhibits, schedules, annexes and other documents related
thereto or executed in connection therewith.
 
ARTICLE VI.
 


 
AFFIRMATIVE COVENANTS
 
The Borrower agrees with the Administrative Agent, the Co-Syndication Agents and
each Lender that, until all Commitments, Letters of Credit, Nexstar Commitments
and Nexstar Letters of Credit have terminated and all Obligations and Nexstar
Obligations (other than indemnities for which no request for payment has been
made) have been paid and performed in full:
 
6.01. Financial Statements.  The Borrower shall deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent and the
Majority Lenders, and with sufficient copies for each Lender:
 
(a) as soon as available, but not later than 90 days after the end of each
Fiscal Year,
 
(i) a copy of the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such Fiscal Year and the related
 

5432461v.2 25690/685
 
 
 
 

consolidated statements of income or operations, shareholders' or members'
equity and cash flows for such Fiscal Year, setting forth in comparative form
the figures for the previous Fiscal Year, and accompanied by (A) a report and
opinion of PricewaterhouseCoopers LLP or another Registered Public Accounting
Firm of nationally recognized standing reasonably acceptable to the Majority
Lenders, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and applicable Securities Laws and shall not be
subject to any "going concern" or like qualification or exception or any
qualification or exception as to the scope of such audit and (B) if required to
be included in the Borrower's periodic reports under the applicable Securities
Laws, an attestation report of PricewaterhouseCoopers LLP or such other
Registered Public Accounting Firm as to the Borrower’s internal controls
pursuant to Section 404 of Sarbanes-Oxley showing no Internal Control Event or
Events, that, in the aggregate (1) could reasonably be expected to have a
Material Adverse Effect, or (2) could reasonably be expected to permit the
occurrence of a Material Adverse Effect if left unremedied; and
 
(ii) a copy of the annual budget for the Borrower and its Subsidiaries for the
next Fiscal Year in form and detail acceptable to the Administrative Agent;
 
(b) as soon as available, but not later than 45 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year, a copy of the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
of the end of such Fiscal Quarter and the related consolidated statements of
income or operations, shareholders' or members' equity and cash flows for the
period commencing on the first day and ending on the last day of such Fiscal
Quarter, and certified (in a certificate of the Borrower, executed on behalf of
the Borrower by a Responsible Officer) as being complete and correct and fairly
presenting in all material respects, in accordance with GAAP (except for the
absence of footnotes and subject to normal year-end adjustments), the financial
position and the results of operations of the Borrower and its consolidated
Subsidiaries; and
 
(c) as soon as available, but not later than 30 days after the end of each
month, a copy of the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as of the end of such month and the related
statements of income, shareholders' or members' equity and cash flows for the
period commencing on the first day and ending on the last day of such month, and
certified (in a certificate of the Borrower, executed on behalf of the Borrower
by a Responsible Officer) as being complete and correct and fairly presenting in
all material respects, in accordance with GAAP (except for the absence of
footnotes and subject to normal year-end adjustments), the financial position
and the results of operations of the Borrower and its consolidated Subsidiaries.
 
6.02. Certificates; Other Information.  The Borrower shall furnish to the
Administrative Agent, with sufficient copies for each Lender:
 
(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a Compliance Certificate of the Borrower;
 

5432461v.2 25690/685
 
 
 
 

promptly after the same are sent, copies of all financial statements and reports
which any Mission Entity sends to its shareholders, partners or members; and
promptly after the same are filed, copies of all financial statements and
regular, periodical or special reports which any Mission Entity may make to, or
file with, the SEC, other than filings on Form 11-K and S-8;
 
(b) promptly, such additional business, financial and other information with
respect to the Borrower or any of its Subsidiaries or Credit Parties as the
Administrative Agent, at the request of any Lender, may from time to time
reasonably request;
 
(c) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of the Borrower pursuant to the terms
of any indenture, loan or credit or similar agreement and not otherwise required
to be furnished to the Lenders pursuant to Section 6.01 or any other clause of
this Section 6.02;
 
(d) promptly, and in any event within two Business Days after receipt thereof by
the Borrower, copies of each notice or other correspondence received from the
SEC (or comparable agency in any applicable non-U.S. jurisdiction) concerning
any investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of the Borrower; and
 
(e) promptly upon receipt thereof, notice of  any change in, or change
regarding, the credit ratings (if any) of any Mission Entity by Moody's or S &
P.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower's website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower's behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that, the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(a)
to the Administrative Agent.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, "Borrower Materials") by posting the Borrower Materials on
IntraLinks or another similar electronic system (the "Platform") and (b) certain
of the Lenders may be "public-side" Lenders (i.e., Lenders that
 

5432461v.2 25690/685
 
 
 
 

do not wish to receive material non-public information with respect to the
Borrower or its securities) (each, a "Public Lender").  The Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked "PUBLIC" which, at a minimum,
shall mean that the word "PUBLIC" shall appear prominently on the first page
thereof; (x) by marking Borrower Materials "PUBLIC," the Borrower shall be
deemed to have authorized the Administrative Agent, the Joint Lead Arrangers,
the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
their securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked "PUBLIC" are permitted to be made available through a
portion of the Platform designated "Public Investor;" and (z) the Administrative
Agent and the Joint Lead Arrangers shall be entitled to treat any Borrower
Materials that are not marked "PUBLIC" as being suitable only for posting on a
portion of the Platform not designated "Public Investor."  Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials "PUBLIC."
 
6.03. Notices.  The Borrower shall, upon any Responsible Officer of any Mission
Entity obtaining knowledge thereof, give notice (accompanied by a reasonably
detailed explanation with respect thereto) to the Administrative Agent, the L/C
Issuer and each Lender:
 
(a) promptly of the occurrence of any Default;
 
(b) promptly of any matter (i) that has resulted in a Material Adverse Effect or
promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Credit Party or any of their
Subsidiaries with any Environmental Law (ii) that could (A) reasonably be
expected to have a Material Adverse Effect or (B) cause any property described
in the Mortgages to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law;
 
(c) promptly of any litigation, arbitration, or governmental investigation or
proceeding not previously disclosed by the Borrower to the Lenders which has
been instituted or, to the knowledge of any Mission Entity, is threatened
against any Credit Party or to which any of their respective properties is
subject (i) which could reasonably be expected to have a Material Adverse Effect
or (ii) which relates to this Agreement, any other Loan Document or any of the
transactions contemplated hereby;
 
(d) promptly of any development which shall occur in any litigation,
arbitration, or governmental investigation or proceeding previously disclosed by
any Mission Entity to the Lenders regarding any Credit Party which could
reasonably be expected to have a Material Adverse Effect; or
 
(e) promptly of any of the following events affecting any Credit Party or any
ERISA Affiliate (but in no event more than ten days after such event), together
with a copy of any notice with respect to such event that may be required to be
filed with a
 

5432461v.2 25690/685
 
 
 
 

Governmental Authority and any notice delivered by a Governmental Authority to
any Mission Entity or any ERISA Affiliate with respect to such event:
 
(i) an ERISA Event; or
 
(ii) any of the representations and warranties in Section 5.07 ceasing to be
true and correct;
 
(f) promptly of any material change in accounting policies or financial
reporting practices by any Mission Entity;
 
(g) (i) promptly notify the Agents and (ii) within 30 Business Days notify the
Lenders of the occurrence of any of the following events numbered (1) through
(3) below; provided however, to the extent not previously disclosed to the
Lenders, the Borrower shall notify the Agents and the Lenders of the occurrence
of any of the following events numbered (1) through (3) below not less than two
Business Days (or such lesser notice prior to public disclosure as is reasonable
under the circumstances) prior to (A) the public announcement thereof by a
representative of the Borrower, (B) the filing with the SEC or any other
Governmental Authority of any report or communication related thereto or (C) the
submission of a Request for Credit Extension:
 
(1)           any Internal Control Event (I) which is required to be publicly
disclosed of which a Responsible Officer (other than a Responsible Officer
committing the fraud constituting such Internal Control Event) has knowledge,
(II) which the Borrower intends to disclose or (III) which has otherwise become
known to the public (other than an Internal Control Event concerning allegations
of fraud that involve an amount less than $250,000),
 
(2)           any Internal Control Event of which a Responsible Officer (other
than a Responsible Officer committing the fraud constituting such Internal
Control Event) has knowledge which could reasonably be expected to have a
Material Adverse Effect, or
 
(3)           any Internal Control Event of which a Responsible Officer (other
than a Responsible Officer committing the fraud constituting such Internal
Control Event) has knowledge which includes a fraud allegation that could
reasonably be expected to involve an amount in excess of $5,000,000; or
 
(h) as soon as available, but in any event within 90 days after the end of each
Fiscal Year a report supplementing Schedule 5.09, Schedule 6.17(a) and
Schedule 6.17(b), including an identification of all owned and leased real
property disposed of by any Credit Party or any Subsidiary thereof during such
fiscal year, a list and description (including the street address, county or
other relevant jurisdiction, state, record owner, and, in the case of leases of
property, lessee and expiration date) of all real property acquired or leased
during such fiscal year, all repeaters, towers, transmitters and translators,
all accounts and such other changes in any Collateral, and a description of such
other changes in the information included in such Schedules as may be necessary
for such Schedules to be accurate and complete in all material respects as of
the end of such
 

5432461v.2 25690/685
 
 
 
 

Fiscal Year, such report to be signed on the Borrower's behalf by a Responsible
Officer of the Borrower and to be in a form reasonably satisfactory to the
Administrative Agent.
 
6.04. FCC Information.  As soon as possible and in any event within five days
after the receipt by any Mission Entity from the FCC or any other Governmental
Authority or filing or receipt thereof by any Mission Entity, provide to the
Lenders (a) any citation, notice of violation or order to show cause issued by
the FCC or any Governmental Authority with respect to any Mission Entity which
is available to any Mission Entity, in each case which could reasonably be
expected to have a Material Adverse Effect and (b) if applicable, a copy of any
notice or application by any Mission Entity requesting authority to or notifying
the FCC of its intent to cease broadcasting on any broadcast station for any
period in excess of ten days.
 
6.05. FCC Licenses and Regulatory Compliance.  The Borrower shall, and shall
cause each of its Subsidiaries to, comply in all material respects with all
terms and conditions of all FCC Licenses covering the Stations, all Federal,
state and local laws, all rules, regulations and administrative orders of the
FCC and all state and local commissions or authorities which are applicable to
the Borrower and/or its Subsidiaries or any Credit Party or the operation of the
Stations of any Mission Entity or other Credit Party.
 
6.06. License Lapse.  As soon as possible and in any event within five days
after the receipt thereof by any Mission Entity, the Borrower will give the
Lenders notice of any lapse, termination or relinquishment of any material
License, permit or other Authorization from the FCC or other Governmental
Authority held by any Mission Entity or any failure of the FCC or other
Governmental Authority to renew or extend any such License, permit or other
Authorization for the usual period thereof and of any complaint or other matter
filed with or communicated to the FCC or other Governmental Authority, of which
any Mission Entity has knowledge and in any such case which could reasonably be
expected to have a Material Adverse Effect.
 
6.07. Maintenance of Corporate, Limited Liability Company or Partnership
Existence, etc.  The Borrower shall, and shall cause each of its respective
Subsidiaries to, cause to be done at all times all things necessary to maintain
and preserve the corporate, limited liability company or partnership existence,
as the case may be, of each Mission Entity except to the extent otherwise
permitted pursuant to Section 7.04.
 
6.08. Foreign Qualification, etc.  The Borrower will, and will cause each of its
Subsidiaries and each other Mission Entity to, cause to be done at all times all
things necessary to maintain and preserve the rights and franchises of the
Borrower and its Subsidiaries or other Mission Entity to be duly qualified to do
business and be in good standing as a foreign corporation in each jurisdiction
where the nature of its business makes such qualification necessary and where
the failure to maintain and preserve or so qualify could reasonably be expected
to have a Material Adverse Effect.
 
6.09. Payment of Taxes, etc.  The Borrower will, and will cause each of its
respective Subsidiaries and other Mission Entities to, pay and discharge, as the
same may become due and payable, all federal and material state and local taxes,
assessments, and other governmental charges or levies against or on any of the
income, profits or property of a Mission Entity, as well
 

5432461v.2 25690/685
 
 
 
 

as material claims of any kind which, if unpaid, might become a Lien upon a
Mission Entity's properties, and will pay (before they become delinquent) all
other material obligations and liabilities; provided, however, that the
foregoing shall not require the Borrower or any of its Subsidiaries or other
Mission Entity to pay or discharge any such tax, assessment, charge, levy, Lien,
obligation or liability so long as such Mission Entity shall contest the
validity thereof in good faith by appropriate proceedings and shall set aside on
its books adequate reserves in accordance with GAAP.
 
6.10. Maintenance of Property; Insurance.  The Borrower will, and will cause
each of its Subsidiaries and other Mission Entities to, keep all of the material
property and facilities that are useful and necessary in the business of the
Mission Entities and Nexstar Entities in such condition as is sufficient for the
operation of such business in the ordinary course and will maintain, and cause
each of its Subsidiaries and Mission Entities to maintain, such insurance as may
be required by law and such other insurance, to such extent and against such
hazards and liabilities, as is customarily maintained by companies similarly
situated to the Mission Entities, and such insurance shall name the
Administrative Agent, on behalf of the Lenders and Secured Parties, as an
additional insured or loss payee, as the case may be, under all such insurance
policies.
 
6.11. Compliance with Laws, etc.  The Borrower will, and will cause each of its
Subsidiaries and Mission Entities to, comply with the Requirements of Law of any
Governmental Authority, the noncompliance with which could reasonably be
expected to have a Material Adverse Effect.
 
6.12. Books and Records.
 
(a) The Borrower will, and will cause each of the Mission Entities to, keep
proper books and records reflecting all of their business affairs and
transactions in accordance with GAAP.  The Borrower will, and will cause each of
the Mission Entities to, permit the Agents and their Related Parties, or, after
the occurrence and during the continuance of any Default under Section 8.01, any
Lender (or in each case any of their respective representatives or agents), upon
reasonable notice and at reasonable times and intervals during ordinary business
hours (or at any time if an Event of Default has occurred and is continuing), to
visit all of their offices, discuss their financial matters with their officers
and, subject to the right of representatives of the Mission Entities to be
present, independent accountants (and hereby authorizes such independent
accountants to discuss their financial matters with the Agents, their Related
Parties, any Lender or its representatives pursuant to the foregoing, such fees
and costs of the Borrower's and Mission Entities' accountants to be paid by the
Borrower) and examine and make abstracts or photocopies from any of their books
or other corporate records (such abstracts and copies shall be at the expense of
the Borrower);
 
(b) Notwithstanding the foregoing or anything in this Agreement or in any Loan
Document to the contrary, (i) except as provided in subsection (c) below and so
long as there exists no Event of Default, the Borrower shall not be required to
pay the expenses of any Agent or any of their Related Parties (or any of their
respective representatives or agents) for visits in excess of one visit per
Fiscal Year, and (ii) after the
 

5432461v.2 25690/685
 
 
 
 

occurrence of an Event of Default, such costs and expenses incurred by the
Administrative Agent, its Related Parties and its representatives and agents in
exercising its rights from time to time as set forth in subsection (a) preceding
shall be paid by the Borrower; and
 
(c) Notwithstanding the foregoing or anything in this Agreement or in any Loan
Document to the contrary, subsection (b)(i) preceding and the limitations in
subsection (a) preceding shall not apply to the Restructuring Advisor.  The
Borrower will, and will cause each of the Mission Entities to, permit the
Restructuring Advisors at any time upon reasonable notice and at reasonable
times and intervals during ordinary business hours (or at any time if an Event
of Default has occurred and is continuing), to visit all of their offices,
discuss their financial matters with their officers and, subject to the right of
representatives of the Mission Entities to be present, independent accountants
(and hereby authorizes such independent accountants to discuss their financial
matters with the Agents, their Related Parties, any Lender or its
representatives pursuant to the foregoing) and examine and make abstracts or
photocopies from any of their books or other corporate records, all at the
expense of the Borrower.  The Borrower shall promptly pay all invoiced costs and
expenses of any Restructuring Advisor engaged by the Administrative Agent and
incurred from time to time (regardless of whether there has occurred an Event of
Default).
 
6.13. Use of Proceeds.  The Borrower shall use, or cause its Subsidiaries to
use, the proceeds of the Loans after the First Amendment Effective Date for
capital expenditures permitted to be made hereunder, working capital and other
general corporate requirements of the Borrower and its Subsidiaries.
 
6.14. End of Fiscal Years; Fiscal Quarters.  The Borrower will, for financial
reporting purposes, cause (a) its and each of its Subsidiaries' and Mission
Entities' fiscal years to end on December 31 of each year and (b) its and each
of its Subsidiaries' and Mission Entities' fiscal quarters to end on March 31,
June 30, September 30 and December 31 of each year.
 
6.15. Interest Rate Protection.  The Borrower shall maintain such Interest Rate
Protection Agreements as are necessary so as to provide, through and including
April 1, 2007 that at least 40% of the principal amount of the sum of all
Indebtedness for borrowed money of the Borrower and its Subsidiaries plus all
outstanding Indebtedness of Nexstar Finance Holdings (including the Nexstar
Borrower) and its Subsidiaries is subject to either a fixed interest rate or
interest rate protection.
 
6.16. Additional Security; Further Assurances.
 
(a) The Borrower will, and will cause each of its Subsidiaries and all other
Credit Parties to, grant to the Collateral Agent or the Administrative Agent, at
the request of the Administrative Agent, for the benefit of the Secured Parties,
security interests and mortgages in such assets and properties of the Mission
Entities and other Credit Parties as are not covered by the Security Documents,
and as may be requested from time to time by the Administrative Agent or the
Majority Lenders (collectively, the "Additional Security Documents").  All such
security interests and mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the
 

5432461v.2 25690/685
 
 
 
 

Administrative Agent and the Borrower and shall constitute valid and enforceable
perfected security interests and mortgages superior to and prior to the rights
of all third Persons and shall be subject to no Liens except for Permitted
Liens.  The Additional Security Documents or instruments related thereto shall
be duly recorded or filed in such manner and in such places as are required by
law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent or the Administrative Agent, at the request of the
Administrative Agent, required to be granted pursuant to the Additional Security
Documents and all taxes, fees and other charges payable in connection therewith
shall be paid in full.
 
(b) The Borrower will, and will cause each of its Subsidiaries and all other
Credit Parties to, at the expense of the Borrower, make, execute, endorse,
acknowledge, file and/or deliver to the Collateral Agent or the Administrative
Agent, at the request of the Administrative Agent, from time to time such
vouchers, invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, real
property surveys, reports and other assurances or instruments and take such
further steps relating to the collateral covered by any of the Security
Documents or any Additional Security Documents as the Collateral Agent or the
Administrative Agent, at the request of the Administrative Agent, may reasonably
require and as are reasonably satisfactory to the Borrower.  Furthermore, the
Borrower shall cause to be delivered to the Collateral Agent or the
Administrative Agent, at the request of the Administrative Agent, such opinions
of counsel, title insurance and other related documents as may be reasonably
requested by the Collateral Agent or the Administrative Agent, at the request of
the Administrative Agent,  to assure itself that this Section 6.16 has been
complied with.  Notwithstanding anything herein or in any Loan Document to the
contrary, such information required to be delivered above shall include (without
limitation) the following:
 
(i) Within 90 days after requested in writing by the Administrative Agent in its
sole discretion, engineering, soils, environmental and other reports as to all
Real Properties subject to such request, from professional firms acceptable to
the Administrative Agent, which report shall identify existing and potential
environmental concerns and shall quantify related costs and liabilities,
associated with any facilities of any Credit Party or any of its respective
Subsidiaries;
 
(ii) Within 90 days after requested in writing by the Administrative Agent in
its sole discretion, estoppel and consent agreements executed by each of the
lessors of any Leasehold Real Properties of any of the Credit Parties subject to
such request, along with (1) a memorandum of lease in recordable form with
respect to such leasehold interest, executed and acknowledged by the owner of
the affected real property, as lessor, or (2) evidence that the applicable lease
with respect to such leasehold interest or a memorandum thereof has been
recorded in all places necessary or desirable, in the Administrative Agent’s
reasonable judgment, to give constructive notice to third-party purchasers of
such leasehold interest, or (3) if such leasehold interest was acquired or
subleased from the holder of a recorded leasehold interest, the applicable
assignment or sublease document, executed and acknowledged by such holder, in
each case in form sufficient to give such constructive notice upon recordation
and otherwise in form
 

5432461v.2 25690/685
 
 
 
 

satisfactory to the Administrative Agent; provided that in no event shall any
Credit Party be required to take any action, other than using its reasonable
commercial efforts, to obtain consents, estoppels, memorandums, assignments,
etc. from independent unaffiliated third parties with respect to its compliance
with this Section; and
 
(c) The Borrower will, and will cause each of its Subsidiaries and all other
Credit Parties to, at the expense of the Borrower, within 90 days after
requested in writing by the Administrative Agent in its sole discretion, an
appraisal of any one or more of the Real Properties of any Credit Party
requested by the Administrative Agent which satisfy the applicable requirements
of the Real Estate Appraisal Reform Amendments of the Financial Institution
Reform, Recovery and Enforcement Act of 1989, each such appraisal shall be from
a Person acceptable to the Administrative Agent and which shall be in form and
substance reasonably satisfactory to the Administrative Agent;
 
(d) If at any time the Borrower or any other Credit Party creates or acquires
any additional Subsidiary, the Borrower will promptly notify the Administrative
Agent thereof and cause such Subsidiary, within 30 days thereafter, to execute
and deliver appropriate Guaranty Supplements (or a Subsidiary Guaranty
Agreement), a Joinder to Security Agreement and a Joinder to Pledge Agreement
(provided that nothing in this Section shall be deemed to permit the formation,
creation or acquisition of any additional Subsidiary).
 
(e) The Borrower agrees that each action required above by this Section 6.16
shall be completed as soon as possible, but in no event later than 90 days after
such action is either requested to be taken by the Administrative Agent or the
Majority Lenders or required to be taken by the applicable Mission Entity or
Nexstar Entity pursuant to the terms of this Section 6.16.
 
(f) The Borrower agrees that, upon the request of the Administrative Agent
following the occurrence and during the continuance of a Default, the Borrower
shall, at the Borrower’s expense:
 
(i) promptly upon request therefor but in no event later than 10 days after such
request, furnish to the Administrative Agent a description of the real and
personal properties of the Credit Parties and their respective Subsidiaries in
detail reasonably satisfactory to the Administrative Agent,
 
(ii) promptly upon request therefor but in no event later than 30 days after
such request, duly execute and deliver, and cause each Credit Party (if it has
not already done so) to duly execute and deliver, to the Administrative Agent
deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages, leasehold deeds of trust, security agreement supplements,
intellectual property security agreement supplements and other security and
pledge agreements, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (including delivery of all Pledged
Collateral in and of such Credit Party), and other instruments securing payment
of all the Obligations of the
 

5432461v.2 25690/685
 
 
 
 

Credit Parties under the Loan Documents and Nexstar Loan Documents and
constituting Liens on all such properties,
 
(iii) promptly upon request therefor but in no event later than 30 days after
such request, take, and cause each Credit Party to take, whatever action
(including the recording of mortgages, the filing of Uniform Commercial Code
financing statements, the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the reasonable opinion of the
Administrative Agent to vest in the Collateral Agent or the Administrative
Agent, at the request of the Administrative Agent, (or in any representative of
the Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust, security
agreement supplements, intellectual property security agreement supplements and
security and pledge agreements delivered pursuant to this Section 6.16 or
otherwise, enforceable against all third parties in accordance with their terms,
 
(iv) promptly upon request therefor but in no event later than 30 days after
such request, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for each of the Credit Parties as to the matters contained in clauses (ii) and
(iii) above, and as to such other matters as the Administrative Agent may
reasonably request, in each case acceptable to the Administrative Agent, and
 
(v) as promptly as practicable after such request, deliver, upon the request of
the Administrative Agent in its sole discretion, to the Administrative Agent
with respect to each parcel of real property owned or held by the Borrower or
any other Credit Party, title reports, surveys and engineering, soils and other
reports, and environmental assessment reports, each in scope, form and substance
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Credit Party or any of its Subsidiaries shall have otherwise received
any of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent.
 
(g) At any time upon request of the Administrative Agent, the Borrower will, and
will cause each of its Subsidiaries and all other Credit Parties to, at the
expense of the Borrower, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may deem necessary or desirable in obtaining the full benefits of, or (as
applicable) in perfecting and preserving the Liens of, such guaranties, deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, security agreement supplements, intellectual property
security agreement supplements and other security and pledge agreements.
 
6.17. Post Second Amendment Effective Date Collateral Requirements.  Not later
than November 15, 2009 (provided that the Administrative Agent may by its
written consent extend
 

5432461v.2 25690/685
 
 
 
 

such period by up to 30 days so long as the Credit Parties are diligently
pursuing compliance with the terms of this Section 6.17 in good faith), the
Borrower will, and will cause each of its Subsidiaries and all other Credit
Parties to (in each case upon terms and conditions, and pursuant to
documentation in each case in form and substance satisfactory to the
Administrative Agent, and delivered to the Administrative Agent duly executed by
each applicable Credit Party):
 
(a) Real and Leasehold Property.  grant to the Administrative Agent or
the  Collateral Agent, as applicable and requested, for the benefit of the
Secured Parties, valid first priority Liens and security interests (subject to
Permitted Liens), deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold mortgages and leasehold deeds of trust (with such changes as may be
reasonably satisfactory to the Administrative Agent and its counsel to account
for local law matters) on the properties listed on Schedule 5.09 (except (i) the
two properties listed on such schedule asterisked as not to be mortgaged,
(ii) the Subject Leased Space, and (iii) owned properties with a book value less
than $50,000 that are waived in writing by the Administrative Agent in its
discretion) (together with the Assignments of Leases and Rents referred to
therein and each other mortgage delivered pursuant to any provision of this
Agreement, any other Loan Document, any Nexstar Loan Document or otherwise, in
each case as amended, the “New Mortgages”), together with:
 
(i) evidence that counterparts of the New Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first priority and subsisting Lien and
security interest on the property described therein in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing,
documentary, stamp, intangible and recording taxes and fees have been paid;
 
(ii) to the extent requested by the Administrative Agent in its sole discretion,
fully paid 2006 American Land Title Association Lender’s Extended Coverage title
insurance policies (the “New Mortgage Policies”), with endorsements and in
amounts acceptable to the Administrative Agent, issued, coinsured and reinsured
by title insurers acceptable to the Administrative Agent, insuring the New
Mortgages to be valid first priority and subsisting Liens and security interests
on the property described therein, free and clear of all defects and
encumbrances, excepting only Permitted Liens, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents, for mechanics’ and materialmen’s Liens and for zoning of the
applicable property) and such coinsurance and direct access reinsurance as the
Administrative Agent may deem reasonably necessary or desirable;
 
(iii) to the extent requested by the Administrative Agent, American Land Title
Association/American Congress on Surveying and Mapping form surveys, for which
all necessary fees (where applicable) have been paid, and dated no more than 30
days before the First Amendment Effective Date or such earlier date as approved
in writing by the Administrative Agent, certified to the Administrative Agent
and the issuer of the New Mortgage Policies in a manner
 

5432461v.2 25690/685
 
 
 
 

satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the States in which the property described in such surveys is
located and acceptable to the Administrative Agent, showing all buildings and
other improvements, any off-site improvements, the location of any easements,
parking spaces, rights of way, building set-back lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than Permitted Liens and other
defects acceptable to the Administrative Agent;
 
(iv) flood insurance policies on each such property in an amount equal to the
lesser of the maximum amount secured by the applicable Mortgage or the maximum
amount of flood insurance available under the Flood Disaster Protection Act of
1973, as amended, and otherwise in compliance with the requirements of the Loan
Documents, or evidence satisfactory to the Administrative Agent that none of the
improvements located on such land is located in a flood hazard area;
 
(v) with respect to each such property, evidence satisfactory to the
Administrative Agent (i) that all taxes, standby fees and any other similar
charges have been paid and (ii) that the land is a separate tax lot or lots with
separate assessment or assessments of the land and the improvements thereon,
independent of any other land or improvements and that the land is a separate
legally subdivided parcel, provided, however, that receipt of relevant title
policy endorsements acceptable to the Administrative Agent for the New Mortgage
Policies shall deemed to satisfy clause (ii) of this subsection (v);
 
(vi) evidence that all other action that the Administrative Agent may reasonably
deem necessary or desirable in order to create valid first priority and
subsisting Liens and security interests on the property described in the New
Mortgages has been taken;
 
(vii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Credit Party on behalf
of such Credit Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with the
requirements of this Section 6.17 and the other Loan Documents to which such
Credit Party is a party or is to be a party;
 
(viii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party granting Liens and
security interests in connection with this Section 6.17 or otherwise is duly
organized or formed, and that the Borrower is validly existing, in good standing
and qualified to engage in business in each jurisdiction in which it is
operating and that each other Credit Party is validly existing, in good standing
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to
 

5432461v.2 25690/685
 
 
 
 

the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
 
(ix) if requested by the Administrative Agent as to one or more of such
properties, a subordination, non-disturbance and attornment agreement and a
tenant estoppel certificate executed by each of the lessees of such property, in
each case in form and substance acceptable to the Administrative Agent (the
Borrower shall use its reasonable efforts to obtain such agreements and
certificates, but the Borrower's failure to obtain such agreements and
certificates from unaffiliated independent third parties after using its
reasonable efforts shall not constitute an Event of Default);
 
(x) unless waived by the Administrative Agent in writing, as to each of such
leased properties, a landlord's subordination agreement executed by each of the
lessors of such property, in each case in form and substance reasonably
acceptable to the Administrative Agent (the Borrower shall use its reasonable
efforts to obtain such agreements, but the Borrower's failure to obtain such
agreements from unaffiliated independent third parties after using its
reasonable efforts shall not constitute an Event of Default),
 
(xi) an opinion of Kirkland & Ellis LLP, counsel to the Credit Parties, or other
counsel reasonably acceptable to the Administrative Agent, addressed to the
Administrative Agent and each Lender, as to the authorization and execution of
the Credit Parties and the New Mortgages, as applicable, and such other matters
concerning the Credit Parties and the Loan Documents as the Administrative Agent
or the Majority Lenders may reasonably request;
 
(xii) an opinion of local counsel to the Credit Parties in each State in which
property subject to a New Mortgage is located, addressed to the Administrative
Agent and each Lender, as to the enforceability of the New Mortgages and such
other matters concerning the Credit Parties and the Loan Documents as the
Administrative Agent or the Majority Lenders may reasonably request; and
 
(xiii) a certificate of a Responsible Officer of each Credit Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the consummation by such Credit Party of the execution,
delivery, granting and/or performance of the New Mortgages and the execution,
delivery and performance by such Credit Party and the validity against such
Credit Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, including, without
limitation, consents of landlords with respect to leasehold mortgages; provided,
that, notwithstanding the foregoing, the Borrower shall not have to obtain such
consents for the Subject Leased Space or (B) stating that no such consents,
licenses or approvals are so required;
 

5432461v.2 25690/685
 
 
 
 

Vehicles and Rolling Stock.  grant to the Collateral Agent or the Administrative
Agent, at the request of the Administrative Agent, for the benefit of the
Secured Parties, valid first priority Liens and security interests (subject to
Permitted Liens) on each vehicle and rolling stock of each of the Credit Parties
which meets one or more of the following qualifications:  (1) had an original
cost of $30,000 or more per vehicle or rolling stock and has a net book value as
of the First Amendment Effective Date of $15,000 or more, or (2) is a broadcast
or remote production vehicle or (3) is in any other manner material to the
operations of any Credit Party, together with:
 
(xiv) an opinion of Kirkland & Ellis LLP, counsel to the Credit Parties, or
other counsel reasonably acceptable to the Administrative Agent, addressed to
the Administrative Agent and each Lender, as to the Credit Parties and the Liens
and security interests on such vehicles and rolling stock, and such other
matters concerning the Credit Parties and the Loan Documents as the
Administrative Agent or the Majority Lenders may reasonably request; and
 
(xv) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first priority and subsisting
Liens and security interests on such vehicles and rolling stock has been taken;
 
(b) Patent, Copyrights, Trademarks.  grant to the Collateral Agent or the
Administrative Agent, at the request of the Administrative Agent, for the
benefit of the Secured Parties, a valid first priority Liens and security
interests (subject to Permitted Liens) on all patent, copyright, patent
application, copyright application, trademarks and service marks owned by any
Credit Party, including without limitation, logos, designs, trade names, company
names, business names, fictitious business names and other business identifiers,
together with:
 
(i) an opinion of Kirkland & Ellis LLP, counsel to the Credit Parties, or other
counsel reasonably acceptable to the Administrative Agent, addressed to the
Administrative Agent and each Lender, as to the Credit Parties and the Liens and
security interests on such intellectual property interests, and such other
matters concerning the Credit Parties and the Loan Documents as the
Administrative Agent or the Majority Lenders may reasonably request; and
 
(ii) evidence that all other action that the Administrative Agent may deem
reasonably necessary or desirable in order to create valid first priority and
subsisting Liens and security interests on such intellectual property interests
has been taken;
 
(c) Towers and Transmitters.  grant to the Collateral Agent or the
Administrative Agent, at the request of the Administrative Agent, for the
benefit of the Secured Parties, valid first priority Liens and security
interests (subject to Permitted Liens) on all repeaters, towers, transmitters
and translators listed on Schedule 6.17(a), together with:
 
(i) an opinion of Kirkland & Ellis LLP, counsel to the Credit Parties, or other
counsel reasonably acceptable to the Administrative Agent, addressed to
 

5432461v.2 25690/685
 
 
 
 

the Administrative Agent and each Lender, as to the Credit Parties and the Liens
and security interests on such repeaters, towers, transmitters and translators,
and such other matters concerning the Credit Parties and the Loan Documents as
the Administrative Agent or the Majority Lenders may reasonably request; and
 
(ii) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first priority and subsisting
Liens and security interests on such repeaters, towers, transmitters and
translators;
 
(d) Deposit Accounts, Commodity Accounts and Securities Accounts.  grant to the
Collateral Agent or the Administrative Agent, at the request of the
Administrative Agent, for the benefit of the Secured Parties, a valid first
priority Liens and security interests (subject to Permitted Liens) on all
deposit accounts, commodity accounts and securities accounts of each Credit
Party, except those account listed on Schedule 6.17(b), together with:
 
(i) a favorable opinion of Kirkland & Ellis LLP, counsel to the Credit Parties,
or other counsel reasonably acceptable to the Administrative Agent, addressed to
the Administrative Agent and each Lender, as to the Credit Parties and the Liens
and security interests on such accounts, and such other matters concerning the
Credit Parties and the Loan Documents as the Administrative Agent or the
Majority Lenders may reasonably request; and
 
(ii) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first priority and subsisting
Liens and security interests on such accounts; and
 
(e) Evidence of Insurance.  certificates of insurance, naming the Administrative
Agent, for the benefit of the Secured Parties, as an additional insured or loss
payee, as the case may be, under all insurance policies maintained and required
to be maintained with respect to the assets and properties of the Credit Parties
that constitute Collateral.
 
Notwithstanding anything else to the contrary in this Agreement or in any Loan
Document, this Section 6.17 is intended to address a specific Collateral request
by the Administrative Agent, and in each case shall be in addition to those
obligations and requirements of the Borrower and the Credit Parties elsewhere in
this Agreement and the Loan Documents, including but not limited to, those
obligations and requirements in Section 6.16 (it being agreed among the
Borrower, the other Credit Parties, the Administrative Agent and the Lenders
that this Section 6.17 shall specifically NOT limit those obligations of the
Borrower and the other Credit Parties under Section 6.16 and the other
provisions of this Agreement and the other Loan Documents).
 
6.18. Lien Searches.
 
(a) The Borrower will, promptly after delivery of the items required by Section
6.17 hereof but not later than December 31, 2009, deliver to the Administrative
Agent UCC searches (and copies of filings contained therein), Lien searches (and
copies
 

5432461v.2 25690/685
 
 
 
 

of filings contained therein) and other information demonstrating compliance by
each Credit Party with the terms and conditions of Sections 6.17(b), (c), (d)
and (e) and the other terms of this Agreement and the Loan Documents, to the
extent that compliance with the terms and conditions of such provision can be
demonstrated through UCC searches, other Lien searches or the particular
information requested.
 
(b) The Borrower will, promptly following receipt of the acknowledgment copy of
any financing statement filed under the Uniform Commercial Code in any
jurisdiction by or on behalf of the Secured Parties in connection with any
Credit Party, deliver to the Administrative Agent a completed request for
information listing such financing statement and all other effective financing
statements filed in such jurisdiction that name any Credit Party as debtor,
together with copies of such other financing statements.
 
6.19. Designation as Senior Debt.  The Borrower will, and will cause each of
their respective Subsidiaries and all other Mission Entities to, designate all
Obligations as “Designated Senior Indebtedness” under, and defined in, all
Unsecured Notes and any future Senior Second Lien Secured Notes, Subordinated
Notes and any other public indebtedness and all supplemental indentures thereto.
 
6.20. Operating Accounts as Collateral.  Commencing November 15, 2009, the
Borrower will, and will cause each of its Subsidiaries and all other Mission
Entities to, maintain all of their deposit accounts, securities accounts and
other operational bank accounts of all types of each of the Credit Parties
(except those accounts listed on Schedule 6.17(b), but only so long as each of
such accounts listed on Schedule 6.17(b) has daily amounts averaging an amount
to be agreed upon by the Administrative Agent and the Borrower, which in no
event will exceed $25,000 in such account) at Bank of America and subject to a
first and prior Lien and security interest in favor of the Administrative Agent
for the benefit of the Secured Parties (on terms and conditions and subject to
documentation acceptable to the Administrative Agent).
 
6.21. Compliance with Environmental Laws.  The Borrower will, and will cause
each of its Subsidiaries and all other Mission Entities to, comply, and cause
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
environmental permits; obtain and renew all environmental permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws;
provided, however, that neither the Borrower nor any of its Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.
 
6.22. Preparation of Environmental Reports.  The Borrower will, and will cause
each of its  Subsidiaries and all other Mission Entities to, at the request of
the Administrative Agent from time to time, provide to the Lenders within
60 days after such request, at the expense of the Borrower, an environmental
site assessment report for any of its properties described in such
 

5432461v.2 25690/685
 
 
 
 

request, prepared by an environmental consulting firm acceptable to the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and the estimated cost of any compliance, removal or remedial action in
connection with any Hazardous Materials on such properties; without limiting the
generality of the foregoing, if the Administrative Agent determines at any time
that a material risk exists that any such report will not be provided within the
time referred to above, the Administrative Agent may retain an environmental
consulting firm to prepare such report at the expense of the Borrower, and the
Borrower hereby grants and agrees to cause any Subsidiary that owns any property
described in such request to grant at the time of such request to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment.
 
6.23. Further Assurances.  The Borrower will, and will cause each of its
Subsidiaries and all other Mission Entities to, and shall use their best efforts
to cause each Nexstar Entity to, promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
Applicable Law, subject any Mission Entity’s or any of its Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Security Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Security Documents and any of
the Liens intended to be created thereunder, (iv) provide to the Administrative
Agent with respect to the Collateral from time to time, the types of documents,
instruments, policies, opinions, appraisals and information described in Section
6.17 or otherwise as requested by the Administrative Agent and (v) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Mission
Entity or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.  Notwithstanding the foregoing, in the event that any
such requirement requires the consent or acknowledgment of an unaffiliated
independent third party, the Borrower shall only be required to use its
commercially reasonable efforts to obtain such consents or acknowledgments.
 
6.24. Compliance with Terms of Leaseholds.  The Borrower will, and will cause
each of its Subsidiaries and all other Mission Entities to, make all payments
and otherwise perform all obligations in respect of all leases of real property
to which the Borrower or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.
 

5432461v.2 25690/685
 
 
 
 

Cooperation.  The Borrower shall, and shall cause each of its Subsidiaries to,
use reasonable efforts to cooperate with the Restructuring Advisor in all
respects with respect to any matters in relation to the Loans, Credit Events and
the Loan Documents, provided that (i) such cooperation does not involve undue
burden or expense or require the engagement or services of any third parties and
(ii) such Restructuring Advisor shall have agreed in writing, for the benefit of
the Borrower, to be bound by the provisions of Section 11.07.
 
6.25. Incorporation of Financial Covenants.  Until all Commitments, Letters of
Credit, Nexstar Commitments and Nexstar Letters of Credit have terminated and
all Obligations and Nexstar Obligations (other than indemnities for which no
request for payment has been made), the Borrower shall comply with all the
financial covenants set forth in Section 7.09 (the "Nexstar Financial
Covenants") of the Nexstar Credit Agreement with the financial position and
results of the Borrower being included in such financial covenants calculations
as if it were a Wholly-Owned Subsidiary of the Nexstar Borrower, subject to the
cure provision set forth in the final paragraph of Section 8.02 of the Nexstar
Credit Agreement (the "Nexstar Cure Provision") to the extent applicable.  The
Nexstar Financial Covenants and the Nexstar Cure Provision are incorporated
herein by this reference with appropriate substitutions (including all exhibits,
schedules and defined terms referred to therein, as the same may be amended,
supplemented, restated or otherwise modified from time to time) with the same
effect as though set forth herein in their entirety, and all such Nexstar
Financial Covenants and the Nexstar Cure Provision so incorporated shall survive
any termination, cancellation, discharge or replacement of the Nexstar Credit
Agreement.  Upon any termination, cancellation, discharge or replacement of the
Nexstar Credit Agreement, the Borrower shall deliver, concurrently with the
delivery of the financial statements referred to in Sections 6.01(a) and (b), a
Compliance Certificate, executed by a Responsible Officer of the Borrower, in
the form required to delivered under the Nexstar Credit Agreement immediately
prior to such termination, cancellation, discharge or replacement of the Nexstar
Credit Agreement.
 
ARTICLE VII.
 


 
NEGATIVE COVENANTS
 
The Borrower agrees with the Administrative Agent, the Co-Syndication Agents and
each Lender that, until all Commitments, Letters of Credit, Nexstar Commitments
and Nexstar Letters of Credit have terminated and all Obligations and Nexstar
Obligations (other than indemnities for which no request for payment has been
made) have been paid and performed in full:
 
7.01. Changes in Business.  The Borrower will not, and will not cause or permit
any of its Subsidiaries or Mission Entities to, directly or indirectly, alter in
a fundamental and substantial manner the character of the Television
Broadcasting Business of the Mission Entities, taken as a whole, or the Credit
Parties, taken as a whole, from that conducted immediately following the
Effective Date.
 
7.02. Limitation on Liens.  The Borrower will not, and will not permit any of
its Subsidiaries and Mission Entities to, create, incur, assume, or suffer to
exist any Lien upon any of its respective revenues, property (including fixed
assets, inventory, Real Property, intangible
 

5432461v.2 25690/685
 
 
 
 

rights and Capital Stock) or other assets, whether now owned or hereafter
acquired, other than the following ("Permitted Liens"):
 
(a) Liens for taxes, assessments or other governmental charges or levies to the
extent that payment thereof shall not at the time be required to be made in
accordance with the provisions of Section 6.09;
 
(b) Liens encumbering property of any such Mission Entity consisting of
carriers, warehousemen, mechanics, materialmen, repairmen and landlords and
other Liens arising by operation of law and incurred in the ordinary course of
business for sums which are not overdue or which are being contested in good
faith by appropriate proceedings and (if so contested) for which appropriate
reserves with respect thereto have been established and maintained on the books
of such Mission Entity in accordance with GAAP;
 
(c) Liens encumbering property of any Mission Entity incurred in the ordinary
course of business in connection with workers' compensation, unemployment
insurance, or other forms of governmental insurance or benefits, or to secure
performance of bids, tenders, statutory obligations, leases, and contracts
(other than for Indebtedness) entered into in the ordinary course of business of
such Mission Entity;
 
(d) easements, rights-of-way, reservations, permits, servitudes, zoning and
similar restrictions and other similar encumbrances or title defects and
Permitted Encumbrances (i) described in the New Mortgage Policies or (ii) which,
in the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of any Mission Entity;
 
(e) judgment Liens securing amounts not in excess of (i) $500,000 and (x) in
existence less than 30 days after the entry thereof, (y) with respect to which
execution has been stayed or (z) with respect to which the appropriate insurance
carrier has agreed in writing that there is coverage by insurance or
(ii) $4,000,000 in the aggregate at any time outstanding for all Credit Parties;
 
(f) Liens securing documentary letters of credit; provided such Liens attach
only to the property or goods to which such letter of credit relates;
 
(g) purchase money security interests encumbering equipment, furniture,
machinery or other assets by the Borrower or its Subsidiaries for normal
business purposes, provided that such security interests and Liens hereunder
together with security interests and Liens permitted by Section 7.02(a) to the
Nexstar Credit Agreement do not secure amounts in excess of $4,000,000 in the
aggregate at any time outstanding for the Credit Parties;
 
(h) interests in Leaseholds under which a Mission Entity is a lessor, provided
such Leaseholds are otherwise not prohibited by the terms of this Agreement;
 

5432461v.2 25690/685
 
 
 
 

second priority Liens on the assets of the Mission Entities securing Senior
Second Lien Secured Notes, in each case to the extent such Indebtedness is
issued in accordance with Section 7.05(s) of the Nexstar Credit Agreement; and
 
(i) Liens created by the Security Documents;
 
(j) the options to purchase assets of any Mission Entity granted by such Mission
Entity to the Ultimate Nexstar Parent or one or more of its Subsidiaries;
 
(k) existing Lien disclosed on Schedule 7.02(l) against the real property of the
Borrower described on Schedule 7.02(l), so long as (i) such Lien does not secure
borrowed money of any Credit Party; and (ii) the Borrower shall use commercially
reasonable efforts to obtain a release of such Lien.
 
7.03. Disposition of Assets.  The Borrower will not, and will not suffer or
permit any of its Subsidiaries to, directly or indirectly, make any Disposition
or enter into any agreement to make any Disposition, except:
 
(a) any Mission Entity may make and agree to make Dispositions to Wholly-Owned
Subsidiaries of the Borrower that are Guarantors or the Borrower after prior
written notice to the Administrative Agent describing the Disposition and
compliance by the transferee with the applicable terms of the Security
Documents;
 
(b) so long as no Default exists before and after giving pro forma effect
thereto, the Borrower or any Subsidiary of the Borrower may agree to and make
Dispositions of Stations, assets and properties, including without limitation
Real Properties, so long as (i) all proceeds and compensation received for each
such Disposition is 100% cash, (ii) 100% of the Net Cash Proceeds are used to
prepay the Loans in accordance with the terms of Section 2.06(b) and Section
11.19(b) (except as provided in Section 2.06(b) and Section 11.19(b)), (iii) any
television station owned by the Nexstar Borrower in the same market is sold by
the Nexstar Borrower concurrently with the Disposition of any television station
owned by the Borrower (and in accordance with the terms of the Nexstar Credit
Agreement), and (iv) at least 5 Business Days prior to the consummation of any
proposed Disposition, or at such later time as agreed to by the Administrative
Agent, the Borrower shall have delivered to the Administrative Agent a
certificate of the Borrower executed on its behalf by a Responsible Officer of
the Borrower, which certificate shall contain (A) financial projections of the
Mission Entities, the Nexstar Borrower and its Subsidiaries attached to such
certificate which have been prepared on a Pro Forma Basis (giving effect to the
consummation of such Disposition and any related repayment of Indebtedness) for
the period from the proposed date of the consummation of any proposed
Disposition to the Maturity Date of the latest to mature of the Loans
demonstrating compliance for such period with the covenants set forth in Section
7.09 of the Nexstar Credit Agreement, (B) a certification to the Administrative
Agent and the Lenders that all representations and warranties set forth in this
Agreement and the other Loan Documents are true and correct as of such date and
will be true and correct both before and after giving effect to such Disposition
and (C) a certification that no Default exists both before and after giving
effect to such Disposition;
 

5432461v.2 25690/685
 
 
 
 

Dispositions permitted by Section 7.04(c) and (d);
 
(c) Dispositions of cash or Cash Equivalents, unless such cash or Cash
Equivalents are in a Cash Collateral Account or otherwise prohibited under this
Agreement or the other Loan Documents;
 
(d) so long as (i) no Default exists both before and after giving effect
thereto, (ii) all proceeds and compensation received for such each such
Disposition is 100% cash, (iii) 100% of the Net Cash Proceeds are used to prepay
the Loans in accordance with the terms of Section 2.06(b) and Section 11.19(b)
(except as provided in Section 2.06(b) and Section 11.19(b)) and (iv) any
television station owned by the Nexstar Borrower in the same market is sold by
the Nexstar Borrower concurrently with such Disposition and in accordance with
the terms of the Nexstar Credit Agreement, Dispositions consisting of Sale and
Leaseback Transactions effected on terms and conditions satisfactory to, and
with the prior written consent of, the Administrative Agent and the Majority
Lenders;
 
(e) a Disposition pursuant to the exercise of any option described in
Section 7.02(k); and
 
(f) with respect to any Station owned by any Mission Entity, the Borrower may
(subject to the FCC's rules and regulations) enter into a Local Marketing
Agreement, Joint Sales Agreement and/or Shared Services Agreement with the
Nexstar Borrower for such Station, provided that (i) such Local Marketing
Agreement, Joint Sales Agreement and/or Shared Services Agreement shall
specifically permit the assignment to, and first priority Liens and security
interests by, the Administrative Agent and/or Collateral Agent for the benefit
of the Secured Parties to secure the Obligations, (ii) not less than 5 Business
Days prior to the entering into of such agreement, the Borrower shall have
delivered to the Administrative Agent a certificate of the Borrower executed on
its behalf by a Responsible Officer of the Borrower, which certificate shall
contain (A) a summary of the terms of such agreement comparing it to the
agreement (if any) that such agreement is replacing, (B) such other information
reasonably requested by the Administrative Agent and (C) a certification that no
Default exists both before and after giving effect to such agreement.
 
7.04. Consolidations, Mergers, Acquisitions, etc.  The Borrower will not, and
will not suffer or permit any of its Subsidiaries to, or any Mission Entity to
 
(1)            wind up, liquidate or dissolve themselves (or enter into any
agreement to take any such action), or
 
(2)            make any Acquisition, or enter into any agreement to make any
Acquisition, or
 
(3)            convey, sell, transfer, lease or otherwise dispose of all or
substantially all of their respective assets, either in one transaction or a
series of related transactions, to any other Person or Persons, or
 

5432461v.2 25690/685
 
 
 
 

(4)            form, create or acquire any new Subsidiary (whether a non
Wholly-Owned Subsidiary or Wholly-Owned Subsidiary) or minority equity interest,
 
or commit to do any of the foregoing, except:
 
(a) the Borrower and its Subsidiaries may make Dispositions permitted under
Section 7.03;
 
(b) any Subsidiary of the Borrower may merge with and into, or be dissolved or
liquidated into, the Borrower so long as (i) the Borrower is the surviving
Person of any such merger, dissolution or liquidation and (ii) the Borrower
complies with the relevant provisions of the Security Documents to which it is a
party so that the security interests granted to the Collateral Agent or the
Administrative Agent pursuant to such Security Documents in the assets of such
merged, dissolved or liquidated Subsidiary so merged shall remain in full force
and effect and perfected (to at least the same extent as in effect immediately
prior to such merger, dissolution or liquidation);
 
(c) any Subsidiary of the Borrower may merge with and into, or be dissolved or
liquidated into, any Wholly-Owned Subsidiary of the Borrower that is a Guarantor
so long as (i) such Wholly-Owned Subsidiary of the Borrower is the surviving
corporation of such merger, dissolution or liquidation and (ii) the acquiring
Wholly-Owned Subsidiary complies with the relevant provisions of the Security
Documents to which it is a party so that the security interests granted to the
Collateral Agent or the Administrative Agent pursuant to such Security Documents
in the assets of such merged, dissolved or liquidated Subsidiary shall remain in
full force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger, dissolution or liquidation); and
 
(d) Settlement Securities acquired from time to time by any Mission Entity in
good faith.
 
7.05. Limitation on Indebtedness.  The Borrower will not, and will not suffer or
permit any of its Subsidiaries to, create, incur, issue, assume, suffer to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:
 
(a) Indebtedness existing on the First Amendment Effective Date and described on
Schedule 7.05(a) without any modifications, amendments, consents, waivers,
refinancings, refundings, renewals or extensions thereof; provided that
immaterial clarifying amendments correcting errors shall be permitted, so long
as in case no fee is payable in connection therewith;
 
(b) Indebtedness incurred pursuant to any Loan Document;
 
(c) Indebtedness of any Mission Entity owing to the Borrower or any Wholly-Owned
Subsidiary of the Borrower that is a Guarantor, provided that any such
Indebtedness (i) is permitted to be advanced by the Borrower or such
Wholly-Owned Subsidiary pursuant to the provisions of Section 7.10 and (ii) is
not subordinated to any other Indebtedness of the obligor (other than the
Obligations);
 

5432461v.2 25690/685
 
 
 
 

so long as no Event of Default exists both before and after giving effect to the
incurrence thereof, Indebtedness of the Borrower and/or its Subsidiaries secured
by Liens permitted by Section 7.02(g), in an aggregate amount outstanding not in
excess of $4,000,000 in the aggregate at any time outstanding for the Credit
Parties;
 
(d) so long as no Event of Default exists both before and after giving effect to
the incurrence thereof, Interest Rate Protection Agreements required hereunder
or in respect of Indebtedness otherwise permitted hereby so long as such
agreements are not entered into for speculative purposes and the Borrower is in
compliance with Section 6.15 after giving effect thereto;
 
(e) Capital Lease Obligations and other Indebtedness (other than Indebtedness
for borrowed money) of the Borrower and/or its Subsidiaries in an amount not to
exceed $2,500,000 in the aggregate for the Borrower and its Subsidiaries at any
time outstanding, such maximum amount to be reduced by the aggregate principal
amount of Indebtedness of any Nexstar Entity permitted under Section 7.05(r) of
the Nexstar Credit Agreement outstanding at any time; and
 
(f) (i) Guaranty Obligations of the Mission Entities with respect to Senior
Second Lien Secured Notes incurred in accordance with the terms of Section
7.05(s) of the Nexstar Credit Agreement and (ii) subordinated Guaranty
Obligations of the Mission Entities with respect to Subordinated Notes incurred
in accordance with the terms of Section 7.05(s) of the Nexstar Credit Agreement
(subordinated on terms and conditions, and subject to documentation, acceptable
to the Administrative Agent in its sole discretion).
 
7.06. Transactions with Affiliates.  The Borrower will not, and will not permit
any of its Subsidiaries to, enter into, or cause, suffer, or permit to exist:
 
(a) any arrangement or contract with any of its Affiliates or any Nexstar Entity
of a nature customarily entered into by Persons which are Affiliates of each
other (including arrangements relating to the allocation of revenues, taxes, and
expenses or otherwise) requiring any payments to be made by any Mission Entity
to any such Affiliate or Nexstar Entity unless in each case such arrangement or
contract is specifically permitted by this Agreement, is in the ordinary course
of such Person's business and is fair and equitable to such Mission Entity;
 
(b) any other transaction, arrangement, or contract with any of its Affiliates
or any Nexstar Entity unless in each case such transaction, arrangement or
contract is on terms which are specifically permitted by this Agreement, is in
the ordinary course of such Person's business and is on terms not less favorable
than are obtainable from any Person which is not one of its Affiliates;
 
(c) any management services agreement;
 
(d) annual compensation in excess of $500,000 to David S. Smith, increased by
$50,000 for each additional Station acquired by a Mission Entity and decreased
by $50,000 for each Station Disposed of by a Mission Entity,
 

5432461v.2 25690/685
 
 
 
 

except those arrangements, agreements and transactions listed on Schedule 7.06.
 
7.07. Use of Credits; Compliance with Margin Regulations.  The Borrower will
not, and will not suffer or permit any of its Subsidiaries to, use any portion
of the proceeds of the Loans or any Letter of Credit, directly or indirectly, to
purchase or carry Margin Stock other than in compliance with Regulations T, U
and X of the Federal Reserve Board.  At no time shall the value of the Margin
Stock owned by any Mission Entity (as determined in accordance with Regulation U
of the Federal Reserve Board) exceed 25% of the value (as determined in
accordance with Section 221.2(g)(2) of Regulation U of the Federal Reserve
Board) of the assets of such Mission Entity.
 
7.08. Environmental Liabilities.  The Borrower will not and will not permit any
of its Subsidiaries or any of the Mission Entities to violate any Environmental
Law to an extent sufficient to give rise to a Material Adverse Effect; and,
without limiting the foregoing, the Borrower will not, and will not permit any
of its Subsidiaries or any other Mission Entity or Person to, dispose of any
Hazardous Material into or onto, or (except in accordance with Applicable Law)
from, any Real Property owned, operated or otherwise used by the Borrower or any
of its Subsidiaries or any other Credit Party, or allow any Lien imposed
pursuant to any Environmental Law to be imposed or to remain on such Real
Property, in each case to the extent the same are reasonably likely to have a
Material Adverse Effect, except as contested in reasonable good faith by
appropriate proceedings and the pendency of such proceedings will not have a
Material Adverse Effect and except and unless adequate reserves have been
established and are being maintained on its books in accordance with GAAP.
 
7.09. Restricted Payments.  The Borrower shall not, and shall not permit any of
its Subsidiaries to, make any Restricted Payment, except the Subsidiaries of the
Borrower may make Restricted Payments to the Borrower or any Wholly-Owned
Subsidiary of the Borrower.
 
7.10. Advances, Investments and Loans.  The Borrower will not, and will not
permit any of its Subsidiaries to, lend money or credit or make advances to any
Person, or purchase or acquire any Capital Stock, obligations or securities of,
or any other interest in, or make any capital or other equity contribution to,
any Person (including, without limitation the Nexstar Borrower), or purchase or
own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or hold any cash or Cash Equivalents, except:
 
(a) the Mission Entities may invest in cash and Cash Equivalents;
 
(b) the Borrower may enter into Interest Rate Protection Agreements in
compliance with Section 7.05(e);
 
(c) advances, loans and investments in existence on the First Amendment
Effective Date and listed on Schedule 7.10 shall be permitted, without giving
effect to any additions thereto or replacements thereof (except those additions
or replacements which are existing obligations as of the First Amendment
Effective Date);
 
(d) the Mission Entities may make loans and advances to their respective
employees in the ordinary course of business in an aggregate principal amount
for all
 

5432461v.2 25690/685
 
 
 
 

Mission Entities not to exceed $50,000 at any time outstanding, provided that
such loans and advances are made (i) for anticipated business out-of-pocket
expenses or (ii) for loans to non-executive employees;
 
(e) the Borrower may make intercompany loans and advances to any Wholly-Owned
Subsidiary of the Borrower which is a Mission Entity and Guarantor; and
 
(f) the Borrower may acquire Settlement Securities in good faith.
 
7.11. Limitation on Business Activities of the Mission Entities.  The Borrower
and its Subsidiaries shall not engage in any business other than the Television
Broadcasting Business.
 
7.12. Sales or Issuances of Capital Stock.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell or issue any of their Capital Stock to
any Person.
 
7.13. No Waivers, Amendments or Restrictive Agreements.  The Borrower will not,
and will not permit any of its Subsidiaries to, (i) permit any waiver,
supplement, modification or amendment of the documentation relating to the
Unsecured Notes, the Senior Second Lien Secured Notes, the Subordinated Notes
and any other Indebtedness of any Credit Party having a principal balance (or a
Guaranty Obligation with respect such Indebtedness) of more than $500,000 or any
indenture or other agreement evidencing, creating or governing any of the
foregoing Indebtedness, in each case other than any such amendment, modification
or change which (A) is specifically permitted in the Nexstar Credit Agreement or
an immaterial clarifying amendment correcting an error and so long as, in each
case no consent fee is payable in connection therewith, (ii) enter into any new
Charter Document or modify any of their respective Charter Documents, to the
extent that any such modification of such Charter Documents would be adverse to
the Lenders in any material respect or (iii) enter into any Contractual
Obligation which would prohibit or restrict the Subsidiaries of the Borrower
from making Dividends or Restricted Payments to the Borrower, or from granting
Liens or security interests on assets and properties as Collateral for the
Obligations.
 
7.14. Prepayments, Etc. of Indebtedness.  The Borrower will not, and will not
permit any of its Subsidiaries to, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment at par of the Obligations in accordance with the terms of
this Agreement and (b) as permitted in accordance with the terms of Section
7.15.
 
7.15. Debt Repurchases.  The Borrower shall not, and shall not permit any
Subsidiary, Credit Party or any Affiliate to, repurchase, buy, redeem, prepay,
defease, receive an assignment of, issue any notice of redemption or defeasance
with respect to, or otherwise cause the cancellation, forgiveness or purchase
(including, without limitation, any setting aside of funds, or other provision
for, or assurance of, payment), or enter into any other transaction which
accomplishes a like result, of any of its Indebtedness including the Loans,
Obligations and the Nexstar Loans and Nexstar Obligations, provided that,
notwithstanding the preceding:
 
(a) (i) the Borrower may prepay the Loans hereunder at par in accordance with
the terms of Sections 2.05, 2.06 and 11.19 of this Agreement (subject to Section
 

5432461v.2 25690/685
 
 
 
 

8.01(n)) and (ii) Nexstar Borrower can prepay its Loans in accordance with the
terms of the Nexstar Credit Agreement, and
 
(b) the Nexstar Borrower can make the prepayments and/or extinguish debt
permitted by Sections 7.16(b) and (c) of the terms of the Nexstar Credit
Agreement.
 
7.16. Nexstar and Mission.  The Borrower shall not, and shall not permit any
Subsidiary, Credit Party or any Affiliate to, (a) modify, change, consent to,
waive any provision with respect to, or otherwise not comply with or effectuate
any change to, any written agreement between or among the Borrower and the
Nexstar Borrower, or any Nexstar Entity and any Mission Entity, including,
without limitation, the Nexstar/Mission Agreements, except any immaterial
clarifying amendment correcting an error and so long as, in each case, no
consent fee is payable in connection therewith, (b) allow any Nexstar/Mission
Agreement to lapse, expire or terminate, or otherwise not be in full force and
effect against any party thereto, except to the extent any television station
owned by the Borrower is sold in accordance with the terms hereof, or (c)
permit, allow or suffer to exist any Nexstar/Mission Agreement then in effect
not being subject to a Lien and security interest of the Administrative Agent on
behalf of the Secured Parties to secure the Obligations.
 
ARTICLE VIII.
 


 
EVENTS OF DEFAULT
 
8.01. Event of Default.  Any of the following shall constitute an "Event of
Default":
 
(a) Non-Payment.  The Borrower fails to pay, (i) when and as required to be paid
herein, any amount of principal of any Loan or any amount of any L/C Obligation,
or (ii) within five days after the same shall become due and payable, any
interest, fee or any other amount payable hereunder; or
 
(b) Representation or Warranty.  Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Credit Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
 
(c) Specific Defaults.  The Borrower fails to perform or observe any term,
covenant or agreement contained in Sections 6.03(a), 6.05, 6.06, 6.07, 6.13,
6.14, 6.20, 6.26 or Article VII; or
 
(d) Other Defaults.  Any Credit Party fails to perform or observe any other term
or covenant contained in this Agreement or any other Loan Document, and such
default shall continue unremedied for a period of 30 days after the earlier of
(i) knowledge of a Responsible Officer of such failure to perform or observe and
(ii) the date upon which written notice thereof is given to the Borrower by the
Administrative Agent or any Lender; or
 

5432461v.2 25690/685
 
 
 
 

Cross-Default.  Any Credit Party (i) fails to make any payment or dividend, as
applicable, including, without limitation in respect of any Unsecured Note,
Senior Second Lien Secured Note or Subordinated Note, or any other Indebtedness
having an aggregate principal amount of $1,000,000 or more when due, (whether by
scheduled maturity, required prepayment, required redemption or repurchase,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the document relating
thereto on the date of such failure; or (ii) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to any Unsecured Note, Senior Second
Lien Secured Note or Subordinated Note, or any such other Indebtedness, and such
failure continues after the applicable grace or notice period, if any, specified
in the document relating thereto on the date of such failure if the effect of
such failure, event or condition is to cause, or to permit the holder or holders
of such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, such Indebtedness to be declared to be redeemed,
repurchased or due and payable prior to its stated maturity; or an Event of
Default (as defined in the Nexstar Credit Agreement) shall occur and be
continuing under the Nexstar Credit Agreement; or
 
(e) Insolvency; Voluntary Proceedings.  Any Credit Party (i) commences any
Insolvency Proceeding with respect to itself; or (ii) takes any action to
effectuate or authorize any of the foregoing; or
 
(f) Involuntary
Proceedings.  (i)                                                      Any
involuntary Insolvency Proceeding is commenced or filed against any Credit Party
or any writ, judgment, warrant of attachment, execution or similar process, is
issued or levied against a substantial part of any Credit Party's properties,
and any such proceeding or petition shall not be dismissed, or such writ,
judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded, within 60 days after commencement, filing or
levy; (ii) any Credit Party admits the material allegations of a petition
against it in any Insolvency Proceeding, or an order for relief (or similar
order under non-U.S. law) is ordered in any Insolvency Proceeding; or (iii) any
Credit Party acquiesces in the appointment of a receiver, trustee, custodian,
conservator, liquidator, mortgagee in possession (or agent therefor), or other
similar Person for itself or a substantial portion of its property or business;
or
 
(g) ERISA.  (i)  An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Credit Party or an ERISA Affiliate under Title IV of ERISA
to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of $500,000; (ii) the commencement or increase of contributions to, or
the adoption of or the amendment of a Pension Plan by any Credit Party or an
ERISA Affiliate which has resulted or could reasonably be expected to result in
an increase in Unfunded Pension Liability among all Pension Plans with Unfunded
Pension Liabilities in an aggregate amount in excess of $500,000; (iii) any of
the representations and warranties contained in Section 5.07 shall cease to be
true and correct in any material respect and which cessation has resulted or
could reasonably be expected to result in a Material Adverse Effect; or (iv) any
Credit Party or an ERISA Affiliate shall fail to pay when due, after the
expiration
 

5432461v.2 25690/685
 
 
 
 

of any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan,
which has resulted or could reasonably be expected to result in a Material
Adverse Effect; or
 
(h) Judgments.  One or more non-interlocutory judgments, orders or decrees shall
be entered against any Credit Party involving in the aggregate a liability (not
covered by independent third-party insurance) as to any single or related series
of transactions, incidents or conditions, of $1,000,000 or more, and the same
shall remain unsatisfied, unvacated and unstayed pending appeal for a period of
30 days after the entry thereof; or
 
(i) Change of Control.  Any Change of Control shall occur; or
 
(j) Guaranty Agreements.  Any Guaranty Agreement or any provision thereof shall
for any reason cease to be in full force and effect or valid and binding on or
enforceable against any Credit Party or a Credit Party shall so state in writing
or bring an action to limit its obligations or liabilities thereunder; or any
Credit Party shall fail to perform any of its obligations thereunder; or
 
(k) Security Documents.  Any provision of any Security Document shall cease to
be in full force and effect or cease to create a valid, security interest in the
Collateral (other than an immaterial portion of the Collateral) purported to be
covered thereby or such security interest shall cease to be a valid and first
priority security interest (subject only to Permitted Liens), or any party
thereto shall default in the performance of its obligations thereunder beyond
applicable periods of grace, in each case other than as a result of any action
or inaction by the Collateral Agent, the Administrative Agent, the
Co-Syndication Agents or any Lender; or
 
(l) Termination of Material Licenses.  Any Credit Party shall fail to have all
required Authorizations and licenses (including FCC Licenses), the absence of
which would have a Material Adverse Effect individually or in the aggregate; or
 
(m) Ratable Treatment.  Any one of the following shall occur: (i) the Borrower
makes a voluntary reduction in the Aggregate Revolving Commitment in accordance
with the terms of Section 2.04 without the Nexstar Borrower making a ratable
voluntary reduction of the "Aggregate Revolving Commitment" (as defined in the
Nexstar Credit Agreement) in accordance with the terms of the Nexstar Credit
Agreement and Nexstar Loan Documents, or (ii) the Nexstar Borrower makes a
voluntary reduction of the "Aggregate Revolving Commitment" (as defined in the
Nexstar Credit Agreement) in accordance with the terms of the Nexstar Credit
Agreement and Nexstar Loan Documents without the Borrower making a ratable
voluntary reduction in the Aggregate Revolving Commitment in accordance with the
terms of Section 2.04, or (iii) the Borrower makes a voluntary prepayment of the
Term B Loans in accordance with the terms of Section 2.05 without the Nexstar
Borrower making a ratable voluntary prepayment of Nexstar Loans constituting
"Term B Loans" as defined in the Nexstar Credit Agreement in accordance with the
terms of Section 2.05 of the Nexstar Loan Documents, or (iv) the Nexstar
Borrower makes a voluntary prepayment of Nexstar Loans constituting "Term B
Loans"
 

5432461v.2 25690/685
 
 
 
 

as defined in the Nexstar Credit Agreement in accordance with the terms of
Section 2.05 of the Nexstar Loan Documents without the Borrower making a ratable
voluntary prepayment of the Term B Loans in accordance with the terms of Section
2.05; or
 
(n) Termination of Nexstar Loan Document or Repayment in Full.  Any one or more
of the following shall occur:  the Nexstar Credit Agreement is terminated, or
the Nexstar Loans are repaid in full, or for any reason any Nexstar Loan
Document ceases to be in full force and effect, or cease to be binding on the
Nexstar Borrower (or the Nexstar Borrower shall allege or claim any of the
foregoing); or
 
(o) Termination of Network Affiliation Agreements.  With respect to any Credit
Party:  A Network Affiliation Agreement with a Major Television Network (other
than a Network Affiliation Agreement that is not in respect of the primary
affiliation of a Station or a Network Affiliation Agreement which is replaced by
another network affiliation agreement with a Major Television Network before it
ceases to be effective) ceases to be in full force and effect, if either
(i) after giving effect to such cessation, three or more Stations are Former
Major Network Affiliates, or (ii) the Station that is subject to such Network
Affiliation Agreement is a Significant Station at the time of such cessation; or
 
(p) Any one or more of the statements, representations, warranties,
certifications or statements of fact made on Schedule 8.01(a) or deemed made by
or on behalf of any Nexstar Entity or any other Credit Party herein, in any
other Loan Document, or in any document delivered in connection herewith or
therewith, shall be incorrect or misleading in any material respect when made or
deemed made; or
 
(q) Nexstar Borrower shall fail to timely comply with, or timely perform any one
or more of, the affirmative or negative covenants as set forth on Schedule
8.01(b); or
 
(r) Any Affiliate of any Credit Party shall at any time (i) become a holder of
any one or more Unsecured Notes, Senior Second Lien Secured Notes or
Subordinated Notes, (ii) own or control any one or more Unsecured Notes, Senior
Second Lien Secured Notes or Subordinated Notes, (iii) repurchase, buy, redeem,
prepay, defease, receive an assignment of, issue any notice of redemption or
defeasance with respect to, or otherwise cause the cancellation, forgiveness or
purchase (including, without limitation, any setting aside of funds, or other
provision for, or assurance of, payment), or enter into any other transaction
which accomplishes a like result, of any one or more Unsecured Notes, Senior
Second Lien Secured Notes, Subordinated Notes, Loans, Nexstar Loans, Obligations
or Nexstar Obligations, or (d) become a Lender, Nexstar Lender or otherwise
become any Secured Party, other than in the case of (i), (ii) and (iii) above
with respect to the Unsecured and Subordinated Notes, as permitted by Section
7.16(d) of the Nexstar Credit Agreement.
 
8.02. Remedies.  If any Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Majority Lenders:
 

5432461v.2 25690/685
 
 
 
 

declare the Commitment of each Lender to make Loans and any obligation of the
L/C Issuer to issue Letters of Credit to be terminated, whereupon such
Commitments and obligation shall forthwith be terminated; and/or
 
(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Credit Party; and/or
 
(b) demand that the Borrower Cash Collateralize L/C Obligations to the extent of
outstanding and wholly or partially undrawn Letters of Credit, whereupon the
Borrower shall so Cash Collateralize such Letters of Credit to that extent;
and/or
 
(c) exercise on behalf of itself, the L/C Issuer and the Lenders all rights and
remedies available to it, the L/C Issuer and the Lenders under the Loan
Documents or Applicable Laws; and/or
 
(d) apply any cash collateral as provided in Section 2.03(g) to the payment of
outstanding Obligations; and/or
 
(e) take all actions to enforce the rights and remedies of the Collateral Agent
and/or the Administrative Agent under the Security Documents;
 
provided, however, that upon the occurrence of any event specified above in
Section 8.01(f) or (g) with respect to any Credit Party (in the case of
clause (i) of paragraph (g) upon the expiration of the 60-day period mentioned
therein), the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to issue Letters of Credit shall automatically terminate, and all
reimbursement obligations under Letters of Credit and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable without further act or notice by the
Administrative Agent, the L/C Issuer or any other Lender, which are hereby
expressly waived by the Borrower.
 
8.03. Rights Not Exclusive.  The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.
 
8.04. Application of Funds. After the exercise of any remedy in Section 8.02 (or
after the Loans have automatically become immediately due and payable and the
L/C Obligations have automatically been required to be Cash Collateralized as
set forth in the proviso to Section 8.02), any amounts received on account of
the Obligations shall be applied by the Administrative Agent in the following
order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 

5432461v.2 25690/685
 
 
 
 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders (including fees, charges and disbursements
of counsel to the respective Lenders and the L/C Issuer and amounts payable
under Article III), ratably among them in proportion to the amounts described in
this clause Second payable to them;
 
Third, to payment of that portion of the Obligations, except Obligations with
respect to Interest Rate Protection Agreements, constituting accrued and unpaid
Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations, except Obligations with
respect to Interest Rate Protection Agreements, constituting unpaid principal of
the Loans and L/C Borrowings, ratably among the Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
 
Sixth, to the payment of remaining portion of the Obligations, except
Obligations with respect to Interest Rate Protection Agreements, ratably among
the Lenders in proportion to the respective amounts described in this clause
Sixth held by them;
 
Seventh, to the Administrative Agent for the account of each Lender and
Affiliate of each Lender party to a Interest Rate Protection Agreement in the
amount of the Termination Value of each such Interest Rate Protection Agreement,
ratably among such Lenders and Affiliates of such Lenders in proportion to the
respective amounts described in this clause Seventh held by them;
 
Eighth, to the Administrative Agent for the account of each Cash Management
Bank, all obligations owing under any Secured Cash Management Agreement ratably
among such Cash Management Banks in proportion to the respective amounts
described in this clause Eighth held by them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by applicable law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 

5432461v.2 25690/685
 
 
 
 



 


 
ADMINISTRATIVE AGENT
 
8.05. Appointment and Authority.  (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Except for the rights of the Borrower pursuant to Section 9.06, the
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and neither the Borrower nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions.
 
(b) The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the collateral agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Credit Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto.  In this connection,
the Administrative Agent, as collateral agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the collateral agent under the Loan Documents) as if set
forth in full herein with respect thereto.
 
8.06. Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Credit Party or any Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
8.07. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 

5432461v.2 25690/685
 
 
 
 

shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and
 
(b) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
8.08. Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the
 

5432461v.2 25690/685
 
 
 
 

Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
8.09. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
8.10. Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower.  Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, subject to, if no Default exists, the consent of the
Borrower, such consent not to be unreasonably withheld, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Majority
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor's appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent's resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 

5432461v.2 25690/685
 
 
 
 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
 
8.11. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
8.12. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Book Managers or Joint Lead Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.
 
8.13. Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 

5432461v.2 25690/685
 
 
 
 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
 
8.14. Collateral and Guaranty Matters.  The Secured Parties, the Lenders and the
L/C Issuer (including in its capacities as a potential Cash Management Bank and
a potential Hedge Bank) irrevocably authorize the Administrative Agent, at its
option and in its discretion,
 
(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder (including by
waiver or consent) or under any other Loan Document, or (iii) subject to Section
11.01, if approved, authorized or ratified in writing by the Majority Lenders;
 
(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the Holder of any Lien on such
property that is permitted by Section 7.02(g) and (i) (including by waiver or
consent); and
 
(c) enter into the Intercreditor Agreement and take all such action or inaction
deemed necessary or advisable by it to permit the transactions described in
Section 7.05(g) and Section 9.12; and
 
(d) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder (including by waiver or consent).
 
Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, take such
action or inaction as set forth herein or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.
 
8.15. Secured Cash Management Agreements and Secured Hedge Agreements.  No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.04, any
Guaranty
 

5432461v.2 25690/685
 
 
 
 

Agreements or any Collateral by virtue of the provisions hereof or of any
Guaranty Agreement or any Security Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.
 
8.16. Intercreditor Agreement.
 
(a)           Each Lender acknowledges that because (i) this Agreement provides
that upon the issuance by the Nexstar Borrower of Senior Second Lien Secured
Notes, Collateral will be granted to secure both the Secured Parties and the
Holders of the Senior Second Lien Secured Notes, and (ii) mandatory prepayment
provisions exist herein and have been added in Section 11.19 of this Agreement,
it may be necessary for the Secured Parties under this Agreement and the Holders
of the Senior Second Lien Secured Notes (if any) to enter into an intercreditor
agreements and/or arrangements upon the issuance of any such Senior Second Lien
Secured Notes from time to time, to provide that such Collateral is securing the
Obligations on a first priority basis and such Senior Second Lien Secured Notes
on a second priority basis.
 
(b)           Notwithstanding the provisions in this Agreement and/or any other
Loan Document, each Lender and Secured Party agrees to each of the terms and
provisions of any proposed Intercreditor Agreement from time to time and
authorizes the Administrative Agent to enter into any such agreement on its
behalf, and
 
(c)           Each Lender and Secured Party agrees to be bound by the terms and
provisions of each such Intercreditor Agreement, and
 
(f)            Each Lender and Secured Party agrees and acknowledges that any
authority, right or action granted to the Administrative Agent by the Lenders
and/or the Secured Parties hereunder, or under any other Loan Document, may be
exercised by the Collateral Agent as if such authority, right or action was
granted to the Collateral Agent directly by each Lender hereunder.
 
Notwithstanding anything herein to the contrary, so long as any Intercreditor
Agreement is in full force and effect:
 
(i)           the Administrative Agent and Lenders each hereby delegate to the
Collateral Agent the power and authority in the Collateral Agent's exclusive and
sole discretion, to exercise any and all discretion granted herein and in the
other Loan Documents to the Administrative Agent in connection with the
Collateral and the Security Documents, and
 

5432461v.2 25690/685
 
 
 
 

(ii)           any item, document, certificate or monies delivered by the
Borrower to the Collateral Agent in connection with the Collateral, Security
Documents, Section 2.06(b) or Section 11.19(b) shall constitute delivery to the
Administrative Agent.
 
Each Lender further acknowledges and agrees that the terms and provisions of the
Intercreditor Agreement govern and control over the terms and provisions of this
Agreement and the other Loan Documents.  Notwithstanding the foregoing or
anything herein, any other Loan Document or in the Intercreditor Agreement to
the contrary, the Borrower may not rely on this provision or on the terms of the
Intercreditor Agreement.
 
ARTICLE IX.
 


 
THE GUARANTY
 
9.01. Guaranty from the Guarantor Parties.
 
(a) In order to induce the Lenders to make Loans to the Borrower under this
Agreement and to induce the L/C Issuer to issue Letters of Credit, each
Guarantor Party hereby unconditionally and irrevocably guarantees the prompt
payment and performance in full by each Guaranteed Party when due and payable
(whether at stated maturity, by acceleration or otherwise) of all Guaranteed
Obligations of such Guaranteed Party.  The obligations of each Guarantor Party
hereunder are those of a primary obligor, and not merely a surety, and are
independent of the Obligations of the Guaranteed Party.  A separate action or
actions may be brought against a Guarantor Party whether or not an action is
brought against its respective Guaranteed Party, any other guarantor or any
other obligor in respect of the Guaranteed Obligations or whether its respective
Guaranteed Party, any other guarantor or any other obligor in respect of the
Guaranteed Obligations is joined in any such action or actions.  Each Guaranteed
Party waives, to the extent permitted by Applicable Law, the benefit of any
statute of limitation affecting its liability hereunder and agrees that its
liability hereunder shall not be subject to any right of set-off, counterclaim
or recoupment (each of which rights is hereby waived to the extent permitted by
Applicable Law).
 
(b) Each Guarantor Party guarantees that the obligations guaranteed by it hereby
will be paid and performed strictly in accordance with the terms of this
Agreement and the other Loan Documents regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Administrative Agent, the L/C Issuer or the Lenders with
respect thereto.  To the extent permitted by law, the liability of each
Guarantor Party under this guaranty shall be absolute and unconditional
irrespective of, and each Guarantor Party hereby irrevocably waives (to the
extent permitted by Applicable Law) any defenses it may now or hereafter have in
any way relating to, any and all of the following:
 
(i) any lack of genuineness, validity, legality or enforceability against any
respective Guaranteed Party or any other Guarantor of this Agreement, any other
Loan Document or any document, agreement or instrument relating hereto or any
assignment or transfer of this Agreement or any other Loan Document or
 

5432461v.2 25690/685
 
 
 
 

any defense that any respective Guaranteed Party may have with respect to its
liability hereunder or thereunder;
 
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any waiver, indulgence,
compromise, renewal, extension, amendment, modification of, or addition,
consent, supplement to, or consent to departure from, or any other action or
inaction under or in respect of, this Agreement, any other Loan Document or any
document, instrument or agreement relating to the Guaranteed Obligations or any
other instrument or agreement referred to herein or any assignment or transfer
of this Agreement;
 
(iii) any release or partial release of any other Guarantor or other obligor in
respect of the Guaranteed Obligations;
 
(iv) any exchange, release or non-perfection of any collateral for all or any of
the Guaranteed Obligations, or any release, or amendment or waiver of, or
consent to departure from, any guaranty or security, for any or all of the
Guaranteed Obligations;
 
(v) any furnishing of any additional security for any of the Guaranteed
Obligations;
 
(vi) the liquidation, bankruptcy, insolvency or reorganization of any Guaranteed
Party, any other Guarantor or other obligor in respect of the Guaranteed
Obligations or any action taken with respect to this guaranty or otherwise by
any trustee or receiver, or by any court, in any such proceeding;
 
(vii) any modification or termination of any intercreditor or subordination
agreement pursuant to which the claims of other creditors of any Guaranteed
Party or any other Guarantor are subordinated to those of the Lenders, such L/C
Issuers or the Administrative Agent; or
 
(viii) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Guaranteed Party or any
Guarantor Party.
 
(c) This guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time payment or performance of the Guaranteed Obligations, or
any part thereof, is, upon the insolvency, bankruptcy or reorganization of any
Guaranteed Party or otherwise pursuant to Applicable Law, rescinded or reduced
in amount or must otherwise be restored or returned by any of the Administrative
Agent, the L/C Issuer or any Lender, all as though such payment or performance
had not been made.
 
(d) If an event permitting the acceleration of any of the Guaranteed Obligations
shall at any time have occurred and be continuing and such acceleration shall at
such time be prevented by reason of the pendency against any Guaranteed Party of
a case or proceeding under any bankruptcy or insolvency law, each Guarantor
Party agrees
 

5432461v.2 25690/685
 
 
 
 

that, for purposes of this guaranty and its obligations hereunder, the
Guaranteed Obligations shall be deemed to have been accelerated and such
Guarantor Party shall forthwith pay such Guaranteed Obligations (including
interest which but for the filing of a petition in bankruptcy with respect to
such Guaranteed Party would accrue on such Obligations), and the other
obligations hereunder, forthwith upon demand.
 
(e) Each Guarantor Party hereby waives (i) promptness, diligence, presentment,
notice of nonperformance, protest or dishonor, notice of acceptance and any and
all other notices with respect to any of the Guaranteed Obligations or this
Agreement or any other Loan Document, and (ii) to the extent permitted by
Applicable Law, any right to require that any Administrative Agent, the L/C
Issuer or any Lender protect, secure, perfect or insure any Lien in or any Lien
on any property subject thereto or exhaust any right or pursue any remedy or
take any action against any Guaranteed Party, any other guarantor or any other
Person or any collateral or security or to any balance of any deposit accounts
or credit on the books of the Administrative Agent, any L/C Issuer or any Lender
in favor of such Guaranteed Party.
 
(f) Each Guarantor Party expressly agrees to postpone, until the Guaranteed
Obligations under this Agreement are indefeasibly paid in full in cash, the
exercise of (i) any and all rights of subrogation, reimbursement, contribution
and indemnity (contractual, statutory or otherwise), including any claim or
right of subrogation under the Bankruptcy Code or any successor statute, arising
from the existence or performance of this guaranty, (ii) any right to enforce
any remedy which the Administrative Agent, the L/C Issuer or the Lenders now
have or may hereafter have against any Guaranteed Party, and (iii) to the extent
permitted by law, any benefit of, and any right to participate in, any security
now or hereafter held by the Administrative Agent, the L/C Issuer or any Lender.
 
(g) If, in the exercise of any of its rights and remedies, the Administrative
Agent or any Lender shall forfeit any of its rights or remedies, including its
right to enter a deficiency judgment against any Guaranteed Party or any other
Person, whether because of any Applicable Laws pertaining to "election of
remedies" or the like, each Guarantor Party hereby consents to such action and
waives any claim based upon such action (to the extent permitted by Applicable
Law).  Any election of remedies which results in the denial or impairment of the
right of the Administrative Agent, the L/C Issuer or any Lender to seek a
deficiency judgment against any Guaranteed Party shall not impair any Guarantor
Party's obligation to pay the full amount of the Guaranteed Obligations.
 
(h) This guaranty is a continuing guaranty and shall (i) remain in full force
and effect until indefeasible payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this guaranty and the
termination of the Commitments; (ii) be binding upon each Guarantor Party, its
successors and assigns; and (iii) inure, together with the rights and remedies
hereunder, to the benefit of the Administrative Agent, the L/C Issuer, the
Lenders and their respective successors, transferees and assigns.  Without
limiting the generality of the foregoing clause (iii), any Lender may, subject
to the terms of this Agreement, assign or otherwise transfer its rights and
obligations under this Agreement to any other Person, and such other Person
shall
 

5432461v.2 25690/685
 
 
 
 

thereupon become vested with all the benefits in respect hereof granted to such
Lender pursuant to this guaranty or otherwise, all as provided in, and to the
extent set forth in, this Agreement.
 
(i) Any obligations of any Guaranteed Party to its respective Guarantor Party,
now or hereafter existing, are hereby subordinated to the Guaranteed
Obligations.  Such obligations of such Guaranteed Party to its respective
Guarantor Party, if the Majority Lenders so request, shall be enforced and
amounts recovered shall be received by such Guarantor Party as trustee for the
Lenders and the proceeds thereof shall be paid over to the Lenders on account of
the Guaranteed Obligations, but without reducing or affecting in any manner the
liability of such Guarantor Party under the provisions of this guaranty.
 
(j) Upon failure of the Guaranteed Party to pay any Guaranteed Obligation when
and as the same shall become due and payable, whether at maturity, by
acceleration or otherwise, the respective Guarantor Party hereby agrees
immediately on demand by any of the Lenders or the Administrative Agent to pay
or cause to be paid in accordance with the terms hereof an amount equal to the
full unpaid amount of the Guaranteed Obligations then due and payable in
Dollars.
 
(k) All payments by a Guarantor Party hereunder shall be made free and clear of,
and without deduction or withholding for or on account of, any Taxes, unless
such deduction or withholding is required by law.  If a Guarantor Party shall be
required by law to make any such deduction or withholding, then such Guarantor
Party shall pay such additional amounts as may be necessary in order that the
net amount received by the applicable Lender, the L/C Issuer or the
Administrative Agent, as the case may be, after all deductions and withholdings,
shall be equal to the full amount that such Person would have received, after
all deductions and withholdings, had its Guaranteed Party discharged its
obligations (including its tax gross-up obligations) pursuant to
Section 3.01.  Any amounts deducted or withheld by a Guarantor Party for or on
account of Taxes shall be paid over to the government or taxing authority
imposing such Taxes on a timely basis, and such Guarantor Party shall provide
the applicable Lender, the L/C Issuer or the Administrative Agent, as the case
may be, as soon as practicable with such tax receipts or other official
documentation (and such other certificates, receipts and other documents as may
reasonably be requested by such Person) with respect to the payment of such
Taxes as may be available.
 
9.02. Guaranty Limited.  The obligations of each Guarantor Party under this
Article X and the joint and several obligations of the Borrower under
Section 2.01(c) shall be limited to the extent necessary to prevent the guaranty
provided under this Article X and such joint and several obligations of the
Borrower under Section 2.01(c) or any payment pursuant to this Article X or such
joint and several obligations being voided as a fraudulent transfer or
fraudulent conveyance under the U.S.  Bankruptcy Code or under any applicable
state law governing fraudulent transfers or fraudulent conveyances.
 

5432461v.2 25690/685
 
 
 
 



 


 
MISCELLANEOUS
 
9.03. Amendment and Waivers.
 
(a) Subject to the terms and provisions of Sections 2.01(c) and 2.15, no
amendment or waiver of any provision of this Agreement or any other Loan
Document and no consent with respect to any departure by the Borrower or any
other Credit Party therefrom, shall be effective unless the same shall be in
writing and signed by the Borrower, each Credit Party affected thereby, the
Majority Revolver Lenders and the Majority Lenders and acknowledged by the
Administrative Agent, and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that, notwithstanding the foregoing,
 
(i) no such waiver, amendment, or consent shall, unless in writing and signed by
the Borrower and each Lender affected thereby;
 
(A) extend the date for or change the amount of any principal installment due on
the Loans under Section 2.07(a), or postpone or delay any date for any payment
of interest or fees due to such Lenders (or any of them) under any other Loan
Document or any Fee Letter;
 
(B) increase (except as provided in Sections 2.01(c) and 2.15) or extend the
Commitment of such Lender, or reinstate any Commitment terminated pursuant to
Section 8.02(a), except as provided in Section 11.06;
 
(C) increase (except as provided in Sections 2.01(c) and 2.15) or extend any
Lender's Term B Loan Amount;
 
(D) reduce the principal of, or the rate of interest specified herein on any
Loan or L/C Borrowing (other than with respect to post-default rates), or of any
fees or other scheduled amounts payable hereunder (excluding any mandatory
prepayments pursuant to Section 2.06) or under any other Loan Document or reduce
the Applicable Margin provided for herein;
 
(E) reduce the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;
 
(F) amend this Section 11.01, change the percentage set forth in definition of
the term "Majority Lenders", change the percentage set forth in the definition
of the term "Supermajority Lenders" or amend any provision of this Agreement
expressly requiring the consent of all the Lenders in order to take or refrain
from taking any action;
 

5432461v.2 25690/685
 
 
 
 

release the guaranty of any Guarantor under its Guaranty Agreement, except in
accordance with the express provisions hereof or thereof, or release all or
substantially all of the Collateral except, in all such cases in accordance with
the express provisions of this Agreement or the Security Documents;
 
(G) add any requirements to obtain the consent of any additional Person or
Persons to affect any assignment or participation pursuant to Section 11.06;
 
(H) extend any Maturity Date; or
 
(I) amend, consent to, or waive any provision of Section 8.04; and
 
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
L/C Issuer in addition to the Majority Lenders, each affected Lender or all the
Lenders, as the case may be, affect the rights or duties of the L/C Issuer under
this Agreement or any Issuer Document; and
 
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Majority Lenders, each affected Lender
or all the Lenders, as the case may be, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
 
(iv) no amendment, waiver or consent shall, unless in writing and signed by the
Collateral Agent in addition to the Majority Lenders or all the Lenders, as the
case may be, affect the rights or duties of the Collateral Agent under the
Security Documents or any other Loan Document; and
 
(v) with respect to any Incremental Facility, the Incremental Loan Amendment,
and any waiver, consent or other amendment to any term or provision of this
Agreement necessary or advisable to effectuate any Incremental Facility or any
provision thereof in accordance with the terms of, or the intent of, this
Agreement, shall be effective when executed by the Borrower, the Administrative
Agent and each Incremental Term Lender or Incremental Revolving Lender making an
Incremental Revolving Commitment or Incremental Term Commitment; and
 
(vi) with respect to reallocation of the Revolving Commitment in connection with
the Revolver Reallocation Letter, the Revolver Reallocation Letter and any
waiver, consent or other amendment to any term or provision of this Agreement
necessary or advisable to effectuate any reallocation of the Revolving
Commitment in accordance with the terms or the intent of the Revolver
Reallocation Letter, shall be effective when executed by the Borrower, the
Administrative Agent and the Majority Revolver Lenders;
 

5432461v.2 25690/685
 
 
 
 

Interest Rate Protection Agreements, Incremental Loan Amendments (and related
Incremental Loan documentation), the Revolver Reallocation Letter (and related
documentation) and the Fee Letters shall not be deemed to be Loan Documents for
purposes of this Section 11.01(a); and
 
(vii) no amendment, waiver or consent shall, unless in writing and signed by
each of (1) the Borrower, (2) the Administrative Agent, (3) Revolving Lenders
having more than 50% of the Aggregate Combined Revolving Commitment (as in
effect at such time), or if the Aggregate Combined Revolving Commitment  has
been terminated in full, the aggregate principal amount of outstanding Revolving
Loans and L/C Obligations on the date of such amendment, waiver or consent, and
(4) Term B Lenders having more than 50% of the Aggregate Outstanding Term B Loan
Balance on the date of such amendment, waiver or consent, amend, waive, consent
to, postpone or delay any mandatory prepayment pursuant to Section 2.06.
 
(b) If, in connection with any proposed change, waiver, discharge or any
termination to any of the provisions of this Agreement as contemplated by
clauses (ii) through (viii), inclusive, of the second proviso to
Section 11.01(a), the consent of the Majority Lenders is obtained but the
consent of one or more other Lenders whose consent is required is not obtained,
then the Borrower shall have the right, so long as all non-consenting Lenders
whose individual consent is required are treated the same, to replace require
such non-consenting Lender to assign all of its interests, rights, and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations pursuant to Section 11.13, so long as at such
time of such replacement, each such assignee consents to the proposed change,
waiver, discharge or termination.
 
9.04. Notices; Effectiveness; Electronic Communication.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i) if to the Borrower, the Administrative Agent or the L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business
 

5432461v.2 25690/685
 
 
 
 

hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) The Platform.  THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE."  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
"Agent Parties") have any liability to any Mission Entity, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower's or the Administrative Agent's transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent
 

5432461v.2 25690/685
 
 
 
 

Party; provided, however, that in no event shall any Agent Party have any
liability to any Mission Entity, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
 
(d) Change of Address, Etc.  Each of the Borrower, the Administrative Agent and
the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent and the L/C Issuer.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
 
(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Revolving Loan Notices and Term B Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
9.05. No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
 
9.06. Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and financial consultants, advisors and other representatives engaged by
the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby
 

5432461v.2 25690/685
 
 
 
 

or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer (including without limitation the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer and the reasonable fees, charges and disbursements of any Restructuring
Advisors), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Credit Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto, in all cases, whether or not caused by or arising, in whole or
in part, out of the comparative, contributory or sole negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Credit Party against an Indemnitee for breach in bad faith
of such Indemnitee's obligations hereunder or under any other Loan Document, if
the Borrower or such Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
 

5432461v.2 25690/685
 
 
 
 

Reimbursement by Lenders.  To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer or such Related Party, as the case may be, such Lender's Facility
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity.  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).
 
(c) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(d) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(e) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.
 
9.07. Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative
 

5432461v.2 25690/685
 
 
 
 

Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
 
9.08. Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that
 
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if "Trade Date" is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than (x) $5,000,000 for
Revolving Commitments and Revolving Loans or (y) $1,000,000 for Term B
Loans unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
 

5432461v.2 25690/685
 
 
 
 

assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
 
(ii) each such assignment of Loans hereunder must be consummated simultaneously
with an assignment among the same parties of a corresponding percentage of the
corresponding Class of Nexstar Loans and/or commitments (as applicable) under
the Nexstar Credit Agreement in accordance with the terms of the Nexstar Credit
Agreement;
 
(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;
 
(iv) any assignment of a Commitment must be approved by the Administrative Agent
and the L/C Issuer (such approvals not to be unreasonably withheld) unless the
Person that is the proposed assignee is itself a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); and
 
(v) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in Schedule
11.06, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire; provided that only one
such fee shall be payable with respect to the assignment of Loans hereunder and
the simultaneous assignment among the same parties of a corresponding percentage
of the corresponding Class of Nexstar Loans and/or commitments (as applicable)
under the Nexstar Credit Agreement.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement with respect to the interest assigned and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement in addition to any rights and
obligations theretofore held by it as a Lender hereunder, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a
 

5432461v.2 25690/685
 
 
 
 

participation in such rights and obligations in accordance with subsection (d)
of this Section.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent's Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the "Register").  The entries in
the Register shall be conclusive with respect to the identity of the Lenders,
and, the entries as to the amount of the Obligations shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by each
of the Borrower and the L/C Issuer at any reasonable time and from time to time
upon reasonable prior notice.  In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender may request and receive from the Administrative Agent a copy of the
Register.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender's
participations in L/C Obligations) owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender's rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clause (i),
subsections (B), (D) and (I) of the first proviso to Section 11.01 that directly
affects such Participant.  Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would
 

5432461v.2 25690/685
 
 
 
 

have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower's prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.01(e) as though it were a Lender.
 
(f) Certain Pledges.  Notwithstanding anything to the contrary herein or
otherwise, any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(g) Electronic Execution of Assignments.  The words "execution," "signed,"
"signature," and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h) Special Purpose Funding Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a "Granting Lender") may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an "SPC") the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.12(b)(ii).  Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding
 

5432461v.2 25690/685
 
 
 
 

commercial paper or other senior debt of any SPC, it will not institute against,
or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof.  Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee in the amount of $2,500, assign all or any portion of its right
to receive payment with respect to any Loan to the Granting Lender and (ii)
disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or guarantee or credit or liquidity enhancement to such SPC.
 
(i) Resignation as L/C Issuer after Assignment.  Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America may, upon
30 days' notice to the Borrower and the Lenders, resign as L/C Issuer.  In the
event of any such resignation as L/C Issuer, the Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer.  If Bank of America
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)).  Upon the appointment of a successor L/C Issuer,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, and (b) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
 
9.09. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Collateral Agent, the Lenders and the L/C Issuer
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates' respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this
 

5432461v.2 25690/685
 
 
 
 

Section or (y) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower.
 
For purposes of this Section, "Information" means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders, the Collateral Agent and the L/C
Issuer acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with Applicable Law, including Federal and state securities Laws.
 
9.10. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, without prior notice to
any Credit Party, any such notice being hereby waived to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Credit Party against any and all of the obligations
of the Borrower or such Credit Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
9.11. Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the Highest Lawful Rate.  If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Highest
Lawful Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower.  In
determining whether the interest contracted for, charged, or received by the
Administrative
 

5432461v.2 25690/685
 
 
 
 

Agent or a Lender exceeds the Highest Lawful Rate, such Person may, to the
extent permitted by Applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
 
9.12. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Sections 4.01 and
4.02, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
9.13. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Event, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
9.14. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
9.15. Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, if any Lender is an Impacted Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
 

5432461v.2 25690/685
 
 
 
 

the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);
 
(a) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(b) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(c) such assignment does not conflict with Applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
9.16. Governing Law; Jurisdiction; Etc.
 
(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE
AGENT, THE CO-SYNDICATION AGENTS AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING
UNDER FEDERAL LAW.
 
(b) SUBMISSION TO JURISDICTION.  PURSUANT TO SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATION LAW, THE BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
 

5432461v.2 25690/685
 
 
 
 

PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER CREDIT PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(i) WAIVER OF VENUE.  THE BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(ii) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
9.17. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
9.18. Effectiveness.
 
(a) This Agreement shall become effective on the date (the "Effective Date") on
which (i) the Borrower, the Administrative Agent, the L/C Issuer, the
Co-Syndication Agents, and each Lender shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of facsimile device) the same to the Administrative Agent at the
Administrative Agent's Office and (ii) the conditions contained in Sections 4.01
and 4.02 shall have been satisfied or deemed
 

5432461v.2 25690/685
 
 
 
 

satisfied pursuant to Section 4.02 (or waived by the Majority Lenders, or to the
extent required by Section 11.01, all the Lenders).  Unless the Administrative
Agent has received actual notice from any Lender that the conditions contained
in Sections 4.01 and 4.02 have not been met to its satisfaction in accordance
with Section 4.02, upon the satisfaction of the condition described in
clause (i) of the immediately preceding sentence and upon the Administrative
Agent's good faith determination that the conditions described in clause (ii) of
the immediately preceding sentence have been met, then the Effective Date shall
have been deemed to have occurred, regardless of any subsequent determination
that one or more of the conditions thereto had not been met (although the
occurrence of the Effective Date shall not release the Borrower from any
liability for failure to satisfy one or more of the applicable conditions
contained in Sections 4.01 and 4.02).
 
(b) This Agreement constitutes an amendment, restatement and extension of the
Existing Mission Credit Agreement and as such supersedes the Existing Mission
Credit Agreement in its entirety; provided, however, that in no event shall the
Liens or Guaranty Agreements securing the Existing Mission Credit Agreement or
the obligations thereunder be deemed affected hereby, it being the intent and
agreement of the Borrower and its Subsidiaries that the Guaranty Agreements and
the Liens on the Collateral granted to secure the obligations of the Borrower in
connection with the Existing Mission Credit Agreement and/or the Guaranty
Agreements, shall not be extinguished and shall remain valid, binding and
enforceable securing the obligations under the Existing Mission Credit Agreement
as amended and restated hereby.
 
(c) Each of the Lenders hereby consents to amendments to each of the Security
Documents and the Guaranty Agreements to conform the definitions and references
set forth therein to the applicable definitions and references set forth in this
Agreement.  Each of the Lenders hereby authorizes the Collateral Agent and the
Administrative Agent to execute and deliver the Confirmation Agreements on
behalf of the Lenders with respect to each of the Security Documents and each of
the Guaranty Agreements.
 
9.19. USA Patriot Act Notice.  Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notified the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the "Act"), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.
 
9.20. Termination.  The Borrower agrees, and will cause its Subsidiaries and the
other Mission Entities to agree, that the Borrower's and each other Mission
Entity's obligations under this Agreement and the other Loan Documents
(including, without limitation the Borrower's and each Mission Entity's
obligations under Articles VI and VII) will not terminate (irrespective of any
repayment in full or reduction of the Aggregate Revolving Commitment to zero or
termination of the Aggregate Revolving Commitment) until the concurrent
repayment in full of all "Obligations" as defined in the Nexstar Credit
Agreement and the termination of the Nexstar Commitment.  All of the Borrower's
and each Mission Entity's obligations under this Section
 

5432461v.2 25690/685
 
 
 
 

11.18 shall survive the termination of the Aggregate Revolving Commitment,
termination of this Agreement and repayment of the Obligations.
 
9.21. Additional Mandatory Prepayments.  In addition to those mandatory
prepayments required under Section 2.06, and notwithstanding anything in Section
2.06 or otherwise herein or in any other Loan Document to the contrary, the
Borrower shall make such additional mandatory prepayments as required to fully
comply with each of the provisions set forth below:
 
(a) Excess Outstandings.
 
(i) If on any date the aggregate unpaid principal amount of outstanding
Revolving Loans made under the Revolving Commitments, plus the outstanding L/C
Obligations (to the extent not Cash Collateralized pursuant to clause (ii) below
or as provided for in Section 2.03(g)) exceeds the Aggregate Revolving
Commitment, then the Borrower shall immediately prepay the amount of such
excess.  Any payments on Revolving Loans made under the Revolving Commitments
pursuant to this Section 11.19(a)(i) shall be applied pro rata among the Lenders
with Revolving Commitments.
 
(ii) If on any date the aggregate amount of all L/C Obligations shall exceed the
Letter of Credit Commitment, the Borrower shall Cash Collateralize on such date
an amount equal to the excess of the L/C Obligations over the Letter of Credit
Commitment.
 
(b) Dispositions.
 
(i) If on any date any Mission Entity shall make any Disposition, an amount
equal to 100% of the Net Cash Proceeds from such Disposition shall be applied on
such date to prepay outstanding principal of the Term B Loans and the Revolving
Loans on a pro rata basis among such Loans (with a corresponding reduction in
the Aggregate Revolving Commitment in the amount of such amount applied to
prepay the Revolving Loans), provided that (A) with respect to assets not
constituting real estate (I) that are obsolete or no longer used or useful in
the business, (II) that are Disposed of in the ordinary course of business of
such Mission Entity and (III) the Net Cash Proceeds of any such Disposition of
which are reinvested to replace such Disposed assets with like assets within 90
days of such Disposition, then, so long as there exists no Default at the time
of such Disposition and the aggregate amount of all such Dispositions does not
exceed $100,000 in any Fiscal Year in the aggregate for all Mission Entities,
the Borrower shall not be required to repay such Net Cash Proceeds and (B) any
portion of such Net Cash Proceeds which the Borrower determines in good faith
should be reserved for post-closing adjustments or liabilities (as set forth in
a certificate of the Borrower executed on its behalf by a Responsible Officer of
the Borrower and delivered to the Administrative Agent with the amount of such
cash proceeds to be held by the Administrative Agent in accordance with the
terms of Section 11.19(l)) shall not be required to be used as a prepayment on
the date received, it being understood and agreed that on the day all such
post-closing
 

5432461v.2 25690/685
 
 
 
 

adjustments and liabilities have been determined, the amount (if any) by which
the reserved amount of the Net Cash Proceeds of such Disposition exceeds the
actual post-closing adjustments or liabilities payable by any Mission Entity
shall be used to make an immediate mandatory prepayment on such day.
 
(ii) Nothing in this Section 11.19(b) or otherwise shall be deemed to permit any
Disposition not otherwise permitted under this Agreement.
 
(c) Promptly upon the receipt by any Mission Entity of the proceeds from any
Recovery Event or other Extraordinary Receipts, an amount equal to 100% of the
proceeds of such Recovery Event or other Extraordinary Receipts (net of
reasonable costs including, without limitation, legal costs and expenses and
taxes incurred in connection with such Recovery Event or other Extraordinary
Receipt and the collection of the proceeds thereof) shall be applied to prepay
outstanding principal of the Term B Loans and the Revolving Loans on a pro rata
basis among such Loans (with a corresponding reduction in the Aggregate
Revolving Commitment in the amount of such amount applied to prepay the
Revolving Loans); provided that so long as no Default then exists, this
requirement for mandatory prepayment shall be reduced by the amount of such
Extraordinary Receipts constituting casualty insurance proceeds that are (1)
equal to amounts spent by the Borrower towards the replacement or restoration of
the assets that caused such Extraordinary Receipts prior to receipt of such
Extraordinary Receipts (which the Borrower may retain provided the Borrower
delivers documentation satisfactory to the Administrative Agent of such amounts
spent) or (2) delivered to the Administrative Agent in accordance with the terms
of Section 11.19(l), and that are applied to the replacement or restoration of
the assets subject to such Recovery Event on or before the 180th day after the
related Recovery Event (or such longer period agreed to by the Administrative
Agent).
 
(d) Upon any termination, cancellation, discharge or replacement of the Nexstar
Credit Agreement, the Borrower shall comply with the provisions of
Section 10.19(d) of the Nexstar Credit Agreement in effect immediately prior to
such termination, cancellation, discharge or replacement (the "Nexstar Excess
Cash Flow Mandatory Prepayment"), with the provisions of such Nexstar Excess
Cash Flow Mandatory Prepayment incorporated herein by this reference with
appropriate substitutions (including all exhibits, schedules and defined terms
referred to therein) with the same effect as though set forth herein in their
entirety.  Any Nexstar Excess Cash Flow Mandatory Prepayment shall be calculated
with the financial position and results of the Borrower being included in the
calculations as if it were a Wholly-Owned Subsidiary of the Nexstar Borrower.
 
(e) Promptly upon the receipt by any Mission Entity of Net Issuance Proceeds
from any sale or issuance of Capital Stock, capital contribution or other equity
contribution, the Borrower shall prepay outstanding principal of the Term B
Loans and the Revolving Loans, on a pro rata basis among such Loans (with a
corresponding reduction in the Aggregate Revolving Commitment in the amount of
such prepayment of Revolving Loans), in an amount equal to 100% of such Net
Issuance Proceeds.
 

5432461v.2 25690/685
 
 
 
 

If on any date any Mission Entity shall incur or issue any Indebtedness (other
than Indebtedness permitted to be incurred under Sections 7.05(b), (c), (d),
(e), (f) or (g)), then on each such date of incurrence or issuance an amount
equal to 100% of the amount of the Net Debt Proceeds received with respect to
such Indebtedness shall be applied to prepay outstanding principal of the Term B
Loans and the Revolving Loans, on a pro rata basis among such Loans (with a
corresponding reduction in the Aggregate Revolving Commitment in the amount of
such prepayment of Revolving Loans).
 
(f) If on any day after the First Amendment Effective Date the sum of cash and
Cash Equivalents of the Nexstar Entities together with the cash and Cash
Equivalents of the Mission Entities aggregate among all such entities in excess
of $15,000,000 or more, then the Borrower or the Nexstar Entities shall apply
such amounts in excess of $15,000,000 on the following day to prepay the
outstanding principal of Loans and/or Nexstar Loans, at the Borrower's election,
such that the aggregate cash and Cash Equivalents of the Mission Entities and
the Nexstar Entities shall not exceed $15,000,000 (applied as to (1) Loans,
among the Term B Loans and Revolving Loans on a pro rata basis among such Loans,
with a corresponding reduction in the Aggregate Revolving Commitment in the
amount of such amount applied to prepay the Revolving Loans and (2) Nexstar
Loans, among the "Term B Loans" and "Revolving Loans" (as each is defined in the
Nexstar Credit Agreement on a pro rata basis among such loans, with a
corresponding reduction in the "Aggregate Revolving Commitment" (as defined in
the Nexstar Credit Agreement) in the amount of such amount applied to prepay the
"Revolving Loans"), provided that, notwithstanding the foregoing, if there
exists no Default on such day or the following day, such amounts shall be
applied to prepay either or both of (x) the Revolving Loans and will not result
in a reduction in the Aggregate Revolving Commitment and (y) the "Revolving
Loans" (as defined in the Nexstar Credit Agreement) and will not result in a
reduction in the "Aggregate Revolving Commitment" (as defined in the Nexstar
Credit Agreement).
 
(g) The Borrower shall pay, together with each prepayment under this
Section 11.19, accrued interest on the amount prepaid and any amounts required
pursuant to Section 3.05; provided that interest to be paid in connection with
any such prepayment of Base Rate Loans (other than a prepayment in full) shall
instead be paid on the next occurring Interest Payment Date.
 
(h) Any prepayments pursuant to this Section 11.19 made on a day other than an
Interest Payment Date for any Loan shall be applied first to any Base Rate Loans
then outstanding and then to Eurodollar Loans with the shortest Interest Periods
remaining.
 
(i) Any prepayment of Term B Loans pursuant to this Section 11.19 shall be
applied to the remaining scheduled installments of Term B Loans to be made
pursuant to Section 2.07(a), pro rata (based on the then remaining amounts of
such remaining installments).
 
(j) Notwithstanding anything to the contrary contained in this Section 11.19,
any Term B Lender may elect, by delivering written notice to the Administrative
Agent prior to the receipt thereof, not to receive its pro rata portion of any
mandatory
 

5432461v.2 25690/685
 
 
 
 

prepayment that would otherwise be payable to such Term B Lender pursuant to
this Section 11.19, whereupon such portion shall be reallocated to prepay the
outstanding principal amount of all Term B Loans and Revolving Loans other than
the Term B Loans held by such Term B Lender and any other Term B Lender that has
elected not to receive its pro rata portion of such mandatory prepayment, on a
pro rata basis among such Loans.
 
(k) Each Mission Entity, as applicable and required in Sections 11.19(b), (c)
and (e) above and otherwise by the terms of this Agreement, shall deliver to the
Administrative Agent, promptly upon receipt thereof, all Net Cash Proceeds,
Extraordinary Receipts and Net Issuance Proceeds that (i) may be applied to or
used to replace, rebuild or repair, in the case of Extraordinary Receipts
constituting casualty insurance or (ii) the Borrower determines in good faith
should be reserved for post-closing adjustments or liabilities in connection
with Dispositions to be held as cash collateral securing the Obligations in a
Cash Collateral Account pending such use or application as a prepayment.
 
(l) In the event that any provision of this Section 11.19 conflicts with any
provision of Section 2.06, this Section 11.19 shall control in all cases.
 
9.22. ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
9.23. No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Subsidiaries',
Guarantors' and Affiliates’ understanding, that: (i) (A) the arranging and other
services regarding this Agreement provided by the Agents are arm’s-length
commercial transactions between the Borrower its Subsidiaries', Guarantors' and
its Affiliates, on the one hand, and the Administrative Agent and the Agents, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the other Agents is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any of its Subsidiaries',
Guarantors' or any of its Affiliates, or any other Person and (B) neither the
Administrative Agent nor any of the other Agents has any obligation to the
Borrower, any of its Subsidiaries', Guarantors' or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the other Agents and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, any of its Subsidiaries', Guarantors' and its Affiliates,
and neither the Administrative Agent nor any of the other Agents has any
obligation to disclose any of such interests to the Borrower, any of its
Subsidiaries', Guarantors' or its Affiliates.  To the fullest extent permitted
by
 

5432461v.2 25690/685
 
 
 
 

law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent and the other Agents with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
9.24. Time of the Essence.  Time is of the essence in the Loan Documents.
 
[Remainder of page is intentionally left blank; signature pages follow]
 

5432461v.2 25690/685
 
 
 
 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Credit Agreement to be duly executed and delivered by their proper and
duly authorized officers as of the day and year first above written.
 
BORROWER:
 


 
MISSION BROADCASTING, INC.
 
 
 
 


 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           
 


 


 
Address for notices
 
544 Red Rock Drive
 
Wadsworth, OH 44281-2211
 
Attention: David S. Smith
 
Telephone: (330) 335-8808
 
Facsimile: (330) 336-8454
 
with a copy (which shall not constitute notice) to:
 
Nexstar Broadcasting Group, Inc.
 
909 Lake Carolyn Parkway
 
Suite 1450
 
Irving, TX 75039
 
Telephone: (972) 373-8800
 
Facsimile: (972) 373-8888
 
Attention:  Perry Sook
 


 
Drinker Biddle & Reath LLP
 
1500 K Street, NW
 
Suite 1100
 
Washington, DC 20005-1209
 
Attention: Howard Liberman
 
Telephone: (202) 842-8876
 
Facsimile: (202) 842-8465/66
 


 

5432461v.2 25690/685
 
 
 
 

ADMINISTRATIVE AGENT, CO-SYNDICATION AGENTS, L/C ISSUER AND LENDERS:
 


 
BANK OF AMERICA, N.A.,
 
as Administrative Agent, as L/C Issuer
 
and as a Lender
 


 


 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           
 

5432461v.2 25690/685
 
 
 
 

Annex II
 
[See Attached]
 

 
 
 
 

SCHEDULE 1.01A
 
NEXSTAR/MISSION AGREEMENTS
 
KAMC


Shared Services Agreement dated as of February 16, 1999, by and between VHR
Broadcasting of Lubbock, Inc. and Quorum Broadcasting of Texas, Inc., as amended
by those certain amendments dated April 1999, December 30, 2003, November 16,
2004 and December 30, 2005, as extended by letter agreement on February 2, 2009;
expires February 15, 2019.


Agreement for the Sale of Commercial Time dated as February 16, 1999, by and
between VHR Broadcasting of Lubbock, Inc. and Quorum Broadcasting of Texas,
Inc., as amended by those certain amendments dated April 1999 and December 30,
2003, as extended by letter agreement on February 2, 2009; expires February 15,
2019.


Option Agreement dated as of December 30, 2003 by and among Mission
Broadcasting, Inc., David Smith and Nexstar Broadcasting, Inc; expires December
30, 2012.


KCIT/KCPN


Shared Services Agreement dated as of May 1, 1999, by and between Mission
Broadcasting of Amarillo, Inc. and Quorum Broadcasting of Amarillo, LLC, as
amended by those certain amendments December 30, 2003 and December 30, 2005, as
extended by letter agreement on May 13, 2009; expires April 30, 2019.


Agreement for the Sale of Commercial Time dated as May 1, 1999, by and between
Mission Broadcasting of Amarillo, Inc. and Quorum Broadcasting of Amarillo, LLC,
as amended by that certain amendment dated December 30, 2005, as extended by
letter agreement on May 13, 2009; expires April 30, 2019.


Option Agreement dated as of May 1, 1999 by and among Mission Broadcasting of
Amarillo, Inc., David Smith and Quorum Broadcasting of Amarillo, LLC, as amended
by that certain amendment dated as of March 16, 2009 by and among Mission
Broadcasting, Inc. as successor-in-interest to Mission Broadcasting of Amarillo,
Inc., David Smith and Nexstar Broadcasting, Inc. as successor-in-interest to
Quorum Broadcasting of Amarillo, LLC; expires May 1, 2018.


KFTA


Time Brokerage Agreement dated as of August 25, 2006 by and between Nexstar
Broadcasting, Inc. and Mission Broadcasting, Inc., as amended by that certain
amendment dated as of March 31, 2008; terminates on Closing of sale of KFTA to
Mission or if earlier terminated by the parties.



 
 
 
 

KHMT


Time Brokerage Agreement dated as of December 14, 1994 by and between Big Horn
Communications, Inc. and National Indian Media Foundation, as amended June 20,
2000 by an amendment between Quorum Broadcasting of Montana, LLC, as
successor-in-interest to Big Horn Communications, Inc., and Wolf Mountain
Broadcasting, Inc. (f/k/a National Indian Media Foundation) as further amended
on January 23, 2002 by an amendment between Quorum Broadcasting of Montana, LLC
and VHR Broadcasting of Billings, LLC as successor-in-interest to Wolf Mountain
Broadcasting, Inc., as extended by letter agreement dated June 1, 2004; expires
December 14, 2009.


Option Agreement dated as of December 30, 2003 by and among Mission
Broadcasting, Inc., David Smith and Nexstar Broadcasting, Inc; expires December
30, 2012.


KJTL/KJBO


Shared Services Agreement dated as of June 1, 1999 by and between Mission
Broadcasting of Wichita Falls, Inc. and Nexstar Broadcasting of Wichita Falls,
L.P., as amended by those certain amendments dated January 1, 2004 and December
30, 2005, as extended by letter agreement dated May 13, 2009; expires May 31,
2019.


Agreement for the Sale of Commercial Time dated as of June 1, 1999 by and
between Mission Broadcasting of Wichita Falls, Inc. and Nexstar Broadcasting of
Wichita Falls, L.P., as amended by that certain amendment dated January 1, 2004,
as extended by letter agreement dated May 13, 2009; expires May 31, 2019.


Option Agreement dated as of June 1, 1999 by and among Mission Broadcasting of
Wichita Falls, Inc., David Smith and Nexstar Broadcasting of Wichita Falls,
L.P., as amended by that certain amendment dated as of February 10, 2009 by and
among Mission Broadcasting, Inc. as successor-in-interest to Mission
Broadcasting of Wichita Falls, Inc., David Smith and Nexstar Broadcasting, Inc.
as successor-in-interest to Nexstar Broadcasting of Wichita Falls, L.P.; expires
June 1, 2018.


KODE


Shared Services Agreement dated as of April 1, 2002 by and between Mission
Broadcasting of Joplin, Inc. and Nexstar Broadcasting of Joplin, L.L.C., as
amended by those certain amendments dated November 16, 2004 and December 30,
2005; expires March 31, 2012.


Agreement for the Sale of Commercial Time dated as of June 20, 2002 by and
between Mission Broadcasting of Joplin, Inc. and Nexstar Broadcasting of Joplin,
L.L.C., as amended and made effective on October 1, 2004; expires September 30,
2014.


Option Agreement dated as of April 24, 2002 by and among Mission Broadcasting,
Inc., David Smith and Nexstar Broadcasting, Inc; expires April 24, 2011.

 
 
 
 



KOLR


Shared Services Agreement dated as of February 16, 1999, by and between VHR
Broadcasting of Springfield, Inc. and Quorum Broadcasting of Missouri, Inc., as
amended by those certain amendments dated February 16, 1999 and December 30,
2003, as extended by letter agreement on February 2, 2009; expires February 15,
2019.


Agreement for the Sale of Commercial Time dated as February 16, 1999, by and
between VHR Broadcasting of Springfield, Inc. and Quorum Broadcasting of
Missouri, Inc., as amended by those certain amendments dated February 16, 1999
and December 30, 2003, as extended by letter agreement on February 2, 2009;
expires February 15, 2019.


Option Agreement dated as of December 30, 2003 by and among Mission
Broadcasting, Inc., David Smith and Nexstar Broadcasting, Inc.; expires December
30, 2012.


KRBC


Shared Services Agreement dated as of June 13, 2003 by and between Mission
Broadcasting, Inc. and Nexstar Broadcasting of Abilene, L.L.C., as amended by
those certain amendments dated June 1, 2004 and December 30, 2005; expires June
12, 2013.


Agreement for the Sale of Commercial Time dated  as of June 13, 2003 by and
between Mission Broadcasting, Inc. and Nexstar Broadcasting of Abilene, L.L.C.,
as amended on June 1, 2004; expires June 30, 2014.


Option Agreement dated as of June 13, 2003 by and among Mission Broadcasting,
Inc., David Smith and Nexstar Broadcasting of Abilene, L.L.C.; expires June 13,
2012.


KSAN


Shared Services Agreement dated as of June 1, 2014 by and between Mission
Broadcasting, Inc and Nexstar Broadcasting, Inc. as amended by that certain
amendment dated December 30, 2005; expires May 31, 2014.


Agreement for the Sale of Commercial Time dated as of June 1, 2014 by and
between Mission Broadcasting, Inc and Nexstar Broadcasting, Inc.; expires May
31, 2014.


Option Agreement dated as of June 13, 2003 by and among Mission Broadcasting,
Inc., David Smith and Nexstar Broadcasting of Abilene, L.L.C.; expires June 13,
2012.



 
 
 
 

KTVE


Shared Services Agreement dated as of January 16, 2008 by and between Mission
Broadcasting, Inc. and Nexstar Broadcasting, Inc.; expires January 15, 2018.
 
 
Agreement for the Sale of Commercial Time dated as of January 16, 2008 by and
between Mission Broadcasting, Inc. and Nexstar Broadcasting, Inc.; expires
January 15, 2008.
 
 
Option Agreement dated as of January 16, 2008 by and among Mission Broadcasting,
Inc., David Smith and Nexstar Broadcasting, Inc.; expires January 16, 2017.


WFXP


Time Brokerage Agreement dated as of April 1, 1996 by and between SJL
Communications, L.P. and NV Acquisition Co., as amended by those certain
amendments dated April 30, 1996, August 16, 1996, July 31, 1998 and July 17,
2006; expires August 16, 2011.
 
 
Option Agreement dated as of December 1, 2005 by and among Mission Broadcasting,
Inc., David Smith and Nexstar Broadcasting, Inc.; expires December 1, 2014.


WFXW


Shared Services Agreement dated as of May 9, 2003 by and between Mission
Broadcasting, Inc. and Nexstar Broadcasting of the Midwest, Inc., as amended by
those certain amendments dated January 13, 2004 and November 16, 2004; expires
May 8, 2013.


Agreement for the Sale of Commercial Time by and between Mission Broadcasting,
Inc. and Nexstar Broadcasting of the Midwest, Inc., as amended by that certain
amendment dated January 13, 2004; expires May 8, 2013.


Option Agreement dated as of May 9, 2003 by and among Mission Broadcasting,
Inc., David Smith and Nexstar Broadcasting of the Midwest, Inc.; expires May 9
2012.


WTVO


Shared Services Agreement dated as of November 1, 2004 by and between Mission
Broadcasting and Nexstar Broadcasting as amended by that certain amendment dated
December 30, 2005; expires October 31, 2014.


Agreement for the Sale of Commercial Time dated as of November 1, 2004 by and
between Mission Broadcasting and Nexstar Broadcasting, Inc.; expires October 31,
2014.


Option Agreement dated as of November 1, 2004 by and among Mission Broadcasting,
Inc., David Smith and Nexstar Broadcasting, Inc.; expires November 1, 2013.

 
 
 
 



WUTR


Shared Services Agreement dated as of April 1, 2004 by and between Mission
Broadcasting, Inc. and Nexstar Broadcasting, Inc.; expires March 31, 2014.


Agreement for the Sale of Commercial Time dated as of April 1, 2004 by and
between Mission Broadcasting, Inc. and Nexstar Broadcasting, Inc.; expires March
31, 2014.


Option Agreement dated as of April 1, 2004 by and among Mission Broadcasting,
Inc., David Smith and Nexstar Broadcasting, Inc.; expires April 1, 2013.


WYOU


Shared Services Agreement dated as of January 5, 1998 by and between Bastet
Broadcasting, Inc. and Nexstar Broadcasting of Northeastern Pennsylvania, L.P.,
as amended by those certain amendments dated as of November 16, 2004, December
30, 2005 and April 1, 2009; expires .


Agreement for the Sale of Commercial Time dated as of June 30, 2003 by and
between Mission Broadcasting, Inc. and Nexstar Broadcasting of Northeastern
Pennsylvania, L.L.C., as amended by that certain amendment dated as of October
1, 2004; expires September 30, 2014.


Option Agreement dated as of May 19, 1998 by and among Bastet Broadcasting,
Inc., David Smith and Nexstar Broadcasting of Northeastern Pennsylvania, L.P. as
amended on February 10, 2009 by that certain amendment by Mission Broadcasting,
Inc. as successor-in-interest to Bastet Broadcasting, Inc., David Smith and
Nexstar Broadcasting, Inc. as successor-in-interest to Nexstar Broadcasting of
Northeastern Pennsylvania, L.P.; expires May 19, 2018.

 
 
 
 

SCHEDULE 5.09
 
MORTGAGED PROPERTIES2
 
OWNED PROPERTY
 
Station Metropolitan Area in Use
Station
Identifier
Percent
Ownership
Address
County
Title Holder
NEXSTAR BROADCASTING, INC.
WBRE—Wilkes Barre-Scranton, PA
         
§27. 
 
Office-Studio-
PA 1
100% Owned
52-62 Franklin Street
Luzerne (Wilkes-Barre)
Nexstar Broadcasting, Inc.
§28. 
 
Tower/Transmitter Site—Williamsport (Translator Station)
PA 2
33% Owned -(33% owned by WYOU)
Loyalsock Township
Lycoming
Nexstar Broadcasting, Inc., as to 33% ownership
§29. 
 
Tower/Transmitter Site—Sharp Mountain (Translator Station)
PA 3
33% Owned -(33% owned by WYOU)
Pottsville
Schuylkill
Nexstar Broadcasting, Inc., as to 33% ownership
§30. 
 
Tower/Transmitter Site—Blue Mountain (Translator Station)
PA 4
100% Owned
Hanover Township
Luzerne (Penobscot Mountain)
Nexstar Broadcasting, Inc.
§31. 
 
Main Tower/Transmitter Site—Penobscot Mountain
PA 5
100% Owned
Township of Washington and Township of East Penn
Lehigh and Carbon
Nexstar Broadcasting, Inc.
WJET—Erie, PA
         
§32. 
 
Office -Studio; Tower/Transmitter Site
PA 6
100% Owned
8455 Peach Street
Erie
Nexstar Broadcasting, Inc.
WTAJ—Altoona-Johnstown, PA
         
§33. 
 
Tower/Transmitter Site
PA 7
100% Owned
Wopsononock Mountain (Blair County, Logan Township)
Blair
Nexstar Broadcasting, Inc.
KARK—Little Rock-Pine Bluff, AR
         
§34. 
 
Tower/Transmitter Site
AR 1
100% Owned
13 miles NW of Little Rock
Little Rock
Nexstar Broadcasting, Inc.
KFTA/KNWA—Fort Smith-Fayetteville-Springdale-Rogers, AR
         
§35. 
 
KFTA Tower/Transmitter Site
AR 2
100% Owned
19209 Cartwright Mountain Road
Crawford
Nexstar Broadcasting, Inc.
§36. 
 
KFTA Microwave Relay Site
AR 3
100% Owned
 
Crawford
Nexstar Broadcasting, Inc.
KTAL—Shreveport, LA
         
§37. 
 
Office-Studio; Transmitter/Tower Site
LA 1
100% Owned
Old Atlanta Road
Caddo Parish
Nexstar Broadcasting, Inc.
§38. 
 
Office-Studio
LA 2
100% Owned
3150 North Market
Caddo Parish
Nexstar Broadcasting, Inc.
§39. 
 
Equipment Building—Texarkana
TX 13
100% Owned
College Drive
Bowie
Nexstar Broadcasting, Inc.
KARD—Monroe, LA
         
§40. 
 
Office-Studio
LA 4
100% Owned
200 Pavilion Road
Ouachita Parish
Nexstar Broadcasting, Inc.
WROC—Rochester, NY
         
§41. 
 
Office-Studio
NY 1
100% Owned
201 Humboldt Street
Monroe
Nexstar Broadcasting, Inc.
§42. 
 
Tower/Transmitter Site
NY 2
100% Owned
Town of Brighton
Monroe
Nexstar Broadcasting, Inc.
§43. 
 
Tower/Transmitter Site
NY 3
50% Owned
Pinnacle Hill
Town of Brighton
Monroe
Nexstar Broadcasting, Inc., as to 50% ownership
WFXV—Utica, NY
         
§44. 
 
Tower/Transmitter Site—Burlington Flats (Translator Station)
NY 4
100% Owned
Klock Hill Road
Otsego
Nexstar Broadcasting, Inc.
WCIA/WCFN—Champaign-Springfield-Decatur, IL
         
§45. 
 
Office-Studio
IL 1
100% Owned
509 South Neil Street
Champaign
Nexstar Broadcasting, Inc.
§46. 
 
Tower/Transmitter Site - WCIA Main Tower
IL 2
100% Owned
State Hwy 10- 10 miles west of Champaign
Champaign
Nexstar Broadcasting, Inc.
§47. 
 
Tower/Transmitter Site—Springfield Tower
IL 3
100% Owned
 
LaSalle
Nexstar Broadcasting, Inc.
§48. 
 
Tower/Transmitter Site—Dewitt Tower
IL 4
100% Owned
 
Dewitt
Nexstar Broadcasting, Inc.
§49. 
 
Tower/Transmitter Site—WCFN Logan Tower
IL 8
100% Owned
 
Logan
Nexstar Broadcasting, Inc.
§50. 
 
Tower/Transmitter Site—WCFN Sangamon Tower
IL 9
100% Owned
Approx 7 miles east of city center
Sangamon
Nexstar Broadcasting, Inc.
WMBD—Peoria-Bloomington, IL
         
§51. 
 
Office-Studio
IL 5
100% Owned
3131 N. University Street
Peoria
Nexstar Broadcasting, Inc.
§52. 
 
Tower/Transmitter Site-Tazwell Tower
IL 6
100% Owned
5 miles SE of Peoria
Tazwell
Nexstar Broadcasting, Inc.
KBTV—Beaumont-Port Arthur, TX
         
§53. 
 
Tower/Transmitter Site
TX 1
100% Owned
2.4 miles south off Highway 12 in Vidor
Orange
Nexstar Broadcasting, Inc.
KFDX—Wichita Falls, TX—Lawton, OK
         
§54. 
 
Office-Studio—Tower/Transmitter Site
TX 2
100% Owned
4500 Seymour Hwy
Wichita
Nexstar Broadcasting, Inc.
KMID—Odessa-Midland, TX
         
§55. 
 
Office-Studio
TX 3
100% Owned
3200 La Force Blvd
Midland
Nexstar Broadcasting, Inc.
§56. 
 
Old Main Tower/Transmitter Site
(No longer in use by Nexstar)
TX 4
100% Owned
 
Midland, Ector, Andrews
Nexstar Broadcasting, Inc.
§57. 
 
Translator Tower/Transmitter Site
TX 5
100% Owned
 
Midland
Nexstar Broadcasting, Inc.
KTAB—Abilene-Sweetwater, TX
         
§58. 
 
Tower/Transmitter Site
TX 6
100% Owned
Intersection of 23 KMSE Abilene, TX, 0.9 KMSE and TX 36 and FM 1178
Callahan/Taylor
Nexstar Broadcasting, Inc.
KLST—San Angelo, TX
         
§59. 
 
Office-Studio
TX 7
100% Owned
2800 Armstrong Street
Tom Green/Concho
Nexstar Broadcasting, Inc.
§60. 
 
Tower/Transmitter Site
TX 8
100% Owned
 
Tom Green/Conhco
Nexstar Broadcasting, Inc.
KAMR—Amarillo, TX
         
§61. 
 
Office-Studio
TX 9
100% Owned
1015 South Fillmore Street
Potter
Nexstar Broadcasting, Inc.
KLBK—Lubbock, TX
         
§62. 
 
Office-Studio
TX 10
100% Owned
7403 S. University
Lubbock
Nexstar Broadcasting, Inc.
KSNF—Joplin, MO-Pittsburg, KS
         
§63. 
 
Office-Studio and Tower
MO 1
100% Owned
Cleveland Ave
Jasper
Nexstar Broadcasting, Inc.
KQTV—St. Joseph, MO
         
§64. 
 
Office-Studio; Tower/Transmitter Site
MO 2
100% Owned
4000 Faraon Street
Buchanan
Nexstar Broadcasting, Inc.
WDHN—Dothan, AL
         
§65. 
 
Office-Studio—Tower/Transmitter Site
AL 1
100% Owned
5274 State Hwy 52 East
Houston
Nexstar Broadcasting, Inc.
WTWO—Terre Haute, IN
         
§66. 
 
Office-Studio—Tower/Transmitter Site
IN 1
100% Owned
10849 N. US Hwy 41
Sullivan
Nexstar Broadcasting, Inc.
WTVW—Evansville, IN
         
§67. 
 
Office-Studio
IN 2
100% Owned
477 Carpenter Street
Vanderburgh
Nexstar Broadcasting, Inc.
WFFT—Fort Wayne, IN
         
§68. 
 
Office-Studio
IN 3
100% Owned
3707 Hillegas Road
Allen
Nexstar Broadcasting, Inc.
KSVI—Billings, MT
         
§69. 
 
Office-Studio
MT 1
100% Owned
445 South 24th Street, Valleny View
Yellow-stone
Nexstar Broadcasting, Inc.
WCWJ—Jacksonville, FL
         
§70. 
 
Office-Studio; Tower/Transmitter Site
FL 1
100% Owned
9117 Hogan Road
Duval
Nexstar Broadcasting, Inc.










--------------------------------------------------------------------------------

 
2           Properties not to be mortgaged will be indicated with an asterisk
(*).
 

 
 
 
 

OWNED PROPERTY
 
Station Metropolitan Area in Use
Station
Identifier
Percent Ownership
Address
County
Title Holder
MISSION BROADCASTING, INC.
WYOU—Wilkes Barre-Scranton, PA
         
§71. 
 
Main Tower/Transmitter Site—Penobscot Mountain
PA8
100% Owned
Township of Washington and Township of East Penn
Lehigh and Carbon
Mission Broadcasting, Inc.
§72. 
 
Tower/Transmitter Site—Bald Mountain (Translator Station)
PA9
100% Owned
   
Mission Broadcasting, Inc.
§73. 
 
Tower/Transmitter Site—Williamsport (Translator Station)
PA 2
33% Owned (33% owned by WBRE)
Loyalsock Township
Lycoming
Mission Broadcasting, Inc.
§74. 
 
Tower/Transmitter Site—Sharp Mountain (Translator Station)
PA 3
33% Owned (33% owned by WBRE)
Pottsville
Schuykill
Mission Broadcasting, Inc.
WFXW—Terre Haute, IN
         
§75. 
 
Tower/Transmitter Site
IN 4
100% Owned
W OF US HWY 41 APPROX 1 MI SW
Sullivan
Mission Broadcasting, Inc.
KODE—Joplin, MO-Pittsburg, KS
         
§76. 
 
Office-Studio
MO 4
100% Owned
1928 West 13th Street
Jasper
Mission Broadcasting, Inc.
KRBC—Abilene-Sweetwater, TX
         
§77. 
 
Office-Studio
TX 11
100% Owned
4510 S 10th Street
Taylor
Mission Broadcasting, Inc.
§78. 
 
Old Main Tower/Transmitter Site
(No longer in use by Mission)
TX 12
100% Owned
   
Mission Broadcasting, Inc.
KOLR—Springfield, MO
         
§79. 
 
Office-Studio
MO 5
100% Owned
2650 E. Division Street
Greene
Mission Broadcasting, Inc.
WUTR—Utica, NY
         
§80. 
 
Office-Studio; Tower/Transmitter Site
NY 5
100% Owned
5956 Smith Hill Road, Deerfield
Oneida
Mission Broadcasting, Inc.
WTVO—Rockford, IL
         
§81. 
 
Office-Studio-Tower/Transmitter Site
IL 7
100% Owned
1917 Meridian Road, Rockford, IL 61103
Winnebago
Mission Broadcasting, Inc.


 
 
 
 

LEASED PROPERTY34
 
Station Metropolitan Area in use
Address
Landlord
Tenant
Nexstar Broadcasting, Inc.  – Tower Sites
WHAG - Washington, DC/Hagerstown, MD
 
§82. 
 
 
Top of Fairview Mountain, Washington County, MD
American Towers, Inc.
Nexstar Broadcasting, Inc.
§83. **
 
(access road to tower site)
Washington County, MD
Department of Natural Resources, State of Maryland
Nexstar Broadcasting, Inc.
WTVW - Evansville, IN
 
§84. 
 
 
Near 688 Old Plank Road, Chandler, IN
American Towers, Inc.
Nexstar Broadcasting, Inc.
*KSFX - Springfield, MO
 
§85. 
 
 
Hwy FF, 2.5 miles north northeast of Fordland, MO
American Towers, Inc.
Nexstar Broadcasting, Inc.
KAMR - Amarillo, TX
 
§86. 
 
 
0.9 miles west of U.S. 87, 0.6 miles south of Givens Ave., Amarillo, TX
American Towers, Inc.
Nexstar Broadcasting, Inc.
§87. **
 
Ground Lease
Deaf Smith County, Texas (Section 30, Township 5 North, Range 2 East)
Bridwell West Ranch II, LLP
Nexstar Broadcasting, Inc.
KARD - Monroe, LA
 
§88. 
 
 
Near 5 1/2 miles west of Columbia on LA Hwy 4, Columbia, LA
American Towers, Inc.
Nexstar Broadcasting, Inc.
KLBK - Lubbock, TX
 
§89. 
 
 
Near 7403 S. University Ave., Lubbock, TX
American Towers, Inc.
Nexstar Broadcasting, Inc.
WFXV - Utica, NY  (No longer in use by Nexstar)
 
§90. 
 
Ground Lease
Skyline Drive, Prospect Hill Park, Kirkland, NY
Promedia Corporation
Nexstar Broadcasting, Inc.
§91. 
 
 
Hardscrabble Road, Bridgewater, NY
William Stephen
Nexstar Broadcasting, Inc.
KSVI - Billings, MT
 
§92. 
 
 
Near Gravel Pi Site Emerald Hills Subdivision, Billings, MT
American Towers, Inc.
Nexstar Broadcasting, Inc.
§93. **
 
 
Miles City, Custer County, MT
KTVQ Communications, Inc.
Nexstar Broadcasting, Inc.
§94. **
 
 
Little Wolf Auxiliary Communications Site, Sarpy, MT
Montana Power Company
 
§95. **
 
 
1613 Coburn Road
Billings, MT
Antilles Wireless, L.L.C.
Nexstar Broadcasting, Inc.
§96. **
 
 
Stillwater County, MT
State of Montana Dept of Natural Resources
 
§97. **
 
 
Rosebud County, MT
Bureau of Land Management, Department of the Interior
Nexstar Broadcasting, Inc.
§98. **
 
 
1920 Sweet Medicine Drive, Bldg 25
Billings, MT
Iceland
 
§99. **
 
 
1920 Sweet Medicine Drive, Bldg 50
Billings, MT
Iceland
Nexstar Broadcasting, Inc.
§100. 
 
 
Hardin, Big Horn County, MT
Will Redden
Nexstar Broadcasting, Inc.
§101. **
 
(transmitter site) NOTE - Nexstar not operating this site, has not yet returned
license to FCC
Bosin Rock, Bighorn National Forest
Northern Wyoming Community College
Nexstar Broadcasting, Inc.
WQRF - Rockford, IL
 
§102. 
 
 
Auburn Road, Rockford, IL
American Towers, Inc.
Nexstar Broadcasting, Inc.
KMID – Midland, TX
§103. **
 
 
Andrews County
Pinnacle Towers, LLC
Nexstar Broadcasting, Inc.
KNWA – Rogers, AR
§104. 
 
 
Posey Mountain Road
Garfield, AR
Clark Communications
Nexstar Broadcasting, Inc.
WFFT – Fort Wayne, IN
§105. 
 
 
3707 Hillegas Road
American Towers, Inc.
Nexstar Broadcasting, Inc.
WLYH – Lancaster, PA
§106. 
 
 
Butler Road South Mountain
Lancaster, PA
Clear Channel Communications
Nexstar Broadcasting, Inc.
WTAJ—Altoona-Johnstown, PA
§107. **
 
 
Tussey Mountain, Pine Grove Mills, PA
Hilltop Tower Leasing, Inc.
Nexstar Broadcasting, Inc.
§108. **
 
 
RD 6 Laurel Ridge, Cambria County, PA
Multicomm, Inc.
Nexstar Broadcasting, Inc.
§109. 
 
 
Conemaugh Tounship, County of Cambria, PA
Forever of PA, Inc.
Nexstar Broadcasting, Inc.
§110. **
 
 
Tripoli Road, Cover Hill, Township of Conemaugh, County of Cambria, PA
Dame Media, Inc.
Nexstar Broadcasting, Inc.
§111. **
 
 
US Route 322 (1 mile west of US 322 & State Route 153)
Centre Communications, Inc.
Nexstar Broadcasting, Inc.
§112. **
 
(roof for camera)
University Park, Centre County, PA
Pennsylvania State University
Nexstar Broadcasting, Inc.
KFTA/KNWA—Fort Smith-Fayetteville-Springdale-Rogers, AR
     
§113. **
 
 
3333 Pinnacle Hills Parkway, Pinnacle Point Drive, Suite 120A, City of Rogers,
Benton County, AR
Parkway Towers Partners, LLC
Nexstar Broadcasting, Inc.
§114. 
 
 
Kelley Highway Facility
JDG Television
Nexstar Broadcasting, Inc.
KSNF – Joplin, MO
     
§115. **
 
Ground Lease
14048 Beech Road, Newton County, MO
Ernest E & Bonnie L Kimbrough
Nexstar Broadcasting, Inc
KTAB –Abilene-Sweetwater, TX
     
§116. 
 
 
Cottonwood, TX
Texas Communications
Nexstar Broadcasting, Inc
KTAL –Shreveport, LA
     
§117. **
 
(roof)
2000 CenturyTel Center Dr, Bossier City, LA
LMI/HHI, Ltd (City of Bossier City)
Nexstar Broadcasting, Inc
§118. **
 
(roof)
401 Edwards Street, Shreveport, LA
Louisiana-Edwards Tower Operating Associates, L.P.
Nexstar Broadcasting, Inc
Nexstar Broadcasting, Inc.  - Studio Buildings
KARK - Little Rock-Pine Bluff, AR
     
§119. 
 
 
Capitol and Victory Street, Victory Building, Little Rock, AR
Arkansas Teacher Retirement Systems
Nexstar Broadcasting, Inc.
§120. 
 
(equipment on building)
501 Main Street, Pine Bluff, AR
Simmons First National Bank
Nexstar Broadcasting, Inc.
KFTA/KNWA - Fort Smith-Fayetteville-Springdale-Rogers, AR
     
§121. 
 
 
15 South Block, The Campbell Bekk Building, Fayetteville, AR
The Campbell Bell Building, LLC
Nexstar Broadcasting, Inc.
KBTV – Beaumont-Port Arthur, TX
§122. 
 
 
Parkdale Mall
Parkdale Mall Associates
Nexstar Broadcasting, Inc.
§123. 
 
 
3716 Summerhill Rd., Suite 100
Texarkana, Texas 75503
 
George Lavendar
Nexstar Broadcasting, Inc.
WBRE—Wilkes Barre-Scranton, PA
§124. 
 
 
47 West 4th Street, Williamsport, Lycoming County, PA
47th West Fourth, L.L.C.
Nexstar Broadcasting, Inc.
§125. 
 
 
400 Lackawanna Ave, Scranton, PA
Boscov's Department Store, Inc.
Nexstar Broadcasting, Inc.
§126. 
 
 
553 Main Street, Stroudsburg, PA
Edwin and Barbara D. Krawitz
Nexstar Broadcasting, Inc.
WCIA/WCFN—Champaign-Springfield-Decatur, IL
§127. **
 
 
Suite 1068, 250 North Water Street, Decatur, IL
BCK Barnes, LLC
Nexstar Broadcasting, Inc.
§128. 
 
(Roof)
Suite 1068, 250 North Water Street, Decatur, IL
BCK Barnes, LLC
Nexstar Broadcasting, Inc.
§129. **
 
 
Forum XXX Plaza, Springfield, IL
Hilton Springfield
Nexstar Broadcasting, Inc.
§130. **
 
(Roof)
Wolford Apartments, 9 E. Harrison Street, Danville, IL
Urban-Wolford, L.P.
Nexstar Broadcasting, Inc.
WHAG - Washington, DC/Hagerstown, MD
§131. **
 
 
13 East Washington Street, Hagerstown, Washington County, Maryland
Alexander House, Inc.
Nexstar Broadcasting, Inc.
§132. **
 
 
301 East Patrick Street, Suite 200
Frederick, MD
East Street, LLC
Nexstar Broadcasting, Inc.
WTAJ—Altoona-Johnstown, PA
§133. 
 
 
5000 6th Avenue, Altoona, Blair County, PA
William P and Ann M. Benzel
Nexstar Broadcasting, Inc.
§134. **
 
 
1006 West College Avenue, State College, PA
Raymond J. & Judith A. Caravan
Nexstar Broadcasting, Inc.
§135. **
 
 
Mini Mall, Cambria Township, Cambria County, PA
Edwin A. Long
Nexstar Broadcasting, Inc.
§136. **
 
 
2 West Avenue, Suite #2, Dubois, Clearfield County, PA
Kohlhepp Real Estate Investment Trust, LTD.
 
Nexstar Broadcasting, Inc.
KTAL - Shreveport, LA
     
§137. 
 
 
3712 Summerhill Road, Texarkana, TX
George Lavender
Nexstar Broadcasting, Inc.
Nexstar Broadcasting , Inc. – Corporate Headquarters
§138. 
 
 
5215 N. O’Connor Blvd
Suite 1400
Irving, TX
Cimarex Energy Co – Sublandlord
(TIAA Realty, Inc.-landlord)
Nexstar Broadcasting, Inc.
Mission Broadcasting , Inc. – Tower Sites
KJTL - Wichita Falls, TX - Lawton, OK
§139. 
 
Ground Lease
Grandfield, Tillman County, OK
Estate of L.H. Clemmer, Deceased
Mission Broadcasting, Inc.
KODE - Joplin, MO - Pittsburg, KS
§140. 
 
 
1928 W 13th Street
Spectrasite Broadcast Towers, Inc.
Mission Broadcasting, Inc.
KOLR - Springfield, MO
§141. 
 
 
Webster County, MO
American Towers, Inc.
Mission Broadcasting, Inc.
KCIT/KCPN-LP - Amarillo, TX
§142. 
 
 
Potter County, TX
American Towers, Inc.
Mission Broadcasting, Inc.
§143. **
 
 
Parmer County, TX
Bovina Translator Joint Venture
Mission Broadcasting, Inc.
§144. **
 
 
Curry County, NM
Marsh Media
Mission Broadcasting, Inc.
§145. **
 
 
One mile ESE of Guymon, OK
Panhandle Translator Joint Venture
Mission Broadcasting, Inc.
KAMC - Lubbock, TX
§146. 
 
 
Near 1201 84th Street, Lubbock, TX
American Towers, Inc.
Mission Broadcasting, Inc.
§147. **
 
(transmitter site)
ABC Bank Building, 1201 84th Street, Lubbock, TX
Charles Bevill and Glenna Bevill [possible new owners?]
Mission Broadcasting, Inc.
KHMT - Billings, MT
§148. 
 
 
Billings, MO
American Towers, Inc.
Mission Broadcasting, Inc.
*KTVE – El Dorado, AR
§149. 
 
 
412 Bolding Rd. Huttig AR
American Towers, Inc.
Mission Broadcasting, Inc.
KJBO-LP – Wichita Falls, TX
§150. 
 
 
3700 Onaway Trail
Andrews Tower Rental, Inc.
Mission Broadcasting, Inc.
KSAN – San Angelo, TX
§151. **
 
 
State Highway 158 and County Road 278, Runnels County, TX
Henry L. Stokes and Darlene Stokes
Mission Broadcasting, Inc.
§152. 
 
Ground Lease
Tom Green County, TX
Producers Livestock Auction Company
Mission Broadcasting, Inc.
WUTR - Utica, NY
       
§153. **
 
 
R.D. #1, Mohawk, NY
Janet R. Morgan-Hyer
Mission Broadcasting, Inc.
WYOU - Wilkes Barre - Scranton, PA
     
§154. **
 
 
Stroud Township, Monroe County, PA
LTS Enterprises, Inc.
Mission Broadcasting, Inc.
Mission Broadcasting, Inc.  –  Office Building
Mission Broadcasting, Inc.
§155. **
 
 
Suite 305, Brecksville Center Office Building, Brecksville Shopping Center,
Brecksville, Ohio
Brecksville Shopping Center, LTD.
Mission Broadcasting, Inc.



 


Scranton, PA (Facility ID No. 17010)


Facility Type
Call Sign
Exp Date5
DTV License (Channel 13)
WYOU
08/01/2007
UHF Translator Station
W19AR
08/01/2007
UHF Translator Station
W26AT
08/01/2007
UHF Translator Station
W54AV
08/01/2007
UHF Translator Station
W55AG
08/01/2007
UHF Translator Station
W60AH
08/01/2007
UHF Translator Station
W66AI
08/01/2007
TV Pickup
KA35173
08/01/2007
TV Pickup
KA35174
08/01/2007
TV Pickup
KA35184
08/01/2007
TV Pickup
KA35185
08/01/2007
TV Studio Transmitter Link
KGH69
08/01/2007
TV Intercity Relay
KGI49
08/01/2007
TV Intercity Relay
KHC88
08/01/2007
TV Pickup
KO9753
08/01/2007
TV Intercity Relay
WFD523
08/01/2007
TV Studio Transmitter Link
WLL212
08/01/2007
TV Intercity Relay
WLO276
08/01/2007
TV Intercity Relay
WLO277
08/01/2007
TV Studio Transmitter Link
WPNF884
08/01/2007



Erie, PA (Facility ID No. 19707)


Facility Type
Call Sign
Exp Date
DTV Construction Permit (Channel 22)
WFXP
---
DTV License (Channel 22)
WFXP
BLCDT-20081023ABA6
TV Studio Transmitter Link
WLD767
08/01/2007




--------------------------------------------------------------------------------

 
3           Leasehold mortgages will not be granted on tower sites if the
following conditions are met: (i) the land is owned by third parties; (ii) the
tower is owned by third parties; and (iii) Nexstar and/or Mission are not the
sole lessees of the tower.
 
 
4           Leases noted with a double asterisk (**) contain anti-assignment
provisions.
 
 
5 For all stations listed throughout this document, applications for renewal of
the stations’ analog licenses were filed prior to the final DTV transition
deadline of June 12, 2009.  As described in the “Station FCC Matters” notes that
follow, the FCC had not granted most of the Mission stations’ license renewal
applications by June 12, 2009.  Therefore, although Mission is authorized to
operate each station in a digital format pursuant either to a grant of a license
to cover its DTV construction permit or under program test authority, the
expiration dates associated with many of the licenses listed herein reflect
dates in the past because the underlying main station license renewal
applications have not yet been granted.  Under the FCC’s rules and policies, a
station may continue operating pursuant to the terms of its authorization while
its application for renewal is pending.
 
6 The FCC file numbers of pending applications are being provided.

 
 
 
 

Amarillo, TX (Facility ID No. 33722)


Facility Type
Call Sign
Exp Date
DTV Construction Permit (Channel 15)
KCIT
---
DTV License (Channel 15)
KCIT
BLCDT-20080519ABV
UHF Translator Low Power (Channel 33)
KCPN-LP
08/01/2006
UHF Translator Station
K30DZ
10/01/2006
UHF Translator Station
K35CG
08/01/2006
UHF Translator Station
K47DH
10/01/2006
Broadcast Auxiliary Low Power
BLP00781
08/01/2006
TV Intercity Relay
KLV74
08/01/2006
TV Intercity Relay
WHQ202
08/01/2006
TV Intercity Relay
WHQ206
08/01/2006
TV Intercity Relay
WHQ322
08/01/2006
TV Studio Transmitter Link
WLF362
08/01/2006
TV Intercity Relay
WLG893
08/01/2006
TV Intercity Relay
WLG897
08/01/2006



Wichita Falls, TX (Facility ID No. 7675)


Facility Type
Call Sign
Exp Date
DTV Construction Permit (Channel 15)
KJTL
---
DTV License (Channel 15)
KJTL
BLCDT-20090303ACS
UHF Translator Low Power (Channel 35)
KJBO-LP
08/01/2006
UHF Translator Station
K47DK
06/01/2006
UHF Translator Station
K53DS
06/01/2006
Broadcast Auxiliary Remote Pickup
KPG756
08/01/2006
TV Studio Transmitter Link
WLD942
08/01/2006
TV Studio Transmitter Link
WLJ748
08/01/2006



Joplin, MO (Facility ID No. 18283)


Facility Type
Call Sign
Exp Date
DTV Construction Permit (Channel 43)
KODE-TV
---
DTV License (Channel 43)
KODE-TV
BLCDT-20090424ABE
TV Pickup
KC62805
02/01/2006
Broadcast Auxiliary Remote Pickup
KPH932
02/01/2006
TV Pickup
KR7926
02/01/2006
Broadcast Auxiliary Remote Pickup
KTK819
02/01/2006
TV Intercity Relay
WQGL520
02/01/2006
Microwave Radio Station
WNEH385
04/28/2012
Microwave Radio Station
WNEH386
04/28/2012
Microwave Radio Station
WNEQ599
05/29/2012
Receive Only Earth Station
E060194
05/26/2021




 
 
 
 

Abilene, TX (Facility ID No. 306)


Facility Type
Call Sign
Exp Date
DTV License (Channel 29)
KRBC-TV
08/01/2014
STA for Low Power DTV Facility
KRBC-TV
BLDSTA-20090615ADY
Broadcast Auxiliary Remote Pickup
KG5819
08/01/2014
TV Intercity Relay
KHN21
08/01/2014
TV Studio Transmitter Link
KKT76
08/01/2014
Broadcast Auxiliary Remote Pickup
KLB583
08/01/2014
TV Intercity Relay
KLV58
08/01/2014
Broadcast Auxiliary Remote Pickup
KN6311
08/01/2014
Broadcast Auxiliary Remote Pickup
KN6312
08/01/2014
Broadcast Auxiliary Remote Pickup
KQS389
08/01/2014
Broadcast Auxiliary Remote Pickup
KQS390
08/01/2014
TV Pickup
KS5669
08/01/2014
Broadcast Auxiliary Remote Pickup
KYY221
08/01/2014



San Angelo, TX (Facility ID No. 307)


Facility Type
Call Sign
Exp Date
DTV Construction Permit (Channel 16)
KSAN-DT
---
DTV License (Channel 16)
KSAN-TV
BLCDT-20090205ABY
TV Pickup
KC26407
08/01/2006
TV Intercity Relay
WPOV531
08/01/2006
TV Studio Transmitter Link
WQHK704
08/01/2006



Lubbock, TX (Facility ID No. 40820)


Facility Type
Call Sign
Exp Date
DTV Construction Permit (Channel 27)
KAMC
---
DTV License (Channel 27)
KAMC
BLCDT-20080227ABN
TV Studio Transmitter Link
WPTG536
08/01/2006
TV Pickup
KP4947
08/01/2006
Land Mobile Radiolocation
WQDV325
11/07/2015
Receive-Only Earth Station
E050070
03/10/2020



Springfield, MO (Facility ID No. 28496)


Facility Type
Call Sign
Exp Date
DTV Construction Permit (Ch. 10, 26kw)
KOLR
---
DTV License (Ch. 10, 26kw)
KOLR
BLCDT-20090810ACN
Transmit-Receive Earth Station
E040154
05/06/2019
TV Pickup
KA88999
02/01/2006
Broadcast Auxiliary Remote Pickup
KPF925
02/01/2006
Broadcast Auxiliary Remote Pickup
KPJ906
02/01/2006
TV Intercity Relay
WPOT273
02/01/2006
TV Studio Transmitter Link
WRE38
02/01/2006
Industrial/Business Pool, Conventional
WQCB524
01/24/2015
Transmit-Receive Earth Station
E080083
06/04/2023 




 
 
 
 

Hardin, MT (Facility ID No. 47670)


Facility Type
Call Sign
Exp Date
DTV Construction Permit (Channel 22)
KHMT
---
DTV License (Channel 22)
KHMT
BLCDT-20090226AAD
Application for Digital Translator Station
NEW
BNPDTT-20090902ABD
TV Translator Relay
WPND875
04/01/2006
TV Translator Relay
WPND876
04/01/2006
TV Intercity Relay
WPQN938
04/01/2006
TV Intercity Relay
WPQQ770
04/01/2006
TV Intercity Relay
WPQQ983
04/01/2006
TV Intercity Relay
WQAU511
04/01/2006
TV Intercity Relay
WQGI395
04/01/2006



Terre Haute, IN (Facility ID No. 65247)


Facility Type
Call Sign
Exp Date
DTV Construction Permit (Channel 39)
WFXW
---
DTV License (Channel 39)
WFXW
BLCDT-20060618AAW
TV Pickup
KX3721
08/01/2005
TV Studio Transmitter Link
WQE49  
08/01/2005
TV Intercity Relay
WRS28  
08/01/2005
TV Intercity Relay
WRS29
08/01/2005



Utica, NY (Facility ID No. 57837)


Facility Type
Call Sign
Exp Date
DTV License (Channel 30)
WUTR
06/01/2007
Broadcast Auxiliary Remote Pickup
KC27630
06/01/2007
TV Pickup
KC26076
06/01/2007
Broadcast Auxiliary Remote Pickup
KPH708
06/01/2007
TV Intercity Relay
WEF91
06/01/2007
TV Intercity Relay
WEF92
06/01/2007
TV Intercity Relay
WLF784
06/01/2007
TV Intercity Relay
WLJ663
06/01/2007
Receive-Only Earth Station
E050367
12/02/2020
Receive-Only Earth Station
E865078
06/27/2022



Rockford, IL (Facility ID No. 72945)


Facility Type
Call Sign
Exp. Date
DTV License (Channel 16)
WTVO
12/01/2005
TV Pickup
KM3987
12/01/2005
TV Pickup
KM5296
12/01/2005




 
 
 
 

El Dorado, AR (Facility ID No. 35692)


Facility Type
Call Sign
Exp. Date
DTV License (Channel 27)
KTVE
06/01/2013
TV Intercity Relay
WFD558
06/01/2013
TV Studio Transmitter Link
WFD559
06/01/2013
TV Intercity Relay
WHY303
06/01/2013
TV Intercity Relay
WHY304
06/01/2013
TV Studio Transmitter Link
WHY305
06/01/2013
TV Studio Transmitter Link
WHY307
06/01/2013
TV Intercity Relay
WLF700
06/01/2013
TV Pickup
KB97347
06/01/2013
TV Studio Transmitter Link
KLV53
06/01/2013
Weather Radar
WPKU230
07/15/2012
Industrial Business Pool, Conventional
WPQA439
04/19/2015
Receive-Only Earth Station
E970385
06/30/2022
TV Studio Transmitter Link
WPXJ537
06/01/2013



FCC Authorizations of Nexstar Broadcasting, Inc.


Port Arthur, Texas (Facility ID No. 61214)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 40)
KBTV-TV
---
DTV License (Channel 40)
KBTV-TV
BLCDT-20090615ACC
TV Pickup
KB98129
08/01/2006
TV Studio Transmitter Link
KLA89
08/01/2006
TV Pickup
KT2456
08/01/2006
TV Intercity Relay
WLD443
08/01/2006
Weather Radar Station
WPWH542
11/18/2012



Wichita Falls, Texas (Facility ID No. 65370)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 28)
KFDX-TV
---
DTV License (Channel 28)
KFDX-TV
BLCDT-20090205ABU
Low Power Auxiliary
BLP00464
08/01/2006
TV Pickup
KB55270
08/01/2006
TV Pickup
KJ3525
08/01/2006
Auxiliary Remote Pickup
KLB725
08/01/2006



Lubbock, Texas (Facility ID No. 3660)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 40)
KLBK-TV
---
DTV License (Channel 40)
KLBK-TV
BLCDT-20080227ABM
Transmit/Receive Earth Station
E070257
01/08/2023
Television Translator Station
K44FG
08/01/2006
TV Pickup
KC62829
08/01/2006




 
 
 
 

Midland, Texas (Facility ID No. 35131)


Facility Type
Call Sign
Exp. Date
Original DTV Construction Permit (Ch. 26)
KMID
06/12/2009
DTV Construction Permit Mod (Channel 26)
KMID
BMPCDT-20081208ADC
STA for DTV Operations
KMID
BEDSTA-20090908ABQ
Receive Only Earth Station
E060057
02/23/2021
TV Translator Station License
K12FM
08/01/2006
TV Pickup
KB96686
08/01/2006
TV Studio Transmitter Link
WHG362
08/01/2006
TV Intercity Relay
WLE628
08/01/2006
TV Intercity Relay
WLE644
08/01/2006
TV Intercity Relay
WLF217
08/01/2006
Weather Radar Station
WPMY327
03/25/2014
TV Intercity Relay
WPYE578
08/01/2006



Abilene, Texas (Facility ID No. 59988)


Facility Type
Call Sign
Exp. Date
DTV License (Channel 24)
KTAB-TV
08/01/2014
STA for Low Power DTV Facility
KTAB-TV
BLDSTA-20090615ACV
Business Radio
KA51599
04/17/2014
TV Pickup
KS5717
08/01/2014
Business Radio
WGA708
04/17/2014
TV Studio Transmitter Link
WGH906
08/01/2014
TV Studio Transmitter Link
WQGH981
08/01/2014
TV Studio Transmitter Link
WQIW299
08/01/2014
Business Radio
WZJ613
04/17/2014



San Angelo, Texas (Facility ID No. 31114)
Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 11)
KLST
---
DTV License (Channel 11)
KLST
BLCDT-20090316ABJ
TV Pickup
KP8019
08/01/2006
TV Studio Transmitter Link
WGV763
08/01/2006
Auxiliary Remote Pickup
WQB259
08/01/2006
Auxiliary Remote Pickup
WQB296
08/01/2006



Texarkana, Texas (Facility ID No. 35648)


Facility Type
Call Sign
Exp. Date
DTV License (Channel 15)
KTAL-TV
08/01/2014
Transmit/Receive Earth Station License
E020155
09/06/2017
TV Pickup
KA88839
08/01/2014
TV Intercity Relay
WHB602
08/01/2014
TV Studio Transmitter Link
WHB603
08/01/2014
TV Studio Transmitter Link
WHB604
08/01/2014
TV Intercity Relay
WLP781
08/01/2014
TV Intercity Relay
WLP782
08/01/2014




 
 
 
 

Amarillo, Texas (Facility ID No. 8523)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 19)
KAMR-TV
---
DTV License (Channel 19)
KAMR-TV
BLCDT-20080519ACZ
Television Translator Station
K25CP
08/01/2006
Television Translator Station
K28BA
10/01/2006
Television Translator Station
K45BF
10/01/2006
Low Power Auxiliary
BLP01103
08/01/2006
Low Power Auxiliary
BPL00752
08/01/2006
TV Pickup
KA2113
08/01/2006
TV Pickup
KC25028
08/01/2006
TV Studio Transmitter Link
KKP50
08/01/2006
Weather Radar Station
KYV352
04/08/2011
TV Intercity Relay
WLL233
08/01/2006
TV Intercity Relay
WPNG524
08/01/2006
TV Studio Transmitter Link
WPQL768
08/01/2006
Microwave Radio Station
WNTF653
07/27/2010



Wilkes-Barre, Pennsylvania (Facility ID No. 71225)


Facility Type
Call Sign
Exp. Date
DTV License (Channel 11)
WBRE-TV
08/01/2007
TV Translator Station License
W24BL
08/01/2007
TV Translator Station License
W30AN
08/01/2007
TV Translator Station License
W51BP
08/01/2007
TV Translator Station License
W64AL
08/01/2007
Transmit-Only Earth Station License
E910642
11/01/2011
Transmit-Receive Earth Station License
E020058
05/03/2017
TV Pickup
KA35201
08/01/2007
TV Pickup
KA35245
08/01/2007
TV Pickup
KA74870
08/01/2007
TV Pickup
KC62824
08/01/2007
TV Pickup
KF5726
08/01/2007
TV Studio Transmitter Link
KGH66
08/01/2007
R/P Base Mobile System
KGU973
08/01/2007
TV Pickup
KK4138
08/01/2007
TV Pickup
KL2535
08/01/2007
TV Pickup
KP4407
08/01/2007
R/P Base Mobile System
KQB618
08/01/2007
TV Pickup
KR7688
08/01/2007
TV Pickup
KR7693
08/01/2007
TV Pickup
KR7771
08/01/2007
TV Pickup
KS2001
08/01/2007
TV Pickup
KY2899
08/01/2007
R/P Base Mobile System
KY5608
08/01/2007
TV Studio Transmitter Link
KZO21
08/01/2007
TV Intercity Relay
WFW575
08/01/2007
TV Intercity Relay
WGI290
08/01/2007
TV Intercity Relay
WHB674
08/01/2007
TV Intercity Relay
WLI324
08/01/2007
TV Intercity Relay
WLI325
08/01/2007
TV Intercity Relay
WLI337
08/01/2007
TV Intercity Relay
WMF322
08/01/2007
TV Studio Transmitter Link
WMF323
08/01/2007




 
 
 
 

Erie, Pennsylvania (Facility ID No. 65749)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 24)
WJET-TV
---
DTV License (Channel 24)
WJET-TV
BLCDT-20090615ACF
Receive Only Earth Station
E050369
12/05/2020
TV Pickup
KC26079
08/01/2007
TV Intercity Relay
WPJE618
08/01/2007
Weather Radar Station
WPOZ488
09/14/2014
R/P Base Mobile System
WSM744
08/01/2007



Lancaster, Pennsylvania (Facility ID No. 23338)


Facility Type
Call Sign
Exp. Date
DTV License (Channel 23)
WLYH-TV
08/01/2007
TV Pickup
KB55005
08/01/2007
TV Pickup
KB55006
08/01/2007
TV Pickup
KK4241
08/01/2007



Altoona, Pennsylvania (Facility ID No. 23341)


Facility Type
Call Sign
Exp. Date
DTV License (Channel 32)
WTAJ-TV
08/01/2007
Transmit-Receive Earth Station
E960484
09/20/2021
TV Pickup
KA88955
08/01/2007
TV Pickup
KB96844
08/01/2007
R/P Base Mobile System
KB97965
08/01/2007
R/P Base Mobile System
KC24269
08/01/2007
TV Studio Transmitter Link
KZB39
08/01/2007
TV Intercity Relay
WHS331
08/01/2007
TV Intercity Relay
WLI217
08/01/2007
TV Intercity Relay
WPJE457
08/01/2007
TV Intercity Relay
WPNF686
08/01/2007
TV Intercity Relay
WPNG696
08/01/2007
TV Intercity Relay
WPNG697
08/01/2007
TV Intercity Relay
WPNN748
08/01/2007
TV Studio Transmitter Link
WPZZ407
08/01/2007
TV Studio Transmitter Link
WQAH854
08/01/2007
Microwave License
WPNG671
07/24/2012




 
 
 
 

Rochester, New York (Facility ID No. 73964)


Facility Type
Call Sign
Exp. Date
DTV License (Channel 45)
WROC-TV
06/01/2007
Transmit/Receive Earth Station
E000660
12/12/2010
TV Pickup
KA4851
06/01/2007
TV Intercity Relay
KA6058
06/01/2007
TV Studio Transmitter Link
KEA91
06/01/2007
TV Pickup
KR4704
06/01/2007
TV Pickup
KR4705
06/01/2007
Auxiliary Remote Pickup
WHE925
06/01/2007
Auxiliary Remote Pickup
WHE926
06/01/2007
Private Operational Fixed Microwave
WPOU895
08/26/2019



Utica, New York (Facility ID No. 43424)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 27)
WFXV
---
DTV License (Channel 27)
WFXV
BLCDT-20090331ADG
LPTV Station (Channel 11)
WPNY-LP
06/01/2007
Television Translator Station
W31BP
06/01/2007
Television Translator Station
W53AM
06/01/2007
TV Intercity Relay
WPOP508
06/01/2007



Hagerstown, Maryland (Facility ID No. 25045)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 26)
WHAG-TV
---
DTV License (Channel 26)
WHAG-TV
BLCDT-20090612AFP
Transmit-Receive Earth Station
E030037
05/01/2018
TV Pickup
KC26220
10/01/2004
TV Studio Transmitter Link
WBI22
10/01/2004
TV Intercity Relay
WBI25
10/01/2004
TV Studio Transmitter Link
WPNJ935
10/01/2004
TV Pickup
WPXL303
10/01/2004
Business Radio License
WQDV772
11/09/2015



St. Joseph, Missouri (Facility ID No. 20427)


Facility Type
Call Sign
Exp. Date
STA for Low Power DTV Facility (Ch. 7)
KQTV
12/04/2009
DTV Construction Permit (Ch. 7)
KQTV
12/04/2009
DTV Maximization Permit (Ch. 7)
KQTV
09/03/2012
TV Pickup
KC26093
02/01/2006
Auxiliary Remote Pickup
KGJ814
02/01/2006
Auxiliary Remote Pickup
KJ5467
02/01/2006
Auxiliary Remote Pickup
KJ5469
02/01/2006
Auxiliary Remote Pickup
KK4811
02/01/2006
R/P Automatic Relay
KQB577
02/01/2006




 
 
 
 

Joplin, Missouri (Facility ID No. 67766)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 46)
KSNF
08/18/2009
STA for Low Power DTV (Channel 46)
KSNF
12/26/2009
TV Pickup
KW6078
02/01/2006
Weather Radar Station
WPMJ419
08/12/2013
TV Intercity Relay
WQGL521
02/01/2006
Business Radio
WQKB784
03/21/2019



Springfield, Missouri (Facility No. 3659)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 28)
KSFX-TV
---
DTV License (Channel 28)
KSFX-TV
BLCDT-20070213ABB
Receive-Only Earth Station
E030122
05/23/2018
Remote Pickup Base Station
KPJ259
02/01/2006
TV Studio Transmitter Link
WHS242
02/01/2006



Evansville, Indiana (Facility ID No. 3661)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 28)
WTVW
---
DTV License (Channel 28)
WTVW
BLCDT-20070612ABZ
TV Pickup
KA44252
08/01/2005
TV Pickup
KA44253
08/01/2005
TV Pickup
KA44254
08/01/2005
TV Studio Transmitter Link
KSI66
08/01/2005
TV Intercity Relay
WFD560
08/01/2005
TV Intercity Relay
WPNG530
08/01/2005



Terre Haute, Indiana (Facility ID No. 40426)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 36)
WTWO
---
DTV License (Channel 36)
WTWO
BLCDT-20090107AIQ
TV Pickup
KC26086
08/01/2005
TV Pickup
KK2587
08/01/2005
R/P Base Mobile System
KLH391
08/01/2005
TV Pickup
KW4107
08/01/2005
TV Pickup
KW4108
08/01/2005
TV Intercity Relay
WHF306
08/01/2005
TV Intercity Relay
WMU968
08/01/2005
Weather Radar Station
WPPH816
01/06/2015




 
 
 
 

Fort Wayne, Indiana (Facility ID No. 25040)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 36)
WFFT-TV
---
DTV License (Channel 36)
WFFT-TV
BLCDT-20090521AAQ



Springfield, Illinois (Facility ID No. 42116)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 13)
WCFN
---
DTV License (Channel 13)
WCFN
BLCDT-20090615ACD
TV Studio Transmitter Link
WLD973
12/01/2005



Rockford, Illinois (Facility ID No. 52408)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 42)
WQRF-TV
---
DTV License (Channel 42)
WQRF-TV
BLCDT-20070404ABY
TV Studio Transmitter Link
WDT860
12/01/2005



Peoria, Illinois (Facility ID No. 42121)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 30)
WMBD-TV
---
DTV License (Channel 30)
WMBD-TV
BLCDT-20061019ADD
TV Pickup
KA88843
12/01/2005
TV Pickup
KA88844
12/01/2005
TV Intercity Relay
KSI71
12/01/2005
TV Intercity Relay
KSI72
12/01/2005
TV Intercity Relay
KSI73
12/01/2005
Auxiliary Remote Pickup
KSJ777
12/01/2005
TV Studio Transmitter Link
KSK48
12/01/2005
TV Intercity Relay
WBJ984
12/01/2005
TV Intercity Relay
WBJ985
12/01/2005
TV Intercity Relay
WLG752
12/01/2005
TV Intercity Relay
WMU973
12/01/2005
TV Intercity Relay
WMV276
12/01/2005
TV Intercity Relay
WQGA585
12/01/2005
Business Radio
WNTX533
02/08/2010




 
 
 
 

Champaign, Illinois (Facility ID No. 42124)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 48)
WCIA
---
DTV License (Channel 48)
WCIA
BLCDT-20070612ABY
Transmit-Receive Earth Station
E920434
07/24/2017
Auxiliary Low Power Station
BLP00192
12/01/2005
Auxiliary Low Power Station
BLP00544
12/01/2005
Auxiliary Low Power Station
BLP00883
12/01/2005
Auxiliary Low Power Station
BLP00919
12/01/2005
Auxiliary Low Power Station
BLP01124
12/01/2005
Auxiliary Low Power Station
BLP01288
12/01/2005
TV Pickup
KA88970
12/01/2005
TV Pickup
KA95317
12/01/2005
TV Pickup
KC5875
12/01/2005
TV Studio Transmitter Link
KSG35
12/01/2005
TV Intercity Relay
KSI74
12/01/2005
TV Intercity Relay
KSI75
12/01/2005
TV Intercity Relay
KSI76
12/01/2005
TV Pickup
KW6065
12/01/2005
TV Pickup
KW6066
12/01/2005
TV Intercity Relay
WBJ983
12/01/2005
TV Intercity Relay
WBJ986
12/01/2005
TV Intercity Relay
WBJ987
12/01/2005
TV Intercity Relay
WBJ988
12/01/2005
TV Intercity Relay
WLG233
12/01/2005
TV Intercity Relay
WPNL408
12/01/2005
Business Radio
KAP730
12/01/2015



Dothan, Alabama (Facility ID No. 43846)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 21)
WDHN
---
DTV License (Channel 21)
WDHN
BLCDT-20090303ACR
Receive Only Earth Station
E050390
12/19/2020
TV Pickup
KY7799
04/01/2005




 
 
 
 

Fort Smith, Arkansas (Facility ID No. 29560)


Facility Type
Call Sign
Exp. Date
DTV License (Channel 27)
KFTA-TV
06/01/2013
DTV CP for Power Increase(Ch. 27)
KFTA-TV
---
DTV Power Increase License App. (Ch. 27)
KFTA-TV
BLCDT-20090331AEC
Transmit Receive Earth Station
E000609
11/13/2010
TV Studio Transmitter Link
WDD713
06/01/2013
Intercity Relay
WDT813
06/01/2013
Intercity Relay
WDT814
06/01/2013
Intercity Relay
WDT815
06/01/2013
Intercity Relay
WDT816
06/01/2013
TV Studio Transmitter Link
WDT850
06/01/2013
Intercity Relay
WPTG330
06/01/2013
Intercity Relay
WPTG331
06/01/2013
Intercity Relay
WPTG334
06/01/2013
Intercity Relay
WPTG339
06/01/2013
Intercity Relay
WPTN382
06/01/2013
Intercity Relay
WPTX765
06/01/2013
Auxiliary Remote Pickup
WPXN366
06/01/2013
Weather Radar Station
WPQJ586
08/09/2015



Rogers, Arkansas (Facility ID No. 29557)
 
Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 50)
KNWA-TV
---
DTV License (Channel 50)
KNWA-TV
BLCDT-20060915ANF
Intercity Relay
WPNF934
06/01/2005
Intercity Relay
WPNK630
06/01/2005
Auxiliary Remote Pickup
WPXV734
06/01/2005
Business Radio License
WPQX728
11/14/2010
TV Studio Transmitter Link
WQCG358
06/01/2005
Intercity Relay
WQEK477
06/01/2005
Intercity Relay
WQFP323
06/01/2005
TV Pickup
WQGL225
06/01/2005
Intercity Relay
WQHP517
06/01/2005
Intercity Relay
WQIA924
06/01/2005




 
 
 
 

Little Rock, Arkansas (Facility ID No. 33440)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 32)
KARK-TV
---
DTV License (Channel 32)
KARK-TV
BLCDT-20060504ABM
Transmit-Receive Earth Station
E010024
03/28/2011
TV Pickup
KA2132
06/01/2005
TV Pickup
KA2133
06/01/2005
TV Pickup
KA74957
06/01/2005
TV Pickup
KA74958
06/01/2005
TV Pickup
KE5898
06/01/2005
TV Pickup
KE8994
06/01/2005
Auxiliary Remote Pickup
KEH571
06/01/2005
Auxiliary Remote Pickup
KLB542
06/01/2005
TV Studio Transmitter Link
KLT43
06/01/2005
Auxiliary Remote Pickup
KPG254
06/01/2005
Auxiliary Remote Pickup
KPG803
06/01/2005
TV Pickup
KR9873
06/01/2005
TV Pickup
KS2058
06/01/2005
TV Pickup
KS2059
06/01/2005
Intercity Relay
WAY649
06/01/2005
Intercity Relay
WCG701
06/01/2005
Intercity Relay
WHB954
06/01/2005
Intercity Relay
WLG538
06/01/2005
Weather Radar Station
WPKU229
07/15/2012
Auxiliary Remote Pickup
WQA949
06/01/2005
Auxiliary Remote Pickup
WQA950
06/01/2005
Auxiliary Remote Pickup
WQA951
06/01/2005
Auxiliary Remote Pickup
WQA952
06/01/2005



Little Rock, Arkansas (Facility ID No. 37005)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 44)
KARZ-TV
---
DTV License (Channel 44)
KARZ-TV
BLCDT-20090615ACH
TV Studio Transmitter Link
WPNJ994
06/01/2013



West Monroe, Louisiana (Facility ID No. 3658)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 36)
KARD
---
DTV License (Channel 36)
KARD
BLCDT-20080116ABD
Auxiliary Remote Pickup
KPG931
06/01/2005
Auxiliary Remote Pickup
KPJ413
06/01/2005
TV Studio Transmitter Link
WHY494
06/01/2005
TV Intercity Relay
WHY662
06/01/2005
TV Studio Transmitter Link
WLE984
06/01/2005
TV Studio Transmitter Link
WLF699
06/01/2005
TV Studio Transmitter Link
WLQ852
06/01/2005


 
 
 
 

Billings, Montana (Facility ID No. 5243)


Facility Type
Call Sign
Exp. Date
DTV Construction Permit (Channel 18)
KSVI
---
DTV License (Channel 18)
KSVI
BLCDT-20090205ABS
Television Translator Station
K06AT
10/01/2014
Television Translator Station
K16DH
04/01/2006
Television Translator Station
K16DZ
04/01/2006
Television Translator Station
K19FF
04/01/2006
Television Translator Low Power Station
K25BP
04/01/2006
Television Translator Station
K27IM
04/01/2014
Television Translator Station
K33EA
04/01/2006
Television Translator Station
K58IH
04/01/2014
Television Translator Station
K66EQ
04/01/2006
Receive Only Earth Station
E040435
11/11/2019
TV Studio Transmitter Link
WGZ505
04/01/2006
TV Translator Relay
WHB781
04/01/2006
TV Translator Relay
WHQ291
04/01/2006
TV Studio Transmitter Link
WLE397
04/01/2006
TV Intercity Relay
WLE992
04/01/2006
TV Intercity Relay
WME778
04/01/2006
TV Studio Transmitter Link
WME779
04/01/2006
TV Studio Transmitter Link
WME780
04/01/2006
TV Translator Relay
WPJA562
04/01/2006
TV Intercity Relay
WPNH966
04/01/2006
TV Intercity Relay
WPQY442
04/01/2006
TV Intercity Relay
WPUI709
04/01/2006
TV Pickup
WPUQ395
04/01/2006



Jacksonville, Florida (Facility ID No. 29712)


Facility Type
Call Sign
Exp. Date
DTV License (Channel 34)
WCWJ
02/01/2013
Remote Pickup
WSM715
02/01/2013
TV Pickup
KS2063
02/01/2013
TV Pickup
KS2065
02/01/2013





 

 
 
 
 

SCHEDULE 5.17
 
SUBSIDIARIES
 
None.
 

 
 
 
 

SCHEDULE 5.17(c)
 
FCC DISCLOSURE
 
WYOU, Scranton, Pennsylvania


The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent”
programming.  On September 21, 2009, in response to a routine due diligence
request submitted by counsel to Mission, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against WYOU.7


WFXP, Erie, Pennsylvania


The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent”
programming.  On September 21, 2009, in response to a routine due diligence
request submitted by counsel to Mission, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against WFXP.


KCIT, Amarillo, Texas and KCPN-LP, Amarillo, Texas


The processing of the stations’ application for renewal of licenses is subject
to a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent”
programming.  On September 21, 2009, in response to a routine due diligence
request submitted by counsel to Mission, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against KCIT.
 



--------------------------------------------------------------------------------

 
7 It is the general policy of the Enforcement Bureau not to confirm or deny the
pendency of an investigation.
 

 
 
 
 

KJTL, Wichita Falls, Texas and KJBO-LP, Wichita Falls, Texas


The processing of the stations’ application for renewal of licenses is subject
to a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent”
programming.  On September 21, 2009, in response to a routine due diligence
request submitted by counsel to Mission, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against KJTL.


 
KODE-TV, Joplin, Missouri
 
The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent”
programming.  On September 21, 2009, in response to a routine due diligence
request submitted by counsel to Mission, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against KODE-TV.


KRBC-TV, Abilene, Texas
 
The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent”
programming.  On September 21, 2009, in response to a routine due diligence
request submitted by counsel to Mission, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against KRBC-TV.


 
KSAN-TV, San Angelo, Texas
 
The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent”
programming.  On September 21, 2009, in response to a routine due diligence
request submitted by counsel to Mission, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against KSAN-TV.

 
 
 
 

KAMC, Lubbock, Texas
 
The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent”
programming.  On September 21, 2009, in response to a routine due diligence
request submitted by counsel to Mission, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against KAMC.


 
KOLR, Springfield, Missouri
 
The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent”
programming.  On September 21, 2009, in response to a routine due diligence
request submitted by counsel to Mission, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against KOLR.


KOLR received a Notice of Apparent Liability (“NALF”) in connection with the
December 31, 2004 broadcast of Without a Trace, which aired at 9:00PM in central
and mountain time zones.    Mission was a party to the CBS affiliates’ Motion to
Vacate the Notice of Liability.  The Motion was filed on June 12, 2006.  This
matter remains pending.


On January 3, 2006, Cable America submitted a petition to deny KOLR’s license
renewal application.  Cable America raised issues with respect to Nexstar’s
relationship to Mission and Mission’s stations.  Mission filed an Opposition to
the Petition to Deny on March 23, 2006.  Cable America subsequently submitted a
motion to dismiss its petition to deny; however, the matter remains pending.


 
KHMT, Hardin, Montana
 
The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent”
programming.  On September 21, 2009, in response to a routine due diligence
request submitted by counsel to Mission, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against KHMT.


 
WFXW, Terre Haute, Indiana
 
The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent”
programming.  On September 21, 2009, in response to a routine due diligence
request submitted by counsel to Mission, a member of the FCC’s

 
 
 
 

Enforcement Bureau reported that there are one or more formal or informal
complaints currently pending against WFXW.


 
On August 11, 2006, the FCC issued a letter requesting information regarding the
station’s broadcast  of a news feature in a March 6, 2006 newscast concerning
General Mills.  The letter was prompted by a complaint from CMD, which  asserted
that the station broadcast the relevant segment without appropriate sponsorship
identification.  A timely response was filed and the matter remains pending.
 


 
WUTR, Utica, New York
 
The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent”
programming.  On September 21, 2009, in response to a routine due diligence
request submitted by counsel to Mission, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against WUTR.


 
WTVO, Rockford, Illinois
 
The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent”
programming.  On September 21, 2009, in response to a routine due diligence
request submitted by counsel to Mission, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against WTVO.


 
KTVE, El Dorado, Arkansas
 
On September 21, 2009, in response to a routine due diligence request submitted
by counsel to Mission, a member of the FCC’s Enforcement Bureau reported that
there are one or more formal or informal complaints currently pending against
KTVE.


 

 
 
 
 

SCHEDULE 5.21
 
NETWORK AFFILIATION AGREEMENTS
 
Network Affiliations Agreements
 
Station
 
Location
 
Network
 
Expiration
KCIT
  
Amarillo, TX
  
Fox
  
June 2010
KHMT
  
Billings, MT
  
Fox
  
June 2010
KJTL
  
Wichita Falls, TX-Lawton, OK
  
Fox
  
June 2010
WFXP
  
Erie, PA
  
Fox
  
June 2010
WFXW
  
Terre Haute, IN
  
Fox
  
June 2010
KSAN
  
San Angelo, TX
  
NBC
  
December 2010
KRBC
  
Abilene-Sweetwater, TX
  
NBC
  
December 2010
WUTR
  
Utica, NY
  
ABC
  
December 2010
WTVO
  
Rockford, IL
  
ABC
  
December 2010
KAMC
  
Lubbock, TX
  
ABC
  
December 2010
KCPN-LP
  
Amarillo, TX
  
MyNetworkTV
  
September 2011
KJBO-LP
  
Wichita Falls, TX-Lawton, OK
  
MyNetworkTV
  
September 2011
KTVE
  
Monroe, LA-El Dorado, AR
  
NBC
  
December 2011
KODE
  
Joplin, MO-Pittsburg, KS
  
ABC
  
December 2012
KOLR
  
Springfield, MO
  
CBS
  
June 2013
WYOU
  
Wilkes Barre-Scranton, PA
  
CBS
  
June 2015


 
 
 
 

SCHEDULE 6.17(a)
 
STATIONS WITH TOWERS, TRANSMITTERS OR TRANSLATORS
 
NEXSTAR TOWERS AND TRANSMITTERS


Station Call Sign
FCC ASR No.
Owner
Property Description
KAMR
1048587
American Tower
See Schedule 5.09 No. 60
KARD
1021563
American Tower
See Schedule 5.09 No. 62
KARK
1019242
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 8
KARZ8
1019242
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 8
KBTV
1267265
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 27
KFDX
1044169
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 28
KFTA
1038012
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 9
KLBK
1054347
American Tower
See Schedule 5.09 No. 63
KLST
1048460
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 34
KMID
1051488
Pinnacle
See Schedule 5.09 No. 77
KNWA
1238430
Clark Communications
See Schedule 5.09 No. 78
KQTV
1000389
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 38
KSFX
1028721
American Tower
See Schedule 5.09 No. 59
KSNF
1002544
Nexstar Broadcasting, Inc.9
See Schedule 5.09 No. 37
KSVI
1000794
American Tower
See Schedule 5.09 No. 66
KTAB
1215589
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 32
KTAL
1025912
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 11
WBRE
1027162
Mission Broadcasting, Inc.
See Schedule 5.09 No. 5
WCFN
1016051
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 24
WCIA
1016057
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 20
WCWJ
1025608
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 44
WDHN
1040389
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 39
WFFT
1034986
American Tower
See Schedule 5.09 No. 76
WFXV10
1003764
Mission Broadcasting, Inc.
See Schedule 5.09 No. 54
WHAG
1036848
American Tower
See Schedule 5.09 No. 56
WJET
1033280
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 6
WLYH
1036777
Clear Channel
See Schedule 5.09 No. 80
WMBD
1016047
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 26
WQRF
1035539
Mission Broadcasting, Inc.
See Schedule 5.09 No. 76
WROC
1003864
Nexstar Broadcasting, Inc. & WHEC TV LLC
See Schedule 5.09 No. 17
WTAJ
1026694
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 7
WTVW
1027511
American Tower
See Schedule 5.09 No. 58
WTWO
1027196
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 40
WPNY-LP11
1003764
Mission Broadcasting, Inc.
See Schedule 5.09 No. 54



NEXSTAR TRANSLATORS


Station Call Sign
Signal Identified
Equipment Location
KLBK
K44FG
Snyder, TX
KMID
K12FM
Fort Stockton, TX
KAMR
K25CP
Tulia, TX
KAMR
K28BA
San Jon, TX
KAMR
K45BF
Clovis, NM
WBRE
W24BL
Pottsville, PA
WBRE
W30AN
Williamsport, PA
WBRE
W51BP
Clarks Summit, PA
WBRE
W64AL
Stroudsburg, PA
WFXV
WPNY-LP
Utica, NY
WFXV
W31BP
Burlington, NY
WFXV
W53AM
Utica, NY
KSVI
K06AT
Sheridan, WY
KSVI
K16DH
Miles City, MT
KSVI
K16DZ
Hardin, MT
KSVI
K19FF
Miles City, MT
KSVI
K25BP
Hardin, MT
KSVI
K27IM
Billings, MT
KSVI
K33EA
Columbus, MT
KSVI
K58IH
Colstrip, MT
KSVI
K66EQ
Colstrip, MY





MISSION TOWERS AND TRANSMITTERS


Station Call Sign
FCC ASR No.
Owner
Property Description
KAMC
1054347
American Tower
See Schedule 5.09 No. 120
KCIT
1048587
American Tower
See Schedule 5.09 No. 116
KHMT
1026263
American Tower
See Schedule 5.09 No. 122
KJTL
1050255
Mission Broadcasting, Inc.
See Schedule 5.09 No. 113
KODE
1012933
Spectrasite/American Tower
See Schedule 5.09 No. 114
KOLR
1028721
American Tower
See Schedule 5.09 No. 115
KRBC12
1215589
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 32
KSAN
1054170
Producers Livestock Auction Company
See Schedule 5.09 No. 126
KTVE
1039950
American Tower
See Schedule 5.09 No. 123
WFXP13
1033280
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 6
WFXW
1027196
Mission Broadcasting, Inc.
See Schedule 5.09 No. 49
WTVO
1035539
Mission Broadcasting, Inc.
See Schedule 5.09 No. 55
WUTR
1003764
Mission Broadcasting, Inc.
See Schedule 5.09 No. 54
WYOU
1027162
Mission Broadcasting, Inc.
See Schedule 5.09 No. 45
KJBO-LP
1058252
Andrews Tower
See Schedule 5.09 No. 124
KCPN-LP
1048587
American Tower
See Schedule 5.09 No. 116





MISSION TRANSLATORS


 


 
Station Call Sign
Signal Identified
Equipment Location
WYOU
W19AR
Clarks Summit, PA
WYOU
W26AT
Williamsport, PA
WYOU
W54AV
Mansfield, PA
WYOU
W55AG
Williamsport, PA
WYOU
W60AH
Stroudsburg, PA
WYOU
W66AI
Pottsville, PA
KCIT
KCPN-LP
Amarillo, TX
KCIT
K30DZ
San Jon, NM
KCIT
K35CG
Bovina, TX
KCIT
K47DH
Clovis, NM
KJTL
KJBO-LP
Amarillo, TX
KJTL
K47DK
Grandfield, OK
KJTL
K53DS
Lawton, OK




--------------------------------------------------------------------------------

 
8           KARZ operated out of KARK facility.
 
9           Top 500 feet of tower collapsed on May 8, 2009; being rebuilt
approximately 10 feet away and will be assigned a new ASR number.
 
10           Tower owned by WUTR.
 
11           Tower owned by WUTR.
 
12           Tower operated by KTAB.
 
13           Tower owned by WJET.

 
 
 
 

SCHEDULE 6.17(b)
 
PETTY CASH ACCOUNTS
 

 
 
 
 

SCHEDULE 7.02(l)
 
EXISTING LIENS
 
§  
STC Broadcasting of Abilene, Inc., has a mortgage of record with The Chase
Manhattan Bank, dated 9/02/98 on the tower/transmitter site owned by Mission
Broadcasting, Inc., d/b/a KRBC in Abilene, Texas.

 

 
 
 
 

SCHEDULE 7.05(a)
 
EXISTING INDEBTEDNESS
 


 
§  
Mission Guarantees the 7% Senior Subordinated Notes and the 7% Senior
Subordinated PIK Notes issued by Nexstar Broadcasting, Inc.

 
§  
Mission Guarantees all obligations incurred by the Nexstar Entities under the
Nexstar Loan Documents.

 

 
 
 
 

SCHEDULE 7.06
 
AFFILIATE TRANSACTIONS
 
§  
See Schedule 1.01(A)



§  
Agreement between Mission Broadcasting of Wichita Falls, Inc., Mission
Broadcasting of Amarillo, Inc., Bastet Broadcasting, Inc., David Smith and
Nancie J. Smith dated as of January 1, 2001, as amended.

 

 
 
 
 

SCHEDULE 7.10
 
INVESTMENTS
 
None.
 



 
 
 
 

SCHEDULE 8.01(a)
 
NEXSTAR REPRESENTATIONS AND WARRANTIES
 


1.           Each Nexstar Entity (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization; (b) has
the corporate, limited liability company or partnership power and authority,
legal right and all governmental licenses, Authorizations, consents and
approvals to own (or hold under lease) and operate its property or assets and
conduct the business in which it is currently engaged except, with respect only
to such legal right and governmental licenses, Authorizations, consents and
approvals, where the failure to possess any such legal right or governmental
license, Authorization, consent or approvals could not reasonably be expected to
have a Material Adverse Effect (as defined in the Nexstar Credit Agreement); (c)
has the corporate, limited liability company or partnership power and authority,
legal right and all governmental licenses, Authorizations, consents and
approvals to execute, deliver, and perform its obligations under the Loan
Documents to which it is a party; (d) is duly qualified to do business as a
foreign entity, and licensed and in good standing, under the laws of each
jurisdiction where its ownership, lease or operation of property or the nature
or conduct of its business requires such qualification or license, except where
the failure so to qualify could not reasonably be expected to have a Material
Adverse Effect (as defined in the Nexstar Credit Agreement); and (e) is in
compliance, in all material respects, with all Requirements of Law; or
 
2.           The execution, delivery and performance by each Nexstar Entity of
each Loan Document to which such Nexstar Entity is a party have been duly
authorized by all necessary corporate, limited liability company or partnership
action, as the case may be, of such Nexstar Entity and does not and will not:
(a) contravene any terms of the Charter Documents (as defined in the Nexstar
Credit Agreement) of such Nexstar Entity, (b) conflict with or result in any
breach or contravention of, constitute (alone or with notice or lapse of time or
both) a default under or give rise to any right to accelerate any material
Contractual Obligation (as defined in the Nexstar Credit Agreement) of any
Nexstar Entity and will not result in, or require, the creation of any Lien on
any of their respective properties or any revenues, income or profits therefrom,
whether now owned or hereafter acquired pursuant to any Requirement of Law or
Contractual Obligation (as defined in the Nexstar Credit Agreement) (other than
pursuant to the Security Documents (as defined in the Nexstar Credit Agreement,
referred to herein as the “Nexstar Security Documents”)) to which such Nexstar
Entity is a party or any order, injunction, writ or decree of any Governmental
Authority to which such Nexstar Entity or its property is subject; or (c)
violate any Requirement of Law.  On or prior to the First Amendment Effective
Date, the Administrative Agent (as defined in the Nexstar Credit Agreement,
referred to herein as the “Nexstar Administrative Agent”) shall have received
copies of all Charter Documents (as defined in the Nexstar Credit Agreement) for
each Credit Party, as each such Charter Document is in effect on the First
Amendment Effective Date, including all schedules, exhibits, annexes and other
documents and instruments related thereto or in connection therewith; or
 
3.           No approval, consent, exemption, Authorization, or other action by,
or in respect of, or notice to, or filing with (or approvals required under
state blue sky securities laws) any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Nexstar Entity of any Nexstar Loan
Document to which it is a party, except that (i) certain of the Nexstar Loan
Documents may have to be filed with the FCC after the Effective Date and (ii)
the prior approval
 

 
 
 
 

of the FCC may be required for the Nexstar Lenders to exercise certain of their
rights with respect to the Stations (as defined in the Nexstar Credit
Agreement); or
 
4.           Each Loan Document to which any Nexstar Entity is a party
constitutes the legal, valid and binding obligation of such Nexstar Entity to
the extent such Nexstar Entity is a party thereto, enforceable against such
Nexstar Entity in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors' rights generally or by equitable principles of general
applicability; or
 
5.           There are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of each Nexstar Entity, threatened at law, in
equity, in arbitration or before any Governmental Authority, against any Nexstar
Entity or any of their respective properties or assets which: (a) purport to
affect or pertain to the Nexstar Credit Agreement or any Nexstar Loan Document,
or any of the transactions contemplated thereby; or (b) as to which there is a
reasonable possibility of an adverse determination, that if adversely
determined, could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect (as defined in the Nexstar Credit Agreement).  No
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of the Nexstar Credit Agreement
or any Nexstar Loan Document or directing that any transaction provided for
therein not be consummated as herein or therein provided; or
 
6.           No Default (as defined in the Nexstar Credit Agreement) exists or
will result from the incurring of any Nexstar Obligations by any Nexstar
Entity.  No Nexstar Entity is in default under or with respect to any
Contractual Obligation (as defined in the Nexstar Credit Agreement) in any
respect which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect (as defined in the Nexstar Credit Agreement); or
 
7.           Except as set forth on Schedule 5.07 to the Nexstar Credit
Agreement, each employee benefit plan (as defined in Section 3(3) of ERISA)
which any Nexstar Entity or any "ERISA Affiliate" (as defined in the Nexstar
Credit Agreement, referred to herein as a "Nexstar ERISA Affiliate") sponsors or
maintains, or to which any Nexstar Entity or any Nexstar ERISA Affiliate makes
or is making, or is obligated to make, contributions and includes any "Pension
Plan" (as defined in the Nexstar Credit Agreement, referred to herein as a
"Nexstar Pension Plan") or "Multiemployer Plan" (as defined in the Nexstar
Credit Agreement, referred to herein as a " Nexstar Multiemployer Plan") (such
employee benefit plan referred to herein as a " Nexstar Plan") is in compliance
in all material respects with the applicable provisions of ERISA, the Code and
other federal or state law.  Each Nexstar Plan which is intended to qualify
under Section 401(a) of the Code (i) has received a favorable determination
letter from the Internal Revenue Service or (ii) has been recently established
and has not received such a determination letter and such Nexstar Plan complies
with the requirements of Section 401(a) of the Code; and to the best knowledge
of each Nexstar Entity nothing has occurred which would cause the loss of such
qualification or the revocation of such determination letter.  There are no
pending or, to the best knowledge of each Nexstar Entity, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Nexstar Plan which has resulted, or could reasonably be expected to result,
in a Material Adverse Effect (as defined in the Nexstar Credit
Agreement).  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Nexstar Plan which has
resulted, or could reasonably be expected to result, in a Material Adverse
Effect (as defined in the Nexstar Credit Agreement).  No "ERISA Event" (as
defined in the Nexstar Credit Agreement, referred to herein as a "Nexstar ERISA
Event") has occurred or is reasonably expected to occur with respect to
 

 
 
 
 

any Nexstar Pension Plan or Nexstar Multiemployer Plan.  As of the date hereof,
no Nexstar Pension Plan has an "Unfunded Pension Liability" (as defined in the
Nexstar Credit Agreement, referred to herein as a "Nexstar Unfunded Pension
Plan").  No Nexstar Entity and no Nexstar ERISA Affiliate has incurred, nor
reasonably expects to incur, any material liability under Title IV of ERISA with
respect to any Nexstar Pension Plan.  No Nexstar Entity and no Nexstar ERISA
Affiliate has incurred nor reasonably expects to incur any material liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such material liability) under Section 4201 or 4243 of
ERISA with respect to a Nexstar Multiemployer Plan.  No Nexstar Entity and no
Nexstar ERISA Affiliate has transferred any Nexstar Unfunded Pension Liability
to any Person or otherwise engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA; or
 
8.           No Nexstar Entity is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock; or
 
9.           Each Nexstar Entity has good record and indefeasible title in fee
simple to, or a valid leasehold interest in, all its Real Property, and good
title to, a valid leasehold interest in, or a valid right to use, all its other
property and assets which are material to the operations of its businesses, in
each case subject only to Permitted Liens.  All Mortgaged Properties of the
Credit Parties as of December 15, 2009 are listed on Schedule 5.09 (except the
two properties listed on such schedule asterisked as not to be mortgaged).  The
list of real properties owned and leased on Schedule 5.09 is a true, accurate
and complete listing of all real property of the Credit Parties owned and/or
leased by any Credit Party on the First Amendment Effective Date.  The list of
repeaters, towers, transmitters and translators on Schedule 6.17(a) is a true,
accurate and complete list of all repeaters, towers, transmitters and
translators (other than any such equipment located on a motor vehicle which will
be subject to a Lien and security interest pursuant to Section 6.17(b)) owned
and/or leased by any Credit Party on the First Amendment Effective Date.  Each
Nexstar Entity has complied with all obligations under all leases to which it is
a party and all such leases are in full force and effect and (ii) each Nexstar
Entity enjoys peaceful and undisturbed possession under all such leases under
which it is a tenant, in each case except where the failure to comply or to
enjoy such possession, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect (as defined in the Nexstar Credit
Agreement).  As of the date of the Nexstar Credit Agreement, (i) no Nexstar
Entity has received any notice of, nor does any Credit Party have any knowledge
of, any pending or contemplated condemnation proceeding affecting any Real
Property owned by such Nexstar Entity or any sale or disposition thereof in lieu
of condemnation and (ii) no Nexstar Entity is obligated under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any of its Real Property or any interest therein.  Each Nexstar Entity owns,
or otherwise has the right to use, all trademarks, tradenames, copyrights,
technology, know-how and processes ("Nexstar Intellectual Property") necessary
for the conduct of its business as currently conducted except for those which
the failure to own or have the right to use, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect (as defined
in the Nexstar Credit Agreement).  Except for such claims that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect (as defined in the Nexstar Credit Agreement), no claim has been asserted
and is pending by any Person challenging or questioning the use of any such
Nexstar Intellectual Property or the validity or effectiveness of any such
Nexstar Intellectual Property, nor does any Nexstar Entity know of any valid
basis for any such claim.  Except for such infringements that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect (as defined in the Nexstar Credit Agreement), to the knowledge of each
Nexstar Entity,
 

 
 
 
 

the use of such Nexstar Intellectual Property by such Nexstar Entity does not
infringe on the rights of any Person; or
 
10.           Each Nexstar Entity has filed all federal and other material tax
returns and reports required to be filed and paid the tax thereon shown to be
due, and has paid all federal and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Nexstar Entity which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect (as defined in
the Nexstar Credit Agreement); or
 
11.           (a)           The Audited Financial Statements (as defined in the
Nexstar Credit Agreement) (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of the Nexstar
Entities as of the date thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and (iii)
show all material indebtedness and other liabilities, direct or contingent, of
the Nexstar Entities as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness, in each case to the extent required by
GAAP (so applied) to be shown therein.  (b)The unaudited consolidated balance
sheet of the Nexstar Entities, if any, most recently delivered to the Nexstar
Administrative Agent pursuant to Section 6.01(b) of the Nexstar Credit
Agreement, and the related consolidated statements of income or operations,
shareholders' equity and cash flows for the Fiscal Quarter ended on the date of
such balance sheet (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Nexstar
Entities as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year end audit adjustments. (b)  Since the date of the
Audited Financial Statements (as defined in the Nexstar Credit Agreement), there
has been no event or circumstance, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect (as
defined in the Nexstar Credit Agreement). (c)  Since the date of the Audited
Financial Statements (as defined in the Nexstar Credit Agreement), no Internal
Control Event has occurred that has had or could reasonably be expected to have
a Material Adverse Effect (as defined in the Nexstar Credit Agreement); or
 
12           All transactions contemplated by the Nexstar Credit Agreement and
the other Nexstar Loan Documents comply in all material respects with (a)
Regulations T, U and X of the Federal Reserve Board and (b) all other Applicable
Laws and any rules and regulations thereunder, except where the failure to
comply, in the case of this clause (b), could not reasonably be expected to have
a Material Adverse Effect (as defined in the Nexstar Credit Agreement); or
 
13.           No Nexstar Entity is an "investment company" within the meaning of
the Investment Company Act of 1940 or a "holding company," or a "subsidiary
company" of a "holding company," or an "affiliate" of a "holding company" or of
a "subsidiary company" of a "holding company," within the meaning of the Public
Utility Holding Company Act of 1935.  No Nexstar Entity is subject to regulation
under any other federal or state statute or regulation which limits its ability
to incur Indebtedness or Guaranty Obligations under any Nexstar Loan Document;
or
 

 
 
 
 

14.  All factual information (excluding, in any event, financial projections)
heretofore or contemporaneously herewith furnished by or on behalf of any
Nexstar Entity in writing to the Nexstar Administrative Agent or any Lender (as
defined in the Nexstar Credit Agreement) for purposes of or in connection with
the Nexstar Credit Agreement or any transaction contemplated thereby, and all
other such factual information hereafter furnished by or on behalf of any
Nexstar Entity to the Nexstar Administrative Agent or any Lender (as defined in
the Nexstar Credit Agreement) will be, true and accurate in every material
respect on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information, in the light of the circumstances existing at the time such
information was delivered, not misleading; or
 
15. The Nexstar Entities and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof no Credit Party has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect (as defined in the
Nexstar Credit Agreement).
 
16.           With respect to properties currently owned or operating by any
Nexstar Entity or any of their Subsidiaries, or to the knowledge of the Nexstar
Entities, any property formerly owned or operated by any Nexstar Entity or any
of its Subsidiaries: (i) no such property is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; (ii) to the knowledge of the Nexstar Entities,
(A) there are no and never have been any underground or above-ground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Nexstar Entity or any of its
Subsidiaries or on any property owned by another Credit Party or formerly owned
or operated by any Credit Party; (B) there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Credit Party or any
of its Subsidiaries; and (iii) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by any Credit Party or any of its Subsidiaries in excess of the
applicable legal limit, in each case of (a)(i) through (iii) above, other than
such matters which, individually or in the aggregate, could not reasonably be
expected to result in a liability to the Credit Parties, taken as a whole, in an
amount greater than $500,0000 during the term of the Nexstar Credit Agreement.
Neither any Nexstar Entity nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Nexstar Entity or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Credit Party or any of its Subsidiaries, in each case above, other than
such matters which, individually or in the aggregate, could not reasonably be
expected to result in a liability to the Credit Parties, taken as a whole, in an
amount greater than $500,000 during the term of the Nexstar Credit Agreement; or
 
17.           Each Nexstar Entity holds such validly issued FCC licenses and
Authorizations as are necessary to operate their respective Stations (the
"Nexstar Stations") as they are currently operated (collectively, the "Nexstar
FCC Licenses"), and each such Nexstar FCC
 

 
 
 
 

License is in full force and effect (it being recognized that, as indicated on
Schedules 5.16 and 5.17(c) to the Nexstar Credit Agreement, certain Nexstar
Stations are operating pursuant to Special Temporary Authority).  The Nexstar
Stations and the Nexstar FCC Licenses of each Nexstar Entity as of the First
Amendment Effective Date are listed on Schedule 5.16 to the Nexstar Credit
Agreement, and each of such Nexstar FCC Licenses has the expiration date
indicated on Schedule 5.16 to the Nexstar Credit Agreement.  No Credit Party has
knowledge of any condition imposed by the FCC as part of any Nexstar FCC License
which is neither set forth on the face thereof as issued by the FCC nor
contained in the rules and regulations of the FCC applicable generally to
stations of the type, nature, class or location of the Nexstar Station in
question.  Except as otherwise set forth on Schedules 5.17 and 5.17(c) to the
Nexstar Credit Agreement, each Nexstar Station has been and is being operated in
all material respects in accordance with the terms and conditions of the Nexstar
FCC Licenses applicable to it and the rules and regulations of the FCC and the
Communications Act.  Except as otherwise set forth on Schedules 5.16 and 5.17(c)
to the Nexstar Credit Agreement, no proceedings are pending or are threatened
which may result in the revocation, modification, non-renewal or suspension of
any of the Nexstar FCC Licenses, the denial of any pending applications, the
issuance of any cease and desist order or the imposition of any fines,
forfeitures or other administrative actions by the FCC with respect to any
Nexstar Station or its operation, other than any matters which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect (as defined in the Nexstar Credit Agreement) and proceedings affecting
the television broadcasting industry in general.  All reports, applications and
other documents required to be filed by the Nexstar Entities with the FCC with
respect to the Nexstar Stations have been timely filed, and all such reports,
applications and documents are true, correct and complete in all respects,
except where the failure to make such timely filing or any inaccuracy therein
could not reasonably be expected to have a Material Adverse Effect (as defined
in the Nexstar Credit Agreement), and except as otherwise set forth on Schedules
5.16 and 5.17(c) to the Nexstar Credit Agreement, no Credit Party has knowledge
of any matters which could reasonably be expected to result in the suspension or
revocation of or the refusal to renew any of the Nexstar FCC Licenses or the
imposition on any Nexstar Entity of any material fines or forfeitures by the
FCC, or which could reasonably be expected to result in the revocation,
rescission, reversal or modification of any Nexstar Station's authorization to
operate as currently authorized under the Communications Act and the policies,
rules and regulations of the FCC.  There are no unsatisfied or otherwise
outstanding citations issued by the FCC with respect to any Nexstar Station or
its operations.  The Nexstar Borrower has delivered to the Nexstar Lenders true
and complete copies of all Nexstar FCC Licenses (including any and all
amendments and other modifications thereto) and all pending applications
relating thereto. Non-U.S. voting interests held, directly or indirectly, by
entities other than ABRY L.P. II (as defined in the Nexstar Credit Agreement)
and ABRY L.P. III (as defined in the Nexstar Credit Agreement) are less than 25
percent of the Ultimate Nexstar Parent's total voting interests and the total
equity of the Ultimate Nexstar Parent held by non-U.S. citizens, directly or
indirectly, by entities other than ABRY L.P. II (as defined in the Nexstar
Credit Agreement) and ABRY L.P. III (as defined in the Nexstar Credit Agreement)
is less than 10.3 percent of the Ultimate Nexstar Parent's total equity;
 
18.           No Nexstar Entity has any Subsidiaries except, on the First
Amendment Effective Date, those Subsidiaries which are identified in Schedule
5.17 to the Nexstar Credit Agreement; or
 

 
 
 
 

19.           As of each date of Credit Event hereunder, each Nexstar Entity is
Solvent on a consolidated and consolidating basis, both before and after giving
effect to any transaction with respect to which this representation and warranty
is being made and to the incurrence of all Indebtedness, Guarantee Obligations
and other obligations incurred on such date in connection herewith and
therewith; or
 
20.           There are no labor controversies pending or, to the best knowledge
of each Nexstar Entity, threatened against any Nexstar Entity which could
reasonably be expected to have a Material Adverse Effect (as defined in the
Nexstar Credit Agreement); or
 
21.           The Pledge and Security Agreement (as defined in the Nexstar
Credit Agreement) is effective to create in favor of the Collateral Agent (as
defined in the Nexstar Credit Agreement, referred to herein as the “Nexstar
Collateral Agent”) or the Nexstar Administrative Agent, for the benefit of the
Nexstar Lenders, a legal, valid and enforceable security interest in the
collateral pledged thereunder and the Lien granted pursuant to the Pledge and
Security Agreement (as defined in the Nexstar Credit Agreement) constitutes a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of the pledgor or pledgors thereunder in such pledged
collateral and the proceeds thereof, in each case prior and superior in right to
any other Person.  The Security Agreement (as defined in the Nexstar Credit
Agreement) is effective to create in favor of the Nexstar Collateral Agent or
the Nexstar Administrative Agent, for the benefit of the Nexstar Lenders, a
legal, valid and enforceable security interest in the Security Agreement
Collateral (as defined in the Nexstar Credit Agreement)   and proceeds thereof
and the Lien granted pursuant to the Security Agreement (as defined in the
Nexstar Credit Agreement) constitutes a fully perfected Lien on, and security
interest in, all right, title and interest of the grantor or grantors thereunder
in such Collateral (as defined in the Nexstar Credit Agreement)  and the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to the rights of Persons pursuant to Permitted Liens (as
defined in the Nexstar Credit Agreement); or
 
22.           The Nexstar Borrower has delivered to the Nexstar Administrative
Agent an accurate and complete list, as of the First Amendment Effective Date,
of each effective Network Affiliation Agreement (as defined in the Nexstar
Credit Agreement)  and the expiration date therefor; or
 
23.           All of the material properties, equipment and systems of each
Nexstar Entity and the Nexstar Stations are, and all material properties,
equipment and systems to be added in connection with any contemplated Nexstar
Station expansion or construction will be, in condition which is sufficient for
the operation thereof in accordance with past practice of the Nexstar Station in
question and are and will be in compliance with all applicable standards, rules
or requirements imposed by (a) any governmental agency or authority including
without limitation the FCC and (b) any Nexstar FCC License, in each case except
where such noncompliance could not reasonably be expected to have a Material
Adverse Effect (as defined in the Nexstar Credit Agreement); or
 
24.           The Ultimate Nexstar Parent and its Subsidiaries (other than the
Nexstar Borrower) engage in no business activities (other than as contemplated
by the Nexstar Credit Agreement), and have (a) no significant assets other than
debt and equity securities of their respective Subsidiaries or (b) liabilities
other than (i) those liabilities permitted under this Agreement, the Nexstar
Loan Agreement, the other Loan Documents and the other Nexstar Loan Documents to
which they are each respectively a party, (ii) the Nexstar Guaranty of Mission
Obligations, and (iii) liabilities for the payment of taxes; or
 

 
 
 
 

25.           As of the First Amendment Effective Date, the information
contained in the most recently delivered Information Certificate (as defined in
the Nexstar Credit Agreement) is true, accurate and complete in all respects,
and thereafter the Information Certificate (as defined in the Nexstar Credit
Agreement), together with all other such information hereafter furnished by or
on behalf of any Nexstar Entity to the Nexstar Administrative Agent reflecting
any changes or additions to the Information Certificate (as defined in the
Nexstar Credit Agreement), shall be true, accurate and complete in all respects;
or
 
26.           Each Nexstar Entity maintains with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons; or
 
27.           The provisions of the Nexstar Security Documents are effective to
create in favor of the Nexstar Administrative Agent for the benefit of the
Secured Parties (as defined in the Nexstar Credit Agreement) a legal, valid and
enforceable first priority Lien (subject to Permitted Liens (as defined in the
Nexstar Credit Agreement)) on all right, title and interest of the respective
Nexstar Entities in the Collateral owned by each such Nexstar Entity as
described therein.  Except for filings completed prior to the First Amendment
Effective Date and as contemplated hereby and by the Nexstar Security Documents,
no filing or other action will be necessary to perfect or protect such Liens.
 
           28.           Full and complete copies of all Nexstar/Mission
Agreements in effect on the First Amendment Effective Date have been delivered
to the Nexstar Administrative Agent together with all exhibits, schedules,
annexes and other documents related thereto or executed in connection therewith.
 

 
 
 
 

SCHEDULE 8.01(b)
 
NEXSTAR COVENANTS
 
1.           The Nexstar Borrower shall deliver to the Nexstar Administrative
Agent with sufficient copies for each Lender (as defined in the Nexstar Credit
Agreement),  (a) as soon as available, but not later than 90 days after the end
of each Fiscal Year, (i) a copy of the audited consolidated balance sheet of the
Ultimate Nexstar Parent and its consolidated Subsidiaries as at the end of such
Fiscal Year and the related consolidated statements of income or operations,
shareholders' or members' equity and cash flows for such Fiscal Year, setting
forth in comparative form the figures for the previous Fiscal Year, and
accompanied by (A) a report and opinion of PricewaterhouseCoopers LLP or another
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Majority Lenders (as defined in the Nexstar Credit Agreement),
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any "going concern" or like qualification or exception or any qualification or
exception as to the scope of such audit and (B) an attestation report of
PricewaterhouseCoopers LLP or such other Registered Public Accounting Firm as to
the Ultimate Parent’s internal controls pursuant to Section 404 of Sarbanes
Oxley showing no Internal Control Event or Events, that, in the aggregate (1)
could reasonably be expected to have a Material Adverse Effect (as defined in
the Nexstar Credit Agreement, or (2) could reasonably be expected to permit the
occurrence of a Material Adverse Effect (as defined in the Nexstar Credit
Agreement) if left unremedied; (ii) a copy of the audited consolidated balance
sheet of the Nexstar Borrower and its consolidated Subsidiaries as at the end of
such Fiscal Year and the related consolidated statements of income or
operations, shareholders' or members' equity and cash flows for such Fiscal
Year, setting forth in comparative form the figures for the previous Fiscal
Year, and accompanied by a report and opinion of PricewaterhouseCoopers LLP or
another Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Majority Lenders (as defined in the Nexstar Credit
Agreement), which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any "going concern" or like qualification or exception or any
qualification or exception as to the scope of such audit; and (iii) a copy of
the annual budget for the Nexstar Borrower and its Subsidiaries for the next
Fiscal Year in form and detail acceptable to the Nexstar Administrative Agent.
(b) as soon as available, but not later than 45 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year, a copy of the unaudited
consolidated balance sheet of the Ultimate Nexstar Parent and its consolidated
Subsidiaries and of the Nexstar Borrower and its consolidated Subsidiaries as of
the end of such Fiscal Quarter and the related consolidated statements of income
or operations, shareholders' or members' equity and cash flows for the period
commencing on the first day and ending on the last day of such Fiscal Quarter,
and certified (in a certificate of the Ultimate Nexstar Parent or the Nexstar
Borrower, as the case may be, executed on behalf of such Nexstar Entity by a
Responsible Officer) as being complete and correct and fairly presenting in all
material respects, in accordance with GAAP (except for the absence of footnotes
and subject to normal year-end adjustments), the financial position and the
results of operations of the Ultimate Nexstar Parent and its consolidated
Subsidiaries and of the Nexstar Borrower and its consolidated Subsidiaries,
respectively; and (c) as soon as available, but not later than 30 days after the
end of each month, a copy of the unaudited consolidated balance sheet of the
Ultimate Nexstar Parent and its consolidated Subsidiaries and the Nexstar
Borrower and its consolidated Subsidiaries as of the end of such month and the
related statements of income, shareholders' or members' equity and cash flows
for the period commencing on the first day and ending on the last day of such
month, and certified (in a certificate of the Ultimate Nexstar Parent or the
Nexstar Borrower, as
 

 
 
 
 

the case may be, executed on behalf of such Nexstar Entity by a Responsible
Officer) as being complete and correct and fairly presenting in all material
respects, in accordance with GAAP (except for the absence of footnotes and
subject to normal year-end adjustments), the financial position and the results
of operations of the Ultimate Nexstar Parent and its consolidated Subsidiaries
and the Nexstar Borrower and its consolidated Subsidiaries, respectively.
 
2.           The Nexstar Borrower shall furnish to the Nexstar Administrative
Agent, with sufficient copies for each Lender (as defined in the Nexstar Credit
Agreement): (a) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) of the Nexstar Credit Agreement, a
Compliance Certificate (as defined in the Nexstar Credit Agreement) of the
Ultimate Nexstar Parent and the Borrower; (b) promptly after the same are sent,
copies of all financial statements and reports which any Nexstar Entity sends to
its shareholders, partners or members; and promptly after the same are filed,
copies of all financial statements and regular, periodical or special reports
which any Nexstar Entity may make to, or file with, the SEC, other than filings
on Form 11-K and S-8; (c) promptly, such additional business, financial and
other information with respect to the Ultimate Nexstar Parent, the Nexstar
Borrower or any of their respective Subsidiaries or Credit Parties as the
Nexstar Administrative Agent, at the request of any Lender (as defined in the
Nexstar Credit Agreement), may from time to time reasonably request; (d)
promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Nexstar Entity pursuant to the
terms of any indenture, loan or credit or similar agreement of such Nexstar
Entity; (e) promptly, and in any event within two Business Days after receipt
thereof by any Nexstar Entity, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Nexstar Entity; and (f) promptly upon receipt thereof, notice of any change in,
or change regarding, the credit ratings of any Nexstar Entity by Moody's or S &
P.
 
3.           The Nexstar Borrower, upon any Responsible Officer of any Nexstar
Entity obtaining knowledge thereof, shall give notice (accompanied by a
reasonably detailed explanation with respect thereto) to the Nexstar
Administrative Agent, the L/C Issuer and each Lender (as defined in the Nexstar
Credit Agreement): (a) promptly of the occurrence of any Default (as defined in
the Nexstar Credit Agreement) under the Nexstar Credit Agreement; (b) promptly
of any matter (i) that has resulted in a Material Adverse Effect (as defined in
the Nexstar Credit Agreement) or promptly after the assertion or occurrence
thereof, notice of any action or proceeding against or of any noncompliance by
any Credit Party or any of their Subsidiaries with any Environmental Law (ii)
that could (A) reasonably be expected to have a Material Adverse Effect (as
defined in the Nexstar Credit Agreement) or (B) cause any property described in
the Mortgages to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law; (c) promptly of any litigation,
arbitration, or governmental investigation or proceeding not previously
disclosed by the Nexstar Borrower to the Nexstar Lenders which has been
instituted or, to the knowledge of any Nexstar Entity, is threatened against any
Credit Party or to which any of their respective properties is subject (i) which
could reasonably be expected to have a Material Adverse Effect (as defined in
the Nexstar Credit Agreement) or (ii) which relates to the Nexstar Credit
Agreement, any other Nexstar Loan Document or any of the transactions
contemplated hereby; (d) promptly of any development which shall occur in any
litigation, arbitration, or governmental investigation or proceeding previously
disclosed by any Nexstar Entity to the Nexstar Lenders regarding any Credit
Party which could reasonably be expected to have a Material Adverse Effect (as
defined
 

 
 
 
 

in the Nexstar Credit Agreement); (e) promptly of any of the following events
affecting any Credit Party or any Nexstar ERISA Affiliate (but in no event more
than ten days after such event), together with a copy of any notice with respect
to such event that may be required to be filed with a Governmental Authority and
any notice delivered by a Governmental Authority to any Nexstar Entity or any
Nexstar ERISA Affiliate with respect to such event: (i) a Nexstar ERISA Event;
or (ii) any of the representations and warranties in Section 5.07 of the Nexstar
Credit Agreement ceasing to be true and correct; (f) promptly of any material
change in accounting policies or financial reporting practices by any Nexstar
Entity; or (g) (i) promptly notify the Agents and (ii) within 30 Business Days
notify the Nexstar Lenders of the occurrence of any of the following events
numbered (1) through (3) below; provided however, to the extent not previously
disclosed to the Nexstar Lenders, the Nexstar Borrower shall notify the Agents
and the Nexstar Lenders of the occurrence of any of the following events
numbered (1) through (3) below not less than two Business Days (or such lesser
notice prior to public disclosure as is reasonable under the circumstances)
prior to (A) the public announcement thereof by a representative of the Nexstar
Borrower, (B) the filing with the SEC or any other Governmental Authority of any
report or communication related thereto or (C) the submission of a Request for
Credit Extension: (1)any Internal Control Event (as defined in the Nexstar
Credit Agreement) (I) which is required to be publicly disclosed of which a
Responsible Officer (other than a Responsible Officer committing the fraud
constituting such Internal Control Event (as defined in the Nexstar Credit
Agreement)) has knowledge, (II) which the Nexstar Borrower intends to disclose
or (III) which has otherwise become known to the public (other than an Internal
Control Event (as defined in the Nexstar Credit Agreement) concerning
allegations of fraud that involve an amount less than $250,000), (2) any
Internal Control Event (as defined in the Nexstar Credit Agreement) of which a
Responsible Officer (other than a Responsible Officer committing the fraud
constituting such Internal Control Event (as defined in the Nexstar Credit
Agreement)) has knowledge which could reasonably be expected to have a Material
Adverse Effect (as defined in the Nexstar Credit Agreement), or (3) any Internal
Control Event (as defined in the Nexstar Credit Agreement) of which a
Responsible Officer (other than a Responsible Officer committing the fraud
constituting such Internal Control Event (as defined in the Nexstar Credit
Agreement)) has knowledge which includes a fraud allegation that could
reasonably be expected to involve an amount in excess of $5,000,000; or (h) as
soon as available, but in any event within 90 days after the end of each Fiscal
Year a report supplementing Schedule 5.09 of the Nexstar Credit Agreement,
Schedule 6.17(a) of the Nexstar Credit Agreement and Schedule 6.17(b) of the
Nexstar Credit Agreement, including an identification of all owned and leased
real property disposed of by any Credit Party or any Subsidiary thereof during
such fiscal year, a list and description (including the street address, county
or other relevant jurisdiction, state, record owner, and, in the case of leases
of property, lessee and expiration date) of all real property acquired or leased
during such fiscal year, all repeaters, towers, transmitters and translators,
all accounts and such other changes in any Collateral, and a description of such
other changes in the information included in such Schedules to the Nexstar
Credit Agreement as may be necessary for such Schedules to the Nexstar Credit
Agreement to be accurate and complete in all material respects as of the end of
such Fiscal Year, such report to be signed on the Nexstar Borrower's behalf by a
Responsible Officer of the Nexstar Borrower and to be in a form reasonably
satisfactory to the Nexstar Administrative Agent.
 
4.           As soon as possible and in any event within five days after the
receipt by any Nexstar Entity from the FCC or any other Governmental Authority
or filing or receipt thereof by
 

 
 
 
 

any Nexstar Entity, the Nexstar Borrower shall provide to the Nexstar Lenders
(a) any citation, notice of violation or order to show cause issued by the FCC
or any Governmental Authority with respect to any Nexstar Entity which is
available to any Nexstar Entity, in each case which could reasonably be expected
to have a Material Adverse Effect (as defined in the Nexstar Credit Agreement)
and (b) if applicable, a copy of any notice or application by any Nexstar Entity
requesting authority to or notifying the FCC of its intent to cease broadcasting
on any broadcast station for any period in excess of ten days.
 
5.           The Nexstar Borrower shall, and shall cause each of the Nexstar
Entities to, comply in all material respects with all terms and conditions of
all Nexstar FCC Licenses covering the Nexstar Stations, all Federal, state and
local laws, all rules, regulations and administrative orders of the FCC and all
state and local commissions or authorities which are applicable to any Credit
Party or the operation of the Nexstar Stations of any Nexstar Entity or other
Credit Party.
 
6.           As soon as possible and in any event within five days after the
receipt thereof by any Nexstar Entity, the Nexstar Borrower will give the
Nexstar Lenders notice of any lapse, termination or relinquishment of any
material License, permit or other Authorization from the FCC or other
Governmental Authority held by any Nexstar Entity or any failure of the FCC or
other Governmental Authority to renew or extend any such License, permit or
other Authorization for the usual period thereof and of any complaint or other
matter filed with or communicated to the FCC or other Governmental Authority, of
which any Nexstar Entity has knowledge and in any such case which could
reasonably be expected to have a Material Adverse Effect (as defined in the
Nexstar Credit Agreement).
 
7.           The Nexstar Borrower shall, and shall cause each of the Nexstar
Entities to, cause to be done at all times all things necessary to maintain and
preserve the corporate, limited liability company or partnership existence, as
the case may be, of each Nexstar Entity except to the extent otherwise permitted
pursuant to Section 7.04 of the Nexstar Credit Agreement.  The Ultimate Nexstar
Parent will continue to own and hold directly all of the outstanding shares of
Capital Stock of Nexstar Finance Holdings, and each of the Nexstar Entities
other than the Ultimate Nexstar Parent will continue to own and hold directly
all of the outstanding shares of Capital Stock of their respective Subsidiaries,
in each case as set forth on Schedule 5.17 to the Nexstar Credit Agreement,
except as otherwise permitted pursuant to Section 7.04 of the Nexstar Credit
Agreement.
 
8.  The Nexstar Borrower will, and will cause each of the Nexstar Entities to,
cause to be done at all times all things necessary to maintain and preserve the
rights and franchises of the Nexstar Entities to be duly qualified to do
business and be in good standing as a foreign corporation in each jurisdiction
where the nature of its business makes such qualification necessary and where
the failure to maintain and preserve or so qualify could reasonably be expected
to have a Material Adverse Effect (as defined in the Nexstar Credit Agreement).
 
9.  The Nexstar Borrower will, and will cause each of the Nexstar Entities to,
pay and discharge, as the same may become due and payable, all federal and
material state and local taxes, assessments, and other governmental charges or
levies against or on any of the income, profits or property of a Nexstar Entity,
as well as material claims of any kind which, if unpaid, might become a Lien
upon a Nexstar Entity's properties, and will pay (before they become delinquent)
all other material obligations and liabilities; provided, however, that the
foregoing shall not require any Nexstar Entity to pay or discharge any such tax,
assessment, charge, levy,
 

 
 
 
 

Lien, obligation or liability so long as such Nexstar Entity shall contest the
validity thereof in good faith by appropriate proceedings and shall set aside on
its books adequate reserves in accordance with GAAP.
 
10.           The Nexstar Borrower will, and will cause each of the Nexstar
Entities to, keep all of the material property and facilities that are useful
and necessary in the business of the Nexstar Entities and Mission Entities in
such condition as is sufficient for the operation of such business in the
ordinary course and will maintain such insurance as may be required by law and
such other insurance, to such extent and against such hazards and liabilities,
as is customarily maintained by companies similarly situated to the Nexstar
Entities, and such insurance shall name the Nexstar Administrative Agent, on
behalf of the Nexstar Lenders and Secured Parties (as defined in the Nexstar
Credit Agreement), as an additional insured or loss payee, as the case may be,
under all such insurance policies.
 
11.           The Nexstar Borrower will, and will cause each of the Nexstar
Entities to, comply with the Requirements of Law of any Governmental Authority,
the noncompliance with which could reasonably be expected to have a Material
Adverse Effect (as defined in the Nexstar Credit Agreement).
 
12.           (a) The Nexstar Borrower will, and will cause each of the Nexstar
Entities to, keep proper books and records reflecting all of their business
affairs and transactions in accordance with GAAP.  The Nexstar Borrower will,
and will cause each of the Nexstar Entities to, permit the Agents and their
Related Parties, or, after the occurrence and during the continuance of any
Default  (as defined in the Nexstar Credit Agreement) under Section 8.01 of the
Nexstar Credit Agreement, any Lender (as defined in the Nexstar Credit
Agreement) (or in each case any of their respective representatives or agents),
upon reasonable notice and at reasonable times and intervals during ordinary
business hours (or at any time if an Event of Default (as defined in the Nexstar
Credit Agreement) has occurred and is continuing), to visit all of their
offices, discuss their financial matters with their officers and, subject to the
right of representatives of the Nexstar Entities to be present, independent
accountants (and hereby authorizes such independent accountants to discuss their
financial matters with the Agents, their Related Parties, any Lender (as defined
in the Nexstar Credit Agreement) or its representatives pursuant to the
foregoing, such fees and costs of the Nexstar Borrower's and Nexstar Entities'
accountants to be paid by the Nexstar Borrower) and examine and make abstracts
or photocopies from any of their books or other corporate records (such
abstracts and copies shall be at the expense of the Nexstar Borrower);  (b)
Notwithstanding the foregoing or anything in the Nexstar Credit Agreement or in
any Nexstar Loan Document to the contrary, (i) except as provided in subsection
(c) below and so long as there exists no Event of Default (as defined in the
Nexstar Credit Agreement), the Nexstar Borrower shall not be required to pay the
expenses of any Agent or any of their Related Parties (or any of their
respective representatives or agents) for visits in excess of one visit per
Fiscal Year, and (ii) after the occurrence of an Event of Default (as defined in
the Nexstar Credit Agreement), such costs and expenses incurred by the Nexstar
Administrative Agent, its Related Parties and its representatives and agents in
exercising its rights from time to time as set forth in subsection (a) preceding
shall be paid by the Nexstar Borrower; (c) Notwithstanding the foregoing or
anything in the Nexstar Credit Agreement or in any Nexstar Loan Document to the
contrary, subsection (b)(i) preceding and the limitations in subsection (a)
preceding shall not apply to the Restructuring Advisor.  The Nexstar Borrower
will, and will cause each of the Nexstar Entities to, permit the Restructuring
Advisors at any time upon reasonable notice and at reasonable times and
intervals during ordinary business hours (or at any time if an Event of Default
(as defined in the Nexstar Credit Agreement) has occurred and is continuing), to
visit all of their offices, discuss their financial
 

 
 
 
 

matters with their officers and, subject to the right of representatives of the
Nexstar Entities to be present, independent accountants (and hereby authorizes
such independent accountants to discuss their financial matters with the Agents,
their Related Parties, any Lender (as defined in the Nexstar Credit Agreement)
or its representatives pursuant to the foregoing) and examine and make abstracts
or photocopies from any of their books or other corporate records, all at the
expense of the Nexstar Borrower.  The Nexstar Borrower shall promptly pay all
invoiced costs and expenses of any Restructuring Advisor engaged by the Nexstar
Administrative Agent and incurred from time to time (regardless of whether there
has occurred an Event of Default (as defined in the Nexstar Credit Agreement)).
 
13.           The Nexstar Borrower shall use, or cause its Subsidiaries to use,
the proceeds of the Nexstar Loans after the First Amendment Effective Date for
Capital Expenditures (as defined in the Nexstar Credit Agreement) permitted to
be made under the Nexstar Credit Agreement, working capital and other general
corporate requirements of the Nexstar Borrower and its Subsidiaries.
 
14.           The Nexstar Borrower will, and will cause each of the Nexstar
Entities to, for financial reporting purposes, cause (a) its and each of their
respective Subsidiaries' and Nexstar Entities' fiscal years to end on December
31 of each year and (b) its and each of their respective Subsidiaries' and
Nexstar Entities' fiscal quarters to end on March 31, June 31, September 30 and
December 31 of each year.
 
15.           (a) The Nexstar Borrower will, and will cause all other Nexstar
Entities and Credit Parties to, grant to the Nexstar Collateral Agent or the
Nexstar Administrative Agent, at the request of the Nexstar Administrative
Agent, for the benefit of the Secured Parties (as defined in the Nexstar Credit
Agreement), security interests and mortgages in such assets and properties of
the Nexstar Entities as are not covered by the Nexstar Security Documents, and
as may be requested from time to time by the Nexstar Administrative Agent or the
Majority Lenders (as defined in the Nexstar Credit Agreement) (collectively, the
"Nexstar Additional Security Documents").  All such security interests and
mortgages shall be granted pursuant to documentation reasonably satisfactory in
form and substance to the Nexstar Administrative Agent and the Nexstar Borrower
and shall constitute valid and enforceable perfected security interests and
mortgages superior to and prior to the rights of all third Persons and shall be
subject to no Liens except for Permitted Liens (as defined in the Nexstar Credit
Agreement).  The Nexstar Additional Security Documents or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Nexstar Collateral Agent or the Nexstar Administrative Agent, at the
request of the Nexstar Administrative Agent, required to be granted pursuant to
the Additional Security Documents and all taxes, fees and other charges payable
in connection therewith shall be paid in full. (b) The Nexstar Borrower will,
and will cause all other Nexstar Entities to, at the expense of the Nexstar
Borrower, make, execute, endorse, acknowledge, file and/or deliver to the
Nexstar Collateral Agent or the Nexstar Administrative Agent, at the request of
the Nexstar Administrative Agent, from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports
and other assurances or instruments and take such further steps relating to the
collateral covered by any of the Nexstar Security Documents or any Nexstar
Additional Security Documents as the Nexstar Collateral Agent or the Nexstar
Administrative Agent, at the request of the Nexstar Administrative Agent, may
reasonably require and as are reasonably satisfactory to the Nexstar
Borrower.  Furthermore, the Nexstar Borrower shall cause to be delivered to the
Nexstar
 

 
 
 
 

Collateral Agent or the Nexstar Administrative Agent, at the request of the
Nexstar Administrative Agent, such opinions of counsel, title insurance and
other related documents as may be reasonably requested by the Nexstar Collateral
Agent or the Nexstar Administrative Agent, at the request of the Nexstar
Administrative Agent, to assure itself that this provision has been complied
with.  Notwithstanding anything herein or in any Nexstar Loan Document to the
contrary, such information required to be delivered above shall include (without
limitation) the following:
 
(i)           Within 90 days after requested in writing by the Nexstar
Administrative Agent in its sole discretion, engineering, soils, environmental
and other reports as to all Real Properties subject to such request, from
professional firms acceptable to the Nexstar Administrative Agent, which report
shall identify existing and potential environmental concerns and shall quantify
related costs and liabilities, associated with any facilities of any Credit
Party or any of its respective Subsidiaries;
 
(ii)           Within 90 days after requested in writing by the Nexstar
Administrative Agent in its sole discretion, estoppel and consent agreements
executed by each of the lessors of any Leasehold Real Properties of any of the
Credit Parties subject to such request, along with (1) a memorandum of lease in
recordable form with respect to such leasehold interest, executed and
acknowledged by the owner of the affected real property, as lessor, or (2)
evidence that the applicable lease with respect to such leasehold interest or a
memorandum thereof has been recorded in all places necessary or desirable, in
the Nexstar Administrative Agent’s reasonable judgment, to give constructive
notice to third-party purchasers of such leasehold interest, or (3) if such
leasehold interest was acquired or subleased from the holder of a recorded
leasehold interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form satisfactory to the
Nexstar Administrative Agent; provided that in no event shall any Credit Party
be required to take any action, other than using its reasonable commercial
efforts, to obtain consents, estoppels, memorandums, assignments, etc. from
independent unaffiliated third parties with respect to its compliance with the
provisions of Schedule 8.01(b); and
 
(c)            Each Nexstar Entity will, and will cause each other Nexstar
Entity and all the Credit Parties to, at the expense of the Nexstar Borrower.
within 90 days after requested in writing by the Nexstar Administrative Agent in
its sole discretion, an appraisal of any one or more of the Real Properties of
any Credit Party requested by the Nexstar Administrative Agent which satisfies
the applicable requirements of the Real Estate Appraisal Reform Amendments of
the Financial Institution Reform, Recovery and Enforcement Act of 1989, each
such appraisal shall be from a Person acceptable to the Nexstar Administrative
Agent and which shall be in form and substance reasonably satisfactory to the
Nexstar Administrative Agent;
 
(d)           If at any time Nexstar Entity or any other Credit Party creates or
acquires any additional Subsidiary, such Nexstar Entity, will promptly notify
the Nexstar Administrative Agent thereof and cause such Subsidiary, within 30
days thereafter, to execute and deliver appropriate Guaranty Supplements, a
Joinder to Security Agreement and a Joinder to Pledge and Security Agreement (in
each case as defined in the Nexstar Credit Agreement) (provided that nothing in
this provision shall be deemed to permit the formation, creation or acquisition
of any additional Subsidiary).
 

 
 
 
 

(e)           Each of the Nexstar Entities agrees that each action required
above by this Schedule 8.01(b) shall be completed as soon as possible, but in no
event later than 90 days after such action is either requested to be taken by
the Nexstar Administrative Agent or the Majority Lenders (as defined in the
Nexstar Credit Agreement) or required to be taken by the applicable Nexstar
Entity pursuant to the terms of this Schedule.
 
(f)           Each of the Nexstar Entities agrees that upon the request of the
Nexstar Administrative Agent following the occurrence and during the continuance
of a Default (as defined in the Nexstar Credit Agreement), the Nexstar Borrower
shall, at the Nexstar Borrower’s expense:
 
(i)           promptly upon request therefor but in no event later than 10 days
after such request, furnish to the Nexstar Administrative Agent a description of
the real and personal properties of the Credit Parties and their respective
Subsidiaries in detail reasonably satisfactory to the Nexstar Administrative
Agent,
 
(ii)           promptly upon request therefor but in no event later than 30 days
after such request, duly execute and deliver, and cause each Credit Party (if it
has not already done so) to duly execute and deliver, to the Nexstar
Administrative Agent deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust, security agreement
supplements, intellectual property security agreement supplements and other
security and pledge agreements, as specified by and in form and substance
reasonably satisfactory to the Nexstar Administrative Agent (including delivery
of all Pledged Collateral (as defined in the Nexstar Credit Agreement) in and of
such Credit Party), and other instruments securing payment of all the Nexstar
Obligations of the Credit Parties under the Loan Documents and Nexstar Loan
Documents and constituting Liens on all such properties,
 
(iii)           promptly upon request therefor but in no event later than 30
days after such request, take, and cause each Credit Party to take, whatever
action (including the recording of mortgages, the filing of Uniform Commercial
Code financing statements, the giving of notices and the endorsement of notices
on title documents) may be necessary or advisable in the reasonable opinion of
the Nexstar Administrative Agent to vest in the Nexstar Collateral Agent or the
Nexstar Administrative Agent, at the request of the Nexstar Administrative
Agent, (or in any representative of the Nexstar Administrative Agent designated
by it) valid and subsisting Liens on the properties purported to be subject to
the deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages, leasehold deeds of trust, security agreement supplements,
intellectual property security agreement supplements and security and pledge
agreements delivered pursuant to this provision of Schedule 8.01(b) or
otherwise, enforceable against all third parties in accordance with their terms,
 
(iv)           promptly upon request therefor but in no event later than 30 days
after such request, deliver to the Nexstar Administrative Agent, upon the
request of the Nexstar Administrative Agent in its sole discretion, a signed
copy of an opinion, addressed to the Nexstar Administrative Agent and the other
Secured Parties (as defined in the Nexstar Credit Agreement), of counsel for
Credit Parties as to the matters contained in clauses (B) and (C) above, and as
to such
 

 
 
 
 

other matters as the Nexstar Administrative Agent may reasonably request, in
each case acceptable to the Nexstar Administrative Agent, and
 
(v)           as promptly as practicable after such request, deliver, upon the
request of the Nexstar Administrative Agent in its sole discretion, to the
Nexstar Administrative Agent with respect to each parcel of real property owned
or held by the Nexstar Borrower or any other Credit Party, title reports,
surveys and engineering, soils and other reports, and environmental assessment
reports, each in scope, form and substance satisfactory to the Nexstar
Administrative Agent, provided, however, that to the extent that any Nexstar
Entity shall have otherwise received any of the foregoing items with respect to
such real property, such items shall, promptly after the receipt thereof, be
delivered to the Nexstar Administrative Agent.
 
(g)           At any time upon request of the Nexstar Administrative Agent, the
Nexstar Entities will, will cause all other Credit Parties to, at the expense of
the Nexstar Borrower, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Nexstar
Administrative Agent may deem necessary or desirable in obtaining the full
benefits of, or (as applicable) in perfecting and preserving the Liens of, such
guaranties, deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold mortgages, leasehold deeds of trust, security agreement supplements,
intellectual property security agreement supplements and other security and
pledge agreements.
 
16.           The Nexstar Borrower will, and will cause each of the Nexstar
Entities to, comply fully and timely with Section 6.17 to the Nexstar Credit
Agreement with respect to those properties and assets of the Nexstar Entities
subject thereto.
 
17.           (a)           The Nexstar Borrower will, and will cause each of
the Nexstar Entities to, promptly after delivery of the items required by
Section 6.17 hereof but not later than December 31, 2009, deliver to the Nexstar
Administrative Agent UCC searches (and copies of filings contained therein),
Lien searches (and copies of filings contained therein) and other information
demonstrating compliance by each Credit Party with the terms and conditions of
Sections 6.17(b), (c), (d) and (e) and the other terms of the Nexstar Credit
Agreement and the other Nexstar Loan Documents to the extent that compliance
with the terms and conditions of such provision can be demonstrated through UCC
searches, other Lien searches or the particular information requested. (b)  The
Nexstar Entities will, promptly following receipt of the acknowledgment copy of
any financing statement filed under the Uniform Commercial Code in any
jurisdiction by or on behalf of the Secured Parties (as defined in the Nexstar
Credit Agreement), deliver to the Nexstar Administrative Agent a completed
request for information listing such financing statement and all other effective
financing statements filed in such jurisdiction that name any Nexstar Entity as
debtor, together with copies of such other financing statements.
 
18.           The Nexstar Borrower will, and will cause each of the Nexstar
Entities to, designate all Nexstar Obligations as “Designated Senior
Indebtedness” under, and defined in, all Unsecured Notes and any future Senior
Second Lien Secured Notes, Subordinated Notes (and any guaranties thereof) and
any other public indebtedness of the Nexstar Borrower or any other Nexstar
Entity (including, without limitation, guaranties) and all supplemental
indentures thereto.
 

 
 
 
 

19.           Commencing November 15, 2009, the Nexstar Borrower will, and will
cause each of the Nexstar Entities to, maintain all of their deposit accounts,
securities accounts and other operational bank accounts of all types of each of
the Credit Parties (except those accounts listed on Schedule 6.17(b) to the
Nexstar Credit Agreement, but only so long as each of such accounts listed on
Schedule 6.17(b) to the Nexstar Credit Agreement has daily amounts averaging an
amount to be agreed upon by the Nexstar Administrative Agent and the Nexstar
Borrower, which in no event will exceed $25,000 in such account) at Bank of
America and subject to a first and prior Lien and security interest in favor of
the Nexstar Administrative Agent for the benefit of the Secured Parties (as
defined in the Nexstar Credit Agreement) (on terms and conditions and subject to
documentation acceptable to the Nexstar Administrative Agent).
 
20.           The Nexstar Borrower will, and will cause each of the Nexstar
Entities to, comply, and cause all lessees and other Persons operating or
occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and environmental permits; obtain and renew all
environmental permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that none of the Nexstar Entities shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.
 
21.  The Nexstar Borrower will, and will cause each of the Nexstar Entities to,
at the request of the Nexstar Administrative Agent from time to time, provide to
the Nexstar Lenders within 60 days after such request, at the expense of the
Nexstar Borrower, an environmental site assessment report for any of its
properties described in such request, prepared by an environmental consulting
firm acceptable to the Nexstar Administrative Agent, indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance, removal
or remedial action in connection with any Hazardous Materials on such
properties; without limiting the generality of the foregoing, if the Nexstar
Administrative Agent determines at any time that a material risk exists that any
such report will not be provided within the time referred to above, the Nexstar
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Nexstar Borrower, and the Nexstar Borrower hereby
grants and agrees to cause any Subsidiary that owns any property described in
such request to grant at the time of such request to the Nexstar Administrative
Agent, the Nexstar Lenders, such firm and any agents or representatives thereof
an irrevocable non-exclusive license, subject to the rights of tenants, to enter
onto their respective properties to undertake such an assessment.
 
22. The Nexstar Borrower will, and will cause each of the Nexstar Entities to,
and shall use their best efforts to cause each Mission Entity to, promptly upon
request by the Nexstar Administrative Agent, or any Lender (as defined in the
Nexstar Credit Agreement) through the Nexstar Administrative Agent, (a) correct
any material defect or error that may be discovered in any Nexstar Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Nexstar Administrative Agent, or any Lender (as defined
in the Nexstar Credit Agreement) through the Nexstar Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Nexstar Loan Documents, (ii) to the fullest extent permitted
by Applicable Law, subject any Nexstar Entity’s or any of its Subsidiaries’
 

 
 
 
 

properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Nexstar Security Documents, (iii) perfect and
maintain the validity, effectiveness and priority of any of the Nexstar Security
Documents and any of the Liens intended to be created thereunder, (iv) provide
to the Nexstar Administrative Agent with respect to the Collateral from time to
time, the types of documents, instruments, policies, opinions, appraisals and
information described in Section 6.17 or otherwise as requested by the Nexstar
Administrative Agent and (v) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties (as defined in the
Nexstar Credit Agreement) the rights granted or now or hereafter intended to be
granted to the Secured Parties (as defined in the Nexstar Credit Agreement)
under any Nexstar Loan Document or under any other instrument executed in
connection with any Nexstar Loan Document to which any Nexstar Entity or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.  Notwithstanding the foregoing, in the event that any such requirement
requires the consent or acknowledgment of an unaffiliated independent third
party, the Nexstar Borrower shall only be required to use its commercially
reasonable efforts to obtain such consents or acknowledgments.
 
23.  The Nexstar Borrower will, and will cause each of the Nexstar Entities to,
make all payments and otherwise perform all obligations in respect of all leases
of real property to which the Nexstar Borrower or any of its Subsidiaries is a
party, keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Nexstar Administrative Agent of any default by any party
with respect to such leases and cooperate with the Nexstar Administrative Agent
in all respects to cure any such default, and cause each of its Subsidiaries to
do so, except, in any case, where the failure to do so, either individually or
in the aggregate, could not be reasonably likely to have a Material Adverse
Effect (as defined in the Nexstar Credit Agreement).
 
24.           The Nexstar Borrower shall, and shall cause each of the Nexstar
Entities to, use reasonable efforts to cooperate with the Restructuring Advisor
in all respects with respect to any matters in relation to the Nexstar Loans,
Credit Events (as defined in the Nexstar Credit Agreement) and the Nexstar Loan
Documents, provided that (i) such cooperation does not involve undue burden or
expense or require the engagement or services of any third parties and (ii) such
Restructuring Advisor shall have agreed in writing, for the benefit of the
Borrower, to be bound by the provisions of Section 10.07 of the Nexstar Credit
Agreement.
 
25.           The Nexstar Borrower will not directly or indirectly, alter in a
fundamental and substantial manner the character of the Television Broadcasting
Business of the Nexstar Entities, taken as a whole, or the Credit Parties, taken
as a whole, from that conducted immediately following the Effective Date.
 
26.           The Nexstar Borrower will not, and will not permit any Nexstar
Entity or Mission Entity to, create, incur, assume, or suffer to exist any Lien
upon any of their respective revenues, property (including fixed assets,
inventory, Real Property, intangible rights and Capital Stock) or other assets,
whether now owned or hereafter acquired, other than the following: (a) Liens in
existence on the First Amendment Effective Date and disclosed on Schedule 7.02
of the Nexstar Credit Agreement; (b) Liens for taxes, assessments or other
governmental charges or levies to the extent that payment thereof shall not at
the time be required to be made in accordance with the provisions of Section
6.09 of the Nexstar Credit Agreement; (c) Liens encumbering property of any such
Nexstar Entity consisting of carriers, warehousemen, mechanics, materialmen,
repairmen and landlords and other Liens arising by operation of law and incurred
in the ordinary course of business for sums which are not overdue
 

 
 
 
 

or which are being contested in good faith by appropriate proceedings and (if so
contested) for which appropriate reserves with respect thereto have been
established and maintained on the books of such Nexstar Entity in accordance
with GAAP; (d) Liens encumbering property of any Nexstar Entity incurred in the
ordinary course of business in connection with workers' compensation,
unemployment insurance, or other forms of governmental insurance or benefits, or
to secure performance of bids, tenders, statutory obligations, leases, and
contracts (other than for Indebtedness) entered into in the ordinary course of
business of such Nexstar Entity; (e) easements, rights-of-way, reservations,
permits, servitudes, zoning and similar restrictions and other similar
encumbrances or title defects and Permitted Encumbrances (as defined in the
Nexstar Credit Agreement) (i) described in the New Mortgage Policies (as defined
in the Nexstar Credit Agreement) or (ii) which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of any Nexstar Entity; (f) judgment Liens securing amounts not in
excess of (i) $4,000,000 and (x) in existence less than 30 days after the entry
thereof, (y) with respect to which execution has been stayed or (z) with respect
to which the appropriate insurance carrier has agreed in writing that there is
coverage by insurance or (ii) $4,000,000 in the aggregate at any time
outstanding for all Credit Parties; (g) Liens securing documentary letters of
credit; provided such Liens attach only to the property or goods to which such
letter of credit relates; (h) purchase money security interests encumbering
equipment, furniture, machinery or other assets by the Nexstar Borrower or its
Subsidiaries for normal business purposes, provided that such security interests
and Liens hereunder together with security interests and Liens permitted by
Section 7.02(a) of the Nexstar Credit Agreement, do not secure amounts in excess
of $4,000,000 in the aggregate at any time outstanding for the Credit Parties;
(i) interests in Leaseholds under which a Nexstar Entity is a lessor, provided
such Leaseholds are otherwise not prohibited by the terms of the Nexstar Credit
Agreement; (j) second priority Liens on the assets of the Nexstar Entities
securing Senior Second Lien Secured Notes, in each case to the extent such
Indebtedness is issued in accordance with Section 7.05(s); and (k) Liens created
by the Nexstar Security Documents.
 
27.  The Nexstar Borrower will not, and will not suffer or permit any Nexstar
Entity to directly or indirectly, make any Disposition or enter into any
agreement to make any Disposition, except: (a) any Nexstar Entity may make and
agree to make Dispositions to Wholly-Owned Subsidiaries of the Borrower that are
Guarantors, or the Borrower after prior written notice to the Nexstar
Administrative Agent describing the Disposition and compliance by the transferee
with the applicable terms of the Nexstar Security Documents; (b) so long as no
Default (as defined in the Nexstar Credit Agreement) exists before and after
giving pro forma effect thereto, the Nexstar Borrower or any Subsidiary of the
Nexstar Borrower may agree to and make Dispositions of Stations, assets and
properties, including without limitation Real Properties, so long as (i) all
proceeds and compensation received for each such Disposition is 100% cash, (ii)
100% of the Net Cash Proceeds are used to prepay the Loans in accordance with
the terms of Section 2.06(b) and Section 10.19(b) of the Nexstar Credit
Agreement (except as provided in Section 2.06(b) and Section 10.19(b) of the
Nexstar Credit Agreement), (iii) any television station owned by the Borrower in
the same market is sold by the Borrower concurrently with the Disposition of any
television station owned by the Nexstar Borrower (and in accordance with the
terms of this Agreement), and (iv) at least 5 Business Days prior to the
consummation of any proposed Disposition, or at such later time as agreed to by
the Nexstar Administrative Agent, the Nexstar Borrower shall have delivered to
the Nexstar Administrative Agent a certificate of the Nexstar Borrower executed
on its behalf by a Responsible Officer of the Borrower, which
 

 
 
 
 

certificate shall contain (A) financial projections of the Nexstar Borrower and
its Subsidiaries attached to such certificate which have been prepared on a Pro
Forma Basis (as defined in the Nexstar Credit Agreement) (giving effect to the
consummation of such Disposition and any related repayment of Indebtedness) for
the period from the proposed date of the consummation of any proposed
Disposition to the Maturity Date of the latest to mature of the Loans
demonstrating compliance for such period with the covenants set forth in Section
7.09 of the Nexstar Credit Agreement, (B) a certification to the Nexstar
Administrative Agent and the Nexstar Lenders that all representations and
warranties set forth in the Nexstar Credit Agreement and the other Nexstar Loan
Documents are true and correct as of such date and will be true and correct both
before and after giving effect to such Disposition and (C) a certification that
no Default (as defined in the Nexstar Credit Agreement) exists both before and
after giving effect to such Disposition; (c) Dispositions permitted by Section
7.04(c) and (d) of the Nexstar Credit Agreement; (d) Dispositions of cash or
Cash Equivalents, unless such cash or Cash Equivalents are in a Cash Collateral
Account or otherwise prohibited under the Nexstar Credit Agreement or the other
Nexstar Loan Documents; and (e) so long as (i) no Default (as defined in the
Nexstar Credit Agreement) exists both before and after giving effect thereto,
(ii) all proceeds and compensation received for such each such Disposition is
100% cash, (iii) 100% of the Net Cash Proceeds are used to prepay the Loans in
accordance with the terms of Section 2.06(b) and Section 10.19(b) of the Nexstar
Credit Agreement (except as provided in Section 2.06(b) and Section 10.19(b) of
the Nexstar Credit Agreement) and (iv) any television station owned by
the  Borrower in the same market is sold by the Nexstar Borrower concurrently
with such Disposition and in accordance with the terms of the Nexstar Credit
Agreement, Dispositions consisting of Sale and Leaseback Transactions effected
on terms and conditions satisfactory to, and with the prior written consent of,
the Nexstar Administrative Agent and the Majority Lenders (as defined in the
Nexstar Credit Agreement).
 
28.           The Nexstar Borrower will not, and will not suffer or permit any
Nexstar Entity to directly or indirectly, (1) wind up, liquidate or dissolve
themselves (or enter into any agreement to take any such action), or (2) make
any Acquisition, or enter into any agreement to make any Acquisition, or (3)
convey, sell, transfer, lease or otherwise dispose of all or substantially all
of their respective assets, either in one transaction or a series of related
transactions, to any other Person or Persons, or (4) form, create or acquire any
new Subsidiary (whether a non Wholly-Owned Subsidiary or Wholly-Owned
Subsidiary) or minority equity interest, or commit to do any of the foregoing,
except: (a) the Nexstar Entities may make Dispositions permitted under Section
7.03 of the Nexstar Credit Agreement; (b) so long as no Default (as defined in
the Nexstar Credit Agreement) exists both before and after giving effect
thereto, the entering into by the Nexstar Borrower or any of its Wholly-Owned
Subsidiaries, after the Effective Date, of any Local Marketing Agreement, Joint
Sales Agreement and/or Shared Services Agreement with respect to a television
broadcasting station (other than in connection with a Disposition) owned by a
third Person that is not an Affiliate of any Credit Party (prior to giving
effect to such contemplated agreement); provided that at least 5 Business Days
prior to both the entering into commitment to enter into any transactions or
series of related transactions and the consummation of any such proposed
transaction or series of related transactions, or at such later time as agreed
to by the Nexstar Administrative Agent, the Nexstar Borrower shall have
delivered to the Nexstar Administrative Agent, (1) a certificate of the Nexstar
Borrower executed on its behalf by a Responsible Officer of the Nexstar
Borrower, certifying (x) that the financial projections attached thereto have
been prepared on a Pro Forma Basis (as defined in the Nexstar Credit Agreement)
in good faith after inclusion of the full transaction or series of related
transactions and all related borrowings and other transactions in connection
therewith for the
 

 
 
 
 

period from the date of the actual or anticipated, as applicable, consummation
of the proposed transaction or series of related transactions to the Maturity
Date for the latest to mature of the Loans, and (y) that no Default (as defined
in the Nexstar Credit Agreement) exists or is projected to exist both before and
after giving effect to the consummation of such transaction or series of related
transactions after giving effect to the full transaction or series of related
transactions and all related borrowings and other transactions in connection
therewith; (c) any Subsidiary of the Nexstar Borrower may merge with and into,
or be dissolved or liquidated into, the Nexstar Borrower so long as (i) the
Nexstar Borrower is the surviving Person of any such merger, dissolution or
liquidation and (ii) the Nexstar Borrower complies with the relevant provisions
of the Nexstar Security Documents to which it is a party so that the security
interests granted to the Nexstar Collateral Agent or the Nexstar Administrative
Agent pursuant to such Nexstar Security Documents in the assets of such merged,
dissolved or liquidated Subsidiary so merged shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such merger, dissolution or liquidation); (d) any Subsidiary of the Nexstar
Borrower may merge with and into, or be dissolved or liquidated into, any
Wholly-Owned Subsidiary of the Nexstar Borrower that is a Guarantor so long as
(i) such Wholly-Owned Subsidiary of the Nexstar Borrower is the surviving
corporation of such merger, dissolution or liquidation and (ii) the acquiring
Wholly-Owned Subsidiary complies with the relevant provisions of the Nexstar
Security Documents to which it is a party so that the security interests granted
to the Nexstar Collateral Agent or the Nexstar Administrative Agent pursuant to
such Nexstar Security Documents in the assets of such merged, dissolved or
liquidated Subsidiary shall remain in full force and effect and perfected (to at
least the same extent as in effect immediately prior to such merger, dissolution
or liquidation); (e) with respect to any Station owned by any Mission Entity,
the Nexstar Borrower may (subject to the FCC's rules and regulations) enter into
a Local Marketing Agreement, Joint Sales Agreement and/or Shared Services
Agreement with any Mission Entity, provided that (i) such Local Marketing
Agreement, Joint Sales Agreement and/or Shared Services Agreement shall
specifically permit the assignment to, and first priority Liens and security
interests by, the Nexstar Administrative Agent and/or Nexstar Collateral Agent
for the benefit of the Secured Parties (as defined in the Nexstar Credit
Agreement) to secure the Nexstar Obligations, (ii) not less than 5 Business Days
prior to the entering into of such agreement, the Nexstar Borrower shall have
delivered to the Nexstar Administrative Agent a certificate of the Nexstar
Borrower executed on its behalf by a Responsible Officer of the Nexstar
Borrower, which certificate shall contain (A) a summary of the terms of such
agreement comparing it to the agreement (if any) that such agreement is
replacing, (B) such other information reasonably requested by the Nexstar
Administrative Agent and (C) a certification that no Default (as defined in the
Nexstar Credit Agreement)  exists both before and after giving effect to such
agreement; and (f) Settlement Securities acquired from time to time by any
Nexstar Entity in good faith.
 
29.           The Nexstar Borrower will not, and will not suffer or permit any
other Nexstar Entity to, create, incur, issue, assume, suffer to exist, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except: (l) Indebtedness existing on the First Amendment Effective
Date and described on Schedule 7.05(l) to the Nexstar Credit Agreement without
any modifications, amendments, consents, waivers, refinancings, refundings,
renewals or extensions thereof; provided that immaterial clarifying amendments
correcting errors shall be permitted, so long as in each case no fee is payable
in connection therewith; (m) Indebtedness incurred pursuant to any Nexstar Loan
Document; (n) Indebtedness of any Nexstar Entity owing
 

 
 
 
 

to the Nexstar Borrower or any Wholly-Owned Subsidiary of the Borrower that is a
Guarantor, provided that any such Indebtedness (i) is permitted to be advanced
by the Borrower or such Wholly-Owned Subsidiary pursuant to the provisions of
Section 7.11 of the Nexstar Credit Agreement and (ii) is not subordinated to any
other Indebtedness of the obligor (other than the Nexstar Obligations); (o) so
long as no Event of Default (as defined in the Nexstar Credit Agreement) exists
both before and after giving effect to the incurrence thereof, Indebtedness of
the Nexstar Borrower and/or its Subsidiaries secured by Liens permitted
by Section 7.02(h) of the Nexstar Credit Agreement, in an aggregate amount
outstanding not in excess of $4,000,000 in the aggregate at any time outstanding
for the Credit Parties; (p) so long as no Event of Default (as defined in the
Nexstar Credit Agreement) exists both before and after giving effect to the
incurrence thereof, Interest Rate Protection Agreements required hereunder or in
respect of Indebtedness otherwise permitted hereby so long as such agreements
are not entered into for speculative purposes and the Borrower is in compliance
with Section 6.15 of the Nexstar Credit Agreement after giving effect thereto;
(q) Capital Lease Obligations and other Indebtedness (other than Indebtedness
for borrowed money) of the Nexstar Borrower and/or its Subsidiaries in an amount
not to exceed $2,500,000 in the aggregate for the Nexstar Borrower and its
Subsidiaries at any time outstanding, such maximum amount to be reduced by the
aggregate principal amount of Indebtedness of any Mission Entity permitted under
Section 7.05(q) of the Mission Credit Agreement outstanding at any time; (r) (i)
Guaranty Obligations of the Nexstar Entities (other than the Nexstar Borrower)
with respect to Senior Second Lien Secured Notes incurred in accordance with the
terms of Section 7.05(s) and (ii) subordinated Guaranty Obligations of the
Nexstar Entities (other than the Nexstar Borrower) with respect to Subordinated
Notes incurred in accordance with the terms of Section 7.05(s) (subordinated on
terms and conditions, and subject to documentation, acceptable to the Nexstar
Administrative Agent in its sole discretion); (s) so long as (i) no Default(as
defined in the Nexstar Credit Agreement) exists before and after giving effect
to the incurrence thereof, (ii) such Indebtedness is issued by the Nexstar
Borrower for cash only, (iii) 100% of the Net Debt Proceeds of the issuance of
such Indebtedness is used to prepay the Nexstar Loans and Nexstar Obligations at
par in accordance with the terms of Section 2.06 and Section 10.19 of the
Nexstar Credit Agreement; (iv) such Indebtedness shall have a final maturity
date not earlier than 180 days after the Stated Term B Maturity Date, (v) no
voluntary or scheduled repayments, prepayments, redemptions, repurchases or
other return of principal, cancellation of principal or like transaction shall
be required or made with respect to the principal of such Indebtedness
(including, without limitation, any redemption, defeasance, setting aside of
funds, or other provision for, or assurance of, payment, (vi) in the case of
clause (x) below, the Nexstar Administrative Agent shall act as the collateral
agent on behalf of the Nexstar Lenders and the Holders of the Senior Second Lien
Secured Notes (if any), (vii) the Nexstar Administrative Agent shall have
received an opinion of Kirkland & Ellis, LLP or other counsel acceptable to the
Nexstar Administrative Agent in its sole discretion, as counsel to the Nexstar
Entities, in form and substance acceptable to the Nexstar Administrative Agent
in its sole discretion, regarding the terms and conditions of such Indebtedness
not conflicting with the terms or conditions of  this Agreement, the Nexstar
Credit Agreement, the other Loan Documents and the Nexstar Loan Documents, the
Unsecured Notes, any other Senior Second Lien Secured Notes or Subordinated
Notes, and all other material contracts of the Credit Parties (including,
without limitation, with respect to (I) the granting of Liens and security
interests on the Collateral to secure such Indebtedness (if any), (II) the
priority of such Liens and security interests, and (III) the entering into of
any Intercreditor
 

 
 
 
 

Agreement, subordination agreement or any other agreements relating to the
priority of such Liens and security interests referred to below and (viii) the
Nexstar Administrative Agent shall have received an opinion of Kirkland & Ellis,
LLP or other counsel reasonably acceptable to the Nexstar Administrative Agent,
as counsel to the Nexstar Entities, in form and substance reasonably acceptable
to the Nexstar Administrative Agent regarding (A) the issuance of such
Indebtedness, (B) enforceability of any Intercreditor Agreement, subordination
agreement and any other agreement entered into in connection with any such
Indebtedness and (C) such other matters as requested by the Nexstar
Administrative Agent, (x) the Nexstar Borrower may incur senior second lien
secured notes on terms and conditions, and pursuant to documentation acceptable
to the Nexstar Administrative Agent in its sole discretion provided that, (1)
the Holders of the Senior Second Lien Secured Notes and the Nexstar
Administrative Agent on behalf of the Secured Parties (as defined in the Nexstar
Credit Agreement) shall have entered into an intercreditor agreement regarding
the priority of the Liens and security interests in the Collateral, among the
Secured Parties (as defined in the Nexstar Credit Agreement) and the Holders of
the Senior Second Lien Secured Notes, and the attendant rights and obligations
in connection therewith, on terms and conditions, and subject to documentation
acceptable to the Nexstar Administrative Agent in its discretion, which such
Intercreditor Agreement shall address the granting of the second Liens and
security interests in the Collateral, among the Secured Parties (as defined in
the Nexstar Credit Agreement) and the Holders of the Senior Second Lien Secured
Notes, and the attendant rights and obligations in connection therewith, on
terms and conditions, and subject to documentation acceptable to the Nexstar
Administrative Agent in its discretion and (2) any amendment, waiver, consent or
other modification to this Agreement or any other Loan Document necessary in
order to effectuate the intent of Section 7.05(s) of the Nexstar Credit
Agreement and the issuance of the Senior Second Lien Secured Notes may be made
by the Nexstar Administrative Agent in its discretion, and the Majority Revolver
Lenders  (as defined in the Nexstar Credit Agreement), provided that, nothing in
such amendment, consent, waiver or modification shall effectuate any change
which would otherwise require the consent of each of the Nexstar Lenders or any
specific Lender (as defined in the Nexstar Credit Agreement) or agent in
accordance with the terms hereof; or (z) the Nexstar Borrower or the Ultimate
Nexstar Parent may incur unsecured and contractually subordinated Indebtedness
on terms and conditions, and pursuant to documentation acceptable to the Nexstar
Administrative Agent in its sole discretion (including, without limitation, the
subordination terms and conditions and the documentation related thereto)
provided that, (1) cash interest on such Subordinated Notes may not exceed an
amount per annum equal to 5% (including in such interest calculation any
original issue discount or any other similar pricing arrangement), until such
time as the Nexstar Loans and Loans are paid in full and the Aggregate Revolving
Commitment and Nexstar Aggregate Revolving Commitment has been terminated and
all other Obligations and Nexstar Obligations have been paid in full, (2) any
portion of such Subordinated Notes that is subject to payment in kind may not
begin to accrue interest payable in cash prior to the Stated Term B Maturity
Date, (3) if requested by the Nexstar Administrative Agent, the Holders of the
Subordinated Notes and the Nexstar Administrative Agent on behalf of the Secured
Parties (as defined in the Nexstar Credit Agreement) shall have entered into an
intercreditor agreement regarding the subordination of the Subordinated Notes,
and the attendant rights and obligations in connection therewith, on terms and
conditions, and subject to documentation acceptable to the Nexstar
Administrative Agent in its discretion and (4) any amendment, waiver, consent or
other modification to this Agreement, the Nexstar Credit Agreement, the Loan
Documents or any other
 

 
 
 
 

Nexstar Loan Document necessary in order to effectuate the intent of Section
7.05(s) of the Nexstar Credit Agreement and the issuance of the Subordinated
Notes may be made by the Nexstar Administrative Agent in its discretion, and the
Majority Revolver Lenders  (as defined in the Nexstar Credit Agreement),
provided that, nothing in such amendment, consent, waiver or modification shall
effectuate any change which would otherwise require the consent of each of the
Nexstar Lenders or any specific Lender (as defined in the Nexstar Credit
Agreement) or agent in accordance with the terms hereof. In each case of
issuance of Senior Second Lien Secured Notes, and/or Subordinated Notes, prior
to the date of the incurrence thereof, the Nexstar Borrower shall have delivered
to the Nexstar Administrative Agent (1) a certificate of the Nexstar Borrower
executed on its behalf by a Responsible Officer of the Nexstar Borrower,
certifying (x) compliance with each of the financial covenants contained in
Section 7.09 of the Nexstar Credit Agreement, based on financial projections of
the Nexstar Borrower and its Subsidiaries attached to such certificate which
have been prepared on a Pro Forma Basis (as defined in the Nexstar Credit
Agreement) for the period from the date of the proposed date of the incurrence
of such Senior Second Lien Secured Notes or Subordinated Notes to the Maturity
Date of the latest to mature of the Loans and (y) that no Default (as defined in
the Nexstar Credit Agreement) exists or will exist both before and after giving
effect to the incurrence of such Indebtedness, and (2) a Pro Forma Compliance
Certificate  (as defined in the Nexstar Credit Agreement) of the Nexstar
Borrower prepared as of the date of the incurrence of such Indebtedness giving
effect to the incurrence of such Indebtedness and the use(s) of the proceeds
thereof, and (B) concurrently upon receipt thereof, the Net Debt Proceeds from
the issuance of Senior Second Lien Secured Notes and/or Subordinated Notes are
used by the Borrower to prepay the Loans and Obligations in accordance with the
terms of Section 2.06(f) and 10.19(f); and (t) so long as no Default (as defined
in the Nexstar Credit Agreement) exists both before and after giving effect
thereto, Indebtedness of the Ultimate Nexstar Parent under the Quorum Contingent
Note in an aggregate principal amount not to exceed $7,250,000, without any
amendment, consent or waiver with respect thereto.
 
30.           The Nexstar Borrower will not, and will not suffer or permit any
other Nexstar Entity to enter into, or cause, suffer, or permit to exist: (a)
any arrangement or contract with any of its Affiliates or any Mission Entity of
a nature customarily entered into by Persons which are Affiliates of each other
(including arrangements relating to the allocation of revenues, taxes, and
expenses or otherwise) requiring any payments to be made by any Nexstar Entity
to any such Affiliate or Mission Entity unless, in each case, such arrangement
or contract is specifically permitted by the Nexstar Agreement, is in the
ordinary course of such Person's business and is fair and equitable to such
Nexstar Entity; (b) any other transaction, arrangement, or contract with any of
its Affiliates unless such transaction, arrangement or contract is on terms
which are specifically permitted by the Nexstar Credit Agreement, is in the
ordinary course of such Person's business and is on terms not less favorable
than are obtainable from any Person which is not one of its Affiliates; or (c)
any management services agreement, except those arrangements, agreements and
transactions listed on Schedule 7.06 to the Nexstar Credit Agreement.
 
31.           The Nexstar Borrower will not use any portion of the proceeds of
the Nexstar Loans or any Nexstar Letter of Credit, directly or indirectly, to
purchase or carry Margin Stock other than in compliance with Regulations T, U
and X of the Federal Reserve Board.  At no time shall the value of the Margin
Stock owned by any Nexstar Entity (as determined in accordance with Regulation U
of the Federal Reserve Board) exceed 25% of the value (as determined in
 

 
 
 
 

accordance with Section 221.2(g)(2) of Regulation U of the Federal Reserve
Board) of the assets of such Nexstar Entity.
 
32.           The Nexstar Borrower will not, and will not permit any other
Nexstar Entity to violate any Environmental Law to an extent sufficient to give
rise to a Material Adverse Effect (as defined in the Nexstar Credit Agreement);
and, without limiting the foregoing, the Nexstar Borrower will not, and will not
permit any other Nexstar Entity or Person to, dispose of any Hazardous Material
into or onto, or (except in accordance with Applicable Law) from, any Real
Property owned, operated or otherwise used by any Nexstar Entity or any other
Credit Party, or allow any Lien imposed pursuant to any Environmental Law to be
imposed or to remain on such Real Property, in each case to the extent the same
are reasonably likely to have a Material Adverse Effect (as defined in the
Nexstar Credit Agreement), except as contested in reasonable good faith by
appropriate proceedings and the pendency of such proceedings will not have a
Material Adverse Effect (as defined in the Nexstar Credit Agreement) and except
and unless adequate reserves have been established and are being maintained on
its books in accordance with GAAP.
 
33. The Nexstar Borrower shall not permit the Consolidated Total Leverage Ratio
at any time during any period set forth below to exceed the ratio set forth
opposite such period below:
 
Period
 
Ratio
July 1, 2009 through and including September 30, 2009
 
6.75 to 1.00
October 1, 2009 through and including December 31, 2009
 
8.75 to 1.00
January 1, 2010 through and including March 31, 2010
 
9.50 to 1.00
April 1, 2010 through and including June 30, 2010
 
10.25 to 1.00
July 1, 2010 through and including September 30, 2010
 
9.25 to 1.00
October 1, 2010 through and including March 31, 2011
 
7.75 to 1.00
April 1, 2011 and thereafter
 
6.00 to 1.00
     



 
The Nexstar Borrower shall not permit the Consolidated Senior Leverage Ratio at
any time during any period set forth below to exceed the ratio set forth
opposite such period below:
 
Period
 
Ratio
July 1, 2009 through and including September 30, 2009
 
5.50 to 1.00
October 1, 2009 through and including December 31, 2009
 
7.00 to 1.00
January 1, 2010 through and including March 31, 2010
 
7.00 to 1.00
April 1, 2010 through and including June 30, 2010
 
7.50 to 1.00
July 1, 2010 through and including September 30, 2010
 
6.75 to 1.00
October 1, 2010 through and including March 31, 2011
 
5.50 to 1.00
April 1, 2011 and thereafter
 
4.00 to 1.00



 

 
 
 
 


 
 
 
 

 The Nexstar Borrower shall not permit the Consolidated Interest Coverage Ratio
at any time during any period set forth below to be less than the ratio set
forth opposite such period below:
 
Period
 
Ratio
July 1, 2009 through and including June 30, 2010
 
1.75 to 1.00
July 1, 2010 and thereafter
 
2.00 to 1.00



 
The Nexstar Borrower shall not permit the Consolidated Fixed Charge Coverage
Ratio at any time to be less than 1.15 to 1.00.  The Consolidated Total Leverage
Ratio, the Consolidated Senior Leverage Ratio, the Consolidated Interest
Coverage Ratio and the Consolidated Fixed Charge Coverage Ratio are herein
referred to as the "Nexstar Financial Covenants").  The Nexstar Financial
Covenants are incorporated herein by this reference with appropriate
substitutions (including all exhibits, schedules and defined terms referred to
therein, as the same may be amended, supplemented, restated or otherwise
modified from time to time) with the same effect as though set forth herein in
their entirety, and all such Nexstar Financial Covenants so incorporated shall
survive any termination, cancellation, discharge or replacement of the Nexstar
Credit Agreement.
 
34. The Nexstar Borrower will not, and will permit any other Nexstar Entity to
make any Restricted Payment, except: (a) so long as no Default (as defined in
the Nexstar Credit Agreement) exists both before and after giving effect to such
repurchases, the Ultimate Nexstar Parent may repurchase equity interests in the
Ultimate Nexstar Parent from former employees of the Nexstar Entities in an
aggregate amount for all such repurchases pursuant to Section 7.10(a) of the
Nexstar Credit Agreement combined not to exceed $250,000 during any Fiscal Year,
and the Subsidiaries of the Ultimate Nexstar Parent may authorize, declare
and/or pay Dividends to their respective shareholders, partners or members in
the amount necessary to provide the funds necessary to permit the Ultimate
Nexstar Parent to make such repurchases; (b) the Subsidiaries of the Nexstar
Borrower may make Restricted Payments to the Nexstar Borrower or any
Wholly-Owned Subsidiary of the Nexstar Borrower; (c) so long as no Default (as
defined in the Nexstar Credit Agreement) exists both before and after the making
thereof, (i) the Nexstar Borrower may authorize, declare and pay Dividends to
Nexstar Finance Holdings in the amount necessary to permit Nexstar Finance
Holdings to make payments of scheduled cash interest which becomes due and
payable with respect to the 11.375% Senior Discount Notes issued by Nexstar
Finance Holdings on March 27, 2003 and due 2013 and (ii) Nexstar Finance
Holdings may make such scheduled cash interest payments if, prior to the making
of such payments of cash interest by Nexstar Finance Holdings, the Nexstar
Borrower shall have delivered to the Nexstar Administrative Agent a Pro Forma
Compliance Certificate of the Nexstar Borrower prepared as of the date of the
making of each such Dividend of the Nexstar Borrower, giving effect to each such
Dividend of the Nexstar Borrower and the related payments of cash interest to be
made by Nexstar Finance Holdings as though each such Dividend of the Nexstar
Borrower and the related payments of cash interest to be made by Nexstar Finance
Holdings had been made on the first day of the applicable Measurement Period
relating to the date each such Dividend by the Nexstar Borrower is to be made,
and otherwise demonstrating that no Default (as defined in the Nexstar Credit
Agreement) exists both before and after giving effect to each such Dividend and
related payments of cash interest; (d) so long as no Default (as defined in the
Nexstar Credit Agreement) exists both before and after the making thereof, the
Nexstar Borrower may make Restricted Payments constituting scheduled cash
interest due and payable with respect to any (i) Second Lien Secured Notes, (ii)
Subordinated Notes, (iii) 7%
 

 
 
 
 

Senior Subordinated PIK Notes due 2014, issued by the Nexstar Borrower, (iv) 7%
Senior Subordinated Notes due 2014, issued by the Nexstar Borrower and (v)
Senior Subordinated PIK Notes due 2014, issued by the Nexstar Borrower, so long
as in each case prior to the making of such payments of cash interest, the
Nexstar Borrower has delivered to the Nexstar Administrative Agent a Pro Forma
Compliance Certificate of the Nexstar Borrower prepared as of the date of making
of each such payment of cash interest, giving effect to each such payment as
though such payment had been made on the first day of the applicable Measurement
Period relating to the date such payment is to be made, and otherwise
demonstrating that no Default (as defined in the Nexstar Credit Agreement)
exists both before and after giving effect to such payment of cash interest; and
(e) so long as no Default (as defined in the Nexstar Credit Agreement) exists
both before and after the making thereof, the Nexstar Borrower may make
Restricted Payments constituting the repurchase of any of the Unsecured Notes in
accordance with the terms of Section 7.16(b) of the Nexstar Credit Agreement and
Section 7.16(c) of the Nexstar Credit Agreement.
 
35.           The Nexstar Borrower will not, and will not suffer or permit any
other Nexstar Entity to, lend money or credit or make advances to any Person, or
purchase or acquire any Capital Stock, obligations or securities of, or any
other interest in, or make any capital or other equity contribution to, any
Person (including, without limitation, the Mission Borrower), or purchase or own
a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or hold any cash or Cash Equivalents, except: (a) the Nexstar Entities
may invest in cash and Cash Equivalents; (b) the Nexstar Borrower may enter into
Interest Rate Protection Agreements in compliance with Section 7.05(p) of the
Nexstar Credit Agreement; (c) advances, loans and investments in existence on
the First Amendment Effective Date and listed on Schedule 7.11 to the Nexstar
Credit Agreement shall be permitted, without giving effect to any additions
thereto or replacements thereof (except those additions or replacements which
are existing obligations as of the First Amendment Effective Date); (d) the
Nexstar Entities may make loans and advances to their respective employees in
the ordinary course of business in an aggregate principal amount for all Nexstar
Entities not to exceed $250,000, provided that such loans and advances are made
(i) for anticipated business out-of-pocket expenses or (ii) for loans to
non-executive employees; (e) the Nexstar Borrower may make intercompany loans
and advances to any Wholly-Owned Subsidiary of the Nexstar Borrower which is a
Nexstar Entity and Guarantor; and (f) the Nexstar Borrower may acquire
Settlement Securities in good faith.
 
36.           (a) The Parent Guarantors (as defined in the Nexstar Credit
Agreement) shall not engage in any business activities other than the ownership
of Capital Stock of other Parent Guarantors (as defined in the Nexstar Credit
Agreement) or the Nexstar Borrower and shall have no (i) significant assets
other than such Capital Stock, (ii) liabilities other than the Indebtedness
permitted to be incurred by them pursuant to Section 7.05 of the Nexstar Credit
Agreement  (including by waiver or consent) and (iii) liabilities for the
payment of taxes. (b) The Nexstar Borrower and its Subsidiaries shall not engage
in any business other than the Television Broadcasting Business.
 
37.           The Nexstar Borrower will not, and will not permit any other
Nexstar Entity to, sell or issue any of their Capital Stock to any Person;
provided that so long as there exists no Default (as defined in the Nexstar
Credit Agreement) before and after giving effect to any such issuance and the
Borrower gives the Nexstar Administrative Agent not less than 10 days notice of
such issuance (or such lesser notice as agreed to by the Nexstar Administrative
Agent), the Ultimate Nexstar Parent may sell or issue (a) preferred Capital
Stock that is in each case (i)
 

 
 
 
 

convertible into common stock only, (ii) not Disqualified Stock, (iii) not
entitled to any cash payment of any kind under any circumstances prior to the
payment in full of the Obligations and the Nexstar Obligations and termination
of the Commitments and Nexstar Commitments and (iv) not treated for accounting
purposes under any circumstances as a liability or Indebtedness ("Preferred
Capital Stock"); such Preferred Capital Stock to be on other terms and
conditions, and subject to documentation, in each case acceptable to the Nexstar
Administrative Agent, or (b) common Capital Stock (excluding Disqualified
Stock), in each case so long as all Net Issuance Proceeds are immediately
contributed to the Nexstar Borrower as cash common equity on terms and
conditions acceptable to the Nexstar Administrative Agent and are immediately
applied by the Nexstar Borrower as a mandatory prepayment as required by Section
2.06(e) and Section 10.19(e) of the Nexstar Credit Agreement (subject to the use
of up to 50% of such Net Issuance Proceeds for a debt repurchase of Unsecured
Notes in accordance with the terms of Section 2.06(e) and Section 10.19(e) of
the Nexstar Credit Agreement, Section 7.16(b) of the Nexstar Credit Agreement
and the other provisions of the Nexstar Credit Agreement and the other Nexstar
Loan Documents).
 
38.           The Nexstar Borrower will not, and will not permit any other
Nexstar Entity to (i) permit any waiver, supplement, modification or amendment
of the documentation relating to the Unsecured Notes, the Senior Second Lien
Secured Notes, the Subordinated Notes and any other Indebtedness of any Credit
Party having a principal balance (or a Guaranty Obligation with respect to such
Indebtedness) of more than $500,000, or any indenture or other agreement
evidencing, creating or governing any of the foregoing Indebtedness, in each
case other than any such amendment, modification or change which is specifically
permitted in the Nexstar Credit Agreement or an immaterial clarifying amendment
correcting an error and so long as, in each case, no consent fee is payable in
connection therewith, (ii) enter into any new Charter Document or modify any of
their respective Charter Documents (as defined in the Nexstar Credit Agreement),
to the extent that any such modification of such Charter Documents (as defined
in the Nexstar Credit Agreement) would be adverse to the Nexstar Lenders in any
material respect or (iii) enter into any Contractual Obligation (as defined in
the Nexstar Credit Agreement) which would prohibit or restrict the Subsidiaries
of the Nexstar Borrower or Parent Guarantors (as defined in the Nexstar Credit
Agreement) from making Dividends or Restricted Payments to the Nexstar Borrower,
or from granting Liens or security interests on assets and properties as
Collateral for the Nexstar Obligations.
 
39.           The Nexstar Borrower will not, and will not permit any other
Nexstar Entity to prepay, redeem, purchase, defease or otherwise satisfy prior
to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, any Indebtedness, except (a) the
prepayment at par of the Nexstar Obligations in accordance with the terms of the
Nexstar Credit Agreement and (b) as permitted in accordance with the terms of
Section 7.16 of the Nexstar Credit Agreement.
 
40.           The Nexstar Borrower will not, and will not permit any other
Nexstar Entity, Credit Party or other Affiliate to, repurchase, buy, redeem,
prepay, defease, receive an assignment of, issue any notice of redemption or
defeasance with respect to, or otherwise cause the cancellation, forgiveness or
purchase (including, without limitation, any setting aside of funds, or other
provision for, or assurance of, payment), or enter into any other transaction
which accomplishes a like result, of any of its Indebtedness including the
Loans, Obligations and the Nexstar Loans and Nexstar Obligations, providedthat,
notwithstanding the preceding: (a) (i) the Nexstar Borrower may prepay the
Nexstar Loans at par in accordance with the terms of Sections 2.05 and 2.06 and
10.19 of the Nexstar Credit Agreement (subject to Section 8.01(n) of the Nexstar
Credit Agreement) and (ii) the Borrower can prepay its Loans in accordance with
the terms of this Agreement,  (b) so long as (i) there exists no Default (as
defined in the Nexstar Credit Agreement) before and after giving effect to (A)
the issuance of common Capital Stock of the Ultimate Nexstar Parent, and (B)
such transaction, (ii) the Nexstar Borrower delivers written notice thereof to
the Nexstar Administrative Agent in detail acceptable to the Nexstar
Administrative Agent not less than 30 days prior to such transaction (or such
lesser time period as agreed to by the Nexstar Administrative Agent), (iii) the
Nexstar Borrower is in full compliance with Section 2.06(e) and Section 10.19(e)
of the Nexstar Credit Agreement and (v) the Nexstar  Borrower delivers to the
Nexstar Administrative Agent a certificate of a Responsible Officer certifying
as to each of the foregoing (i) through (iii) in detail acceptable to the
Nexstar Administrative Agent and demonstrating pro forma compliance with all
provisions of Section 7.09 of the Nexstar Credit Agreement after giving effect
to all such transactions, the Nexstar Borrower may use up to 50% of the Net
Issuance Proceeds of the issuance of such Capital Stock permitted to be issued
by Section 7.13 of the Nexstar Credit Agreement, to extinguish all or any
portion of the Unsecured Notes, (c) so long as (i) there exists no Default (as
defined in the Nexstar Credit Agreement) before and after giving effect to such
transaction, (ii) the Nexstar Borrower delivers written notice thereof to the
Nexstar Administrative Agent in detail acceptable to the Nexstar Administrative
Agent not less than 30 days prior to such transaction (or such lesser time
period as agreed to by the Nexstar Administrative Agent), (iii) Liquidity (as
defined in the Nexstar Credit Agreement) after giving effect to any such use is
not less than $20,000,000 on such date, (iv) the Nexstar Borrower is in full
compliance with Section 2.06(d) and Section 10.19(d) of the Nexstar Credit
Agreement and (v) the Borrower delivers to the Nexstar Administrative Agent a
certificate of a Responsible Officer certifying as to each of the foregoing (i)
through (iv) in detail acceptable to the Nexstar Administrative Agent and
demonstrating pro forma compliance with all provisions of Section 7.09 of the
Nexstar Credit Agreement after giving effect to all such transactions, the
Nexstar Borrower may, commencing with the Excess Cash Flow (as defined in the
Nexstar Credit Agreement) for the Fiscal Quarter ending December 31, 2009, use
up to 20% of the quarterly Excess Cash Flow (as defined in the Nexstar Credit
Agreement) of the Nexstar Borrower for each Fiscal Quarter of the Nexstar
Borrower to extinguish all or any portion of the Unsecured Notes, providedthat,
notwithstanding the foregoing, in no event shall the aggregate amount of Excess
Cash Flow (as defined in the Nexstar Credit Agreement) of the Nexstar Borrower
used under this subsection (d) to repurchase and extinguish all or any portion
of the Unsecured Notes from and after the First Amendment Effective Date exceed
$10,000,000, and (d) so long as there exists no Default (as defined in the
Nexstar Credit Agreement) before or after giving effect to such transaction, any
Affiliate that is not a Credit Party may purchase all or any portion of the
Unsecured Notes and the Subordinated Notes.
 
41.           The Nexstar Entities shall not, and shall not permit any Credit
Party or any Affiliate to, (a) modify, change, consent to, waive any provision
with respect to, or otherwise not comply with or effectuate any change to, any
written agreement between or among the Borrower and the Nexstar Borrower, or any
Nexstar Entity and any Mission Entity, including, without limitation, the
Nexstar/Mission Agreements, except any immaterial clarifying amendment
correcting an error and so long as, in each case, no consent fee is payable in
connection therewith, (b) allow any Nexstar/Mission Agreement to lapse, expire
or terminate, or otherwise not be in full force and effect against any party
thereto, except to the extent any television station owned by the Borrower is
sold in accordance with the terms of this Agreement and the other Loan
Documents, or (c) permit, allow or suffer to exist any Nexstar/Mission Agreement
then in effect not being subject to a Lien and security interest of the Nexstar
Administrative Agent on behalf of the Secured Parties (as defined in the Nexstar
Credit Agreement) to secure the Nexstar Obligations.
 

 
 
 
 
